Exhibit 10.3

Execution Copy

ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES AGREEMENT

for

PRELIMINARY WORK

for the

CORPUS CHRISTI LNG RECEIVING,

STORAGE AND REGASIFICATION TERMINAL

by and between

CORPUS CHRISTI LNG, LLC

as Owner

and

LA QUINTA LNG PARTNERS, LP

as Contractor

Dated as of the 13th Day of April, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

   1

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS    9

2.1

   Status of Contractor    9

2.2

   Key Personnel, Organization Chart and Contractor Representative    9

2.3

   Subcontractors    10

2.4

   Subcontracts    10

ARTICLE 3

   CONTRACTOR’S RESPONSIBILITIES    12

3.1

   Scope of Work    12

3.2

   Applicable Law    12

3.3

   Changes in Applicable Codes and Standards Not Constituting a Change in Law   
13

3.4

   Design and Engineering Work    13

3.5

   Environmental Regulations and Environmental Compliance    14

3.6

   Construction Equipment    14

3.7

   Employment of Personnel    14

3.8

   Clean-Up    15

3.9

   HSE Plan; Security    15

3.10

   Emergencies    16

3.11

   Contractor Permits    16

3.12

   Assistance with Owner Permits    16

3.13

   Books, Records and Audits    17

3.14

   Tax Accounting and Auditing    17

3.15

   Temporary Utilities, Roads, Facilities and Storage    17

3.16

   Reports    18

3.17

   Payment    18

3.18

   Commercial Activities    18

3.19

   Title to Materials Found    18

3.20

   Survey Control Points and Layout    19

3.21

   Cooperation with Others    19

3.22

   Responsibility for Property    19

3.23

   Equipment Quality    19

3.24

   Excusable Delay    20

3.25

   Nondiscrimination    20

3.26

   Rights of Way and Easement Agreements    20

ARTICLE 4

   OWNER’S RESPONSIBILITIES    20

4.1

   Payments    20

4.2

   Owner Permits    20

4.3

   Access to the Site    20

4.4

   Sales and Use Tax Matters    21

 

- i -



--------------------------------------------------------------------------------

4.5

   Legal Description and Survey    23

4.6

   Owner-Provided Items    23

4.7

   Excusable Delay    23

4.8

   Personal and Real Property Taxes    23

4.9

   Waivers of Consequential Damages from Landowners    23

ARTICLE 5

   COMMENCEMENT OF WORK AND SCHEDULING OBLIGATIONS    23

5.1

   Commencement of Work    23

5.2

   Work Order No. 1    23

5.3

   Work Schedules    24

ARTICLE 6

   CHANGES AND CHANGE ORDERS    24

6.1

   Changes    24

6.2

   Adjustment Only Through Change Order    24

ARTICLE 7

   COMPENSATION    24

ARTICLE 8

   INVOICING AND PAYMENTS TO CONTRACTOR    24

8.1

   Initial Payment    24

8.2

   Subsequent Invoices for Progress Payments    24

8.3

   Form and Content of Invoices    25

8.4

   Cost of Work Estimate    26

8.5

   Review and Payment by Owner    27

8.6

   Progress Reports    27

8.7

   Interim Lien and Claim Waivers    27

8.8

   Final Payment    28

8.9

   Payments During Default    28

8.10

   Payments Not Acceptance of Work    28

8.11

   Payments Withheld    28

8.12

   Interest on Late Payments and Improper Collection    29

8.13

   Offset    29

8.14

   Payment Error    29

8.15

   Reconciliation or True-Up of Payments    30

ARTICLE 9

   TITLE AND RISK OF LOSS    30

9.1

   Clear Title    30

9.2

   Title to Work    30

9.3

   Risk of Loss    30

ARTICLE 10

   INSURANCE    31

10.1

   Provision of Insurance    31

10.2

   No Cancellation    31

10.3

   Obligations Not Relieved    31

10.4

   Failure to Provide Insurance    31

10.5

   Unavailable Insurance    31

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 11

   OWNERSHIP OF DOCUMENTATION    32

11.1

   Work Product, Contractor’s Intellectual Property and Third Party Proprietary
Work Product    32

11.2

   Return of Work Product    33

11.3

   Contractor’s Right to Use of Work Product    34

11.4

   Owner Provided Documents    34

ARTICLE 12

   WARRANTY AND CORRECTION OF WORK    34

12.1

   Warranty    34

12.2

   Defective Work    35

12.3

   Extended Defect Correction Period for Corrective Work    35

12.4

   Standards for Corrective Work    35

12.5

   Assignability of Warranties    36

12.6

   Waiver of Implied Warranties    36

ARTICLE 13

   CONTRACTOR’S REPRESENTATIONS    36

13.1

   Corporate Standing    36

13.2

   No Violation of Law; Litigation    36

13.3

   Licenses    36

13.4

   No Breach    36

13.5

   Corporate Action    37

13.6

   Financial Solvency    37

ARTICLE 14

   OWNER’S REPRESENTATIONS    37

14.1

   Standing    37

14.2

   No Violation of Law; Litigation    37

14.3

   Licenses    37

14.4

   No Breach    37

14.5

   Corporate Action    38

14.6

   Ability to Pay    38

ARTICLE 15

   DEFAULT, TERMINATION AND SUSPENSION    38

15.1

   Default by Contractor    38

15.2

   Termination for Convenience by Owner    40

15.3

   Suspension of Work    40

15.4

   Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts    41

15.5

   Contractor’s Right to Terminate    41

ARTICLE 16

   INDEMNITIES    41

16.1

   General Indemnification    41

16.2

   Injuries to Contractor’s or Owner’s Employees    42

16.3

   Damage to Contractor’s or Owner’s Property    42

16.4

   Hazardous Materials Indemnification    43

16.5

   Patent and Copyright Indemnification Procedure    44

16.6

   Lien Indemnification    44

16.7

   Legal Defense    45

16.8

   Enforceability    46

 

- iii -



--------------------------------------------------------------------------------

ARTICLE 17

   DISPUTE RESOLUTION    47

17.1

   Negotiation    47

17.2

   Mediation    47

17.3

   Arbitration    48

17.4

   Continuation of Work During Dispute    49

ARTICLE 18

   CONFIDENTIALITY    49

18.1

   Contractor’s Obligations    49

18.2

   Owner’s Obligations    49

18.3

   Definitions    50

18.4

   Exceptions    50

18.5

   Equitable Relief    50

18.6

   Term    50

ARTICLE 19

   LIMITATION OF LIABILITY    50

19.1

   Contractor Aggregate Liability    50

19.2

   Consequential Damages    51

19.3

   Consequential Damages with Respect to Landowners    51

19.4

   Applicability    51

ARTICLE 20

   MISCELLANEOUS PROVISIONS    52

20.1

   Entire Agreement    52

20.2

   Amendments    52

20.3

   Joint Effort    52

20.4

   Captions    52

20.5

   Notice    52

20.6

   Severability    53

20.7

   Assignment    53

20.8

   No Waiver    54

20.9

   Governing Law    54

20.10

   Successors and Assigns    54

20.11

   Attachments and Schedules    54

20.12

   Obligations    54

20.13

   Further Assurances    54

20.14

   Priority    54

20.15

   Restrictions on Public Announcements    55

20.16

   Hazardous Materials    55

20.17

   Parent Guarantee    56

20.18

   Foreign Corrupt Practices Act    56

20.19

   Language    56

20.20

   Counterparts    56

20.21

   Joint and Several Liability    56

20.22

   Survival    56

 

- iv -



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

  

Scope of Work, Design Basis and Contractor Deliverables

SCHEDULE A-1

  

Scope of Work for the Agreement

SCHEDULE A-2

  

Design Basis

SCHEDULE A-3

  

Contractor Deliverables

ATTACHMENT B

  

Permits

SCHEDULE B-1

  

Contractor Permits

SCHEDULE B-2

  

Owner Permits

ATTACHMENT C

  

Payment Schedule

ATTACHMENT D

  

Form of Change Order

ATTACHMENT E

  

Site Description

ATTACHMENT F

  

Key Personnel and Contractor’s Organization

ATTACHMENT G

  

Approved Subcontractors

ATTACHMENT H

  

Form of Parent Guarantee

ATTACHMENT I

  

Form of Contractor’s Invoices

SCHEDULE I-1

  

Form of Contractor’s Interim Invoice

SCHEDULE I-2

  

Form of Contractor’s Final Invoice

ATTACHMENT J

  

Form of Lien and Claim Waivers

SCHEDULE J-1

  

Contractor’s Interim Lien and Claim Waiver

SCHEDULE J-2

  

Subcontractor’s Interim Lien and Claim Waiver

SCHEDULE J-3

  

Contractor’s Final Lien and Claim Waiver

SCHEDULE J-4

  

Subcontractor’s Final Lien and Claim Waiver

ATTACHMENT K

  

Owner-Provided Items and Responsibility

ATTACHMENT L

  

Insurance Requirements

ATTACHMENT M

  

Work Order No. 1

ATTACHMENT N

  

Form of Work Order

 

- v -



--------------------------------------------------------------------------------

SERVICES AGREEMENT for PRELIMINARY WORK

for the CORPUS CHRISTI LNG RECEIVING,

STORAGE AND REGASIFICATION TERMINAL

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES AGREEMENT for
PRELIMINARY WORK (this “Agreement”), dated as of the 13th Day of April, 2006
(the “Agreement Effective Date”), is entered into by and between CORPUS CHRISTI
LNG, LLC, a Delaware limited liability company, having its principal place of
business at 717 Texas Avenue, Suite 3100, Houston, Texas 77002 (“Owner”), and LA
QUINTA LNG PARTNERS, LP, a Texas limited partnership, having an address at 527
Logwood, San Antonio, Texas 78224 (“Contractor” and, together with Owner, each a
“Party” and together the “Parties”).

RECITALS

WHEREAS, the Parties contemplate that, from time to time, Owner will desire to
engage Contractor to provide certain preliminary Work (as defined below) for the
LNG receiving, storage and regasification terminal to be constructed and owned
by Owner, located in San Patricio County and Nueces County near Portland, Texas
(as more fully described below, the “Facility”); and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide such preliminary Work, subject to the terms
of one or more Work Orders (as defined below) to be mutually executed by the
Parties;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

Article 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 17.2.

“AAA Rules” has the meaning set forth in Section 17.2.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party; provided, however, with respect to Contractor, the term “Affiliate” also
includes Zachry and AMEC and with respect to Owner, the term “Affiliate” also
includes Cheniere. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Agreement” means this Agreement (including all Attachments and Schedules
attached hereto), as it may be amended from time to time in accordance with this
Agreement.



--------------------------------------------------------------------------------

“Agreement Effective Date” has the meaning set forth in the preamble.

“AMEC” means AMEC E&C Services, Inc., a Georgia corporation, or any successor
entity thereto.

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in a Work Order, in any
Applicable Law, or which are set forth or listed in any document or Drawing
listed in a Work Order, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein; provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to Applicable Codes and Standards shall be
deemed only to refer to such Applicable Codes and Standards in existence as of
the applicable Work Order Effective Date.

“Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the Site or the Facility or performance of all or any
portion of the Work, or other legislative or administrative action of a
Governmental Instrumentality, or a final decree, judgment or order of a court
which relates to the performance of Work hereunder.

“Books and Records” has the meaning set forth in Section 3.13A.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.4E.

“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to Tax laws where
such Taxes are based upon Contractor’s gross receipts, capital, income or
profits/losses) that occurs and takes effect after the applicable Work Order
Effective Date. A Change in Law shall include any official change in the
interpretation or application of Applicable Law (including Applicable Codes and
Standards set forth in Applicable Law), provided that such change is expressed
in writing by the applicable Governmental Instrumentality.

“Change Order” means, after the execution of a Work Order, (i) a written
instrument signed by both Parties in the form of Attachment D, executed pursuant
to the applicable provisions of Article 6; or (ii) a determination issued
pursuant to Article 17 that authorizes an addition to, deletion from, suspension
of, or any other modification or adjustment to the requirements of a Work Order.

“Cheniere” means Cheniere Energy, Inc.

“Confidential Information” has the meaning set forth in Section 18.3.

 

- 2 -



--------------------------------------------------------------------------------

“Consequential Damages” has the meaning set forth in Section 19.2.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors for use in accomplishing the Work, but not
intended for incorporation into the Facility.

“Contract Documents” means this Agreement and all Work Orders and Change Orders
as they may be amended from time to time in accordance with this Agreement.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Group” means (i) Contractor, Zachry, AMEC and each of their
respective Affiliates and (ii) the respective directors, officers, agents,
employees, representatives of each Person specified in clause (i) above.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner, and acceptable to Owner, who shall have
(except for any limitations specified in such notice) complete authority to act
on behalf of Contractor on all matters pertaining to the Contract Documents or
the Work including giving instructions and making changes in the Work and
executing Work Orders. Contractor designates Harold “Mike” Mosley, Jr. as the
Contractor Representative. Notification of a change in Contractor Representative
shall be provided in advance, in writing, to Owner.

“Contractor’s Confidential Information” has the meaning set forth in
Section 18.2.

“Contractor’s Intellectual Property” has the meaning set forth in Section 11.1B.

“Corrective Work” has the meaning set forth in Section 12.2.

“Cost of Work” shall have the meaning set forth in Attachment C.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 15.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon completion of all
Work under the Contract Documents and ending eighteen (18) months thereafter.

“Disclosing Party” has the meaning set forth in Section 18.3.

“Dispute” has the meaning set forth in Section 17.1.

“Dispute Notice” has the meaning set forth in Section 17.1.

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Facility, generally including plans, elevations,
sections, details,

 

- 3 -



--------------------------------------------------------------------------------

schedules and diagrams, which are prepared as a part of and during the
performance of the Work.

“EPC Agreement” has the meaning set forth in Section 3.1C.

“Equipment” means any of the equipment, materials, supplies, software, licenses
and systems required for the completion of and permanent incorporation into the
Facility.

“Excusable Delay” means any act or event that is (i) beyond the reasonable
control of the affected Party, not due to its fault or negligence and (ii) could
not have been prevented or avoided by the affected Party through the exercise of
due diligence. Excusable Delay may include acts of Third Parties, catastrophic
storms or floods, lightning, tornadoes, hurricanes, a named tropical storm,
earthquakes and other acts of God, wars, civil disturbances, revolution, acts of
public enemy, acts of terrorism, credible threats of terrorism, revolts,
insurrections, sabotage, riot, plague, epidemic, commercial embargoes,
expropriation or confiscation of the Facility, fires, explosions, industrial
action or strike (excluding industrial actions and strikes involving only the
employees of Contractor or any of its Subcontractors at the Site) and actions,
inactions, or delays of a Governmental Instrumentality that were not requested,
promoted, or caused by the affected Party. For avoidance of doubt, Excusable
Delay shall not include any of the following causes: (i) economic hardship;
(ii) changes in market conditions; or (iii) nonperformance or delay by
Contractor or its Subcontractors, unless otherwise caused by an Excusable Delay.

“Facility” means the LNG receiving, storage and regasification facilities that
will be engineered, procured, constructed, pre-commissioned, commissioned and
tested in accordance with the terms of this Agreement or the EPC Agreement, as
applicable.

“Fee” has the meaning set forth in Attachment C.

“FERC” means the Federal Energy Regulatory Commission.

“Final Lien and Claim Waiver” means the waiver and release provided to Owner by
Contractor and Subcontractors in accordance with the requirements of
Section 8.8, which shall be in the form of Attachment J, Schedules J-3 and J-4.

“GAAP” means generally accepted accounting principles.

“Geotechnical Reports” means the following reports provided by Owner to
Contractor prior to the Agreement Effective Date: (i) Final Report, Geotechnical
Investigation, LNG Tank Area, Corpus Christi, Texas, dated September 2003,
prepared by Tolunay-Wong Engineers, Inc.; (ii) Final Report, Geotechnical
Investigation, Process Area, Piperack and Waterline, Liquefied Natural Gas
Terminal, Corpus Christi, Texas, dated September 2003, prepared by Tolunay-Wong
Engineers, Inc; (iii) Final Report, Geotechnical Investigation, Berth Area,
Liquefied Natural Gas Terminal, Corpus Christi, Texas, dated September 2003,
prepared by Tolunay-Wong Engineers, Inc; (iv) Geological Technical Hazard
Evaluation, Corpus Christi LNG Terminal, Ingleside, Texas, dated September 19,
2003, prepared by Tolunay-Wong Engineers, Inc.; and (v) Seismic Hazard
Assessment of the Planned LNG Terminal Site in Corpus Christi, Texas, dated
September 2003, prepared by ABS Consulting, Inc.

 

- 4 -



--------------------------------------------------------------------------------

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the applicable Work Order
Effective Date that are commonly used in prudent design, engineering,
procurement and construction to safely design and construct LNG related
facilities of similar size and type as the Facility, in accordance with
Applicable Law and Applicable Codes and Standards.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, court, board or commission having jurisdiction
over a Party or any portion of the Work, the Facility or the Site.

“Guarantor” means AMEC plc, a public limited company organized under the laws of
the United Kingdom.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls and processes and certain cooling systems
that use chlorofluorocarbons, (ii) any chemicals, materials or substances which
are now or hereafter become defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” or any words of similar import pursuant to Applicable Law, or
(iii) any other chemical, material, substance or waste, exposure to which is now
or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability for damages, costs or
remediation.

“HSE Plan” has the meaning set forth in Section 3.9.

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Initial Payment” has the meaning set forth in Section 8.1.

“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing. Notwithstanding the above
definition, the Parties agree that a corporate reorganization of Guarantor shall
not be considered an Insolvency Event, provided that any such reorganization of
Guarantor does not create a material adverse change in the Guarantor’s financial
condition.

 

- 5 -



--------------------------------------------------------------------------------

“Interim Lien and Claim Waiver” means the waiver and release provided to Owner
by Contractor and Subcontractors in accordance with the requirements of
Section 8.7, which shall be in the form of Attachment J, Schedules J-1 and J-2.

“Invoice” means Contractor’s request for a payment pursuant to Section 8.1,
which invoice shall be in the form of Attachment I.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2B.

“Landowner” means any Person with whom the Contractor must interface on the
Site, such Persons being identified in Attachment E or within the applicable
Work Order.

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Facility.

“LNG” means liquefied Natural Gas.

“Master Services Agreement” means the Master Services Agreement among Cheniere,
Zachry and AMEC, dated October 14, 2005.

“Memorandum of Understanding” has the meaning set forth in Section 20.1.

“Mediation Request” has the meaning set forth in Section 17.2.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Progress Reports” has the meaning set forth in Section 3.16A.8.

“Natural Gas” means combustible gas consisting primarily of methane.

“Owner” has the meaning set forth in the preamble hereto.

“Owner Default” has the meaning set forth in Section 15.5.

“Owner Group” means (i) Owner, its parent and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor, each of whom shall have (except for any
limitations specified in such notice) complete authority to act on behalf of
Owner on all matters pertaining to the Contract Documents or the Work, including
giving instructions and making changes in the Work and executing Work Orders.
Owner designates Ed Lehotsky and Carlos Macias as the Owner Representatives.
Notification of a change in Owner Representative shall be provided in advance,
in writing, to Contractor.

 

- 6 -



--------------------------------------------------------------------------------

“Owner’s Confidential Information” has the meaning set forth in Section 18.1.

“P&ID’s” means piping and instrumentation diagrams.

“Parent Guarantee” has the meaning set forth in Section 20.17.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Facility, the Site or the Work.

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Qualified Research Expenditures” means the costs funded by Owner under the
Contract Documents that are incurred in connection with Work performed by
Contractor and its Subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Facility.

“Receiving Party” has the meaning set forth in Section 18.3.

“Rights of Way and Easements” means the rights of way and easements listed in
Attachment E, which shall, for the purposes of the Contract Documents, unless
otherwise indicated in this Agreement, be considered part of the Site.

“Rights of Way and Easement Agreements” means the agreements between Owner or
its Affiliates and Landowners with respect to the Rights of Way and Easements.
The Rights of Way and Easement Agreements, which are incorporated herein by
reference, are listed in Attachment E.

“Safety Standards” has the meaning set forth in Section 3.9.

“Scope of Work” means the description of Work to be performed by Contractor
under this Agreement or as set forth in a particular Work Order, depending upon
the context in which the term “Scope of Work” is used.

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

“Site” means those areas shown in greater detail in Attachment E.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

 

- 7 -



--------------------------------------------------------------------------------

“Subcontract” means a direct or indirect agreement by Contractor with a
Subcontractor for the performance of any portion of the Work.

“Subcontractor” means any Person, of any tier who has a direct or indirect
contract with Contractor to perform any portion of the Work.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
value-added, sales and use taxes, gross receipts, license, payroll,
environmental, profits, premium, franchise, property, excise, capital stock,
import, stamp, transfer, employment, occupation, generation, privilege, utility,
regulatory, energy, consumption, lease, filing, recording and activity taxes,
levies, duties, fees, charges, imposts and withholding, together with any and
all penalties, interest and additions thereto.

“Tax Exempt Equipment” is defined in Section 4.4A.2.

“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or any employee, officer or
director of such Subcontractor.

“Third Party Proprietary Work Product” has the meaning set forth in
Section 11.1B.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Work” means the obligations, duties and responsibilities to be performed by or
on behalf of Contractor in connection with certain preliminary design,
engineering, procurement, pipeline dismantlement, removal and construction, road
construction, and Site work, and the required related labor and materials and
Equipment, all in accordance with the terms of the Contract Documents.

“Work Order” means an order for Work in substantially the form of Attachment N,
signed in writing by both Parties, which sets forth and describes Scope of Work
for such Work Order and a Work Schedule.

“Work Order Effective Date” means the date on which the Parties execute the
applicable Work Order.

“Work Order No. 1” is the Work Order mutually agreed to between Owner and
Contractor and set forth in Attachment M, which describes an initial Scope of
Work and Work Schedule to be performed by Contractor under the Work Order and
pursuant to this Agreement.

“Work Product” has the meaning set forth in Section 11.1A.

“Work Schedule” means the schedule of the performance of Work by Contractor
under a Work Order.

 

- 8 -



--------------------------------------------------------------------------------

“Zachry” means Zachry Construction Corporation, a Delaware corporation, or any
successor entity thereto.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Reference in this Agreement to an Article or
Section shall be a reference to an Article or Section contained in this
Agreement (and not in any Attachments or Schedules to this Agreement) unless
expressly stated otherwise, and a reference in this Agreement to an Attachment
or Schedule shall be a reference to an Attachment or Schedule attached to this
Agreement unless expressly stated otherwise.

Article 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of the Contract Documents which may
appear to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors, and Owner. Nevertheless,
Contractor shall comply with all provisions, terms and conditions of the
Contract Documents, and the fact that Contractor is an independent contractor
does not relieve it from its responsibility to fully, completely, timely and
safely perform the Work in compliance with the Contract Documents.

2.2 Key Personnel, Organization Chart and Contractor Representative.

A. Contractor Personnel. Contractor represents that it has adequate and fully
qualified personnel and facilities within its organization to perform the Work
required by the Contract Documents.

B. Key Personnel and Organization Chart. Attachment F sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment F, be devoted full-time to the Work until
completion of the Work, and Key Personnel shall not be removed or reassigned
without Owner’s prior written approval. All requests for the substitution of Key
Personnel shall include a detailed explanation and reason for the request and
the resumes of professional education and experience for a minimum of two
(2) candidates of equal or greater qualifications and experience. Should Owner
approve of the replacement of a Key Person, Contractor shall, so far as
reasonably practicable, allow for an overlap of at least one (1) week during
which both the Key Person to be replaced and the Owner-approved new Key Person
shall work together full time. The

 

- 9 -



--------------------------------------------------------------------------------

additional cost of any replacement of such Key Personnel and overlap time shall
be entirely at Contractor’s expense. Owner shall have the right, but not the
obligation, at any time to require that Contractor replace any Key Person with
another employee acceptable to Owner.

C. Contractor Representative. The Contractor Representative is a Key Person.

2.3 Subcontractors. Owner acknowledges and agrees that Contractor intends to
have portions of the Work accomplished by Subcontractors pursuant to written
Subcontracts. All Subcontractors shall be reputable, qualified firms with an
established record of successful performance in their respective professions
performing identical or substantially similar work. All Subcontracts shall be
consistent with the terms or provisions of the Contract Documents to the extent
such terms and provisions are applicable to the Scope of Work of any applicable
Work Order. In the event Contractor is unable to obtain consistent provisions in
any Subcontract, or Owner’s written approval to deviate from the provisions of
the Contract Documents within such Subcontract, Contractor will use commercially
reasonable efforts to provide a substitute Subcontractor; provided, however,
should Contractor, notwithstanding its use of commercially reasonable efforts,
be unable to procure a substitute Subcontractor, Contractor shall not be deemed
to be in default or breach of this Agreement. No Subcontractor is intended to be
or shall be deemed a third-party beneficiary of this Agreement or any Work
Order. Contractor shall be fully responsible to Owner for the acts and omissions
of Subcontractors and of Persons directly or indirectly employed by any of them
in the performance of the Work, as it is for the acts or omissions of Persons
directly employed by Contractor. The work of any Subcontractor shall be subject
to inspection by Owner to the same extent as the Work of Contractor. All
Subcontractors and their respective personnel are to be instructed by Contractor
in the terms and requirements of the Owner-approved safety and environmental
protection regulations and policies and shall be expected to comply with such
regulations. In the event that any personnel are not adhering to such
regulations and policies, such personnel shall be removed by Contractor. In no
event shall Contractor be entitled to any adjustment of any Work Schedule under
any Work Order as a result of such personnel’s non-compliance with such
regulations and policies set forth in the HSE Plan, or any removal of personnel
necessitated by non-compliance. Nothing contained herein shall (i) create any
contractual relationship between any Subcontractor and Owner, or (ii) obligate
Owner to pay or cause the payment of any amounts to Subcontractor.

2.4 Subcontracts.

A. Approved List. Subject to Section 2.4C, Attachment G sets forth a list of
contractors and suppliers that Contractor and Owner have agreed are approved for
selection as Subcontractors for the performance of that portion of the Work
specified in Attachment G. Following the Agreement Effective Date, Contractor
and Owner may specify in a Work Order additional contractors and suppliers for
selection as Subcontractors for performance of Work set forth in such Work
Order. Approval by Owner of any Subcontractors does not relieve Contractor of
any responsibilities under the Contract Documents.

 

- 10 -



--------------------------------------------------------------------------------

B. Additional Proposed Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed on Attachment G or in a
Work Order, Contractor shall notify Owner of its proposed Subcontractor as soon
as possible during the selection process and furnish to Owner all information
requested by Owner with respect to Contractor’s selection criteria (including
copies of bid packages furnished to prospective Subcontractors, responses to
such bid packages, and the qualifications of the proposed Subcontractors).
Contractor shall use best efforts to hire qualified, local Subcontractors. Owner
shall have the discretion to reject any proposed Subcontractor not listed on
Attachment G or in a Work Order for a Subcontract within ten (10) Days of
Owner’s receipt of Contractor’s notice and proper documentation given pursuant
to this Section 2.4. If Owner does not accept or reject a Subcontractor that is
otherwise properly proposed by Contractor pursuant to this Section 2.4, then
such Subcontractor shall be deemed approved by Owner, but such approval does not
relieve Contractor of any responsibilities under the Contract Documents.
Contractor shall not enter into any Subcontract with a proposed Subcontractor
that is rejected by Owner in accordance with this Section 2.4. Even if Owner
approves of a Subcontractor, Owner nevertheless has the right of approval with
respect to the terms and conditions of any Subcontract.

C. Subcontracts. Owner shall have the right to approve any Subcontract exceeding
Fifty Thousand U.S. Dollars (U.S.$50,000) prior to execution of such Subcontract
by Contractor, but approval by Owner of any Subcontract shall not relieve
Contractor of any of its obligations under this Agreement. The price in any
Subcontract may be for a separated fixed price, on a cost-reimbursable basis or
some other basis, in each case to be approved by Owner. Contractor shall furnish
Owner with a copy of all Subcontracts ten (10) or more Days prior to the
execution of each such Subcontract. Without limitation of the requirements in
this Section 2.4, each Subcontract shall contain the following provisions:

1. the Subcontract may, upon termination of this Agreement or all or any part of
the Work, and Owner’s written notice to such Subcontractor, be assigned to Owner
without the consent of Subcontractor; and

2. unless otherwise agreed by Owner in writing, Subcontractor shall comply with
and perform for the benefit of Owner all requirements and obligations of
Contractor to Owner under the Contract Documents, as such requirements and
obligations are applicable to the performance of the work under the Subcontract.

3. Subcontractor’s billings and change orders, if any, will separate
charges/pricing for “skills and labor” from charges/pricing for taxable
Equipment and taxable services re-sold to Owner.

 

- 11 -



--------------------------------------------------------------------------------

Article 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work.

A. Generally. The initial Work to be performed by Contractor under this
Agreement is specified in Work Order No. 1, which is attached hereto as
Attachment M. Any further Work to be performed by Contractor shall be mutually
agreed upon between Owner and Contractor in subsequent Work Orders in the form
of Attachment N. All Work Orders shall be dated and numbered and shall include a
Scope of Work and Work Schedule for such Work Order. The rights of Owner and
Contractor under each Work Order shall be independent of those under all other
Work Orders. Each Work Order shall be governed by the provisions of this
Agreement and shall be deemed to incorporate by reference all terms and
conditions of this Agreement and shall constitute a separate and binding
contract between the Parties. Contractor shall perform the Work under each Work
Order in accordance with GECP, Applicable Law, Applicable Codes and Standards,
and all other terms and provisions of this Agreement and such Work Order. It is
understood and agreed that the Work shall include any incidental work that can
reasonably be inferred as necessary to complete any Scope of Work under any Work
Order in accordance with GECP, Applicable Law, Applicable Codes and Standards,
and all other terms and provisions of this Agreement, excluding only those items
which Owner has specifically agreed to provide under the terms of this
Agreement. SUBJECT TO WORK ORDER NO. 1, NOTHING IN THIS AGREEMENT REQUIRES OWNER
TO ORDER WORK FROM CONTRACTOR OR REQUIRES CONTRACTOR TO PROVIDE WORK TO OWNER,
AND CONTRACTOR SHALL BE COMPENSATED ONLY FOR SUCH WORK AS CONTRACTOR ACTUALLY
PERFORMS PURSUANT TO A WORK ORDER EXECUTED IN ACCORDANCE WITH THIS AGREEMENT.

B. Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Permits that Owner is responsible for obtaining in accordance with
Section 4.2; (ii) those requirements set forth under Sections 4.3 and 4.5;
(iii) legal description of the Site and a survey of the Site showing the
boundaries of the Site and one survey control point pursuant to Section 4.5; and
(iv) any other obligations or requirements expressly set forth in the Contract
Documents as required to be performed by Owner.

C. EPC Agreement. If the Parties enter into an agreement for the engineering,
procurement, and construction of the Facility (the proposed “EPC Agreement”),
then the Work performed under the Contract Documents shall become part of the
EPC Agreement and the terms and conditions of the EPC Agreement shall govern the
Work performed under the Contract Documents and shall control over any terms in
the Contract Documents. THE PARTIES ACKNOWLEDGE THAT THE CONTRACT DOCUMENTS DO
NOT IMPOSE ANY OBLIGATION ON OWNER TO ENTER INTO AN EPC AGREEMENT WITH
CONTRACTOR FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE FACILITY.

3.2 Applicable Law. By signing any particular Work Order, Contractor represents
that it has investigated to its satisfaction Applicable Law (including any
Applicable Codes and Standards incorporated into Applicable Law) in existence as
of the applicable Work Order Effective Date, and warrants that it can perform
the Work in accordance with such Applicable Law. Contractor shall perform the
Work in accordance with Applicable Law, whether or not such Applicable Law came
into effect before such Work Order Effective Date or during the performance of
the Work. Contractor shall advise Owner of any change in Applicable Law
occurring after such Work Order Effective Date.

 

- 12 -



--------------------------------------------------------------------------------

3.3 Changes in Applicable Codes and Standards Not Constituting a Change in Law.
Contractor shall provide notice to Owner on a timely basis, and no later than
thirty (30) Days after such a change, of any change in Applicable Codes and
Standards that does not constitute a Change in Law. Contractor shall inform
Owner if compliance with a changed Applicable Code and Standard is mandatory to
comply with GECP. In the event Owner, at its sole option, elects for Contractor
to implement a change in Applicable Codes and Standards that does not constitute
a Change in Law, Owner shall so inform Contractor in writing.

3.4 Design and Engineering Work.

A. General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with the Contract Documents and cause the Work to
meet and achieve the requirements of the Contract Documents.

B. Drawings and Specifications. The Drawings and Specifications shall be based
on the requirements of the Contract Documents, including the Scope of Work of
the Agreement and Design Basis as set out in Attachment A, GECP, Applicable
Codes and Standards and Applicable Law.

C. Review Process.

1. Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications to Owner for formal review, comment or disapproval in accordance
with the requirements set forth in the applicable Work Order.

2. Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications submitted in accordance with
Section 3.4C.1 to issue to Contractor written comments, proposed changes and/or
written disapprovals of the submission of such Drawings and Specifications to
Contractor.

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications, but Owner’s lack of comments or disapproval, if
applicable, shall in no event constitute an approval of the matters received by
Owner.

In the event that Owner disapproves the Drawings or Specifications, Owner shall
provide Contractor with a written statement of the reasons for such rejection
within the time period required for Owner’s response, and Contractor shall
provide Owner with revised and corrected Drawings and Specifications as soon as
possible thereafter.

Owner’s lack of disapproval of or comments on, or any approval by Owner of, any
Drawings and Specifications shall not in any way be deemed to limit or in any
way alter Contractor’s responsibility to design and engineer the Facility and
perform the Work in accordance with the requirements of the Contract Documents.

D. Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be

 

- 13 -



--------------------------------------------------------------------------------

complete and fully coordinated and stamped by design professionals duly licensed
in accordance with Applicable Law.

E. CAD Drawings. Drawings prepared by Contractor or its Subcontractors under the
Contract Documents shall be prepared using computer aided design (“CAD”).
Contractor shall provide Drawings in their native formats as set forth in the
applicable Work Order along with six (6) hard copies.

F. Progress P&ID’s. During the progress of the Work, Contractor shall maintain
and provide Owner with access to a marked, up-to-date set of P&ID’s maintained
for and by Contractor.

G. Other Information. Contractor shall deliver to Owner copies of any and all
Drawings, Specifications or other documents, as requested by Owner, within a
reasonable time of such request.

3.5 Environmental Regulations and Environmental Compliance. Without limitation
of Section 3.1, Contractor shall perform the Work and shall design the Facility
in compliance with Contractor’s HSE Plan. If applicable to the Work to be
performed under the Contract Documents, Contractor shall dispose of all
non-hazardous wastes and Hazardous Materials brought onto the Site by Contractor
or any of its Subcontractors or produced as a by-product of Equipment, material
or Construction Equipment brought onto the Site by Contractor or Subcontractors
during performance of the Work, all of which shall be disposed in off-Site
locations permitted to receive such non-hazardous wastes and Hazardous
Materials. Contractor shall deliver to Owner (i) notice of any pending or
threatened material environmental claim with respect to the Facility, and
(ii) promptly upon their becoming available, copies of written communications
with any Governmental Instrumentality relating to any such material
environmental claim.

3.6 Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with the Contract Documents. Notwithstanding anything to the contrary
contained in this Agreement, Contractor shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such Construction
Equipment. Subject to Section 3 of Schedule L-1, Contractor shall require all
insurance policies (including policies of Contractor and all Subcontractors) in
any way relating to such Construction Equipment to include clauses stating that
each underwriter will waive all rights of recovery, under subrogation or
otherwise, against Owner and any Owner Affiliates.

3.7 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor to employ, in
connection with its performance under the Contract Documents, any Person who is
demonstrably not skilled or qualified in the services or work assigned to such
Person. Contractor agrees to promptly remove (or to require any Subcontractor to
remove) from its services or work in connection with the Work any Person who
does not meet the foregoing requirements. In addition, Contractor agrees that,
after receipt of written notice from Owner, it shall promptly remove from the
Work any employee or agent of Contractor or of

 

- 14 -



--------------------------------------------------------------------------------

its Subcontractors who, in Owner’s opinion, is unsafe, incompetent, careless,
unqualified to perform the Work assigned to such Person, creates an unsafe or
hostile work environment, disregards the terms and conditions of the Contract
Documents, or is interrupting, interfering with or impeding the timely and
proper completion of the Work. NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE
NO LIABILITY AND CONTRACTOR AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR
NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY
SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY SUCH EMPLOYEE
(INCLUDING ANY KEY PERSON) OR REMOVE SUCH EMPLOYEE FROM THE WORK WHO FAILS TO
MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE SUCH
EMPLOYEE REMOVED FROM THE WORK. Any such employee shall be replaced at the cost
and expense of Contractor or the relevant Subcontractor, as appropriate.

B. Contractor is responsible for maintaining labor relations in such manner
that, so far as reasonably practicable, there is harmony among workers.
Contractor and its Subcontractors shall conduct their labor relations in
accordance with the recognized prevailing local area practices. Contractor shall
inform Owner promptly of any labor dispute, anticipated labor dispute, request
or demand by a labor organization, its representatives or members which may
reasonably be expected to affect the Work. Contractor further agrees to inform
Owner, before any commitments are made, during the negotiations of any
agreements or understandings with local or national labor organizations.

3.8 Clean-Up. If applicable to the Work to be performed under the Contract
Documents, Contractor shall, to Owner’s satisfaction, at all times keep the Site
free from all waste materials or rubbish caused by the activities of Contractor
or any of its Subcontractors. As soon as practicable after final completion of
the Work, Contractor shall remove all of its Construction Equipment and remove
from the Site all waste material and rubbish that was caused by the activities
of Contractor or any of its Subcontractors. The Site shall be restored in
accordance with all Permits and the Contract Documents. In the event of
Contractor’s failure to comply with any of the foregoing upon three (3) Days’
notice to do so, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all reasonable costs associated with such
removal and/or restoration, including costs associated with Taxes, permitting
and transportation.

3.9 HSE Plan; Security. Contractor recognizes and agrees that safety and
physical security are of paramount importance in the performance of the Work and
that Contractor is responsible for performing the Work in a safe and physically
secure manner. Within sixty (60) Days after the Agreement Effective Date,
Contractor shall submit to Owner for its review a health, safety and
environmental plan (including a drug testing program) based upon Contractor’s
standard safety and environmental policies, as modified to account for the
particulars of the Work to be performed under this Agreement (the “HSE Plan”).
Contractor shall revise the HSE Plan to incorporate comments, if any, provided
by Owner during its review, which shall be conducted within ten (10) Days of
receipt of the HSE Plan. Contractor further agrees to perform the Work in
accordance with the health, safety and environmental rules and standards of
Applicable Law,

 

- 15 -



--------------------------------------------------------------------------------

GECP and the HSE Plan (collectively, the “Safety Standards”). Owner’s review of,
or comments with respect to, the HSE Plan shall not in any way relieve
Contractor of its obligations under this Agreement (including Contractor’s
obligations to conduct the Work in accordance with the health, safety and
environmental rules of Applicable Law and GECP). Contractor shall appoint one or
more (as appropriate) safety representative(s) reasonably acceptable to Owner
who shall have responsibility to correct unsafe conditions or unsafe acts
associated with Work performed on the Site, act on behalf of Contractor on
health, safety and environmental matters, and participate in periodic safety
meetings with Owner. Contractor further agrees to provide or cause to be
provided necessary training and safety equipment to its employees,
Subcontractors, and to Owner personnel temporarily visiting the Site to ensure
their compliance with the foregoing Safety Standards and enforce the use of such
training and safety equipment. Contractor shall maintain all accident, injury
and any other records required by Applicable Law or by Permit and shall furnish
Owner a Monthly summary of injuries and labor hours lost due to injuries. Should
Owner at any time observe Contractor, or any of its Subcontractors performing
the Work at the Site in violation of the Safety Standards or in an unsafe
manner, or in a manner that would, if continued, violate the Safety Standards or
become unsafe, then Owner shall have the right (but not the obligation) to
require Contractor to stop the affected Work until such time as the manner of
performing such Work has been rendered safe. In connection with Work performed
at the Site, Contractor shall be responsible for the security, fencing, guarding
and lighting until all of the completion of such Work. In addition, for Work
performed on Rights of Way and Easements, Contractor shall perform all Work in
accordance with, and cause all Subcontractors to perform all Work in accordance
with, the safety, health and environmental rules and policies required by the
Landowners of such Rights of Way and Easements and provided in advance to
Contractor in writing.

3.10 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.

3.11 Contractor Permits. Contractor shall be responsible for obtaining the
Permits listed in Schedule B-1 and any other Permits to be issued in
Contractor’s name as may be required to perform the Work under the Contract
Documents. Contractor shall provide Owner with copies of such Permits as soon as
reasonably practicable after they are obtained.

3.12 Assistance with Owner Permits. Contractor shall provide assistance,
information and documentation as requested by Owner to enable Owner to obtain
any Permits that Owner is required to obtain in connection with the Section 4.2.

 

- 16 -



--------------------------------------------------------------------------------

3.13 Books, Records and Audits.

A. Contractor shall keep full and detailed books, records, daily reports,
schedules, accounts, work logs, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper performance of the Work under the Contract Documents, as
required under Applicable Law or the Contract Documents, and in any way relating
to the Contract Documents (“Books and Records”). Contractor shall maintain all
such Books and Records in accordance with GAAP and shall retain all such Books
and Records for a minimum period of three (3) years after the earlier of the
termination or expiration of this Agreement, or such greater period of time as
may be required under Applicable Law.

B. Upon reasonable notice, Owner shall have the right to audit, or have audited
by Owner’s third party auditors, Contractor’s Books and Records; provided,
however, that such audit shall not extend to calculations of the internal
composition of any compensation that is fixed in amount hereunder, including the
composition of any agreed-upon multipliers, rates, burdens and markups reflected
in Attachment C. When requested by Owner, Contractor shall provide Owner or its
auditors with reasonable access to all such Books and Records, and Contractor’s
personnel shall cooperate with Owner and such auditors to effectuate the audit
or audits hereunder. Owner and its auditors shall have the right to copy all
such Books and Records. Contractor shall endeavor to include audit provisions
identical to this Section 3.13 in all Subcontracts. No access to Books and
Records shall be granted to Owner’s auditors until such auditors have signed a
confidentiality agreement with Contractor in accordance with the standard
practice in the auditing industry for audits of this kind.

C. Contractor shall not, and shall provide that its Subcontractors and agents or
employees of any of them shall not (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.

3.14 Tax Accounting and Auditing. Within a reasonable period of time following a
request therefor by Owner, Contractor shall provide to Owner or its auditors any
information (including Books and Records) regarding quantities and descriptions
of any Equipment ordered for the Facility and any other information as Owner or
its auditors may deem reasonably necessary in connection with the preparation of
Owner’s tax returns (including information reasonably required to determine the
amount of Qualified Research Expenditures incurred in connection with the Work)
or other tax documentation in connection with the Work. Contractor shall be
responsible for personal property Taxes on Construction Equipment.

3.15 Temporary Utilities, Roads, Facilities and Storage. Until final completion
of the Work, to the extent applicable, Contractor shall provide all temporary
utilities (i.e., electricity, water, communication, cable, telephone, waste and
sewer) necessary for the performance of the Work, including installation and
usage costs. Subject to Section 4.3, Contractor shall construct and maintain
temporary access and haul roads as may be necessary for the proper performance
of the Contract Documents and the Work. If requested by Owner, Contractor shall
provide Owner with sufficient office space at the time of Contractor’s
mobilization at the Site to accommodate Owner’s Site representative and support
staff at the Site. Contractor shall provide Owner with all

 

- 17 -



--------------------------------------------------------------------------------

office space, construction trailers, utilities, storage and warehousing,
security, telephones, furnishings, and other temporary facilities required for
their oversight of the Work, as set forth in more detail in the applicable Work
Order. Once title to Equipment has passed to Owner as set forth in Section 9.1,
such Equipment shall, if stored at a location other than on the Site, be
segregated from other goods, and shall be clearly marked as “Property of Corpus
Christi LNG, LLC.”

3.16 Reports.

A. Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:

1. minutes for all weekly status and other Work-related meetings with Owner
within five (5) Business Days following such meeting;

2. safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as fires, explosions, mechanical failures or major
injuries which shall be provided to Owner within eight (8) hours of the
occurrence of such incident; provided, however, notification shall be provided
to Owner immediately if the incident is of significant magnitude to threaten
public or employee safety, cause significant property damage or interrupt the
Work;

3. productivity reports;

4. manpower reports;

5. cost reports;

6. reports with respect to Contractor and Subcontractor performance;

7. schedule reports; and

8. Monthly progress reports (“Monthly Progress Reports”) in form and content to
be mutually determined by the Parties.

3.17 Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.

3.18 Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.

3.19 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber and any other materials
developed or obtained in the excavation or other operations of Contractor or any
Subcontractor and the right to use said materials or dispose of same is hereby
expressly reserved by Owner. Notwithstanding the foregoing, Contractor shall be
permitted, without charge and with Owner’s approval, to use in the Work any such
materials that comply with the requirements of the Contract Documents.

 

- 18 -



--------------------------------------------------------------------------------

3.20 Survey Control Points and Layout. If necessary for the performance of the
Work, Contractor shall establish all survey control points and layout any such
Work in accordance with the requirements of the Contract Documents, which shall
be based on the survey control point established by Owner pursuant to
Section 4.5. If Contractor or any of its Subcontractors or any of the
representatives or employees of any of them move or destroy or render inaccurate
the survey control point provided by Owner, such control point shall be replaced
by Contractor at Contractor’s own expense.

3.21 Cooperation with Others. Subject to the provisions of this Agreement,
including Section 4.3, Contractor acknowledges that Owner or Owner’s other
contractors or subcontractors may be working at the Site during the performance
of the Contract Documents and Contractor’s Work or use of certain facilities may
be interfered with as a result of such concurrent activities. Subject to
Section 4.3, Contractor agrees to coordinate the performance of the Work with
such other contractors or subcontractors performing work at the Site so as not
to materially interfere with any of Owner’s other contractors or subcontractors
performing work at the Site; provided, however, Contractor shall in all cases
coordinate the Work with any Persons (other than Owner or Owner’s other
contractors or subcontractors) on or using the Rights of Way and Easements, and
Contractor shall adhere to the reasonable instructions provided by Owner or the
applicable Landowner(s) in connection with Work performed within such Rights of
Way and Easements.

3.22 Responsibility for Property. Contractor shall plan and conduct its
operations so that neither Contractor nor any of its Subcontractors shall
(i) enter upon lands (other than the Site) or waterbodies in their natural state
unless authorized by the appropriate owner or entity; (ii) close or obstruct any
utility installation, highway, waterway, harbor, road or other property unless
Permits are obtained and authorized by the appropriate entity or authority; or
(iii) disrupt or otherwise interfere with the operation of any portion of any
pipeline, telephone, conduit or electric transmission line, ditch, navigational
aid, dock or structure unless otherwise specifically authorized in a Work Order
or in writing by Owner. The foregoing includes damage arising from performance
of the Work through operation of Construction Equipment or stockpiling of
materials.

3.23 Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Equipment. Without prior written approval by
Owner which specifically waives the requirements of this Agreement, where a Work
Order specifies the procurement of certain Equipment as part of the Work,
Contractor shall not procure any Equipment other than as specified in the Work
Order. If Contractor wishes to modify the requirements with respect to any
Equipment, then it shall make written application to Owner for Owner’s approval
(such approval not to be unreasonably withheld), prior to procuring such
Equipment. Such application shall (i) identify the requirements being modified,
(ii) certify that the quality of the proposed substitute is equal to or better
than that currently specified, and (iii) certify that the substitute is suited
to the same use and capable of performing the same function as that specified.
If the preceding requirements are not followed, then any substitution shall
constitute a material failure by Contractor to comply with its obligations under
the Contract Documents.

 

- 19 -



--------------------------------------------------------------------------------

3.24 Excusable Delay. If an Excusable Delay prevents the performance of any Work
under a Work Order and causes Contractor to suspend performance of any such Work
affected by an Excusable Delay, such suspension shall not be considered a
Default, provided that Contractor uses all reasonable efforts to (i) mitigate
the effects of such Excusable Delay and (ii) recommence such affected Work.

3.25 Nondiscrimination. Contractor agrees that it shall conduct its activities
without discrimination on account of race, creed, color, sex, national origin,
age or disability and shall comply with Applicable Law relating thereto,
including Executive Order 11246, as amended. Upon the request of Owner,
Contractor shall provide Owner with copies of all plans or programs that
Contractor uses to satisfy the requirements of this Section 3.25.

3.26 Rights of Way and Easement Agreements. During the performance of the Work,
Contractor shall comply with any obligations of the Rights of Way and Easement
Agreements to the extent that such obligations apply to the Work being performed
and provided that such Rights of Way and Easement Agreements are provided in
advance of Contractor performing Work on such Rights of Way and Easement.

Article 4

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner in
accordance with the Work Schedule at no cost to Contractor:

4.1 Payments. Owner shall timely make payments in accordance with the provisions
of Article 8 hereof.

4.2 Owner Permits. Owner shall be responsible for obtaining the Permits listed
in Schedule B-2. Owner shall maintain and, to the extent applicable, renew such
Permits. To the extent Owner has already obtained any such Permits as of the
Agreement Effective Date, Owner shall provide copies of such Permits to
Contractor on or before the Agreement Effective Date. The terms of all such
Permits shall be compatible with Contractor’s performance of the Work, and Owner
shall promptly notify Contractor of any changes to the terms of any such Permit
that impacts Contractor’s performance of the Work under the Contract Documents.
Owner shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Permits that Contractor is
responsible for obtaining in accordance with Section 3.11.

4.3 Access to the Site.

A. In accordance with Attachment K and subject to the terms of this Agreement,
including Sections 3.21 and 4.3B, Owner shall provide Contractor with access to
the Site, provided that Contractor’s access to Rights of Way and Easements shall
be in accordance with the terms and conditions of the Rights of Ways and
Easement Agreements.

B. Owner shall have access to the Site at all times.

 

- 20 -



--------------------------------------------------------------------------------

4.4 Sales and Use Tax Matters.

A. Sales and Use Tax Exemption Certificates on Tax Exempt Equipment.

1. For Texas state and local sales and use tax purposes, the Contract Documents
shall be considered to be a separated contract for the construction of new
non-residential real property as defined under Applicable Law, including 34 Tex.
Admin Code Rule § 3.291(a)(12). Work Orders, all Change Orders, and Contractor’s
Invoices will separate pricing/charges for “skills and labor” from
pricing/charges for Equipment and taxable services re-sold to Owner.
Contractor’s Invoices shall further separate Contractor’s pricing for taxable
Equipment and taxable services re-sold to Owner from Contractor’s
pricing/charges for Tax Exempt Equipment. Contractor shall invoice Owner Texas
sales and use tax on Contractor’s sales price of the separated taxable Equipment
and separated taxable services re-sold to Owner. Owner will pay Contractor Texas
sales and use tax and Contractor will remit these taxes to the appropriate
taxing authorities. Contractor shall ensure that all Subcontracts are separated
for Texas state and local sales and use tax purposes. Contractor shall issue
valid Texas re-sale certificates to Contractor’s Subcontractors for
Subcontractor purchases of Equipment and taxable services re-sold to Owner.

2. Owner shall list in each Work Order and Change Order those items of Equipment
to be permanently installed at the Facility in which Owner intends to claim a
manufacturing, pollution control or other applicable exemption from the payment
of Texas state and applicable local sales and use taxes under Applicable Law,
including the governing law specified in Section 20.9 (“Tax Exempt Equipment”),
which such list as set out in the Work Order may be adjusted by Owner at its
sole discretion with written notice to Contractor on or before the completion of
the Work and formalized by Change Order. In addition, Owner will update the list
of Tax Exempt Equipment and taxable services re-sold to Owner in a Work Order
(i) with respect to any additional items of Equipment and taxable services
re-sold to Owner added by Change Order which are subject to a manufacturing,
pollution control or other applicable exemption from the payment of Texas state
and applicable local sales and use taxes, or (ii) should Owner determine that
any Equipment previously designated as taxable Equipment and taxable services
re-sold to Owner should be designated as Tax Exempt Equipment or tax exempt
services. Owner shall provide Contractor with a valid Texas state and applicable
local sales and use tax exemption certificates claiming the manufacturing and
pollution control exemptions for the Tax Exempt Equipment (including Tax Exempt
Equipment added to a Work Order by Change Order). The Owner-issued Texas sales
and use tax exemption certification will be supported by the Owner-provided list
included and incorporated into applicable Work Order.

3. Contractor shall maintain for Owner’s review copies of Texas state and
applicable local sales and use tax exemption certificates and other similar
documentation necessary to support all Texas state and applicable local sales
and use tax exemptions that may be available to Owner, Contractor or any
Subcontractor in connection with the Work.

 

- 21 -



--------------------------------------------------------------------------------

4. Contractor shall reasonably cooperate with Owner to minimize any and all
Texas state and applicable local sales and use taxes relating to the Facility
and the Work. If Contractor or any Subcontractor incurs any Texas state and
applicable local sales and use taxes on any items of Tax Exempt Equipment or
taxable services re-sold to Owner listed in a Work Order, due to Contractor
failing to follow such Owner provided listed in the Work Order, Contractor shall
be responsible for the payment of such Texas state and applicable local sales
and use taxes, penalties and interest, without reimbursement by Owner and
CONTRACTOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS OWNER GROUP FROM AND
AGAINST ANY CLAIMS BY A GOVERNMENTAL INSTRUMENTALITY FOR SUCH TEXAS STATE AND
APPLICABLE LOCAL SALES AND USE TAXES. If the state of Texas increases or
decreases the state or local option sales and use tax rates, the increase or
decrease will be to the Owner’s account.

5. For clarification purposes, it is understood that Owner is solely responsible
for the accuracy of the Owner-provided list in the Work Order regarding Tax
Exempt Equipment and taxable services re-sold to Owner. If Contractor or any
Subcontractor pays or incurs any Texas state and applicable local sales and use
taxes on any items of Tax Exempt Equipment or taxable services re-sold to Owner
attributable to the Owner’s failure to provide Contractor with a valid Texas
state and applicable local sales and use tax exemption certificate for all or
any portion of the Tax Exempt Equipment and taxable services resold to Owner
included in the Owner-provided list in the applicable Work Order (including
adjustments made to a Work Order due to Change Orders), Contractor shall be
entitled to reimbursement in accordance with Article 7 in an amount equal to
such Texas state and applicable local sales and use taxes, penalties and
interest, if any, that are properly owed and paid by Contractor for such Tax
Exempt Equipment and services improperly identified by Owner in the
Owner-provided list included in the Work Order regarding Tax Exempt Equipment
and taxable services re-sold to Owner, and OWNER SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS CONTRACTOR GROUP FROM AND AGAINST ANY CLAIMS BY A GOVERNMENTAL
INSTRUMENTALITY FOR SUCH TEXAS STATE AND LOCAL SALES AND USE TAXES.

B. Texas Sales and Use Tax on Taxable Equipment & Taxable Services Re-Sold to
Owner. With each Invoice that includes any Equipment to be permanently installed
in the Project (other than Tax Exempt Equipment) and taxable services resold to
Owner including items such as real property services and non-Hazardous Materials
removal services, Contractor shall separately list in the Invoice and bill Owner
the Texas state and applicable local sales and use taxes with respect to such
taxable Equipment and services. Contractor invoice charges for labor and skills
will be separated from Contractor invoice charges for Equipment. In addition,
Contractor will separate invoice charges for taxable Equipment from invoice
charges for Tax Exempt Equipment and services. In no instance will “skills and
labor”, service, fabrication labor or any other form of labor charge” be billed
together with a charge for taxable Equipment. The Texas state and applicable
local sales and use taxes charged to Owner shall be based on the prices listed
in Attachment C and the schedule in the applicable Work Order. Texas sales and
use tax amounts billed Owner will be subject to the provisions of Section 4.4A.4
and 4.4A5 (which

 

- 22 -



--------------------------------------------------------------------------------

may be subject to Change Order or Work Order), which shall represent Owner’s
maximum liability to Contractor for Texas state and applicable local sales and
use taxes on taxable Equipment and services. Subject to other provisions of this
Agreement, Owner shall remit to Contractor the payment of such Texas sales and
use taxes within the time allowed for the payment of Invoices under this
Agreement. Contractor shall be responsible for paying to the applicable
Governmental Instrumentality all applicable Texas state and applicable local
sales and use taxes owed under Applicable Law with respect to taxable Equipment
and services. If the Owner elects to dispute the applicable Texas state and
applicable sales and use taxes on any item, Owner shall bear the costs incurred
in resolving such dispute.

4.5 Legal Description and Survey. As of the Agreement Effective Date, Owner has
provided to Contractor (i) the legal description of the Site as set forth in
Attachment E and (ii) a survey of the Site showing the boundaries of the Site
and one survey control point, prepared by Shiner Moseley and Associates, Inc.,
dated June 8, 2004. Contractor shall be entitled to rely upon the accuracy of
this information. To the extent any existing structures or utilities are shown
in the survey, Contractor shall independently verify the locations of such
existing structures and utilities.

4.6 Owner-Provided Items. Owner shall provide those items listed in Attachment K
(within the times listed in Attachment K) or any other items specified in a Work
Order as being Owner-provided items. The items already provided by Owner are
listed in Attachment K. The Contractor shall be entitled to rely upon the
accuracy and completeness of those items designated by Owner as “Rely Upon”
within the Design Basis in Schedule A-2.

4.7 Excusable Delay. Owner’s obligations under this Agreement, except for any
obligation to pay monies due to Contractor as provided under this Agreement,
shall be suspended to the extent that performance of such obligation is delayed
or prevented by Excusable Delay.

4.8 Personal and Real Property Taxes. Owner shall be responsible for personal
and real property Taxes on the Facility and the Equipment that are stored or
located on the Site on the applicable Tax assessment date provided for under
Applicable Law.

4.9 Waivers of Consequential Damages from Landowners. Unless otherwise agreed to
in writing by Contractor, such agreement not to be unreasonably withheld, Owner
is responsible for obtaining a written waiver of consequential damages from
Landowners in favor of Contractor as a condition precedent to Contractor’s
obligation to commence Work in those areas of the Site that cause Contractor to
interface with such Landowner.

Article 5

COMMENCEMENT OF WORK AND SCHEDULING OBLIGATIONS

5.1 Commencement of Work. Contractor shall not, and shall not be obligated to,
commence performance of any Work until Owner and Contractor mutually execute a
Work Order authorizing the same pursuant to the terms and conditions of this
Agreement and such Work Order. Upon execution of a Work Order by the Parties,
Contractor shall promptly commence with the performance of the Work specified in
the Work Order.

5.2 Work Order No. 1. Notwithstanding Section 5.1, the Parties agree to execute
Work Order No. 1 within seven (7) Days after the Agreement Effective Date. Upon
execution of

 

- 23 -



--------------------------------------------------------------------------------

Work Order No. 1 by the Parties, Contractor shall promptly commence with the
performance of Work specified in Work Order No. 1 in accordance with this
Agreement and the terms and conditions set forth in such Work Order.

5.3 Work Schedules. Contractor shall use all commercially reasonable efforts to
perform the Work in accordance with the Work Schedule set forth in the
applicable Work Order.

Article 6

CHANGES AND CHANGE ORDERS

6.1 Changes. Changes may be made to a Scope of Work of any Work Order under a
mutually accepted Change Order in the form of Attachment D. Such Change Order
shall be signed by both Parties and shall set forth, in appropriate detail, the
changes, additions or deletions to the original Scope of Work of such Work Order
and the effect of such change on the Work Schedule and Fee.

6.2 Adjustment Only Through Change Order. There shall be no adjustments to a
Work Order except by Change Order. All Change Orders shall have the pricing
“separated” for Texas sales and use tax purposes.

Article 7

COMPENSATION

As full compensation for performing all Work and all other obligations under
this Agreement, Owner shall pay Contractor a total remuneration consisting of
the Fee and the Cost of Work, as such amounts are calculated under Attachment C
and reconciled with prior payments pursuant to Article 8.

Article 8

INVOICING AND PAYMENTS TO CONTRACTOR

8.1 Initial Payment. Upon execution of Work Order No. 1 in accordance with
Section 5.2, Contractor shall deliver to Owner: (a) an Invoice for Six Million
Three Hundred Twenty Five Thousand Sixty Nine U.S. Dollars (U.S.$6,325,069),
which amount is a good faith estimate of the Cost of Work and Fee anticipated to
be incurred and earned by Contractor under Work Order No. 1 from the date of
such execution through the end of the following Month, supported by information
and documentation required under this Article 8 (the “Initial Payment”), (b) a
list of Work items for Work Order No. 1 that Contractor has scheduled and plans
to perform during the time period between the date of execution of Work Order
No. 1 and the end of the following Month, and (c) a look-ahead schedule for such
time period, prepared by Contractor, that shows Contractor’s schedule for
performing such Work items during the time period. Upon receipt of the above,
Owner shall pay Contractor the Initial Payment.

8.2 Subsequent Invoices for Progress Payments.

A. This Section 8.2 shall govern the submittal of all Invoices except for the
Invoice for the Initial Payment under Section 8.1 and the Invoice for final
payment under Section 8.8.

 

- 24 -



--------------------------------------------------------------------------------

B. On or about the tenth (10th) Day of each Month (for the purposes of Article
8, the “current Month”), Contractor shall submit to Owner for each Work Order:
(a) an Invoice containing a good faith estimate of the Cost of Work and Fee
anticipated to be incurred and earned by Contractor in performing Work under
such Work Order in the following Month (for the purposes of Article 8, the
“following Month”), supported by information and documentation required under
this Article 8, (b) a list of Work items that Contractor has scheduled and plans
to perform during such following Month under such Work Order, and (c) a 30-Day
look-ahead schedule, prepared by Contractor, for such following Month that shows
Contractor’s schedule for performing such Work items during such following
Month. Such Invoice shall contain a “true-up” or reconciliation to account for
the actual Fee and Cost of Work incurred during the previous Month, by adjusting
the amount of such Invoice upwards or downwards based on the difference between
(i) the Fee and Cost of Work actually incurred by Contractor during the previous
Month and (ii) the estimated Fee and Cost of Work Invoiced for such previous
Month, as provided in further detail in Section 8.14.

C. If Owner has any objections to the Invoice, list or schedule submitted under
Section 8.2B, Owner shall notify Contractor within five (5) Days of Owner’s
receipt of such Invoice, list and schedule and set out with specificity the
reasons for its objections. If Owner objects to such Invoice, list or schedule
within such time and the Parties are unable to resolve any disagreements between
them relating to such Invoice, list or schedule within ten (10) Days after
Owner’s receipt of such Invoice, list and schedule, Contractor shall submit to
Owner, no later than the tenth (10th) Day after receipt of Owner’s objections, a
revised Invoice for all undisputed amounts, which Owner shall pay in accordance
with this Article 8. Disputed amounts will be resolved in accordance with
Article 17.

8.3 Form and Content of Invoices. Contractor shall submit a separate Invoice for
payment under each Work Order. All Invoices, other than the final Invoice for
any Work Order under this Agreement, shall be in the form of Schedule I-1 and
shall include a representation and certification by Contractor that:

A. except as noted in the current Month’s Invoice for any true-up or
reconciliation for the previous Month’s Work, the Work items described in or
relating to the previous Month’s Invoice have been performed in full accordance
with the Agreement and Contractor incurred and earned during the previous Month
the estimated Cost of Work and Fee included in the previous Month’s Invoice;

B. subject to any Excusable Delay, Contractor will perform the Work described in
or relating to all Work items that are the subject of the current Month’s
Invoice;

C. all quantities and prices in the current Month’s Invoice, including the
estimated Cost of Work and estimated Fee, are estimated correctly and in
accordance with the Agreement, including Section 8.4;

 

- 25 -



--------------------------------------------------------------------------------

D. a fully completed and executed Interim Lien and Claim Waiver from Contractor,
and from each Subcontractor, is provided pursuant to Section 8.7 of the
Agreement and is attached to the current Month’s Invoice;

E. all Subcontractors have been paid the monies due and payable for Work
performed in accordance with the terms of such Subcontracts, except for amounts
that are the subject of the current Month’s Invoice or for such amounts that are
in good faith dispute by Contractor;

F. the current Month’s Invoice is signed by an authorized representative of
Contractor; and

G. the Invoice, including the invoicing for any Change Orders, is “separated”
for Texas sales and use tax purposes, including the following pricing
separations:

 

  1. Engineering charges;

 

  2. New construction labor charges;

 

  3. New construction Taxable material charges;

 

  4. New construction exempt material charges;

 

  5. Construction Equipment charges;

 

  6. Taxable services re-sold to Owner;

 

  7. Subcontractor labor and other charges (not including any Equipment) should
be merged with Contractor’s new construction labor charges;

 

  8. Subcontractor taxable Equipment (not including any labor charges) may be
merged with Contractor’s taxable materials charges;

 

  9. Subcontractor exempt permanent material charges (not including any labor
charges) may be merged with Contractor’s Taxable material charges;

 

  10. Other charges (optional), including charges for consumable supplies,
including applicable sales and use taxes paid by Contractor; and

 

  11. G&A and markups.

8.4 Cost of Work Estimate. The estimated Cost of Work to be included in each
Invoice and to be used as the basis for the estimated Fee under each Invoice
shall include:

A. A detailed estimate of the costs of wages and salaries, supported by proper
documentation and allowed under Attachment C as a Cost of Work, including (i) a
list of

 

- 26 -



--------------------------------------------------------------------------------

work hours anticipated to be performed by each craft for the following Month,
(ii) a description of the Work anticipated to be performed by each such craft,
and (iii) any other supporting documents as Owner may require;

B. A detailed estimate of amounts to be paid by Contractor to a Subcontractor
for the following Month for Cost of Work allowed under Attachment C, together
with any records and other supporting documentation used to create such
estimates, including: (i) bids; (ii) billing rates; and (iii) and other
documentation as requested by Owner; and

C. A detailed estimate of all other costs anticipated to be incurred by
Contractor for the following Month and allowed under Attachment C, along with
records and other documentation supporting and evidencing such estimates,
including (i) bids; (ii) billing rates; (iii) invoices (if applicable); and
(iv) other supporting documents as Owner may reasonably require.

8.5 Review and Payment by Owner.

A. Each Invoice shall be reviewed by Owner and, upon Owner’s reasonable request,
Contractor shall furnish any and all additional supporting documentation,
certificates and information as necessary to establish that Contractor is
entitled to payment for amounts billed in such Invoice. Subject to Owner’s right
to withhold or offset payments under this Agreement, including Sections 8.11 and
8.14, and provided that Contractor has complied with Sections 8.2, 8.3 and 8.4,
the amounts billed in each Invoice (other than the Invoice for final payment
under the Agreement) and due and owing under this Agreement shall be payable by
Owner to Contractor no later than twenty (20) Days after the later of Owner’s
receipt of (i) the originally issued Invoice under Section 8.2B (and all
documentation required under this Agreement) or (ii) the revised Invoice under
Section 8.2C (and all documentation required under this Agreement).

B. Without limitation of the foregoing, and subject to Section 8.2C and 8.15,
Owner shall not, with respect to any such Invoice, be required to pay Contractor
for amounts not properly invoiced or documented under Sections 8.2, 8.3, 8.4 or
this Section 8.5, or amounts in which Owner is entitled to withhold or offset
under this Agreement. In addition, if a revised Invoice is required under
Section 8.2, Owner shall be only required to make payment under a revised
Invoice issued in accordance with Section 8.2 and not under the originally
issued Invoice.

C. Payments shall be wire transferred made in U.S. Dollars to an account
designated by Contractor.

8.6 Progress Reports. Attached with each Invoice, Contractor shall submit to
Owner a Monthly Progress Report updated for all Work performed through the
previous Month, the receipt of which shall be a condition of payment under this
Article 8. This Section 8.6 shall not apply to the Invoice for the Initial
Payment.

8.7 Interim Lien and Claim Waivers. As a condition precedent to Owner’s
obligation to make any payment with respect to any Invoice, Contractor shall
submit to Owner with each Invoice: (i) a fully executed Interim Lien and Claim
Waiver from Contractor in the form

 

- 27 -



--------------------------------------------------------------------------------

of Schedule J-1 for all Work performed through the end of the immediately
preceding Month and (ii) a fully executed Interim Lien and Claim Waiver from
each Subcontractor in the form set forth in Schedule J-2 for all Work performed
through the end of the immediately preceding Month. Interim Lien and Claim
Waivers, however, shall not be required from Subcontractors until any amounts
relating to their respective Work is included in an Invoice, and Subcontractors
shall be required to submit additional Interim Lien and Claim Waivers only if
their respective Work is not covered by a previous Interim Lien and Claim
Waiver.

8.8 Final Payment. Upon final completion of Work under each Work Order, or upon
Owner’s exercise of its compensation cap pursuant to any Work Order, Contractor
shall submit a fully executed final Invoice in the form attached hereto as
Schedule I-2, along with (i) a statement summarizing and reconciling all
previous Invoices, payments and Change Orders for such Work Order, including, as
applicable, the Initial Payment; (ii) an affidavit that all payrolls, Taxes,
bills for Equipment, liens, charges, claims, demands, judgments, security
interests and any other indebtedness connected with such Work Order for which
Contractor and its Subcontractors are liable (excluding Corrective Work) have
been paid, including Texas state and applicable local sales and use taxes which
Contractor is required under the Contract Documents, to pay; (iii) a fully
executed Final Lien and Claim Waiver from Contractor in the form of Schedule
J-3, and (iv) a fully executed Final Lien and Claim Waiver from each
Subcontractor in the form set forth in Schedule J-4. No later than twenty
(20) Days after receipt by Owner of such final Invoice and all required
documentation and achieving completion of the Work under such Work Order, Owner
shall, subject to its rights to withhold payment under this Agreement, pay
Contractor the undisputed amounts within the final Invoice.

8.9 Payments During Default. Owner shall not be obligated to make any payments
hereunder at any time in which a Default shall have occurred and is continuing.

8.10 Payments Not Acceptance of Work. No payment made hereunder by Owner shall
be considered as approval or acceptance of any Work, Fee or Cost of Work by
Owner or a waiver of any claim or right Owner may have hereunder. All payments
shall be subject to correction in subsequent payments.

8.11 Payments Withheld. Owner may, upon providing written notice to Contractor
specifying the reasons for such withholding, in addition to any other rights
under this Agreement, withhold payment on an Invoice or a portion thereof, in an
amount and to such extent as may be reasonably necessary to protect Owner from
loss due to:

A. Defective Work, unless Contractor has, within fourteen (14) Days of a written
notice given by Owner to Contractor, either (i) remedied such Defective Work or
(ii) if such Defective Work cannot be remedied by the exercise of reasonable
diligence within such fourteen (14) Day period, provided Owner with a written
plan, reasonably acceptable to Owner, to remedy such Defective Work and
commenced the remedy of such Defective Work;

B. liens or other encumbrances on all or a portion of the Site or the Work,
which are filed by any Subcontractor or any other Person acting through or under
any of them unless Contractor has, within fourteen (14) Days of a written notice
given by Owner

 

- 28 -



--------------------------------------------------------------------------------

to Contractor, taken any of the following actions: (i) paid, satisfied or
discharged the applicable liability, (ii) removed the lien or other encumbrance,
or (iii) provided Owner with a bank guarantee or bond reasonably satisfactory to
Owner in the applicable amount;

C. any breach by Contractor of any material term or provision of the Contract
Documents; unless Contractor has, within fourteen (14) Days of a written notice
given by Owner to Contractor, either (i) cured such breach or (ii) if such
breach cannot be cured by the exercise of reasonable diligence within such
fourteen (14) Day period, Contractor has commenced corrective action and is
diligently exercising all commercially practicable efforts to cure such breach;

D. the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law;

E. amounts paid by Owner to Contractor in a preceding Month or through the
Initial Payment, if applicable, which have been determined to have been an
overpayment pursuant to the reconciliation process in Section 8.14 or are
otherwise subject to a dispute under this Agreement between Owner and
Contractor; or

F. any other costs or liabilities which Owner has incurred for which Contractor
is responsible under the Contract Documents.

Notwithstanding Owner’s ability to withhold amounts due to the reconciliation
process in Section 8.14 and in accordance with Section 8.11E, Owner shall pay
Contractor the amount withheld as soon as practicable, but in no event later
than twenty (20) Days after Owner’s receipt of an Invoice from Contractor, if
Contractor, as appropriate: (i) pays, satisfies or discharges the applicable
liability and provides Owner with reasonable evidence of such payment,
satisfaction or discharge, (ii) removes the lien or other encumbrance,
(iii) cures the breach in question, (iv) remedies the Defective Work in
question, (v) provides Owner with a bank guarantee or bond reasonably
satisfactory to Owner in the amount of the withheld payment, and (vi) with
respect to disputed amounts withheld pursuant to Section 8.11E, resolves the
dispute in accordance with the dispute resolution procedures set forth in
Article 17 (but only to the extent such resolution favors payment to
Contractor).

8.12 Interest on Late Payments and Improper Collection. Any (a) amounts due but
not paid hereunder within thirty (30) Days after the due date or (b) amounts
withheld from Contractor but later finally determined in accordance with the
dispute resolution procedure set forth in Article 17 to have been improperly
withheld shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.

8.13 Offset. Owner may offset any amount due and payable from Contractor to
Owner under the Contract Documents against any amount due and payable to
Contractor hereunder.

8.14 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, (i) if Owner discovers that Work

 

- 29 -



--------------------------------------------------------------------------------

associated with a Work item contained Defective Work, then Owner may offset the
amount of the payment against future payments in the amount of the payment until
the correction of the Defective Work is achieved, (ii) if Owner discovers that
any amounts paid by it to Contractor in a preceding Month was incorrect pursuant
to Section 8.14, then Owner may offset such amounts against future payments, or
(iii) if Owner discovers that any amounts paid by it to Contractor in a
preceding Month lacked sufficient or accurate supporting information, then Owner
may offset such amounts against future payments for such amounts until
sufficient and accurate supporting information is provided pursuant to Sections
8.3, 8.4 and 8.5.

8.15 Reconciliation or True-Up of Payments. Contractor shall attach to each
Invoice submitted in accordance with Section 8.2B all calculations and
documentation, in accordance with Attachment C, which determine (i) the actual
Cost of Work incurred by Contractor in the previous Month, including all
calculations, data, work logs, invoices, receipts, and other supporting
documentation necessary to justify such actual Cost of the Work and (ii) the Fee
based upon Contractor’s calculated actual Cost of Work. Within five (5) Days of
Owner’s receipt of such documentation and the actual Cost of Work, Owner may
request from Contractor any additional documentation Owner requires to support
the calculation of the actual Cost of Work. Should Owner and Contractor fail to
agree upon the value of the actual Cost of Work or the Fee for such previous
Month, such dispute will be resolved pursuant to Article 17. Failure of Owner to
request additional documentation within the times specified above, or to object
to the actual Cost of Work or Fee reported by Contractor and included in an
Invoice, shall not prejudice Owner’s rights to later require such documentation
or later object to such Cost of Work and Fee. Notwithstanding Owner or
Contractor’s right to resolve a dispute regarding the actual Cost of Work or Fee
in a particular Month pursuant to Article 17, Owner shall have the right to
offset or withhold, from the current Month’s Invoice, the difference between
(a) the aggregate of (i) the estimated Cost of Work for the previous Month’s
Work and (ii) the estimated Fee for the previous Month’s Work and (b) the
aggregate of (i) the undisputed portion of the actual Cost of Work for the
previous Month’s Work and (ii) the undisputed portion of the Fee for the
previous Month’s Work.

Article 9

TITLE AND RISK OF LOSS

9.1 Clear Title. Subject to Contractor’s receipt of all payments of undisputed
amounts currently due in accordance with the terms of the Contract Documents,
Contractor warrants and guarantees that legal title to and ownership of the Work
shall be free and clear of any and all liens, claims, security interests or
other encumbrances arising out of the Work when title thereto passes to Owner.

9.2 Title to Work. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon the earlier of (i) payment by Owner therefore
or (ii) delivery of such Work upon the Site. Transfer of title to Work shall be
without prejudice to Owner’s right to reject Defective Work, or any other right
in the Contract Documents.

9.3 Risk of Loss. At all times during the effective period of this Agreement
Owner shall retain any and all risk of loss or damage to the Work (including
Equipment), provided that Contractor obtains and maintains the builder’s risk
insurance as required under this Agreement. Whether or not Owner or Contractor
insures or self-insures, Contractor is fully released from any

 

- 30 -



--------------------------------------------------------------------------------

and all such risk, and Owner agrees to waive all of its rights and require its
insurers, as applicable, to waive subrogation rights against Contractor for loss
or damage to the Work, even if such damage is caused by the negligence or fault
of Contractor, and not only to the extent of Owner’s or Contractor’s insurance
coverage, provided that Contractor obtains and maintains the builder’s risk
insurance as required under this Agreement. Contractor will protect the Work
against loss or damage from and after the time the Parties mutually execute a
Work Order until such Work is finally accepted by Owner. Notwithstanding the
foregoing, this Section 9.3 shall not in any way be deemed to affect
Contractor’s obligations under Article 12.

Article 10

INSURANCE

10.1 Provision of Insurance. The Parties shall provide the insurance as
specified in Attachment L on terms and conditions stated therein.

10.2 No Cancellation. All policies providing coverage hereunder shall contain a
provision that at least thirty (30) Days’ prior written notice shall be given to
the non-procuring Parties and additional insureds prior to cancellation,
non-renewal or material change in the coverage.

10.3 Obligations Not Relieved. Anything in the Contract Documents to the
contrary notwithstanding, the occurrence of any of the following shall in no way
relieve Contractor from any of its obligations under the Contract Documents:
(i) failure by Contractor to secure or maintain the insurance coverage required
hereunder; (ii) failure by Contractor to comply fully with any of the insurance
provisions of this Agreement; (iii) failure by Contractor to secure such
endorsements on the policies as may be necessary to carry out the terms and
provisions of the Contract Documents; (iv) the insolvency, bankruptcy or failure
of any insurance company providing insurance to Contractor; or (v) failure of
any insurance company to pay any claim accruing under its policy.

10.4 Failure to Provide Insurance. In the event that liability for any loss or
damage is denied by the underwriter or underwriters in whole or in part due to
the breach of said insurance by a procuring Party, or for any other reason
attributable to such Party, or if either Party fails to maintain any of the
insurance herein required, then the defaulting Party shall defend, indemnify and
hold the other Party harmless against all losses which would otherwise have been
covered by said insurance.

10.5 Unavailable Insurance. If any insurance (including the limits or
deductibles thereof) hereby required to be maintained, other than insurance
required by Applicable Law to be maintained, shall not be reasonably available
in the commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that the Party shall
first request any such waiver in writing from the other Party, which request
shall be accompanied by written reports prepared by two (2) independent
advisers, including insurance brokers, of recognized international standing
certifying that such insurance is not reasonably available in the commercial
insurance market (and, in any case where the required amount is not so
available, explaining in detail the basis for such conclusions), such insurance
advisers and the form and

 

- 31 -



--------------------------------------------------------------------------------

substance of such reports to be reasonably acceptable to the other Party. Any
such waiver shall be effective only so long as such insurance shall not be
available and commercially feasible in the commercial insurance market.

Article 11

OWNERSHIP OF DOCUMENTATION

11.1 Work Product, Contractor’s Intellectual Property and Third Party
Proprietary Work Product.

A. Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work and prior services
related to the Facility done by Zachry or AMEC for Owner under the Master
Services Agreement, Contractor or any Subcontractors will create, or have
created, and will deliver, or have delivered, to Owner, certain written
materials, plans, Drawings (including P&IDs), Specifications or other tangible
results of performance of the Work under the Contract Documents or performance
of services by Zachry or AMEC for Owner under the Master Services Agreement
(hereinafter individually or collectively referred to as “Work Product”).
Subject to this Section 11.1, Owner shall own all rights, title and interest to
the Work Product and any and all intellectual property rights in the Work
Product (including all patents and applications therefor, all inventions, trade
secrets, know-how, technology, technical data, customer lists, copyrights and
all registrations and applications therefor, and all industrial designs)
irrespective of any copyright notices or confidentiality legends to the contrary
which may have been placed in or on such Work Product by Contractor, any
Subcontractor, or any other Person.

B. Contractor’s Intellectual Property and Third Party Proprietary Work Product.
Notwithstanding the provisions of Section 11.1A, Contractor shall (as between
Owner and Contractor) retain ownership of all intellectual property rights
previously owned by Contractor or developed by it outside the Contract Documents
or any work developed by Zachry or AMEC outside the Master Services Agreement
(hereinafter referred to as “Contractor’s Intellectual Property”), regardless of
whether such Contractor’s Intellectual Property is embedded in the Work Product,
and nothing in the Contract Documents shall result in a transfer of ownership of
either Contractor’s Intellectual Property or the intellectual property rights
previously owned or developed by Subcontractors outside the Contract Documents
or the Master Services Agreement (“Third Party Proprietary Work Product”). With
respect to such Contractor’s Intellectual Property and Third Party Proprietary
Work Product relating to the Work, Contractor hereby grants Owner an
irrevocable, perpetual and royalty-free license to use and (subject to
Section 11.1C) modify Contractor’s Intellectual Property and Third Party
Proprietary Work Product (which in either case is embedded in the Work Product
relating to the Facility), in each case solely for the purpose of the design,
engineering, construction, pre-commissioning, commissioning, start-up, testing
and operation of the Facility. Owner shall be entitled to assign its rights in
the Work Product and in such license; provided that such assignee shall only be
entitled to use the Work Product and Contractor’s Intellectual Property and
Third Party Proprietary Work Product which is embedded in the Work Product for
the purposes specified above. Unless otherwise agreed to in writing by Owner,
all Subcontracts shall contain provisions consistent with this Section 11.1.

 

- 32 -



--------------------------------------------------------------------------------

C. Modification of Work Product or Contractor’s Intellectual Property. In
addition, Owner, at its own risk, or its contractors shall be entitled to modify
(a) the Work Product or (b) Contractor’s Intellectual Property embedded in the
Work Product in connection with the purposes set forth in Section 11.1B;
provided that Owner shall first remove, or cause to be removed, all references
to Contractor from the Work Product and Contractor’s Intellectual Property
embedded in the Work Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE
CONTRACTOR GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY ANY MEMBER OF THE CONTRACTOR GROUP AND CAUSED BY ANY
MODIFICATIONS TO THE WORK PRODUCT OR CONTRACTOR’S INTELLECTUAL PROPERTY.

D. Owner’s Affiliates Use of the Work Product and Contractor’s Intellectual
Property for Other Projects. In addition, Owner’s Affiliates shall be entitled
to use the Work Product at Owner’s Affiliate sole risk and Contractor hereby
grants to Owner’s Affiliates an irrevocable and royalty-free license,
non-transferable and non-assignable (except as set forth below) to use
Contractor’s Intellectual Property embedded in the Work Product, in each case
solely for the purpose of developing other projects; provided that (i) Owner’s
Affiliates shall first remove all references to Contractor and the Facility from
the Work Product and Contractor’s Intellectual Property embedded in the Work
Product, (ii) the use of any of Contractor’s Intellectual Property on such other
projects shall be limited to such Contractor’s Intellectual Property which is
embedded in the Work Product; and (iii) Owner’s Affiliate shall not assign such
Work Product or license without Contractor’s consent, which consent shall not be
unreasonably withheld. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE CONTRACTOR
GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY ANY MEMBER OF THE CONTRACTOR GROUP AND CAUSED BY USE OF
THE WORK PRODUCT OR CONTRACTOR’S INTELLECTUAL PROPERTY IN CONNECTION WITH
PROJECTS OTHER THAN THE WORK OR THE FACILITY.

E. Identification of Third Party Proprietary Work Product. Contractor shall
identify which portions of the Work Product contain Third Party Proprietary Work
Product for which Owner’s Affiliates shall need to obtain permission from the
appropriate owners of such Third Party Proprietary Work Product for use by
Owner’s Affiliates on projects other than the Facility. Notwithstanding anything
to the contrary in this Agreement, no license is granted to Owner with respect
to the use of any Contractor proprietary software or systems.

11.2 Return of Work Product. All Work Product, and all copies thereof, shall be
returned or delivered to Owner upon the earlier of (i) completion of all Work
under the Contract Documents or (ii) termination of this Agreement, except that
Contractor may, subject to its confidentiality obligations set forth in this
Agreement, retain one record set of the Work Product; provided that, if the
Parties execute the EPC Agreement, Contractor shall be entitled to retain such
Work Product as specified in the EPC Agreement.

 

- 33 -



--------------------------------------------------------------------------------

11.3 Contractor’s Right to Use of Work Product. Contractor shall not have the
right to use or modify any Work Product for any other project without the
express written consent of Owner, which shall not be unreasonably withheld.

11.4 Owner Provided Documents. As between Owner and Contractor, all written
materials, plans, drafts, specifications, computer files or other documents (if
any) prepared or furnished by Owner or any of Owner’s other consultants or
contractors shall at all times remain the property of Owner, and Contractor
shall not make use of any such documents or other media for any other project or
for any other purpose than as set forth herein. All such documents and other
media, including all copies thereof, shall be returned to Owner upon the earlier
of (i) completion of all Work under the Contract Documents or (ii) termination
of this Agreement, except that Contractor may, subject to its confidentiality
obligations as set forth in this Agreement, retain one record set of such
documents or other media; provided that, if the Parties execute the EPC
Agreement, Contractor shall be entitled to retain such documents or other media
to the extent specified in the EPC Agreement.

Article 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. The warranties set forth in this Article 12 are hereinafter referred
to as the “Warranties” or “Warranty”. Any Work, or component thereof, that is
not in conformity with any Warranty is defective (“Defective”) and contains a
defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that:

1. the Equipment, and each component thereof, shall be new (unless otherwise
specified in the Contract Documents) and of good quality;

2. the Work (including the Equipment) shall be in accordance with all of the
requirements of the Contract Documents, including in accordance with GECP,
Applicable Law and, subject to Section 3.3, Applicable Codes and Standards; and

3. the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 9.1.

C. Assignment and Enforcement of Subcontractor Warranties. Contractor shall
obtain warranties from Subcontractors that meet or exceed the requirements of
the Contract Documents; provided, however, Contractor shall not in any way be
relieved of its responsibilities and liability to Owner under the Contract
Documents, regardless of whether such Subcontractor warranties meet the
requirements of the Contract Documents, as Contractor shall be fully responsible
and liable to Owner for its Warranty and Corrective Work obligations and
liability under this Agreement for all Work. All such warranties shall run to
the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor’s behalf. Such warranties, with duly
executed instruments

 

- 34 -



--------------------------------------------------------------------------------

assigning the warranties, shall be delivered to Owner concurrent with the end of
the Defect Correction Period. This Section 12.1C shall not in any way be
construed to limit Contractor’s liability under the Contract Documents for the
entire Work or its obligation to enforce Subcontractor warranties.

D. Exceptions to Warranty. Contractor shall have no liability to Owner, for any
damage or defect to the extent caused by: (i) improper repairs or alterations,
misuse, neglect or accident by Owner; (ii) operation, maintenance or use of the
Facility, Work or any component thereof in a manner not in compliance with a
material requirement of operation and maintenance manuals delivered by
Contractor to Owner; (iii) normal wear and tear; or (iv) normal corrosion.

12.2 Defective Work. If, at any time during the period commencing upon the Work
Order Effective Date and ending upon the expiration of the Defect Correction
Period, any of the Work under a Work Order is found to be Defective, Contractor
shall promptly correct (whether by repair, replacement or otherwise) such
Defective Work and any other portions of the Work damaged by such Defective Work
(the correction of the Defective Work and any portions of the Work damaged by
such Defective Work is hereby defined as the “Corrective Work”). Contractor
shall be reimbursed for Contractor’s Cost of Work, as determined under
Attachment C, for such Corrective Work (including costs incurred by Contractor
and allowable as a Cost of Work in enforcing Subcontracts), it being understood
and agreed upon between the Parties that Contractor shall receive no Fee or any
other form of profit or markup for the performance of any Corrective Work.
Contractor may not request compensation for Cost of Work incurred by a
Subcontractor to perform Corrective Work, unless the applicable Subcontract is
on a cost-reimbursable basis and expressly permits such Subcontractor to be paid
compensation for performing Corrective Work. If Contractor fails to commence the
Corrective Work within a reasonable time not to exceed five (5) Days, or does
not complete such Corrective Work on a prompt basis once commenced, then Owner
has the right, but not the obligation, to perform the Corrective Work, and
Contractor shall be liable to Owner for all damages, costs, losses and expenses
incurred by Owner in connection with such Corrective Work. At Owner’s sole
discretion, such damages, costs, losses and expenses incurred by Owner for such
portion of Corrective Work shall be payable by Contractor to Owner no later than
thirty (30) Days after Contractor’s receipt of Owner’s Invoice for such damages,
costs, losses and expenses, or Owner may withhold payment of amounts otherwise
due under the Contract Documents in the amount of such damages, costs, losses
and expenses. This Section 12.2 sets forth the exclusive remedy for a breach of
Warranty, except for (i) Owner’s right to terminate this Agreement,
(ii) Contractor’s indemnification obligations under this Agreement, and
(iii) Owner’s right to bring an action against Contractor, the Guarantor, Zachry
and/or AMEC for Contractor’s failure to commence or complete the Corrective Work
as required above.

12.3 Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work; provided, however, in no event shall
the Defect Correction Period for any Work (including Corrective Work) extend
beyond thirty-six (36) Months after final completion of the Work.

12.4 Standards for Corrective Work. All Corrective Work shall be performed
subject to the same terms and conditions under the Contract Documents as the
original Work is required to

 

- 35 -



--------------------------------------------------------------------------------

be performed. In connection with the Corrective Work, any change to Equipment
that would alter the requirements of the Contract Documents may be made only
with prior written approval of Owner in accordance with Section 3.23.

12.5 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.

12.6 Waiver of Implied Warranties. THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT (INCLUDING WARRANTIES) ARE EXCLUSIVE AND THE PARTIES HEREBY DISCLAIM,
AND OWNER HEREBY WAIVES ANY AND ALL STATUTORY, ORAL OR IMPLIED WARRANTIES UNDER
APPLICABLE LAW (INCLUDING THE GOVERNING LAW SPECIFIED IN SECTION 20.9),
INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES ARISING FROM COURSE OF DEALING
OR TRADE USAGE. FOR AVOIDANCE OF DOUBT, THERE ARE NO WARRANTIES OTHER THAN AS
STATED IN THE CONTRACT DOCUMENTS.

Article 13

CONTRACTOR’S REPRESENTATIONS

Contractor, Zachry and AMEC represent and warrant as of the Agreement Effective
Date, as applicable, that:

13.1 Corporate Standing. Contractor is a limited partnership duly organized,
validly existing and in good standing under the laws of Texas; Contractor’s
general partners are (i) Zachry, a duly organized, validly existing corporation
in good standing under the laws of Delaware, and (ii) AMEC, a duly organized,
validly existing corporation in good standing under the laws of Georgia;
Contractor’s limited partners are (i) Capitol Construction, Inc. and (ii) AGRA
Monenco U.S., Inc., both of which are duly organized, validly existing
corporations in good standing under the laws of Nevada; and each is authorized
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would have a material adverse effect on its financial condition,
operations, prospects, taxes or business.

13.2 No Violation of Law; Litigation. Each is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under the Contract Documents. There are no legal or arbitration
proceedings or any proceeding by or before any Governmental Instrumentality, now
pending or (to the best of its knowledge) threatened against Contractor, Zachry,
AMEC, Capitol Construction, Inc. or AGRA Monenco U.S., Inc. that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Contractor, Zachry , AMEC, Capitol Construction, Inc. or AGRA Monenco U.S., Inc.
or the ability of any of them to perform their respective obligations under the
Contract Documents.

13.3 Licenses. Contractor is the holder of all licenses required to permit it to
operate or conduct its business in Texas now and as contemplated by the Contract
Documents.

13.4 No Breach. Neither the execution and delivery of this Agreement, nor the

 

- 36 -



--------------------------------------------------------------------------------

consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, Zachry, AMEC,
Capitol Construction, Inc. or AGRA Monenco U.S., Inc. or any Applicable Law or
regulation, or any order, writ, injunction or decree of any court, or any
agreement or instrument to which Contractor, Zachry, AMEC, Capitol Construction,
Inc. or AGRA Monenco U.S., Inc. is a party or by which any or them are bound, or
to which any of them are or any of their property or assets is subject, or
constitute a default under any such agreement or instrument.

13.5 Corporate Action. Each has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance of this Agreement has been duly authorized by all
necessary action on the part of each; and this Agreement has been duly and
validly executed and delivered by each and constitutes a legal, valid and
binding obligation of Contractor, Zachry and AMEC enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally.

13.6 Financial Solvency. Each is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its respective obligations hereunder. Guarantor, guaranteeing the
obligations of Contractor pursuant to Section 20.17 of this Agreement, is
financially solvent, able to pay all debts as they mature, and possesses
sufficient working capital to perform the Parent Guarantee.

Article 14

OWNER’S REPRESENTATIONS

Owner represents and warrants as of the Agreement Effective Date that:

14.1 Standing. It is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects or
business.

14.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

14.3 Licenses. It is the holder of or will take the necessary action to obtain
all Permits required to be obtained by it in accordance with Section 4.2.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and

 

- 37 -



--------------------------------------------------------------------------------

provisions hereof and thereof will conflict with or result in a breach of, or
require any consent under, the constituent documents of Owner, any Applicable
Law, any order, writ, injunction or decree of any court, or any agreement or
instrument to which Owner is a party or by which it is bound or to which it or
any of its property or assets is subject, or constitute a default under any such
agreement or instrument.

14.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

14.6 Ability to Pay. It is able to pay all amounts owed under this Agreement as
they become due.

Article 15

DEFAULT, TERMINATION AND SUSPENSION

15.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time:
(i) fail to commence Work under any Work Order mutually agreed to in accordance
with the provisions of the Contract Documents; (ii) abandon any Work, unless
permitted under Section 3.24, 15.4 or 15.5; (iii) repudiate or fail to
materially comply with any of its material obligations under the Contract
Documents; (iv) be in Default pursuant to Section 20.7; (v) fail to maintain
insurance required under this Agreement, subject to Section 10.5; (vi) fail to
discharge liens filed by any Subcontractor as required under this Agreement;
(vii) materially disregard Applicable Law or, subject to Section 3.3, Applicable
Standards and Codes; or (viii) itself or Guarantor experiences an Insolvency
Event, in which such case the cure provisions found below shall not apply (each
of the foregoing being a “Default”) then, Owner has the right (without prejudice
to any other rights under the Contract Documents) to provide written notice to
Contractor specifying the nature of the Default and demanding that such Default
be cured. If:

1. with respect to any clause above (with the exception of clause (viii)),

 

  a. Contractor fails to cure such Default within thirty (30) Days after receipt
of such notice or,

 

  b. if the Default cannot be cured within such thirty (30) Day period through
the diligent exercise of all commercially practicable efforts, Contractor fails
to diligently exercise all commercially practicable efforts to cure such
condition or fails to cure such condition within ninety (90) Days after receipt
of such notice to cure such Default;

 

- 38 -



--------------------------------------------------------------------------------

    or

2. Contractor experiences an Insolvency Event, Owner,

in the event of (1) or (2), at its sole option and, without prejudice to any
other rights that it has under this Agreement and, upon notice to Contractor,
may

(y) take such steps as are reasonably necessary to overcome the Default
condition, in which case Contractor shall be liable to Owner, subject to
Sections 19.1 and 19.2, for any and all reasonable costs and expenses (including
all reasonable attorneys’ fees, consultant fees and arbitration expenses)
incurred by Owner in connection therewith, or

(z) terminate for Default Contractor’s performance of all or any portion of the
Work under any or all Work Orders or this Agreement.

Guarantor’s failure to materially comply with any provision of the Parent
Guarantee shall be a Default under this Agreement.

B. Additional Rights of Owner Upon Termination. In the event of a termination
for Default in accordance with Section 15.1A, then Owner may, at its sole
option, as applicable to the terminated portion of the Work: (i) enter onto the
Site and, for the purpose of completing such Work, take possession of the
Construction Equipment, Work Product, copies of all Work-specific Books and
Records and other items owned or rented by Contractor (subject to the relevant
Construction Equipment lease or rental agreements), (ii) take assignment of any
or all of the Subcontracts, and/or (iii) either itself or through others
complete the Work.

C. Obligations Upon Termination. Upon termination for Default in accordance with
Section 15.1A, Contractor shall, as applicable to the terminated portion of the
Work: (i) immediately discontinue Work on the date specified in the notice;
(ii) place no further orders for Subcontracts, or any other items or services;
(iii) inventory, maintain and turn over to Owner all Construction Equipment
owned by Contractor and (subject to the relevant Construction Equipment lease or
rental agreements) all Construction Equipment rented by Contractor and, in each
case, present on the Site prior to Contractor’s receipt of the termination
notice or provided by Owner for performance of the terminated Work;
(iv) promptly make every reasonable effort to procure assignment or cancellation
upon terms satisfactory to Owner of all Subcontracts, including rental
agreements; (v) cooperate with Owner in the transfer of Work Product, including
Drawings and Specifications, Permits and any other items or information and
disposition of Work in progress so as to mitigate damages; (vi) comply with
other reasonable requests from Owner regarding the terminated Work;
(vii) thereafter preserve and protect Work already in progress and protect
Equipment at the Site or in transit thereto, and to comply with any Applicable
Law and any Applicable Codes and Standards; and (viii) perform all other
obligations under Section 15.1B.

 

- 39 -



--------------------------------------------------------------------------------

D. No Further Entitlement to Payment. Upon termination for Default in accordance
with Section 15.1A, Contractor shall not be entitled to any further payment from
Owner for the terminated Work and Owner shall have no further obligation to make
payment to Contractor for any terminated Work. Notwithstanding this
Section 15.1D, within twenty (20) Days of the date of termination of this
Agreement, Contractor shall reimburse Owner for any payments or portions of
payments made pursuant to Article 8 which Contractor did not incur or earn
through the actual Cost of Work or the Fee prior to termination for Default.

15.2 Termination for Convenience by Owner. Owner shall have the right to
terminate all or a portion of the Work for its convenience by providing
Contractor with a written notice of termination, to be effective upon receipt by
Contractor. Upon termination for convenience, Contractor shall, as applicable to
the terminated portion of the Work: (i) immediately discontinue the terminated
portion of the Work on the date of the notice, (ii) place no further orders for
Subcontracts or any other items or services for the terminated portion of the
Work, (iii) promptly make every reasonable effort to procure cancellation upon
terms satisfactory to Owner and Contractor of all Subcontracts, including rental
agreements, unless Owner elects to take assignment of any such Subcontracts,
(iv) assist Owner in the maintenance, protection, and disposition of Work in
progress, including Equipment at the Site or in transit to the Site,
(v) cooperate with Owner for the efficient transition of the Work, and
(vi) cooperate with Owner in the transfer of Work Product, including Drawings
and Specifications, Permits and any other items or information and disposition
of Work in progress, and Owner may, at its sole option, take assignment of any
or all of the Subcontracts. No later than twenty-five (25) Days after submission
of Contractor’s Invoice(s) therefor, Contractor shall be paid for that portion
of the Fee and Cost of Work for the Work performed up to the date of termination
in accordance with this Agreement and the actual costs reasonably incurred by
Contractor on account of such termination (which costs shall be adequately
documented and supported by Contractor), including costs associated with
demobilization of Contractor’s and Subcontractors’ personnel and Construction
Equipment and any reasonable cancellation fees incurred by Contractor from
cancellation of Subcontracts, less payments previously made to Contractor. If
Contractor has been paid in excess of such amounts due to the advance payment
methodology in Article 8, Contractor shall pay Owner such excess within twenty
(20) Days of Owner’s demand. In no event under this Agreement shall Contractor
be entitled to receive any amount for unabsorbed overhead, contingency, risk or
anticipatory profits.

15.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the Work or any part thereof, whereupon Contractor shall
suspend the carrying out of such suspended Work for such time or times as Owner
may require and shall take reasonable steps to minimize any costs associated
with such suspension. During any such suspension, Contractor shall properly
protect and secure such suspended Work in such manner as Owner may reasonably
require. Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor and otherwise be ready to proceed
expeditiously with the Work as soon as reasonably practicable after receipt of
Owner’s further instructions. As soon as reasonably practicable after receipt of
notice to resume suspended Work, Contractor shall promptly resume performance of
the Work to the extent required in the notice. In no event shall Contractor be
entitled to any additional profits or damages due to such suspension.

 

- 40 -



--------------------------------------------------------------------------------

15.4 Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than twenty (20) Days after the due date for such
payment, then Contractor may suspend performance of the Work under the
applicable Work Order until Contractor receives such undisputed amounts. Prior
to any such suspension, Contractor shall provide Owner with at least fourteen
(14) Days’ prior written notice of its intent to suspend performance of such
Work. If and when Owner pays such undisputed amounts, Contractor shall
immediately resume its performance of the Work.

15.5 Contractor’s Right to Terminate. If Owner shall at any time: (i) fail to
pay any undisputed amount pursuant to Article 8; (ii) experience an Insolvency
Event; or (iii) suspend the entire Work under this Agreement pursuant to
Section 15.3 for one or more periods exceeding one hundred twenty (120) Days in
the aggregate (each of the foregoing being an “Owner Default”) then, Contractor
has the right (without prejudice to any other rights under the Agreement) to
provide written notice to Owner specifying the nature of the Owner Default and
demanding that such Owner Default be cured. If: (a) with respect to clause
(i) Owner fails to cure such Owner Default within sixty (60) Days after receipt
of such notice; (b) Owner experiences an Insolvency Event; or (c) Owner suspends
the entire Work under this Agreement pursuant to Section 15.3 for an aggregate
period exceeding one hundred twenty (120) Days, Contractor may, in the event of
(a), (b) or (c), at its sole option and without prejudice to any other rights
that it has under this Agreement, and upon notice to Owner, terminate this
Agreement. In the event of such termination under this Section 15.5, Contractor
shall have the rights (and Owner shall make the payments) provided for in
Section 15.2 in the event of an Owner termination for convenience.

Article 16

INDEMNITIES

16.1 General Indemnification. In addition to its indemnification, defense and
hold harmless obligations contained elsewhere in this Agreement, Contractor
shall indemnify, hold harmless and defend the Owner Group from any and all
damages, losses, costs and expenses (including all reasonable attorneys’ fees
and litigation or arbitration expenses) to the extent that such damages, losses,
costs and expenses result from any of the following:

A. FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW;
PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON
OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS
TO COMPLY WITH APPLICABLE LAW;

B. WITH THE EXCEPTION OF ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY
DOMESTIC OR FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL
PROPERTY RELATED TO THE DOCUMENTS AND INFORMATION PREPARED BY BLACK & VEATCH OR
SHINER MOSELEY, ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A
THIRD PARTY AND RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF
ANY DOMESTIC OR FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL
PROPERTY OWNED BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR
INFRINGEMENT RESULTS FROM

 

- 41 -



--------------------------------------------------------------------------------

PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS, OR ANY
IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION OR OTHER THIRD PARTY
PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR OR ANY SUBCONTRACTOR
IN CONNECTION WITH THE WORK;

C. FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR TO PAY TAXES FOR WHICH SUCH PERSON
IS LIABLE;

D. FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE
WITH THE RESPECTIVE SUBCONTRACT; OR

E. PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP, ANY SUBCONTRACTOR OR LANDOWNER), AND
DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES (OTHER THAN LANDOWNERS) TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE IN CONNECTION WITH
THE WORK OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR ANYONE
DIRECTLY OR INDIRECTLY EMPLOYED BY THEM.

16.2 Injuries to Contractor’s or Owner’s Employees.

A. Injuries to Contractor’s Employees. SUBJECT TO SECTION 16.4B, CONTRACTOR
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE OWNER GROUP FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR
RELATED TO INJURY TO OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER
OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE
WORK OR THE FACILITY, REGARDLESS OF THE CAUSE OF SUCH INJURY OR DEATH (INCLUDING
THE JOINT OR CONCURRENT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF
LIABILITY OF ANY MEMBER OF THE OWNER GROUP) EXCEPT FOR THE SOLE NEGLIGENCE OF
ANY MEMBER OF THE OWNER GROUP.

B. Injuries to Owner’s Employees. OWNER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF RESULTING FROM OR RELATED TO INJURY TO OR
DEATH OF ANY EMPLOYEES, OFFICERS OR DIRECTORS OF THE OWNER GROUP OCCURRING IN
CONNECTION WITH THE WORK, REGARDLESS OF THE CAUSE OF SUCH INJURY OR DEATH
(INCLUDING THE JOINT OR CONCURRENT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS
OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP) EXCEPT FOR THE SOLE
NEGLIGENCE OF ANY MEMBER OF THE CONTRACTOR GROUP.

16.3 Damage to Contractor’s or Owner’s Property .

A. Damage to Contractor’s Property. CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED

 

- 42 -



--------------------------------------------------------------------------------

TO DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE CONTRACTOR GROUP OR
ANY SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE WORK OR THE FACILITY,
REGARDLESS OF THE CAUSE OF DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
OWNER GROUP.

B. Damage to Owner’s Property. OWNER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
THE CONTRACTOR GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO DAMAGE TO OR
DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE WORK AND THE FACILITY)
OCCURRING IN CONNECTION WITH THE WORK, REGARDLESS OF THE CAUSE OF SUCH DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP. Section 9.3 allocates
the responsibility and liability for damage to the Work and the Facility.

16.4 Hazardous Materials Indemnification.

A. Contractor Indemnification Obligations. CONTRACTOR SHALL INDEMNIFY, HOLD
HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING BODILY INJURY, DEATH AND PROPERTY DAMAGE OR DESTRUCTION AND
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT
THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY RESULT
FROM:

1. CONTRACTOR’S OR ANY SUBCONTRACTOR’S USE, HANDLING OR DISPOSAL OF HAZARDOUS
MATERIALS BROUGHT ON THE SITE BY CONTRACTOR OR ANY SUBCONTRACTOR;

2. CONTRACTOR’S OR ANY SUBCONTRACTOR’S FAILURE TO STOP WORK IN AN AREA OF THE
SITE CONTAINING PRE-EXISTING HAZARDOUS MATERIALS AFTER CONTRACTOR OR SUCH
SUBCONTRACTOR KNOWS SUCH AREA CONTAINS HAZARDOUS MATERIALS, BUT SUCH
INDEMNIFICATION, HOLD HARMLESS AND DEFENSE OBLIGATIONS ARE LIMITED TO THE
PROCEEDS OF INSURANCE RECEIVED BY CONTRACTOR UNDER CONTRACTOR’S POLLUTION
LIABILITY INSURANCE (SUCH INSURANCE BEING REQUIRED BY ATTACHMENT L, TO BE
PROCURED BY CONTRACTOR) AND THE DEFENSE OBLIGATIONS PROVIDED BY SUCH INSURANCE;

3. CONTRACTOR’S OR ANY SUBCONTRACTOR’S DISREGARD OF OWNER’S WRITTEN ADVICE AS TO
THE NATURE AND SPECIFIC LOCATION OF SUCH HAZARDOUS MATERIALS OR INSTRUCTIONS
REGARDING SUCH HAZARDOUS MATERIALS IN PERFORMING WORK IN AREAS THAT CONTAIN OR
MAY CONTAIN HAZARDOUS MATERIALS, BUT SUCH INDEMNIFICATION, HOLD HARMLESS AND
DEFENSE OBLIGATIONS ARE LIMITED TO THE PROCEEDS OF INSURANCE RECEIVED BY
CONTRACTOR OR ITS SUBCONTRACTORS UNDER CONTRACTOR’S POLLUTION LIABILITY
INSURANCE (SUCH INSURANCE BEING REQUIRED BY ATTACHMENT L, TO

 

- 43 -



--------------------------------------------------------------------------------

BE PROCURED BY CONTRACTOR) AND THE DEFENSE OBLIGATIONS PROVIDED BY SUCH
INSURANCE.

4. NOTWITHSTANDING SECTIONS 16.4.A.2 AND 16.4.A.3, IN NO EVENT SHALL
CONTRACTOR’S LIABILITY UNDER SECTIONS 16.4A.2 AND 16.4.A.3 EXCEED TWENTY-FIVE
MILLION U.S. DOLLARS (US$25,000,000) IN THE AGGREGATE.

B. Owner Indemnification Obligations. NOTWITHSTANDING SECTIONS 16.2 AND 16.3,
OWNER SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE CONTRACTOR GROUP AND ITS
SUBCONTRACTORS FROM ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING
BODILY INJURY, DEATH AND PROPERTY DAMAGE OR DESTRUCTION AND REASONABLE
ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH
DAMAGES, LOSSES, COSTS AND EXPENSES RESULT FROM:

1. ANY PRE-EXISTING HAZARDOUS MATERIALS AT THE SITE, BUT EXCLUDING ANY DAMAGES,
LOSSES, COSTS AND EXPENSES RESULTING FROM: (I) CONTRACTOR’S OR ANY
SUBCONTRACTOR’S FAILURE TO STOP WORK IN AN AREA OF THE SITE CONTAINING
PRE-EXISTING HAZARDOUS MATERIALS AFTER CONTRACTOR OR SUCH SUBCONTRACTOR KNOWS
SUCH AREA CONTAINS HAZARDOUS MATERIALS, OR (II) CONTRACTOR’S OR ANY
SUBCONTRACTOR’S DISREGARD OF OWNER’S WRITTEN ADVICE AS TO THE NATURE OR SPECIFIC
LOCATION OF SUCH HAZARDOUS MATERIALS OR INSTRUCTIONS REGARDING SUCH HAZARDOUS
MATERIALS IN PERFORMING WORK IN AREAS THAT CONTAIN OR MAY CONTAIN HAZARDOUS
MATERIALS; OR

2. OWNER OR ANY THIRD PARTY BRINGING ANY HAZARDOUS MATERIALS ON THE SITE AFTER
THE AGREEMENT EFFECTIVE DATE.

16.5 Patent and Copyright Indemnification Procedure. IN THE EVENT THAT ANY
VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY THE
OWNER GROUP AS SET FORTH IN SECTION 16.1B RESULTS IN ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION, CONTRACTOR SHALL, IN ADDITION TO
ITS OBLIGATIONS UNDER SECTION 16.1B, MAKE EVERY REASONABLE EFFORT, BY GIVING A
SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE INJUNCTION OR
RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE FACILITY OR ANY
PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN INFRINGEMENT AND
ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE
EVERY REASONABLE EFFORT TO SECURE FOR OWNER A LICENSE, AT NO COST TO OWNER,
AUTHORIZING CONTINUED USE OF THE INFRINGING WORK OR PORTION OF THE FACILITY. IF
CONTRACTOR IS UNABLE TO SECURE SUCH A LICENSE WITHIN A REASONABLE TIME,
CONTRACTOR SHALL, AT ITS OWN EXPENSE AND WITHOUT IMPAIRING PERFORMANCE
REQUIREMENTS, EITHER REPLACE THE AFFECTED WORK, IN WHOLE OR PART, WITH
NON-INFRINGING COMPONENTS OR PARTS OR MODIFY THE SAME SO THAT THEY BECOME
NON-INFRINGING.

16.6 Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR ANY OTHER
PERSON ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE FACILITY, PROVIDED THAT
OWNER

 

- 44 -



--------------------------------------------------------------------------------

HAS MADE PAYMENT TO CONTRACTOR OF ALL UNDISPUTED AMOUNTS CURRENTLY DUE
CONTRACTOR IN ACCORDANCE WITH THE TERMS OF THE CONTRACT DOCUMENTS, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-FIVE (25) DAYS OF THE FILING
OF SUCH LIEN OR ENCUMBRANCE. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY SUCH
LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-FIVE (25) DAY PERIOD, THEN OWNER MAY, IN
ITS SOLE DISCRETION AND IN ADDITION TO ANY OTHER RIGHTS THAT IT HAS UNDER THIS
AGREEMENT, TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS:

A. REMOVE OR DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS THAT
OWNER, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF
SETTLEMENT AMOUNTS THAT IT DETERMINES IN ITS SOLE DISCRETION AS BEING NECESSARY
TO REMOVE OR DISCHARGE SUCH LIEN OR ENCUMBRANCE. IN SUCH CIRCUMSTANCE,
CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL DAMAGES, COSTS, LOSSES AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY OWNER ARISING OUT OF OR RELATING TO SUCH REMOVAL AND
DISCHARGE, SUBJECT TO A MAXIMUM CAP EQUAL TO THE AMOUNT OF THE LIEN OR
ENCUMBRANCE PLUS REASONABLE ATTORNEYS’ FEES AND LITIGATION AND ARBITRATION
EXPENSES. ALL SUCH DAMAGES, COSTS, LOSSES AND EXPENSES SHALL BE PAID BY
CONTRACTOR NO LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF EACH INVOICE FROM
OWNER;

B. SEEK AND OBTAIN AN ORDER GRANTING SPECIFIC PERFORMANCE FROM A COURT OF
COMPETENT JURISDICTION, REQUIRING THAT CONTRACTOR IMMEDIATELY DISCHARGE AND
REMOVE, BY BOND, PAYMENT OR OTHERWISE, SUCH LIEN OR ENCUMBRANCE. THE PARTIES
EXPRESSLY AGREE THAT OWNER SHALL BE ENTITLED TO SUCH SPECIFIC PERFORMANCE AND
THAT CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL DAMAGES, COSTS, LOSSES AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY OWNER ARISING OUT OF OR RELATING TO SUCH SPECIFIC
PERFORMANCE ACTION. CONTRACTOR AGREES THAT THE FAILURE TO DISCHARGE AND REMOVE
ANY SUCH LIEN OR ENCUMBRANCE WILL GIVE RISE TO IRREPARABLE INJURY TO OWNER AND
OWNER’S AFFILIATES, AND FURTHER, THAT OWNER AND SUCH OWNER AFFILIATES WILL NOT
BE ADEQUATELY COMPENSATED BY DAMAGES; OR

C. CONDUCT THE DEFENSE OF ANY ACTION IN RESPECT OF (AND ANY COUNTERCLAIMS
RELATED TO) SUCH LIENS OR ENCUMBRANCES AS SET FORTH IN SECTION 16.7, WITHOUT
REGARD TO CONTRACTOR’S RIGHTS UNDER SUCH SECTION.

16.7 Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY THIRTY (30) DAY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL,
JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING
PARTY SHALL AFFIRM IN WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE
INDEMNIFYING PARTY WILL INDEMNIFY, DEFEND AND HOLD

 

- 45 -



--------------------------------------------------------------------------------

HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE INDEMNIFYING PARTY’S OWN COST
AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED PARTY AND CONDUCT WITH DUE
DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH COUNSEL SELECTED BY THE
INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY;
PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE
REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT ITS OWN
EXPENSE; AND PROVIDED FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION OR
PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO, OR
INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE
EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF THE
INDEMNIFYING PARTY TO PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE OBLIGATIONS
UNDER THIS SECTION 16.7, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION, AND WITHOUT
RELIEVING THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO PERFORM, BUT
ALL DAMAGES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND JUDGMENTS) SO
INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT SHALL BE REIMBURSED BY THE
INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY, TOGETHER WITH INTEREST ON SAME
FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID BY SUCH INDEMNIFIED PARTY UNTIL
REIMBURSED BY THE INDEMNIFYING PARTY AT THE INTEREST RATE SET FORTH IN
SECTION 8.12.

16.8 Enforceability.

A. EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 16.2 AND 16.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
16 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B. OWNER AND CONTRACTOR AGREE THAT THE TEXAS OILFIELD ANTI-INDEMNIFICATION ACT,
TEX. CIV. PRAC. & REM. CODE ANN. §§ 127.001-005, AND TEX. CIV. PRAC. & REM. CODE
ANN. §§ 130.001-005 ARE INAPPLICABLE TO THIS AGREEMENT AND THE PERFORMANCE OF
THE WORK. APPLICATION OF THESE CODE SECTIONS TO THIS AGREEMENT WOULD BE CONTRARY
TO THE INTENT OF THE PARTIES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
CONTENTION THAT THESE CODES’ SECTIONS ARE APPLICABLE TO THIS AGREEMENT OR THE
WORK. IN ADDITION, IT IS THE INTENT OF THE PARTIES IN THE EVENT THAT THE
AFOREMENTIONED ACT WERE TO APPLY THAT EACH PARTY SHALL PROVIDE INSURANCE TO
COVER THE LOSSES CONTEMPLATED BY SUCH CODE SECTIONS AND ASSUMED BY EACH SUCH
PARTY UNDER THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT, AND CONTRACTOR
AGREES THAT THE COMPENSATION PAID TO CONTRACTOR UNDER THIS AGREEMENT COMPENSATES
CONTRACTOR FOR THE COST OF PREMIUMS FOR THE INSURANCE PROVIDED BY IT UNDER THIS
AGREEMENT. THE PARTIES

 

- 46 -



--------------------------------------------------------------------------------

AGREE THAT EACH PARTY’S AGREEMENT TO SUPPORT THEIR INDEMNIFICATION OBLIGATIONS
BY INSURANCE SHALL IN NO RESPECT IMPAIR THEIR INDEMNIFICATION OBLIGATIONS.

C. IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

D. OWNER AND CONTRACTOR AGREE THAT FOR ANY CLAIMS MADE AGAINST AN INDEMNIFIED
PARTY OTHERWISE SUBJECT TO THE INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT WHICH ARE INSURED UNDER POLICIES OF INSURANCE
PURSUANT TO ATTACHMENT L OF THIS AGREEMENT, TO THE EXTENT THE INSURER PERFORMS
SUCH INDEMNIFICATION, DEFENSE AND HOLD HARMLESS OBLIGATIONS, THE
INDEMNIFICATION, HOLD HARMLESS AND DEFENSE OBLIGATIONS HEREUNDER DO NOT APPLY TO
SUCH EXTENT.

Article 17

DISPUTE RESOLUTION

17.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to the Contract Documents (including the breach, termination
or invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within fourteen (14) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 17.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s rights under Section 15.1.

17.2 Mediation. In the event that the management representatives are unable to
resolve the Dispute within thirty (30) Days of receipt of the Dispute Notice,
then either Party may request a non-binding mediation of the Dispute by
providing the other Party written notice requesting mediation of the Dispute
(“Mediation Request”). The mediation shall be held in Houston, Texas, unless the
Parties agree otherwise, and shall be conducted before a single mediator, who
shall be mutually selected by the Parties. Should the Parties be unable to agree
upon a mediator within ten (10) Days of the date that the Mediation Request is
received, either Party may petition the Houston, Texas office of the American
Arbitration Association (“AAA”) for the appointment of a mediator, and the
mediation, including the selection of the mediator, shall then occur pursuant to
the AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”) then in effect. The mediation shall be concluded within forty-five
(45) Days of receipt of the Mediation Request, unless the Parties agree
otherwise in writing. The Parties and the mediator shall maintain the
confidentiality of the mediation and shall not rely on, or introduce as evidence
in any arbitral,

 

- 47 -



--------------------------------------------------------------------------------

judicial or other proceeding: (i) views expressed or suggestions made by either
Party with respect to a possible settlement of the Dispute; (ii) admissions made
by the other Party in the course of the mediation proceedings; (iii) proposals
made or views expressed by the mediator; or (iv) the fact that a Party had or
had not indicated a willingness to accept a proposal for settlement made by the
mediator. With respect to expenses related to mediation, the expenses of
witnesses for either Party shall be paid by the Party producing such witnesses;
all other expenses of mediation, including required traveling, fees and other
expenses of the mediator, and the expenses of any expert produced at the direct
request of the mediator, shall be borne equally by the Parties unless otherwise
agreed by the Parties in writing. Mediation is an absolute condition precedent
to arbitration, except (i) to the extent necessary to avoid statute of
limitation issues or to preserve bond rights, or (ii) if another Dispute between
the Parties is already subject to arbitration pursuant to Section 17.3. The
Parties agree that if any Dispute is not resolved within sixty (60) Days of the
date that a Mediation Request is received, then either Party may by notice to
the other Party refer the Dispute to be decided by final and binding arbitration
in accordance with Section 17.3.

17.3 Arbitration. Any arbitration held under the Contract Documents shall be
held in Houston, Texas, unless otherwise agreed by the Parties, shall be
administered by the Dallas, Texas office of the AAA and shall, except as
otherwise modified by this Section 17.3, be governed by the AAA Rules then in
effect. The arbitration shall be conducted by three (3) arbitrators, unless
otherwise agreed by the Parties in writing. The arbitrators shall determine the
rights and obligations of the Parties according to the substantive law of the
state of Texas, excluding its conflict of law principles, as would a court for
the state of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C § 1,
et seq. Issues concerning the arbitrability of a matter in dispute shall be
decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place; provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrators. All disputes regarding
discovery shall be promptly resolved by the arbitrators. This agreement to
arbitrate is binding upon the Parties, Guarantor, Contractor’s surety (if any)
and the successors and permitted assigns of any of them. At either Party’s
option, any other Person may be joined as an additional party to any arbitration
conducted under this Section 17.3, including Guarantor, provided that the party
to be joined is or may be liable to either Party in connection with all or any
part of any dispute between the Parties. At Owner’s sole option, any Person may
be joined as an additional party to any arbitration conducted under this
Section 17.3, provided that the party to be joined is or may be liable to either
Party in connection with all or any part of any Dispute between the Parties.
Upon reaching a final decision, the arbitrators must render findings of fact and
conclusions of law upon which the decision is based. All decisions shall be
final and binding (except for any right to vacate the award as provided under
the Federal Arbitration Act, 9 U.S.C. § 1, et seq.), in writing, signed by all
arbitrators, and shall state the reasons upon which the award thereof is based,
and judgment may be entered on the arbitration award in any court of competent
jurisdiction. The decision may include an award of attorney’ fees and costs as
the arbitrators will deem reasonable. The arbitrators shall not grant any
punitive damages nor any relief prohibited by or inconsistent with the terms of
the Contract Documents. The Parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof.

 

- 48 -



--------------------------------------------------------------------------------

17.4 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
the Contract Documents pending resolution of Disputes. Owner shall, subject to
its right to withhold or offset amounts pursuant to this Agreement, continue to
pay Contractor undisputed amounts in accordance with the Contract Documents and,
except as provided in the Contract Documents, continue to perform all of its
obligations under the Contract Documents; provided, however, in no event shall
the occurrence of any negotiation or arbitration prevent or affect Owner from
exercising its rights under the Contract Documents, including Owner’s right to
terminate pursuant to Article 15.

Article 18

CONFIDENTIALITY

18.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
or Subcontractors as necessary to perform the Work, any information
conspicuously marked and identified in writing as confidential and relating to
the business, products, services, research or development, clients or customers
of Owner or any Owner Affiliate, or relating to similar information of a Third
Party who has entrusted such information to Owner or any Owner Affiliate
(hereinafter individually or collectively, “Owner’s Confidential Information”).
Prior to disclosing any such information to any Subcontractor, as necessary to
perform the Work, Contractor shall bind such Subcontractor to the
confidentiality obligations contained in this Section 18.1 (unless otherwise
agreed to by Owner in writing). Nothing in this Section 18.1 or this Agreement
shall in any way prohibit Contractor or any of its Subcontractors from making
commercial or other use of, selling, or disclosing any of their respective
Contractor’s Intellectual Property or Third Party Proprietary Work Product.

18.2 Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii) any of Contractor’s Intellectual Property or Third Party Proprietary Work
Product which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Contractor’s Confidential
Information”). The Parties agree that notwithstanding the foregoing, (x) Owner
shall be entitled to disclose the terms of the Contract Documents to potential
Lenders and equity investors; (y) Owner shall not be restricted from the use or
disclosure of Work Product except as expressly set forth in Article 11; and
(z) Owner shall be entitled to disclose that portion of Contractor’s
Intellectual Property and Third Party Proprietary Work Product for which Owner
has a license in, and which is to be used by Owner for the purpose for which
such license is granted pursuant to Section 11.1, provided that, with respect to
such Contractor’s Intellectual Property and Third Party Proprietary Work
Product, Owner binds such disclosee to the confidentiality obligations contained
in this Section 18.2.

 

- 49 -



--------------------------------------------------------------------------------

18.3 Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

18.4 Exceptions. Notwithstanding Sections 18.1 and 18.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 18;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a Third Party without any confidentiality commitment, if, to the best of
Receiving Party’s or its employees’ or agent’s knowledge, such Third Party did
not acquire it, directly or indirectly, from the Disclosing Party or any of its
employees or agents; (iv) information independently developed by the Receiving
Party without benefit of the Confidential Information; and (v) information which
a Party believes in good faith is required to be disclosed in connection with
the Work by Applicable Law, any Governmental Instrumentality (including the
FERC), applicable securities laws or the rules of any stock exchange; provided,
however, that prior to such disclosure, the Receiving Party gives reasonable
notice to the Disclosing Party of the information required to be disclosed.

18.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 18, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

18.6 Term. The confidentiality obligations of this Article 18 shall survive the
expiration or termination of this Agreement and any Work Order for a period of
five (5) years following such expiration or termination, unless the EPC
Agreement is executed, in which case the confidentiality obligations of the EPC
Agreement shall govern.

Article 19

LIMITATION OF LIABILITY

19.1 Contractor Aggregate Liability. NOTWITHSTANDING ANY OTHER PROVISIONS OF THE
CONTRACT DOCUMENTS TO THE CONTRARY, CONTRACTOR GROUP SHALL NOT BE LIABLE TO
OWNER GROUP UNDER THE CONTRACT DOCUMENTS OR UNDER ANY CAUSE OF ACTION RELATED TO
THE SUBJECT MATTER OF THE CONTRACT DOCUMENTS, WHETHER IN CONTRACT, WARRANTY,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL
LIABILITY, INDEMNITY, CONTRIBUTION OR ANY OTHER CAUSE OF ACTION, IN EXCESS OF A
CUMULATIVE AGGREGATE AMOUNT OF FOUR MILLION U.S. DOLLARS (US$4,000,000), AND
OWNER SHALL RELEASE CONTRACTOR GROUP FROM ANY LIABILITY IN EXCESS THEREOF;
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE LIMITATION OF LIABILITY SET
FORTH IN THIS SECTION 19.1 SHALL NOT (I) APPLY IN THE EVENT OF ANY KEY PERSON’S
WILLFUL MISCONDUCT OR GROSS

 

- 50 -



--------------------------------------------------------------------------------

NEGLIGENCE; (II) APPLY TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT; OR (III) INCLUDE THE PROCEEDS PAID UNDER ANY PROJECT-SPECIFIC
INSURANCE POLICY THAT CONTRACTOR OR ITS SUBCONTRACTORS ARE REQUIRED TO OBTAIN
PURSUANT TO THIS AGREEMENT OR SUBCONTRACT, AS THE CASE MAY BE. IN NO EVENT SHALL
THE LIMITATION OF LIABILITY SET FORTH IN THIS SECTION 19.1 BE IN ANY WAY DEEMED
TO LIMIT CONTRACTOR’S OBLIGATION TO PERFORM ALL WORK AS REQUIRED UNDER THE
CONTRACT DOCUMENTS.

19.2 Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF THE CONTRACT
DOCUMENTS TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR GROUP OR THEIR
SUBCONTRACTORS SHALL BE LIABLE UNDER THE CONTRACT DOCUMENTS OR UNDER ANY CAUSE
OF ACTION RELATED TO THE SUBJECT MATTER OF THE CONTRACT DOCUMENTS, WHETHER IN
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS
LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE
OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES,
INCLUDING LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES,
LOSS OF FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR
MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR
LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF PERSONNEL
STATIONED THERE, WHETHER OR NOT FORESEEABLE (“CONSEQUENTIAL DAMAGES”) AND OWNER
SHALL RELEASE CONTRACTOR GROUP AND ITS SUBCONTRACTORS AND CONTRACTOR SHALL
RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED
THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION 19.2 IS NOT INTENDED
TO PREVENT CONTRACTOR FROM RECEIVING PROFIT TO THE EXTENT THAT CONTRACTOR IS
ENTITLED TO RECEIVE SUCH PROFIT UNDER THE PROVISIONS OF THE CONTRACT DOCUMENTS.

19.3 Consequential Damages with Respect to Landowners. SUBJECT TO CONTRACTOR’S
RECEIPT OF A WRITTEN WAIVER OF CONSEQUENTIAL DAMAGES BY A LANDOWNER IN FAVOR OF
CONTRACTOR, SUCH LANDOWNERS SHALL NOT BE LIABLE TO CONTRACTOR GROUP FOR ANY
CONSEQUENTIAL DAMAGES UNDER THE CONTRACT DOCUMENTS OR UNDER ANY CAUSE OF ACTION
RELATED TO THE SUBJECT MATTER OF THE CONTRACT DOCUMENTS, WHETHER IN CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY,
PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION OR ANY OTHER CAUSE OF ACTION AND
CONTRACTOR SHALL RELEASE LANDOWNERS FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES.

19.4 Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW OR
EXPRESSLY STATED IN THIS AGREEMENT TO THE CONTRARY, THE WAIVERS AND DISCLAIMERS
OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS, LIMITATIONS AND
APPORTIONMENTS OF LIABILITY SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE,
STRICT LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED OR WHOSE
LIABILITY IS WAIVED, DISCLAIMED, LIMITED, OR FIXED AND SHALL EXTEND IN FAVOR OF
ALL MEMBERS OF THE OWNER GROUP OR THE CONTRACTOR GROUP, AS THE CASE MAY BE.

 

- 51 -



--------------------------------------------------------------------------------

Article 20

MISCELLANEOUS PROVISIONS

20.1 Entire Agreement. The Contract Documents, including the Attachments and
Schedules attached to and incorporated into the Contract Documents contain the
entire understanding of the Parties with respect to the subject matter hereof
and incorporates any and all prior agreements and commitments with respect
thereto; provided, however, that the memorandum of understanding dated
October 14, 2005 among Cheniere LNG, Inc., AMEC and Zachry (“Memorandum of
Understanding”) shall continue in full force and effect between the Parties and
shall not be impacted or otherwise affected by this Agreement. Subject to the
foregoing sentence, there are no other oral understandings, terms or conditions,
and neither Party has relied upon any representation, express or implied, not
contained in the Contract Documents. General or special conditions included in
any of Contractor’s price lists, Invoices, tickets, receipts or other such
documents presented to Owner shall have no applicability to Owner with respect
to the Contract Documents. Subject to the Memorandum of Understanding referenced
above, but otherwise without limitation, this Agreement supersedes in its
entirety any other agreements between the Parties related to the Work. Upon the
Agreement Effective Date, this Agreement supersedes the Master Services
Agreement with respect to the Facility only (and not with respect to facilities
under development by Owner’s Affiliates). With respect to any disclosures made
after the Agreement Effective Date, this Agreement shall govern. With respect to
any disclosures made prior to the Agreement Effective Date, the Mutual
Confidentiality Agreement among Cheniere, Zachry and AMEC, dated July 18, 2005,
shall govern.

20.2 Amendments. No change, amendment or modification of the terms of this
Agreement or any other Contract Document shall be valid or binding upon the
Parties hereto unless such change, amendment or modification is in writing and
duly executed by both Parties hereto in the form of an amendment, Work Order or
Change Order.

20.3 Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.

20.4 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.

20.5 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to the Contract Documents shall be in writing
signed by the Party giving such notice and shall be hand delivered or sent by
overnight courier, messenger, facsimile or certified mail, return receipt
requested, to the other Party at the address set forth below.

 

  A.  If delivered to Owner:

Corpus Christi LNG, LLC

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: Ed Lehotsky

 

- 52 -



--------------------------------------------------------------------------------

with a copy to:

Corpus Christi LNG, LLC

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: General Counsel

 

  B.  If delivered to Contractor:

La Quinta LNG Partners, LP

527 Logwood

P.O. Box 240130

San Antonio, Texas 78224-0130

Facsimile: (210) 475-8733

Attn: Steve Dedman

with a copy to:

AMEC E&C Services, Inc.

1979 Lakeside Parkway

Tucker, Georgia 30084

Facsimile: (770) 688-2902

Attn: Tim Watson

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

20.6 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in the Contract Documents shall not affect the
validity of the remaining portions of the Contract Document so long as the
material purposes of the Contract Documents can be determined and effectuated.

20.7 Assignment. This Agreement or any Work Order may be assigned to other
Persons only upon the prior written consent of the non-assigning Party hereto,
except that Owner may assign this Agreement or any Work Order to any Affiliate
or Lender by providing notice to Contractor. Furthermore, Owner may assign,
pledge and/or grant a security interest in this Agreement or any Work Order to
any Lender without Contractor’s consent. When duly assigned in accordance with
the foregoing, this Agreement and any Work Order shall be binding upon and shall
inure to the benefit of the assignee; provided that any assignment by Contractor
or Owner pursuant to this Section 20.7 shall not relieve Contractor, Zachry,
AMEC or Owner (as applicable) of any of its obligations or liabilities under
this Agreement and any assigned Work Order, nor shall any such assignment
discharge Guarantor of its obligations under the Parent Guarantee. Any
assignment not in accordance with this Section 20.7 shall be void and without
force or effect, and

 

- 53 -



--------------------------------------------------------------------------------

any attempt to assign this Agreement or any Work Order in violation of this
provision shall grant the non-assigning Party the right, but not the obligation,
to terminate the Contract Documents, or any portion thereof, at its option for
Default.

20.8 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

20.9 Governing Law. The Contract Documents shall be governed by, and construed
in accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law). The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to the Contract
Documents and shall be disclaimed in and excluded from any Subcontracts entered
into by Contractor in connection with the Work or the Facility.

20.10 Successors and Assigns. The Contract Documents shall be binding upon the
Parties hereto, their successors and permitted assigns.

20.11 Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

20.12 Obligations. Nothing contained in the Contract Documents shall be
construed as constituting a joint venture or partnership between Contractor and
Owner.

20.13 Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be reasonably requested by the other Party that are
not inconsistent with the provisions of the Contract Documents and that do not
involve the assumption of obligations or liabilities greater than those provided
for in the Contract Documents, in order to give full effect to the Contract
Documents and to carry out the intent of the Contract Documents.

20.14 Priority. The documents that form the Contract Documents are listed below
in order of priority, with the document having the highest priority listed first
and the one with the lowest priority listed last. In the event of any conflict
or inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. The Contract
Documents are composed of the following documents, which are listed in priority:

 

  A. written amendments to this Agreement;

 

  B. the Articles of this Agreement;

 

  C. Attachments and Schedules to this Agreement;

 

  D. Change Orders which expressly modify the terms of the Work Orders; and

 

  E. Work Orders.

 

- 54 -



--------------------------------------------------------------------------------

20.15 Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors shall take any photographs of any part of the Equipment or the
Facility, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work or any part of the Equipment or the Facility without the
prior written consent of Owner; provided that Contractor shall not be required
to obtain Owner’s prior written consent of Contractor’s issuance of a press
release to correct any errors made by Owner concerning Contractor in a prior
press release issued by Owner if Contractor first gives Owner five (5) Days’
prior written notice of Contractor’s intent to issue such corrective press
release and an opportunity of Owner to correct such error within such five
(5) Day period. Owner agrees to cooperate with Contractor and provide to
Contractor for review and comment a copy of any press release that mentions or
refers to Contractor prior to the issuance of such press release; provided that
Owner shall not be required to obtain Contractor’s prior consent prior to the
issuance of such press release. Contractor acknowledges and agrees that Owner
shall be required, from time to time, to make disclosures and press releases and
applicable filings with the SEC in accordance with applicable securities laws,
that Owner believes in good faith are required by Applicable Law or the rules of
any stock exchange. If any such disclosure, press release or filing includes any
reference to Contractor, then Owner shall provide as much notice as is
practicable to Contractor to provide it with an opportunity to comment;
provided, however, the final determination shall remain with Owner. Contractor
acknowledges that Owner shall be required from time to time to make filings in
compliance with applicable securities laws, including a copy of the Contract
Documents.

20.16 Hazardous Materials.

A. Contractor’s Responsibilities.

1. Contractor shall not, nor shall it permit or allow any Subcontractor to,
bring any Hazardous Materials on the Site; provided, however, that Contractor
and its Subcontractors may bring onto the Site such Hazardous Materials as are
necessary to perform the Work so long as the same is done in compliance with
Applicable Law, Applicable Codes and Standards and the HSE Plan.

2. If Contractor or any Subcontractor encounters pre-existing Hazardous
Materials in the area where they are performing Work at the Site, and Contractor
or any Subcontractor knows that such material is Hazardous Material,
(i) Contractor and any Subcontractors shall promptly stop Work in the affected
area and notify Owner, and (ii) the Parties will work together and with any
Subcontractor or Third Party, as necessary, to determine how to safely proceed
with the Work and/or what Change Order may be necessary to adjust the Scope of
Work for any Work Order.

B. Owner’s Responsibilities. If any pre-existing Hazardous Materials are
discovered or released in an area where Work is to be performed or is being
performed at the Site, including any Hazardous Materials brought onto the Site
or generated by Third Parties, but excluding Contractor’s obligations under
Sections 16.4A and 20.16A, and Owner elects to have such Work commence or
continue in the affected area, Owner shall be responsible for isolating or
removing, transporting and disposing of such Hazardous

 

- 55 -



--------------------------------------------------------------------------------

Materials and notifying Contractor of such Hazardous Materials known by Owner
that the Hazardous Materials have been isolated or removed so that Contractor
may safely commence or resume the Work.

20.17 Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations of Contractor under the Contract Documents by
executing an irrevocable parent guarantee substantially in the form attached
hereto as Attachment H (the “Parent Guarantee”).

20.18 Foreign Corrupt Practices Act. With respect to the performance of the
Work, Contractor shall, and shall cause each member of the Contractor Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and not to take any action that could result
in Owner or any of its Affiliates becoming subject to any action, penalty or
loss of benefits under such Act. Owner shall, and shall cause each member of the
Owner Group to, comply with all provisions of the Foreign Corrupt Practices Act
of the United States (15 U.S.C. § 78dd-1 and 2) and not to take any action that
could result in Contractor or any of its Affiliates becoming subject to any
action, penalty or loss of benefits under such Act.

20.19 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement and any Work Orders shall be in
the English language.

20.20 Counterparts. This Agreement and any Work Orders may be signed in any
number of counterparts and each counterpart shall represent a fully executed
original as if signed by each of the Parties. Facsimile signatures shall be
deemed as effective as original signatures.

20.21 Joint and Several Liability. Contractor is a Texas limited partnership,
comprised of: (i) Zachry and AMEC, both of which are Contractor’s general
partner; and (ii) Capitol Construction, Inc. and AGRA Monenco U.S., Inc. both of
which are Contractor’s limited partners. Zachry and AMEC agree on behalf of
themselves and their respective insurers, guarantors and sureties to be jointly
and severally responsible and liable to Owner for all of Contractor’s duties and
obligations under the Contract Documents and for all claims, damages, costs,
expenses and all other liability arising out of or relating to the performance
or failure to perform any of Contractor’s duties or obligations under the
Contract Documents or otherwise arising out of the Work.

20.22 Survival. Article 6, Article 7, Article 8, Article 9, Article 10, Article
11, Article 12, Article 13, Article 14, Article 15, Article 16, Article 17,
Article 18 and Article 19, Sections 3.6, 3.7, 3.12, 3.13, 3.14, 4.4, 20.9,
20.16, 20.20 and this Section 20.22 shall survive termination of this Agreement,
in addition to any other provisions which by their nature should, or by their
express terms do, survive or extend beyond the termination of this Agreement.

[Signature Page Follows]

 

- 56 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner, Contractor, Zachry and AMEC have caused this
Agreement to be executed by their duly authorized representatives as of the
Agreement Effective Date. Zachry and AMEC have executed this Agreement (i) by
and on behalf of Contractor, in their capacity as the general partners of
Contractor, and (ii) in their individual capacities for their joint and several
liability obligations and liabilities under Section 20.21.

 

Owner:

CORPUS CHRISTI LNG, LLC  

By:

 

/s/ Stanley C. Horton

 

Name:

 

Stanley C. Horton

 

Title:

 

Chief Executive Officer

Contractor:

LA QUINTA LNG PARTNERS, LP   By Zachry Construction Corporation and AMEC E&C
Services, Inc., its general partners   Zachry Construction Corporation  

By:

 

/s/ Stephen H. Dedman

 

Name:

 

Stephen H. Dedman

 

Title:

 

Vice President

  AMEC E&C Services, Inc.  

By:

 

/s/ Tim Watson

 

Name:

 

Tim Watson

 

Title:

 

President

 

- 57 -



--------------------------------------------------------------------------------

Schedule A-1

SCOPE OF WORK

TABLE OF CONTENTS

 

1.           SCOPE OF WORK REQUIREMENTS

   A-1

1.1

  

GENERAL INTRODUCTION

   A-1

1.2

  

SUMMARY OF CONTRACTOR’S SCOPE OF WORK

   A-1

1.3

  

WORK ORDERS

   A-2

1.4

  

PRIORITY OF DOCUMENTS

   A-2

2.           DESCRIPTION OF FACILITY

   A-2

2.1

  

SITE DEVELOPMENT AND CIVIL WORK

   A-2

2.2

  

MISCELLANEOUS FACILITY INTERFACES

   A-5

3.           MANAGEMENT AND SUPERVISION

   A-11

3.1

  

OWNER MANAGEMENT PHILOSOPHY

   A-11

3.2

  

PROJECT EXECUTION PLAN

   A-11

3.3

  

OWNER OFFICE ACCOMMODATIONS

   A-12

3.4

  

NORMAL WORK HOURS/PERIODS

   A-12

4.           ENGINEERING

   A-13

4.1

  

DESIGN BASIS

   A-13

4.2

  

APPLICABLE CODES AND STANDARDS

   A-13

4.3

  

PROJECT ENGINEERING PLAN

   A-15

4.4

  

ENGINEERING DESIGN

   A-15

4.5

  

PROCUREMENT AND MATERIAL CONTROL

   A-20

5.           SUBCONTRACTS

   A-21

5.1

  

GENERAL

   A-21

5.2

  

PROJECT SUBCONTRACT PLAN

   A-21

5.3

  

LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS

   A-21

5.4

  

BID PACKAGES

   A-21

6.           CONSTRUCTION

   A-21

6.1

  

GENERAL

   A-21

6.2

  

SITE PREPARATION

   A-22

6.3

  

SCAFFOLDING AND ACCESS EQUIPMENT

   A-23

6.4

  

CRANEAGE AND LIFTING EQUIPMENT

   A-23

6.5

  

MEDICAL FACILITIES

   A-23

6.6

  

SANITATION

   A-24

6.7

  

HOUSEKEEPING

   A-24

6.8

  

TEMPORARY FACILITIES

   A-24

6.9

  

HEALTH, SAFETY AND THE ENVIRONMENT (HSE)

   A-24

6.10

  

INDUSTRIAL RELATIONS

   A-24

6.11

  

SITE SECURITY

   A-25

6.12

  

CONSTRUCTION UTILITIES

   A-25

7.           QUALITY MANAGEMENT

   A-25

7.1

  

QUALITY ASSURANCE REQUIREMENTS

   A-25

7.2

  

PROJECT QUALITY PLAN

   A-25

8.           PROJECT CONTROL

   A-26

8.1

  

GENERAL

   A-26

8.2

  

PROJECT CONTROLS PLAN

   A-26

8.3

  

PROGRAM REPORTING - PLANNING NETWORK

   A-27

 

i



--------------------------------------------------------------------------------

8.4

  

CPM SCHEDULE

   A-27

8.5

  

PROGRESS MEASUREMENT

   A-27

8.6

  

MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES

   A-28

8.7

  

MONTHLY PROGRESS REPORTS

   A-28

8.8

  

QUARTERLY EXECUTIVE PROGRESS REPORTS

   A-29

8.9

  

CONTRACTOR DELIVERABLES

   A-29

9.           CONTRACTOR INTERFACES

   A-30

9.1

  

FERC ACTIVITIES – DIVISION OF RESPONSIBILITY

   A-30

9.2

  

FERC REQUIRED REPORTS

   A-30

9.3

  

EXPORT GAS PIPELINES

   A-30

 

ii



--------------------------------------------------------------------------------

1. SCOPE OF WORK REQUIREMENTS

 

1.1 General Introduction

The Scope of Work for the Agreement is intended to provide an overall
description of Contractor’s responsibilities for preliminary Work regarding the
design, engineering, procurement support, management, and construction of the
Facility. This Scope of Work is the Work contemplated to be completed under this
Agreement, but performance of such Work is contingent upon execution of one or
more Work Orders authorizing Contractor to commence certain portions of the Work
in accordance with this Scope of Work and the terms and conditions of the
Contract Documents.

The Work will involve preliminary activities for the building of the Facility.
The Facility will be designed to import, store, vaporize and send out on average
approximately 2,600 MMSCFD of natural gas, for supply to domestic natural gas
markets. The installation will be in a phased approach with this Scope of Work
consisting of initial site development, engineering and pre-procurement.

All obligations and responsibilities referred to in this Schedule A-1 are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a designated Third Party.

References in this Schedule A-1 to any “Section” or “Article” shall mean the
sections or articles of this Schedule A-1, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Schedule A-1 which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Schedule A-1.

 

1.2 Summary of Contractor’s Scope of Work

Except for items and services expressly identified in Attachment A or any other
provision of the Agreement to be provided by Owner, and subject to the other
provisions of the Agreement (including this Schedule A-1), Contractor’s
responsibilities for the design, engineering, procurement, construction,
management, and inspection, repair (including Corrective Work), of the Work and
the required related labor and materials, shall generally include:

 

a. Detailed engineering design of the Facility;

 

b. Development of Contractor deliverables as described in Schedule A-3 of the
Attachment A;

 

c. Preparation for the supply of Equipment;

 

d. Mobilization and Site establishment;

 

e. Management, reporting and supervision of the Work; and

 

A-1



--------------------------------------------------------------------------------

f. Construction of the initial Site preparation in accordance with the FERC
Authorization to Construct issued December 16, 2005, such FERC Authorization
being incorporated herein as if fully stated herein.

 

1.3 Work Orders

A series of discrete Work Orders will be mutually agreed upon between Owner and
Contractor which define certain subsets of this Scope of Work to be performed by
Contractor. Any Work Order must be signed in writing by the Parties prior to
Work commencing under such Work Order.

 

1.4 Priority of Documents

In the event of any conflict or inconsistency between this Scope of Work and the
Design Basis provided in Schedule A-2, such conflict or inconsistency shall be
resolved in accordance with the following order of priority, with the document
having the highest priority listed first and the one with the lowest priority
listed last:

 

•   Design Basis (Schedule A-2)

 

•   Scope of Work (Schedule A-1)

 

2. DESCRIPTION OF FACILITY

 

2.1 Site Development and Civil Work

 

2.1.1  Soil Improvement

Soils will be improved as required to achieve soil strength sufficient for
constructing and supporting the Facility within acceptable settlement limits.

 

2.1.2  Disposal of Organic Material

Disposal of organic materials and non-structural soils from clearing and
grubbing of the Site shall be placed in the landfill north of the raw water
lake. Disposal of non-structural soils shall be stockpiled in Bed # 22 before
closure or other areas designated by Alcoa. Organic materials shall be
stockpiled, and large debris items shredded for future use by Alcoa as mulch and
a slope stabilizer.

 

2.1.3  Drainage

Shiner Moseley completed a storm water study “Corpus Christi LNG Terminal
Project, Drainage Study,” prepared by Harold T. Benoit, Shiner Moseley, and
Michael Vecchio, MFG, Inc., dated August 2004 (the “Stormwater Study”) to
confirm combined 100 year event discharges for the local water shed. The design
study has been included showing the calculated runoff and ditch dimensions.
Contractor shall review and validate the Stormwater Study and shall update the
design storm water runoff rates from Sherwin Alumina, Alcoa and Owner. Detailed
engineering

 

A-2



--------------------------------------------------------------------------------

will be performed to ensure that the design is complete and is executed early in
the Work Schedule.

Drainage of storm water runoff from the Site, main pipe rack, administration
building, tank impoundment, Facility parking areas, paved roads and gravel roads
shall be provided in accordance with the Site Drainage and Grading Plan Drawing
C-01 to C-14 prepared by Shiner-Moseley.

 

a. Existing storm water runoff from Sherwin Alumina will be contained on the
Site for internal Sherwin Alumina process use, except during very heavy rains
when it will be released southeasterly through the east ditch to Reynolds
Outfall # 1 to the La Quinta Channel and should not have any surface runoff to
the Site. However, containment creates a condition where the groundwater
elevation will be near grade in some locations. Drainage shall be provided to
minimize groundwater elevation and to reduce the need for well points during
construction.

 

b. The La Quinta ditch flow capacity will be inadequate to convey existing and
proposed combined storm water runoff without overtopping due to silting and
vegetation. The La Quinta ditch requires maintenance from TX DOT 35 to the
outfall at La Quinta Channel by Contractor as required to provide adequate flow
capacity. The cross sectional area of the ditch shall be cleaned and organics
removed using conventional ditch hydraulic crane maintenance equipment to
excavate the existing ditch dimensions to match up with typical cross sections.
Removed materials shall be hauled to the organic or non-structural soil disposal
area and not left on the bank.

 

c. The Site was previously over-excavated when the bauxite strategic reserve on
the Site was removed. As a result, the Site contains standing surface water.
Additional soil or improved drainage will be required to prevent flooding of the
Site. Storm water drainage systems will be provided for proper drainage to meet
the given conditions to avoid Site flooding during construction and operation of
the Facility.

 

d. The Facility will be designed to provide drainage of surface water to
designated areas for disposal. The Site drainage system will be designed to
handle a 100-year storm event, in accordance with the current version of 49 CFR
Part 193.2103. Storm water drains to the southwest corner of the LNG process
area and will be routed to the Reynolds # 5 drain structure in a new storm water
drainage ditch east of La Quinta Road.

 

e. Contractor shall review, validate and update the design of the spill
impoundment collection system that will drain to the spill impoundment basins to
be constructed as part of the EPC Agreement. (NOTE THAT ALL REFERENCES TO THE
EPC AGREEMENT WITHIN THIS SCHEDULE A-1 ARE SUBJECT TO SECTION 3.1C OF THE
AGREEMENT.) The impoundment basin sump pumps will routinely pump out the water
collected in the spill impoundment basins into the Site drainage systems, which
will ultimately discharge to the La Quinta Channel and Corpus Christi Bay. The
larger capacity storm water pumps will pump out larger quantities of storm
water. There will be two sets of pumps in the spill impoundment basins as
follows:

 

  1. Spill impoundment basin sump pumps; and

 

A-3



--------------------------------------------------------------------------------

  2. Storm water pumps.

 

f. A spill prevention control and countermeasures plan (“SPCC Plan”) for the
construction activities will be developed in accordance with the current
versions of 40 CFR Parts 122 through 124.

 

2.1.4  Site Grading and Surface Preparation

Earthworks shall be provided in accordance with the Site grading plan with
original contour lines based on the Geodetix topographic aerial survey flown
December 15, 2005 and report dated January 2006 and the grading and drainage
design basis prepared by Shiner Moseley, (“Civil Structural Architectural”
Drawings C-01 to C-14 ). Permanent surfacing material and compaction shall be
provided in accordance with the Specifications.

 

  a. Contractor will validate the design elevations and soil conditions, fill
and compact the proposed AEP substation and provide permanent surfacing material
required to build the Facility.

 

  b. The areas within the Site required for the construction and operation of
the Facility will be backfilled, leveled and graded. The existing grade is
undulating with an elevation between 21.7 feet and 27 feet NGVD 29 after bauxite
removal. The proposed permanent Site grade elevations of the Facility surface
are shown on Shiner-Moseley Drawings C-01 to C-14 and Contractor Drawings
D-149974-CC-SK-C-0110, 0111, 0112 and 0113. LNG Tank foundations, per the tank
engineer’s design, shall be validated and compared to the dimensions provided in
the Permits.

 

  c. Contractor shall review and confirm geotechnical reports and
recommendations contained in the Geotechnical Reports. Soils within the terminal
shall be improved to a strength sufficient for constructing and supporting the
Facility within acceptable settlement limits.

 

  d. Contractor shall review, validate and update the road design details to be
constructed as part of the EPC Agreement. The Facility roads will consist of
asphalt surfaced roads. The final paving will consist of gravel surfaced area,
asphalt surfaced area, concrete paved surfaces and seed and mulch area.

 

  e. The 150 foot wide easement between Bed # 22 and Bed # 24 is for
installation of the main LNG pipe rack, service road, LNG transfer trough and
storm water swales. The easement area shall have organic material and
non-structural soil removed, backfilled, compacted and graded in accordance with
plan, elevation, profiles and cross sections shown on Contractor Drawings
D-149974-CC-SK-C-0110, 0111, 0112 and 0113. Main pipe rack shall be installed on
structural supports.

 

  f. A security fence shall be designed for the property boundary of the Site at
locations shown on Contractor Plot Plan E-149974-CC-SK-M-0100.

 

A-4



--------------------------------------------------------------------------------

  g. To support the capping and permanent closure of the bauxite tailing beds
(Bed #22 and Bed #24), Site preparation will be provided for mechanical
placement and finishing of material at various stages where mechanical material
placement will be provided.

 

  1. Contractor shall backfill and compact Landfill # 4 with structural soil
after Alcoa removes waste from Landfill # 4 (approximately 125,000 cubic yards).

 

  2. Contractor shall provide final grading, compaction and gravel surfacing to
Landfill # 4 area to be used as construction laydown.

 

  3. Contractor shall backfill and compact the pipe rack easement between Bed #
22 and Bed # 24 with structural soil (approximately 120,000 cubic yards) to
prepare for construction of the main pipe rack.

 

  4. Contractor shall excavate topsoil overburden from the San Patricio Borrow
Pit to Alcoa and stockpile by Bed # 22, (approximately 120,000 yards) material
excavated, hauled and stockpile.

 

  5. After bauxite tailing materials from Bed # 24 is relocated by Alcoa and Bed
# 22 is prepared for and closed by Alcoa, Contractor will provide final grading
and shaping of the main pipe rack easement between Bed # 22 and Bed # 24 to
match the grading plan.

 

2.1.5  42” Export Pipeline Interfaces

The pipeline material for the 42” export pipeline, as specified by Cheniere
Corpus Christi Pipeline Company, will be procured as part of this Scope of Work.

 

2.2 Miscellaneous Facility Interfaces

 

  a. La Quinta Road Utility Corridor: The east La Quinta Road shoulder will be
used as a shared, non-exclusive utility easement with agreements with both
Sherwin Alumina and Alcoa for usage for 138 Kv aerial power line and 6” potable
water line and the proposed 42” export pipeline. Installation of the LNG main
power feed cables and potable water supply on the shoulder of La Quinta Road
shall be coordinated with the 42” export pipeline installation.

 

  b. AEP Power Supply: The AEP 138 KV electrical transmission supply power line
on La Quinta Road will be installed by AEP on single poles from the existing
lines on TX DOT 35 to the proposed power substation for construction and
permanent operation. The power poles will be installed on the east side of La
Quinta Road at a nominal offset of 20”-0” east of the Sherwin Alumina/Alcoa
property line.

 

  c.

Potable Water Pipeline and Interface Substation: Potable water will be required
at the front end of Site mobilization for construction offices, sanitary
facilities, and construction employee drinking water. Due to the construction
schedule of the 42” export pipeline and other utilities, a 3” diameter temporary
“out of the way” above-ground water line

 

A-5



--------------------------------------------------------------------------------

 

shall be installed on top of the ground until after the 42” export pipeline is
installed to avoid conflicts with pipeline installation. The City of Gregory has
an 8” PVC potable water line running parallel to and on the south side of TX DOT
35 at the intersection with La Quinta Road. The City of Gregory will perform the
water line tap on TX DOT 35 and install an 6” tie-in valve and meter to be
located at the edge of highway right of way.

As part of the EPC Agreement, a proposed 6”HDPE underground potable water line
will be provided as part of the contractor’s work and shall be installed
underground on the east shoulder of La Quinta Road from the TX DOT 35 tie in
point to the proposed potable water storage tank and booster pumps inside the
Facility. Contractor is responsible for design of the 6” HDPE water line in
accordance with potable water service line specifications, water substation
complete with storage tanks and pumps and LNG distribution system to be
constructed as part of the EPC Agreement. The 6” line size calculation is based
on potable water tank refill requirements and the City of Gregory supply
pressure at the meter.

 

  d. Phone, Cable, T1: Contractor’s Scope of Work under the Agreement includes
providing phone and data for the Site for both Contractor and Owner team during
construction.

 

  e. Construction Parking and Laydown Areas on Corpus Christi Port Authority
Property: Corpus Christi Port Authority Property officials have granted
permission to lease up to 46 acres on their property for construction parking
and laydown areas west of the San Patricio County ditch. A lease agreement and
payment for such construction parking will be Contractor’s responsibility.
Contractor will take responsibility for fencing and graveling the area used for
construction parking and for restoring to original condition after completion of
the Work. There may be a termination clause in the lease in the event the land
is required by Corpus Christi Port Authority prior to the end of the Work.

 

2.2.1  Natural Gas Pipeline Relocations

 

  a.

Gulf South Pipeline Relocation: Gulf South has an existing 2100’- 6” steel
Natural Gas pipeline (the “Existing Gulf South Pipeline”) that will require, as
part of Contractor’s Scope of Work, relocation to avoid interference with Site
preparation activities in connection with the LNG tank foundation and dike area.
The Existing Gulf South Pipeline carries natural gas at an operating pressure of
250 psig, and a maximum allowable operating pressure of 310 psig. Hot taps and
stopples are required because, according to Gulf South, the Existing Gulf South
Pipeline supplies several communities and cannot be taken out of service at any
time. Hatch, Mott and McDonald has prepared the design, engineering, material
specifications, and take-offs, which have been provided to Contractor.
Contractor’s Scope of Work includes (i) removal and disposal of the Existing
Gulf South Pipeline; (ii) installation of the new 6” pipeline (the “New Gulf
South Pipeline”) and, (iii) placing in service the New Gulf South Pipeline
without interruption. The Existing Gulf South Pipeline coating was checked and
found to contain asbestos by EMSL (see report dated March 1, 2005) in the coal
tar wrap. Removal of the Existing Gulf South Pipeline will require proper
handling and disposal to comply with Applicable Law, Applicable Codes and
Standards, and Contractor’s HSE Plan. Contractor’s Scope of Work is based on the
schedule sensitivity of removing and

 

A-6



--------------------------------------------------------------------------------

 

disposing of the Existing Gulf South Pipeline and installing and placing in
service the New Gulf South Pipeline without interfering with other activities.
Sherwin Alumina will be responsible for granting a new easement for the New Gulf
South Pipeline in the new location. Owner has managed the survey and easement
preparation. Permits with jurisdictional agencies to be provided by Owner have
been obtained. Contractor shall provide any additional Permits that may be
required such as storm water pollution and prevention, etc.

 

  b. CrossTex Pipeline Relocation: CrossTex has an existing 10” Natural Gas
pipeline (the “Existing CrossTex Pipeline”) installed north across Corpus
Christi Bay that crosses the dredge spoil island and La Quinta Channel and makes
landfall through the V-Ditch to an above-ground pig trap north of La Quinta
Road. From the pig trap, the Existing CrossTex Pipeline is installed north
across Sherwin Alumina property to the tie-in of the existing 16” CrossTex
pipeline in pipeline alley on Sherwin Alumina property. In its current location,
the Existing CrossTex Pipeline would interfere with both dredging activities and
Site preparation Work and must be rearranged for the Work to proceed in
accordance with the Work Schedule. Contractor shall manage all aspects of the
relocation and removal of the Existing CrossTex Pipeline and installation of a
new 10” pipeline (the “New CrossTex Pipeline”). Portions of the Existing
CrossTex Pipeline located on the Site and the La Quinta Channel shall be taken
out of service and physically removed. Approximately 3000 feet of the abandoned
Existing CrossTex Pipeline and service lateral located on the Sherwin Alumina
property shall also be physically removed and disposed of in accordance with
Applicable Law and Applicable Codes and Standards. The Existing CrossTex
Pipeline shall be terminated just north of the spoil island. Contractor will
install the approximately 6,000-foot New CrossTex Pipeline by performing a
directional drill from the north side of the La Quinta Channel to intersect and
tie-in to the existing 10” CrossTex line located to the south of the spoils
island. When the tie-in is made to the existing 10” line, Contractor will
install a pig trap and make the final tie-in to the existing 16” CrossTex line
located to the west and across La Quinta ditch on Sherwin Alumina property.
Hatch, Mott and McDonald has performed the engineering and prepared material
specifications. This information has been provided to Contractor. Permits with
jurisdictional agencies to be provided by Owner have been obtained. Contractor
shall provide any additional Permits that may be required such as storm water
pollution and prevention, etc.

 

  c.

Removal of Royal Production Facilities: Royal Production (“Royal”) has at least
one offshore production well. A 2” and 6” gathering pipeline from that
production well enters the Site from the south from La Quinta Channel and makes
landfall through the V-Ditch to the condensate tanks and equipment area located
onshore south of La Quinta Road, and a 4” pipeline connects the treatment
facility to the Existing 10” CrossTex Pipeline at the pig trap north of La
Quinta Road. Prior to mobilization in connection with the dredging Work, Royal
will remove their pipeline facilities and the above ground condensate tanks and
equipment, and plug and abandon the production well. Hatch, Mott and McDonald
has performed the engineering and prepared material specifications and
take-offs. Permits with jurisdictional agencies to be provided by Owner have
been

 

A-7



--------------------------------------------------------------------------------

 

obtained. Contractor has no responsibility in connection with the removal of the
Royal facilities, beyond granting access to the area and coordination of Work
activities.

 

2.2.2  Relocations Other Than Gas Pipelines

 

  a. Sherwin Alumina HDPE Water Piping: Contractor’s Scope of Work will include
(i) relocation and removal of existing 1-20” X 4000’ HDPE raw water line, 1-20”
X 3600’ HDPE raw water line, 1-20” X 2600’ HDPE sump pipeline, and 1-20” X 2600’
storm water pipeline and (ii) installation of new 20” HDPE lines. These existing
lines are Plexco HDPE 3408 20” diameter (SDR 11) 160 psi rated pipe that provide
process water for the Sherwin Alumina plant and will require continuous service
throughout the relocation, except for a 2-hour shutdown for tie-overs. New 20”
HDPE pipe will be installed and existing HDPE lines removed and retired after
the new lines are placed in service.

 

  b. Raw Water Electrical Feeders: Power poles and electrical wires will be
relocated and installed on new power poles with new electrical cables as part of
Contractor’s Scope of Work. These power lines provide electricity to process
water pumps for the Sherwin Alumina plant and require continuous service
throughout the relocation with one operating and one spare. The spare feeder may
be de-energized for up to 4 days to make the changeover and then the energized
feeder may be taken out of service for a second 4 day changeover period. The
electrical feeders are 4160 VAC 60 Hz 3 phase that power two each 400 HP raw
water pumps, one operating and one spare. However, during pump swaps, both pumps
will be operating (although one at a reduced HP). The feeder size is 1/0
aluminum. Splices are acceptable. Relocated feeders shall be above ground pole
supported with insulated conductors. There is also a small telephone cable on
the power poles routed beneath the electrical feeders. This cable is no longer
in service and has been severed at both ends by the telephone company. This
cable shall be removed along with the feeders and poles.

 

  c. Removal of Abandoned Sherwin Alumina Pipelines: Contractor’s Scope of Work
will include removal of the following Sherwin Alumina abandoned above ground
steel pipelines, as required, that may be currently located on portions of the
Site and Sherwin Alumina property (to the extent such have not already been
removed by Sherwin Alumina): 2-12” X 3000’, 1-14” X 3000’, 2-16”X 3000’ and 2
Sherwin Alumina above ground HDPE pipelines 1-20”X 4000’ and 1-20”X 2700’to be
abandoned after the new 20” HDPE pipelines are in service.

 

  d. La Quinta Construct Dock Access Road Relocations: The existing La Quinta
Road off TX DOT 35 will become the main entrance road to the Facility.
Currently, La Quinta Road is the main access to the Sherwin Alumina docks, and
will no longer be accessible for Sherwin Alumina use once construction of the
new dock road is complete. A new road is proposed as part of Contractor’s Scope
of Work from the main Sherwin Alumina parking lot to the intersection with La
Quinta Road. This Work will, as authorized in a Work Order, be started early in
the construction schedule to allow for rerouting Sherwin Alumina dock employee
traffic out of the construction areas.

 

A-8



--------------------------------------------------------------------------------

The new road pavement shall be 22’ wide, nominal elevation of 26’ NGVD 29, with
asphalt surface capable of loads from 150 ton truck cranes. The new road shall
have chain link fence parallel the road on the inside boundary and on a small
part of the outside boundary at the north end of the road. Three remote actuated
slide gates shall be installed and monitored with environment protected color
cameras and gates remotely controlled from the existing front guard gate. Two
manual swing gates are proposed at other locations along the roadway. Contractor
shall install underground fiber optics and power cables along the new road to
control the gates and connect the cameras to an existing 16 channel control unit
at the main guard gate using communications hardware consistent with existing
security system controls. Contractor shall install two ceiling mounted flat
screen monitors at the main guard gate and three remote intercoms with call
buttons at the three gates. Color CCTV cameras will have zoom, tilt and pan
capability. Power and telephone lines near the main guard gate need to be raised
to provide a minimum of 22’ clearance, with 25’ clearance desired over finished
pavement. Drainage ditches and culverts shall be provided and shall be
consistent with overall drainage design.

A gravel access road shall also be constructed to the decant pumps whereas
installation of the new asphalt road makes the pumps inaccessible.

 

  e. Abandoned Production Wells: Four abandoned production wells within the Site
boundaries are shown on Tobin maps and abandonment records filed with the Texas
Railroad Commission. The four well locations have been staked by surveyors in
the field by their recorded coordinates. The Humble La Prade is located in the
LNG vaporizer area. Lowering the well casing below excavations and foundations
is the anticipated corrective action if required. The Jake Hamon State Tract 1
and Hamon 1 Reynolds Aluminum are located in the vicinity of the east LNG berth
and could be impacted by piles of the trestle. Exposing the well casings so the
jetty piles can be driven to not disturb the wells is the anticipated corrective
action, if required. Hamon 1 Green Estate appears to be outside the area to be
disturbed by construction and is not of concern. All four wells will be exposed
by Owner for inspection. Abandoned wells that will interfere with construction
will be lowered and capped by Owner.

 

2.2.3  Site Work and Alcoa Activities

 

  a. Overview:

Owner and Alcoa have agreements for Owner’s dredge material to be deposited on
existing Alcoa bauxite tailing beds on Alcoa’s property as a cap to permanently
close the beds. All of the approximately 4.5 MM cubic yards of material in the
marine area removed by dredging operations will be deposited by Contractor on
Alcoa land in areas labeled DMPA2 on Attachment E. Alcoa is responsible for
preparing DMPA2 to receive dredge by raising the levees. Contractor is
responsible for delivering the dredge material to DMPA2 sites and for completing
rough grading in DMPA2 to obtain a minimum of 2’-0” cover over the entire dredge
placement area. Consistent with Alcoa’s TPDS permit, dredge water effluent
cannot exceed 0.3 gram/liter total suspended solids (“TSS”) discharge as
measured at the compliance test points. The TPDS permit has been

 

A-9



--------------------------------------------------------------------------------

received and activated by Alcoa. The TPDS permit applications and associated
documents with the dredge permit are provided in the printed and electronic
data.

Alcoa and Owner have agreed to a grading plan that provides elevations and shape
of material in the raised diked areas and main pipe rack between Bed #22 and Bed
#24. Contractor shall be responsible for ensuring compliance with the grading
plan and communicating to Alcoa field changes to confirm acceptance. Contractor
shall also ensure Alcoa’s final slope plan does not allow storm water to drain
to the LNG secondary containment trough under the LNG pipe rack. Alcoa will be
responsible for ensuring that all permanent storm water collected on its land,
both inside and outside DMPA1 and DMPA2, shall drain to Corpus Christi Bay and
shall not be allowed to flow onto the Site or Sherwin Alumina property except
where shown on the Drainage and Grading Plan Drawing C-14 or where drainage
easements exists.

 

  b. Alcoa and Contractor DMPA1 Activity:

 

  1. Alcoa shall excavate and haul existing waste contents of Landfill #4 an
estimated 10 feet below grade (125,000 cubic yards) to Bed #22 to remove waste
from Landfill #4.

 

  2. Landfill # 4 and Bed # 24 storm water drainage will be designed and
contoured by Alcoa to drain to Outfall # 5 and the collection header will be
designed to segregate Alcoa storm water from Owner storm water. Outfall # 5
collection header for Alcoa storm water will be installed by Alcoa.

 

  3. The discharge lines from Outfall # 5 crossing of La Quinta Road and scour
protection measures required for La Quinta ditch shall be designed and installed
by Contractor. Alcoa shall provide their discharge line to Contractor for
installation.

 

  4. Alcoa intends to drain Bed # 22 and La Quinta Steps into Corpus Christi Bay
by way of Owner’s existing storm water drain culverts and Outfall #002. Alcoa
shall install a permanent water outfall collection box to serve as a monitoring
point for Alcoa’s outfall upstream of the point at which such outfall water
mingles with the outfall water of Owner.

 

  5. Alcoa shall cut and shape the existing Bed # 22 levee to prepare for
capping of the bed.

 

  6. Alcoa shall raise levees and cap Bed # 22 using the required quantity of
clay fill and then cover the cap with approximately 120,000 yards of top soil
material previously stockpiled by Contractor (see Section 2.1.4.g.4) to
elevations shown on the Master Drainage and Grading plan Drawing C-14. Alcoa
will finish grade and close Bed # 22.

 

  7. Alcoa will vegetate Bed #22 and then irrigate such Bed up to 100 days.

 

A-10



--------------------------------------------------------------------------------

  c. Alcoa DMPA2 Activity:

 

  1. Install strip drains and seep collection header around DMPA2.

 

  2. Cut and shape exteriors and interiors of existing levees of DMPA2 ready to
receive dredge material and separate DMPA2 from sludge placement areas.

 

  3. Raise the permanent interior levee of DMPA2 to 45 feet elevation.

 

  4. Install one permanent decant/storm water drain structure, (Outfall # 3)
with discharge water to report to La Quinta ditch and then to Corpus Christi
Bay. A second permanent decant/storm water drain structure, Outfall #6, may be
installed as an option that will traverse the east property boundary and to the
Corpus Christi Bay.

 

  5. Construct a Sludge Placement Area (SPA) all-weather levee road between
DMPA2 and the existing SPA.

 

3. MANAGEMENT AND SUPERVISION

 

3.1 Owner Management Philosophy

To effect the necessary control of the interfaces between Owner and Contractor,
and to facilitate prompt and accurate communications between Owner and
Contractor, Owner Representative will utilize a team of Owner’s personnel or
consultants, which will be resident in Contractor’s office during design and
procurement phase, and at Site during performance of the Work.

 

3.2 Project Execution Plan

Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after the execution of the Agreement, Contractor
shall submit to Owner for review Contractor’s project execution plan (“Project
Execution Plan”), which shall address, summarize, and provide a schedule for
development and finalization of the following plans, procedures, and other
documents.

 

a. Project objectives

 

b. Project management

 

c. Project engineering plan

 

d. Document management plan

 

e. Project controls plan

 

f. Project procurement plan

 

g. Revisions to Attachment G, if any

 

A-11



--------------------------------------------------------------------------------

h. Document control plan

 

i. Communications plan

 

j. Preliminary Subcontractor list

 

k. Preliminary project Subcontract plan

 

l. HSE Plan

 

m. Interface management plan

 

n. Project quality plan

 

o. Preliminary project construction plan

 

p. Preliminary project commissioning plan

 

q. Labor relations plan

 

r. Management of change plan

 

3.3 Owner Office Accommodations

All security, office furnishings, electrical power and other temporary
utilities, lighting, telephones, facsimile, high speed internet access, and
nightly cleaning services associated with the office accommodation for staff
noted below shall be provided by Contractor. This shall include the
telecommunications line rentals from execution of the Agreement until, unless
otherwise agreed to by Owner, the earlier of completion of all Work under the
Scope of Work for the Agreement, termination of the Agreement or transition to
the EPC Agreement. Owner will supply computers to Owner personnel:

Contractor shall provide office accommodations for:

 

•   Up to a peak of six (6) Owner personnel at Contractor’s office for duration
of the Work.

 

•   Up to a total of thirteen (13) Owner personnel at Site at the peak of the
construction activities during the Work, including two reserved parking spaces.

 

3.4 Normal Work Hours/Periods

 

•   The normal construction work period will be ten (10) hours per Day, five
(5) Days per week, with make up Days as scheduled.

 

•   The primary dirt spread will be worked on a period of ten (10) hours per
Day, six (6) Days per week, with make up Days as scheduled.

 

A-12



--------------------------------------------------------------------------------

4. ENGINEERING

 

4.1 Design Basis

Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Design Basis included in Schedule A-2 of this Attachment A
and for providing to Contractor the information or items specified in Attachment
K, subject to Contractor’s obligation to provide information to Owner as
specified in Attachment K. Owner shall remain fully responsible for the
accuracy, completeness and sufficiency of the information identified as “Rely
Upon” in Schedule A-2.

All other information constituting the Design Basis or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 3.1 of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding sentence, which is the responsibility
of Owner).

 

4.2 Applicable Codes and Standards

Without in any way limiting the generality of the definition of Applicable Codes
and Standards within the Agreement, the Applicable Codes and Standards include:
(i) 49 CFR Part 193, 33 CFR Part 105, 33 CFR Part 127, NFPA 59A; (ii) any codes
and standards specifically mentioned in any provision of the Agreement or any
Work Order as applicable to the Work; and (iii) those codes and standards of the
following standards organizations and other generally accepted practices,
methods, techniques and standards employed by the international LNG industry
constituting GECP, as specifically identified as applicable through detailed
engineering:

 

•   AASHTO, American Association of State Highway and Transportation Officials

 

•   ACI, American Concrete Institute

 

•   AFBMA, Anti-Friction Bearing Manufacturers Association

 

•   AGA, American Gas Association

 

•   AGMA, American Gear Manufacturers Association

 

•   ASA, Acoustical Society of America

 

•   ARI, Air Conditioning and Refrigeration Institute

 

•   AICHE, American Institute of Chemical Engineers

 

•   AISC, American Institute of Steel Construction

 

•   ANSI, American National Standards Institute

 

A-13



--------------------------------------------------------------------------------

•   API, American Petroleum Institute

 

•   ASME, American Society of Mechanical Engineers

 

•   ASNT, American Society for Non-Destructive Testing

 

•   ASTM, American Society for Testing and Materials

 

•   ASCE, American Society of Civil Engineers

 

•   ASHRAE, American Society of Heating, Refrigeration and Air-conditioning
Engineers

 

•   AWWA, American Waterworks Association

 

•   AWS, American Welding Society

 

•   CINI, Insulation for Industries

 

•   CMAA, Crane Manufacturers Association of America

 

•   CRSI, Concrete Reinforcing Steel Institute

 

•   CSI, Construction Specifications Institute

 

•   EJMA, Expansion Joint Manufacturers Association

 

•   FCI, Fluid Control Institute

 

•   FM, Factory Mutual

 

•   GPA, Gas Processors Association

 

•   HFES, Human Factors and Ergonomics Society

 

•   IBC, International Building Code

 

•   ICEA, Insulated Cable Engineers Association

 

•   IESNA, Illuminating Society of North America

 

•   IEEE, Institute of Electrical and Electronics Engineers

 

•   ISA, International Society for Measurement and Control

 

•   MSS, Manufacturer’s Standardization Society of the Valve and Fitting
Industry

 

•   NACE, National Association of Corrosion Engineers

 

A-14



--------------------------------------------------------------------------------

•   NEMA, National Electrical Manufacturers Association

 

•   NFPA, National Fire Protection Association

 

•   NFSA, National Fire Sprinkler Association

 

•   OCIMF, Oil Companies International Marine Forum

 

•   OSHA, Occupational Safety and Health Administration

 

•   PCI, Precast/Prestressed Concrete Institute

 

•   PIP, Process Industries Practices, Piping

 

•   SAE, Society of Automotive Engineers

 

•   SIGTTO, Society of International Gas Tanker and Terminal Operators

 

•   SMACNA, Sheet Metal and Air Conditioning Contractors National Association

 

•   SSPC, Steel Structures Painting Council

 

•   TEMA, Tubular Exchanger Manufacturers Association

 

•   UFC, Uniform Fire Code

 

•   UL, Underwriters Laboratories

 

4.3 Project Engineering Plan

4.3.1 Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days of execution of
the Agreement. The Project Engineering Plan will provide a summary of the
procedures, plans, and execution methodologies to be used by Contractor to
develop the engineering design in accordance with the Applicable Codes and
Standards and the requirements of the Agreement.

 

4.3.2  Work Hours/Periods

 

•   The work period for the Project Engineering will be up to ten (10) hours per
Day, Five (5) Days per week.

 

4.4 Engineering Design

 

4.4.1  General

The following primary engineering activities will be performed as part of the
Scope of Work:

 

  a. Developing engineering design documents as listed in the attached
deliverables list in Schedule A-3;

 

A-15



--------------------------------------------------------------------------------

  b. Developing civil Site grading and drainage drawings to obtain the required
Permits to start Site improvement construction activities;

 

  c. Developing Equipment lists, instrument index, line lists, material lists,
and supplier lists;

 

  d. Preparing Equipment data sheets for major process equipment;

 

  e. Preparing instrument data sheets for major cryogenic valves and
instruments;

 

  f. Performing technical evaluation of major process equipment bids;

 

  g. Reviewing vendor data from Sabine Pass go-by documents;

 

  h. Revising material take-offs at the end of the design phase within this
Scope of Work;

 

  i. Developing acceptance test requirements for major process equipment;

 

  j. Development and implementation of a plan for witnessing of factory
acceptance tests at Vendor’s shops major process equipment;

 

  k. Development and implementation of a plan for drawings control, vendor data
and documentation control using a computer database utilizing Contractor’s
document control procedure;

 

  l. Starting the development of technical documents for major Subcontracts; and

 

  m. Provision of engineering support for Site civil grading and drainage
construction activities.

 

4.4.2  Process and Systems

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for developing the following Drawings and Specifications
related to the process and process systems:

 

  a. Process flow diagrams with heat and material balances;

 

  b. Piping and instrument drawings (“P&IDs”) will be developed to “Issued for
HazOp” level;

 

  c. Equipment list;

 

  d. HAZOP review of P&ID’s; and

 

A-16



--------------------------------------------------------------------------------

  e. Development of safety integrity level (“SIL”) levels of critical control
and safety systems utilizing Sabine Pass as a go-by.

 

4.4.3  Instrumentation and Controls

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for developing the following Drawings and Specifications
related to the instrumentation of the process systems:

 

  a. Development of control philosophy;

 

  b. Development of Instrument database;

 

  c. Development of instrument data sheets for major instruments and control
valves

 

  d. Perform SIL calculations

 

  e. Develop I/O list

 

4.4.4  Facility Layout and Piping Design.

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for developing the following Drawings and Specifications
related to the piping and piping systems:

 

  a. Plot plans;

 

  b. Preliminary Equipment general arrangements using Sabine Pass vendor data
and preliminary vendor data as a go-by;

 

  c. Development of underground piping plans;

 

  d. Development of PDMS and CAD standards and model database for the 3-D model;

 

  e. Development of catalog components for the 3-D model;

 

  f. Preliminary 3-D model;

 

  g. Service class index;

 

  h. Preliminary pipe stress analysis for pipe rack C; and

 

  i. Piping Specifications.

 

4.4.5  Mechanical Design

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for

 

A-17



--------------------------------------------------------------------------------

developing the following Drawings and Specifications related to the mechanical
design of vessels, LNG tanks, heat exchangers, rotating Equipment, fired
Equipment, special Equipment, and packaged Equipment:

 

  a. Equipment data sheets for major process Equipment;

 

  b. Equipment Specifications for major process Equipment;

 

  c. Technical bid evaluations of major process Equipment;

 

4.4.6  Electrical Design

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for developing the following Drawings and Specifications
related to the electrical power supply and distribution:

 

  a. Temporary power design for the Work;

 

  b. Development of Specifications for major electrical Equipment such as:

 

  •   Transformers,

 

  •   Power Control Rooms,

 

  •   Primary and Secondary Unit Substations,

 

  •   Utility Substation,

 

  •   Bus Ducts,

 

  •   Standby generators, and

 

  •   MV and LV motors, etc.;

 

  c. One-line diagrams;

 

  d. Electrical area classification Drawings;

 

  e. Substation design; and

 

  f. Preliminary wiring layouts and plans.

 

4.4.7  Civil / Structural / Architectural Design

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for developing the following Drawings and Specifications:

 

  a. Development of erosion control Drawings for Site development and storm
water discharge Permits;

 

A-18



--------------------------------------------------------------------------------

  b. Finalization of soils study;

 

  c. Development of rough grading and drainage plan for process area, tank farm
area and pipe rack C area;

 

  d. Development of building layouts;

 

  e. Development of building foundation drawings;

 

  f. Development of preliminary foundation designs for major process Equipment
using Sabine Pass vendor drawings as a go-by;

 

  g. Start design of LNG runoff troughs and containment; and

 

  h. Development of necessary grading and drainage drawings for Sherwin Alumina
dock access road and water and power line relocation.

 

4.4.8  Marine Design

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
will develop the following Drawings and Specifications for the construction of
marine structures:

 

  a. East and west jetty structural design drawings to “issue for construction”
level;

 

  b. East and west jetty pile and approach trestles civil and structural design
drawings to “issue for construction” level;

 

  c. Berth and mooring layout drawings;

 

  c. Design drawings for jetty platforms;

 

  d. Design drawings for breasting dolphins and mooring dolphins;

 

  e. Design drawings for shoreline protection;

 

  f. Design drawings for bulkhead walls; and

 

  g. Design drawings for miscellaneous items such as catwalks, etc.

 

4.4.9  Materials

In addition to any other Drawings or Specifications required to be developed by
Contractor in accordance with the Agreement or this Scope of Work, Contractor
shall be responsible for developing the following Drawings and Specifications
related to materials selection, engineering, and applications technology:

 

  a. Material selection diagram;

 

A-19



--------------------------------------------------------------------------------

  b. Corrosion control Specifications;

 

  c. Painting and coating Specifications; and

 

  d. Insulation systems Specifications.

 

4.5 Procurement and Material Control

 

4.5.1  General

The project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (the “Project Procurement
Plan”).

 

4.5.2  Project Procurement Plan

Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days of execution of the Agreement, and Owner will review and
approve such plan in accordance with Section 3.4 of the Agreement.

 

  •   Inspection

 

  •   Expediting

 

  •   Supplier quality reports

 

  •   Technical requirement compliance

 

  •   Material control, marking, and certification

 

  •   Packing, consolidation, importing

 

  •   Transportation, handling, and storage

 

  •   Warranties and guarantees

 

  •   Vendor servicemen

 

4.5.3  Local Suppliers

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The procedures shall indicate how
Contractor intends to ensure appropriate consideration of local suppliers.

 

A-20



--------------------------------------------------------------------------------

5. SUBCONTRACTS

 

5.1 General

Pursuant to the terms of the Agreement, including Section 2.4 of the Agreement,
Contractor shall engage Subcontractors as required to perform the Work and carry
out Contractor’s obligations under the Agreement.

 

5.2 Project Subcontract Plan

In accordance with Section 3.4 of the Agreement, Contractor shall produce a
detailed Subcontract plan (“Project Subcontract Plan”) for review and approval
by Owner within ninety (90) Days of execution of the Agreement. The Project
Subcontract Plan will provide a summary of the procedures, plans, and execution
methodologies to be used by Contractor for bidding, evaluating, awarding,
inspection, progress monitoring, technical requirement compliance, material
controls, and expediting of Subcontracts.

 

5.3 Local Subcontractors and Sub-subcontractors

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

 

5.4 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts.

 

6. CONSTRUCTION

 

6.1 General

In accordance with Section 3.4 of the Agreement, Contractor shall produce a
detailed construction plan (“Project Construction Plan”) for review and approval
by Owner within ninety (90) Days of execution of the Agreement. The Project
Construction Plan will provide a summary of the procedures, plans, and execution
methodologies to be used by Contractor for all management, controls, labor,
supervision, consumables, tools, plant and Equipment necessary to construct,
mechanically complete, test, and pre-commission the Facility. The Project
Construction Plan will address the following:

 

•   Construction procedures

 

•   FERC Order conditions and data request response compliance

 

•   Policies, rules and regulations for:

 

  •   HSE

 

  •   Personnel identification

 

A-21



--------------------------------------------------------------------------------

  •   Access to Site

 

  •   Firearms, drugs, alcohol, animals, etc.

 

  •   Access Equipment

 

  •   Construction Permits

 

  •   Parking

 

  •   Vehicular access

 

  •   Personnel orientation

 

  •   Construction plant and Construction Equipment

 

•   Construction methodology

 

•   Demolition

 

•   Scaffolding and access equipment

 

•   Temporary roads

 

•   Work force training

 

•   Industrial relations

 

•   Public relations

 

•   Security

 

•   Transportation of Equipment

 

•   Utilities, chemicals, lubricants

 

•   Construction communication procedures

 

•   First fills

 

•   Punchlists

 

•   Close out

 

•   Demobilization

 

6.2 Site Preparation

Contractor shall be responsible for carrying out Site preparation Work,
including:

 

  •   Removal of all vegetation

 

A-22



--------------------------------------------------------------------------------

  •   Soils improvement

 

  •   Temporary and permanent roads

 

  •   Top soil removal

 

  •   Temporary and permanent drainage

 

  •   Grading plan

 

  •   Dredging and bed closure plan

 

  •   Drainage plan

 

6.3 Scaffolding and Access Equipment

Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner. Scaffolding must be substantial
and appropriately designed for the job. Contractor shall keep adequate records
to demonstrate a system of regular inspection of scaffolds, by appropriately
qualified personnel. Records shall also be maintained of calculations performed
for load bearing scaffolds. Tags with inspection, and expiration shall be
prominently displayed on all scaffolding.

 

6.4 Craneage and Lifting Equipment

Contractor shall only employ craneage and lifting equipment that has been tested
and which are fit for their intended purpose. All crane operators and riggers
shall be adequately trained and must be able to demonstrate that they hold the
appropriate certification. Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedure for all
lifting operations, as well as all Applicable Law and Applicable Codes and
Standards. Contractor will submit rigging plans for lifts exceeding 50-tons,
multiple crane lifts or lifts which are considered critical for review and
approval by Owner or Owner’s designee.

 

6.5 Medical Facilities

Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Site, including those employed by
Owner, Subcontractors and visitors. The first-aid facilities, as a minimum,
shall include a fully equipped first-aid room capable of treating injuries that
can be anticipated on a construction site. Consideration shall be given for at
least one qualified EMT or nurse on duty during the hours when construction Work
is in progress at the Site. Contractor shall also provide a program of training
for first-aid personnel among the workforce and establish an emergency response
team, drawn from the medical and workforce first-aid personnel, to deal with
serious on Site accidents.

 

A-23



--------------------------------------------------------------------------------

Contractor shall produce for review by Owner within thirty (30) Days of
execution of the Agreement, a plan detailing how emergency medical treatment
will be administered. Such plan shall take into account capabilities of local
hospital and medical facilities.

 

6.6 Sanitation

Contractor shall provide adequate washing and latrine facilities for its
workforce, Owner staff, and for visitors permitted on the Site. These facilities
shall be cleaned, disinfected, stocked with supplies and maintained regularly at
all times and the disposal of sanitary waste shall conform to statutory
requirements.

 

6.7 Housekeeping

Contractor shall provide suitable receptacles and services to ensure that all
scrap materials, debris and spoil generated by Contractor’s construction
activities, are collected regularly and properly disposed of. Disposal of such
materials outside the Site shall be to a properly licensed land fill or
environmental waste Subcontractor, in accordance with Applicable Law and
Permits.

Unless otherwise agreed by the Parties, upon the earlier of completion of the
Work or termination of the Agreement and in accordance with Section 3.8 of the
Agreement, Contractor shall remove all Construction Equipment, construction
trailers and other temporary facilities, and all other items brought onto the
Site by Contractor or Subcontractors which are not the property of Owner, and
remove from the Site and properly dispose of all scrap materials, debris and
spoil. Contractor shall allow all temporary construction laydown areas to
naturally revegetate, unless such areas are designated for wetland mitigation or
other use by Owner that does not require such restoration.

 

6.8 Temporary Facilities

Unless otherwise agreed upon by the Parties, until the earlier of completion of
the Work or termination of the Agreement, Contractor shall provide all temporary
facilities necessary for performance of the Work. All temporary buildings,
piping, cabling, communications equipment, storage facilities, fencing, gates,
gas detection equipment, utilities, and the like shall be removed upon the
earlier of completion of the Work or termination of the Agreement (unless
otherwise agreed by the Parties).

 

6.9 Health, Safety and the Environment (HSE)

Contractor will develop a site specific HSE Plan for the Work in accordance with
Section 3.9 of the Agreement.

 

6.10 Industrial Relations

Contractor shall prepare and provide to Owner within ninety (90) Days of
execution of the Agreement, its policies and plans for managing industrial
relations at the Site, for review by Owner. Such policies and plans shall cover
working hours, right to work policies, working patterns, shifts, disputes
procedure, welfare facilities (catering, sanitary, wet weather gear, protective
clothing etc.), training, wet weather working, holidays and any other relevant
matters.

 

A-24



--------------------------------------------------------------------------------

Contractor shall report all disputes or potential disputes involving
Contractor’s or Subcontractors’ employees to Owner Representative as soon as
practicable after they occur. Contractor will be expected to take a pro-active
role in managing industrial relations among such employees at the Site.

 

6.11 Site Security

Contractor shall be responsible at all times for security at the Site during
performance of the Work. Adequate fencing and security devices shall be provided
and maintained to prevent unauthorized access to the Site and theft or damage.
Contractor shall employ sufficient security personnel to police the Site
entrances, perimeter fencing and secure areas at all times and to carry out
random searches of vehicle arriving or leaving the Site. Adequate security
lighting of the Site shall be provided.

Contractor shall prepare, within thirty (30) Days of execution of the Agreement,
a security plan for the Site for review and approval by Owner, that shall
address measures related to access to the Site by Owner, Contractor,
Subcontractors and Third Parties, personnel identification, enforcement and
compliance by all such Persons with the Site security policy. Contractor shall
be responsible for implementing, including monitoring of compliance with and
enforcement of, such security plan.

 

6.12 Construction Utilities

 

6.12.1  Electrical

Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during performance of the Work.

 

6.12.2  Potable Water

Contractor shall provide potable water and ice for use at the Site, and ensure
that a safe and plentiful supply of potable water and ice is available for all
activities on the Site during performance of the Work. The water and ice for
human consumption shall be of suitable quality.

 

7. QUALITY MANAGEMENT

 

7.1 Quality Assurance Requirements

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.

 

7.2 Project Quality Plan

Contractor shall produce a detailed Facility-specific quality assurance and
inspection plan (“Project Quality Plan”) for approval by Owner within sixty
(60) Days of execution of the Agreement. Owner’s review and approval of such
Project Quality Plan shall be in accordance

 

A-25



--------------------------------------------------------------------------------

with Section 3.4 of the Agreement. The Project Quality Plan shall define
Contractor’s organization and responsibilities of the quality management group
personnel and shall detail the procedures Contractor intends to use to manage
and control those aspects of the Work which may affect the quality of the
completed Facility.

The Project Quality Plan shall be based on Contractor’s standard quality
assurance procedures, shall be in accordance with Applicable Law and Applicable
Codes and Standards and shall cover the following information:

 

a. Project quality policy

 

b. Project quality objectives

 

c. Management responsibilities and duties of all key quality assurance personnel

 

d. Quality assurance and quality control organization

 

e. A list and status of the procedures that will be employed for performance of
the Work and a program of internal, supplier, and Subcontractor audits

 

f. Documentation and certification control

 

g. Control of nonconforming products or processes and corrective actions

 

h. Design validation

 

i. Material traceability for all cryogenic materials

 

8. PROJECT CONTROL

 

8.1 General

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Work Schedule.

 

8.2 Project Controls Plan

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review and approval by Owner within sixty (60) Days after execution
of the Agreement. Owner’s review and approval shall be in accordance with
Section 3.4 of the Agreement. The Project Controls Plan shall detail the
procedures that will be utilized by Contractor to maintain the cost control,
invoicing, scheduling, control, progress, Change Order control, and reporting of
all activities.

Trends are anticipated costs, items, adjustments, revisions, estimates, and
other information generated from project team communication and interactions.
These expectations of future costs will be captured utilizing the “Trend Form”
and entered into Expedition. Trends, unlike Change Orders, are used to represent
adjustments to plans, Drawings, revisions, estimates, or actual

 

A-26



--------------------------------------------------------------------------------

costs. It is flexible in that any matter or issue deemed to be important for
future consideration or action can be captured. The process will be detailed in
the Project Controls Plan.

 

8.3 Program Reporting - Planning Network

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

 

8.4 Schedule Development

Contractor shall produce a critical path schedule that will be the reference
schedule for the duration of the Work. This critical path schedule shall be the
EPC Agreement’s baseline plan comprising a control network detailing all
activities to be completed in a logical sequence and being in sufficient detail
to identify key activities and restraints, interdependencies, interrelationships
and resources required to control the project.

The schedule shall:

 

  •   Be with the effort that develops the overall project schedule,

 

  •   Represent Contractor’s best judgment as to how it shall complete the Work,

 

  •   Be a detailed graphic representation of all significant aspects of the
Work showing Contractor’s plans for performance of the Work,

 

  •   Comply with GECP,

 

  •   Indicate a level of detail sufficient for Contractor to plan, organize,
direct, coordinate, perform and execute the Work, and for Owner to monitor the
progress of the Work,

 

  •   Include separate activities for each significant portion of the Work
including activities for engineering, procurement, construction, commissioning,
start up, and testing,

 

  •   Show the duration, start dates, and finish dates for each activity,

 

  •   Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Third Party) for each activity, and

 

  •   Reflect logical relationships between activities with a reasonable
duration for each activity, and show an uninterrupted critical path for the
completion of the Facility.

 

8.5 Progress Measurement

Contractor shall, until the earlier of transition to the EPC Agreement,
completion of the Work or termination of the Agreement, develop and maintain
systems and procedures for the measurement of progress against the Work
Schedule(s). Contractor shall measure progress based on actual Work completed.

 

A-27



--------------------------------------------------------------------------------

8.6 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress status and scheduling of the Work,
remedial actions, quality concerns, safety concerns, interfaces, and Owner and
Contractor plans for resolving issues.

Commencing with the execution of the first Work Order, weekly progress meetings
will be held between Owner’s Representative or his designee, and any other
Persons designated by Owner, and Contractor’s Key Personnel at the appropriate
Site location, or as agreed by the Parties, Owner or Contractor home office.
Owner and Contractor shall agree on dates, standardized reports and agenda for
such meetings well in advance as the Work demands.

Minutes of all progress-related meetings shall be created and submitted by
Contractor in accordance with Section 3.16A of the Agreement. The contents of
the minutes shall be subject to review at the next weekly progress meeting. The
format for the preparation of the minutes shall be mutually agreed. The minutes
at a minimum should include decisions made, action item responsibilities and
action dates and the results of assigned actions outlined in the previous
minutes and shall be distributed to all attendees, Owner Representative, and in
accordance with the document distribution matrix, to be developed during the
project execution.

 

8.7 Monthly Progress Reports

Commencing with the execution of the first Work Order, Contractor shall provide
a written Monthly Progress Report to Owner no later than ten (10) Days after the
end of each Month, and the Monthly Progress Report shall cover activities up
through an agreed cut off date in the Month preceding the Month in which the
Monthly Progress Report is issued. Contractor shall provide Owner with the
number of copies of such reports and shall arrange for the distribution thereof
as Owner may reasonably request.

Commencing with the execution of the first Work Order, a progress meeting shall
be held each Month by Contractor at the Site or at an alternate site mutually
agreeable to Owner and Contractor and at a mutually agreeable time, for the
purpose of reviewing with Owner the Monthly Progress Report issued during such
Month.

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

•   Narrative summary of progress

 

•   A description, as compared with the Work Schedule(s), of engineering,
procurement, construction, commissioning, and testing status including actual
percentage complete versus planned percentage complete, document status,
significant activities accomplished during the reporting Month, significant
activities planned for the current Month and estimates for future milestones as
may be requested by Owner

 

•   Trends pending and approved

 

A-28



--------------------------------------------------------------------------------

•   Description of any problems (including any occurrence of which Contractor is
aware that could reasonably be expected to increase the cost of the Work or
delay performance of the Work) and a summary of plans for resolution

 

•   A description of the status of the Permits, including the dates of
applications submitted or to be submitted and the anticipated dates of actions
by Governmental Instrumentalities with respect to such Permits

 

•   A description of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents or issues that occurred
during the reporting period

 

•   A description of all safety and security issues

 

•   A description of quality assurance activities

 

•   Progress photos showing representative portions of the Site and the Work,
with a description of the photograph and the date taken

 

•   All applicable information required by FERC and other Governmental
Instrumentalities having jurisdiction.

 

8.8 Quarterly Executive Progress Reports

Commencing upon execution of the first Work Order, within fifteen (15) Days
after the end of each quarter, Contractor shall provide Owner an executive
progress report (“Executive Progress Report”) suitable for presentation to
Owner’s executive management and shareholders in a form reasonably acceptable to
Owner. These reports will be presented to Owner and discussed at a progress
meeting to be held between Contractor’s Key Personnel and Owner’s Representative
or his designee and any other Persons designated by Owner, every four Months.
The Executive Progress Reports will include:

 

•   Narrative summary of progress

 

•   Update of the status of the Project

 

•   Progress photographs and other illustrations

 

•   Description of any problems and summary of plans for resolution

 

8.9 Contractor Deliverables

(See Schedule A-3, Contractor Deliverables)

 

A-29



--------------------------------------------------------------------------------

9. CONTRACTOR INTERFACES

 

9.1 FERC Activities – Division of Responsibility

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Facility as outlined in FERC
Authorization, and in the Code of Federal Regulations (CFR), Title 49 –
Transportation; Part 191 – Transportation of Natural and Other Gas by Pipeline;
Annual Reports, Incident Reports, and Safety Related Condition Reports, and Part
193 – Liquefied Natural Gas Facilities: Federal Safety Standards. The Facility
will also be subject to regular inspections by FERC staff, and continuous
monitoring by inspectors providing reports to FERC. Contractor shall assist
Owner for interfaces with FERC.

 

9.2 FERC Required Reports

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Facility. The Facility will
also be subject to regular inspections by FERC staff, and continuous monitoring
by inspectors providing reports to FERC. Contractor shall assist Owner with all
interfaces with FERC as follows:

 

1. Progress on the Facility shall be reported in monthly reports submitted to
the FERC. Details should include a summary of activities, problems encountered
and remedial actions taken. The Monthly Progress Report described in Section 8.7
of this Schedule A-1 shall be formatted so that the required information can be
easily extracted by Owner and sent to the FERC.

The Facility shall be subject to regular FERC staff technical reviews and Site
inspections on at least a biennial basis or more frequently as circumstances
indicate. Prior to each FERC staff technical review and Site inspection, Owner
will respond to a specific data request including information relating to
possible design and operating conditions that may have been imposed by other
agencies or organizations. Provision of up-to-date detailed P&ID’s reflecting
Facility modifications and provision of other pertinent information not included
in the semi-annual reports described below, including Facility events that have
taken place since the previously submitted annual report. Contractor shall
assist Owner with these FERC reviews, requests, inspections, and reports as
required.

 

9.3 Export Gas Pipelines

Cheniere Corpus Christi Pipeline Company will perform the design engineering and
specification of the initial mile of sendout pipeline to expedite early
installation of the first mile to minimize access and other interference to the
terminal execution. The pipeline material, primarily the underground portion of
that initial mile, will be procured under the Scope of Work with the intent for
the installation to be accomplished under the EPC Agreement.

Cheniere Corpus Christi Pipeline Company shall be responsible for construction
and completion of the balance of the 42” export gas pipeline up to the
designated tie-in points on the outlet valve and insulator at the master meter.
Space shall be allowed for construction and operations of the pig trap launcher,
and provide road access.

 

A-30



--------------------------------------------------------------------------------

SCHEDULE A-2

DESIGN BASIS

The Design Basis consists of the following items, plus the bases of design,
technical parameters and Specifications contained in the other provisions of
Attachment A, including the documents and Drawings listed in Schedule A-3, which
are incorporated by reference into the Design Basis.

Owner shall be responsible for the information designated below as “Rely Upon”.
Subject to the requirements of Section 4.6 of the Agreement, items listed as
“Rely Upon” are considered to be part of the Design Basis. Contractor is
entitled to rely upon the specific information provided or to be provided by
Owner for the items designated as “Rely Upon”; however, Contractor shall be
obligated to take such information into account and to perform all relevant
portions of the Work in accordance with such information.

Items designated below as “Design Reqt” are design requirements which define
some of the specifications, philosophies, selections, results, data or other
information that have been developed prior to the Agreement Effective Date.
These design requirements must be complied with by Contractor unless modified by
Owner during the Work.

 

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

1    General             1.1    Required daily Sendout Rate, annual average   
-2000 MMscfd   

Contractor is not obliged to guarantee the annual average Sendout Rate

Based on 11 vaporizers.

      Yes 1.2    Installed Capacity    -2183 MMscfd   

Running installed spares, provided pressure drops permit.

Based on 12 vaporizers running with 5 in tank pumps

   Yes    1.3    Installed spare availability    Electrical systems and control
systems must have sufficient capacity to operate all connected Equipment.    The
sendout capacity with all spares operating cannot be guaranteed, but if the
Equipment is up, LNG is available, and the Export Pipeline can take the gas,
this capacity should be available.    Yes    1.4    Design Natural Gas Sendout
Temperature    40 F (4.4 C) minimum measured at outlet of the Export Master
Meter       Yes    1.5    LNG Mol. Wt.    17.1 - 18.9 To include the leanest of
the lean and the richest of the rich for the Atlantic Basin (including Middle
East)    See Section 1.13 below       Yes

 

A-31



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

1.6    Source of LNG    Assume Trinidad, West Africa plus spot market which
could be from any source in the Atlantic Basin, including Middle East.   

See Section 1.13 below

Assumed Trinidad

      Yes 1.7    Battery limit Natural Gas pressure requirement    1440 psig at
Sendout Rate Performance Guarantee as measured on the outlet of the Export
Master Meter    At battery limit    Yes    1.8    MAOP of Export Pipeline   
1440 psig    From the booster pumps through SCV up to and including ESD valves
the line spec is 900# class. From the ESD valves through the metering skid the
line spec is 900 # class. Pipe shall be rated for 2,088 PSIG.       Yes 1.9   
Sparing philosophy   

N+1 philosophy for - pumps, includes one installed spare. Guaranteed Sendout
Rate to be obtained with - of the - in-Tank pumps running.

N+1 philosophy Vaporizers and LNG pumps, includes one installed spare.
Guaranteed Sendout Rate which will be established later will be obtained with 5
of the 6 in-Tank pumps running.

   Each piece of Equipment must be able to be isolated for maintenance. See
Section 1.9 below.    Yes    1.10    Manual Isolation    Be able to safely
isolate every piece of Equipment (booster pump/SCV train considered as one
unit).    Double block and bleed for all (liquid) LNG lines and vapor over 50
psig.    Yes    1.11    Venting   

No venting allowed under normal operations. Small purge of N2 allowed.
Maintenance vents, drains allowed. The primary purpose for this vent is
emergency venting of Natural Gas to a safe location (as required by code).

One LP vent mounted on each tank. One free standing ignitable vent for tank
commissioning. One HP vent for vaporizers.

  

Vents are NOT to be used as flares. There may be times a vent is ignited by
static electricity or lightning, therefore, the tip needs to be specified with
flare materials. Fire suppression (using N2 plug flow) to be supplied.

Free standing LP Vent is provided with igniter.

   Yes    1.12    BTU control    No BTU Control system will be provided   
Removable spool is shown on P&ID sheet 23.       Yes 1.13    Design Life
(subject to Article 12)    25 years       Yes    1.14    LNG specification range
   Equipment sizing based on rich case and lean case for all LNG from the
Atlantic Basin and the Middle East. Equipment must be designed on the most
stringent LNG based on the four LNG Specifications provided.   

Although determination of LNG Specification range is Owner’s responsibility,
Contractor shall be responsible for appropriate sizing of Equipment based upon
the LNG. compositions specified below

The vaporizers were specified using the Trinidad and NLNG streams.

      Yes

 

A-32



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

   Component    Lean Feed    Rich Feed       Yes       (mole %)    (mole %)   
   Yes    Supply source    Trinidad    NLNG       Yes    N2    0.05    0.137   
   Yes    CO2    0    0       Yes    C1    94.75308    89.342       Yes    C2   
3.550116    5.322       Yes    C3    0.916118    3.357       Yes    i-C4   
0.340988    0.731       Yes    C4    0.339701    1.1       Yes    i-C5    0.05
   0.011       Yes    C5    0    0       Yes    C6    0    0       Yes   
C7-plus    0    0       Yes    Total    100    100       Yes    Density [kg/m3]
   441.6    466.4       Yes    Mol weight    17.1    18.5       Yes    HHV
[Btu/Scf] (1)    1067    1142       Yes    LHV [Btu/ Scf] (1)    963    1032   
   Yes    (1) Standard conditions for U.S. are 60 F and 14.7 psia            
Yes    Supply source    Algeria Unknown Facility    Unknown Facility B       Yes
   N2    1.4    0.43       Yes    CO2    0    0       Yes    C1    89.8    84.56
      Yes    C2    6    10.93       Yes    C3    2.2    3.21       Yes

 

A-33



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

   i-C4    0.3    0.47       Yes    C4    0.3    0.38       Yes    i-C5    0   
0.02       Yes    C5    0    0       Yes    C6    0    0       Yes    C7-plus   
0    0       Yes    Total    100    100       Yes    Density [kg/m3]    464.4   
475.9       Yes    Mol weight    17.92    18.90       Yes    HHV [Btu/Scf] (1)
   1088.0    1157.0       Yes    LHV [Btu/ Scf] (1)    982.7    1046.5       Yes
   (1) Standard conditions for U.S. are 60 F and 14.7 psia             Yes 1.15
   Equipment for Startup    Facility will be designed to allow start up when
Tank 1 is ready, and the first berth is ready.    Not in the basis of
Contractor’s proposal    Yes    1.16    Cool Down assumptions    Assume Cool
Down with LNG (not LN2).    See Commissioning Document    Yes    1.17    MAOP of
Facility    From the booster pumps through SCV up to and including ESD valves
the line spec is 900# class. From the ESD valves through the metering skid the
line spec is 900 # class. Pipe shall be rated for 2,088 PSIG.       Yes   

 

A-34



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

2

   Emergency Issues             2.1    Three Emergency Shutdown Systems to be
provided    ESD-1    Ship unloading shutdown: LNG transfer will stop in a quick,
safe, and controlled manner. All connections remain as is, all ship LNG transfer
pumps shutdown. Manually activated by ship or the Facility, automatically
activated by large unloading arm movement, high-high level or low-low in Tank or
high pressure in Tank. Confirm during HAZOP review.    Yes    2.2       ESD-2   
Ship unloading shutdown and disconnection of unloading arms with minimum LNG
spillage. Manually activated by ship or the Facility, automatically activated by
gross unloading arm movement. ESD-1 has activated. Confirm during HAZOP review
   Yes    2.3       ESD-3    Facility vaporization shutdown and isolation of all
vaporization trains. Manually activated. Ship unloading mode is unaffected.
Confirm during HAZOP review    Yes   

3

   Approach Channel and Turning Basin             3.1    Harbor    Harbor is 17
nm from Port Aransas. Distance to Outer Buoy is 23.6 nm,          Yes 3.2   
Nighttime berthing/unberthing    No. Contractor shall provide marine facilities
in accordance with the scope defined in the Shiner Moseley marine facilities
package and, in addition, shall provide lighting in accordance with API 540
Table 4.       Yes    3.3    Draft Required by typical LNG ship (125,000 to
250,000 m3)    38 to 41 feet    45 ft with 2 ft over-dredge NGVD 29.       Yes
3.4    Channel bottom texture    Clay, sand and silt (no rock, no coral)    See
the Anomaly Survey that was performed of metallic objects and abandoned
pipelines.       Yes 3.5    Underkeel clearance required    2 feet at mean low
water (MLW)    There is no hard U.S. Coast Guard requirement: but there is a
requirement for the vessel’s master to determine that the clearance is adequate
for safe transit in the channel and in the berth area.       Yes

 

A-35



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

3.6    Existing Channel Depth    U.S. Army Corps of Engineers Project depth is
specified to be 40 feet; however, actual channel depth is 42 ft plus 2 ft
overdraft   

Currently the channel adjacent to the Facility is 42 feet at Mean Low Tide
(MLT). It will be dredged by Contractor to 45 feet + 2’ over dredge at the
maneuvering area and in the berth.

45 ft with 2 ft over-dredge.

      Yes 3.7    Existing Channel Width    500 feet in main channel and varies
300 to 500 feet in La Quinta channel to berth area    See channel surveys for
exact dimensions.       Yes 3.8    Corpus Christi river silting properties   
Yes   

Contractor will over-dredge depth of berth, so that silt accumulation can be
observed over the first few years of operation.

 

The Contractor is not providing additional dredge depth to allow for
siltation. The berth area will be dredged to 45 feet NGVD 29 as noted in 3.6 and
will be paid for up to 2 ft of over-dredge. The contractor is not responsible
for dredging of sediments deposited after completion of dredging to the design
depth.

      Yes 3.9    Number of LNG ships dedicated to the Facility    Spot market as
required to meet sendout.    2.0 BCF per day Sendout Rate will require 1 tanker
load every 2 days (average).       Yes 3.10    Jetty Length    As required to
connect berth to land       Yes    3.11    Number of berths    Two       Yes   
3.12    Berth availability    Near 100% during daylight hours.    Subject to
weather downtime (fog, high winds, and lightning storm, and daylight only
restrictions)    Yes    3.13    Existing Port/Harbor Services    Will be used as
back up only    None Applicable       Yes 3.14    Tug Services    Three
dedicated tractor tugs with “Z” drive at 50 tons minimum Bollard pull and 5000
HP, each with fire fighting capabilities required.   

Owner will provide tugs.

Based on client’s clarification on July 7th, the design basis is to 3 - Z drive
tractor tugs with 70 ton bollard pull and 6,000 hp.

      Yes 3.15    Tug Berthing    Tug berth harbor provided at the Facility.   
Services for tugs will be electrical power and potable water only (no fuel).   
Yes    3.16    Maneuvering Area    None presently exists.    Contractor
responsible for dredging of maneuvering area adjacent to berths. Design Basis is
the Shiner-Moseley Marine Facilities FEED Package    Yes   

 

A-36



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

3.17    Port/Harbor Pilots    Pilots will be trained by a mutually agreed Port
Simulator specializing in LNG ships. Project sponsored.    Owner’s
responsibility       Yes 3.18    Pilot Required    Yes, for inbound and outbound
LNG ships (one pilot will be required, daylight only.)    Pilot pickup will be
at the outer buoy located 18.6 nm from the Facility. Pilot drop off will be
somewhat closer in. LNG tanker responsible for arranging pilots       Yes 3.19
   Dredge Spoil Amount    Estimated to be about 4.5 million cubic yards   

Design Basis is the Shiner-Moseley Marine Facilities FEED Package

Basis of estimate is 4.492 million cubic yards

   Yes    3.20    Dredge Spoil Placement    Dredge spoil will be placed at the
dredge material placement area (“DMPA”) specified in Attachment E.    Transport
of dredge spoil to DMPA2 shall be Contractor’s responsibility and is included in
the Contract Price.       Yes 3.21    Line Handling Boats    Two required,
dedicated to the Facility.    Owner will provide line handling boats       Yes

4

   Site Description             4.1    Wetlands    Offsite wetlands at Shamrock
Island is in the Army Corps of Engineers Permit for permanent and temporary
impacts to dredge and construct the marine terminal in original design basis.
Updates to the marine terminal, tug berth and shoreline protection will require
updates to existing permits and likely additional mitigation at locations other
than Shamrock Island.    Owner’s responsibility to update permits and obtain
offsite mitigation. Contractor shall abide by limits of updated mitigation plan.
      Yes 4.2    NOx limitations    NOx emissions as defined in the Air Permit
  

Total NOx emissions classify Project a “major” source in Texas. This requires
PSD permitting. No special NOx reduction measures are required downstream of the
equipment

Contractor assumes all air permits are resolved and finalized by Owner

      Yes 4.3    Land Available    As described in Attachment E    Owner’s
responsibility       Yes 4.4    Permanent Easement Availability    As described
in Attachment E    Owner’s responsibility       Yes 4.5    Access Roads, Bridges
& Other Infrastructure    The existing La Quinta Road is the main entrance to
the Facility. Contractor to develop additional infrastructure as part of the
Scope of Work.    See Engineering Execution plan and Construction Execution plan
   Yes   

 

A-37



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

4.6    Final Site Elevation (NGVD)    As required for drainage and to protect
Equipment and buildings from 100 year flood event. All building and equipment
slabs in the process area shall be a minimum of 25.5’ and access roads 25’.   
See Shiner Moseley Drainage Study prepared by Harry Benoit and Michel Vecchio
dated August 2004, Drainage Plan, and Grading Plan.    Yes    4.6.1    Tank
impoundment floor    High point elevation as required to meet the capacity
required by 49 CFR 193 and as provided in Resource Report 13 prepared by B&V and
PTL.    Grading and drainage per code, sump will be below ground level. High
ground water must be considered during design.    Yes    4.6.2    Improved areas
   High point elevation as required for adequate drainage    Common grounds,
administration building lawn       Yes 4.6.3    Process and pipeways    Bottom
of pipe elevation varies. See Drawings 30175_PP1 to 30175_PP12 for Main Piperack
  

Varies. 16’-0” minimum clearance over primary access roads.

 

Over the road clearance for the jetty trustle crossing will require additional
design review due to topographic constraints.

Contractor will provide 16’ minimum clearance over the roadways in the process
area and La Quinta Road.

   Yes    4.6.4    Interfacility Roads and parking    25. NGVD 29 feet typical
   Asphalt surface    Yes    4.6.5    Buildings    25.5 NGVD 29 ft (top of slab)
      Yes    4.6.6    Top of dike elevation    As required to achieve design
capacity required by 49 CFR 193.   

4-ft wide road along top of dikes

Dike slope protection will be re-evaluated with the 4’ wide road. Accessibility
for maintenance of LNG tank area facilities will be considered.

   Yes    4.6.7    Tanks    Ring wall with foundation heating.    Mat with
foundation heating    Yes    4.7    Geotechnical Conditions    See the
Geotechnical Reports referenced in Agreement    Most Equipment, buildings, and
structures do not require piles.    Yes    4.8    New roads    Yes, process
area, to the east and west LNG berth, administration building, helipad, tug
berths and main piperack service road.       Yes    4.9    Natural land
characteristics    Facility footprint shall limit impact to the land. Temporary
construction laydown areas must be returned to its natural state.       Yes   
4.10    Drainage    See Drainage Study and general drainage plan basis.      
Yes   

 

A-38



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

   South Piperack Foundations       Piperacks foundations South of La Quinta
road will be auger cast piles. The piles will be from 18” to 24” in diameter and
installed to depths of between 20’ and 25’.          Piperack C Foundations   
   Foundations will be on shallow spread footing. These footings will be square
and will support a structural steel frame with tope of steel elevation of 44.00.
     

5

   Seismic Conditions             5.1    Basic Seismic Design to be per ASCE 7
and NFPA 59A.    See ABS Consulting report in Resource Report 13 for more
details       Yes    5.2    Operating Basis Earthquake (OBE)    OBE=0.03g, OBE
spectral acceleration at 1-second period is 0.03 g    OBE=0.041g, OBE spectral
acceleration at 1-second period is 0.01g       Yes 5.3    Safe Shutdown
Earthquake (SSE)    SSE=0.05g, SSE spectral acceleration at 1-second period is
0.06 g    SSE=0.081g, SSE spectral acceleration at 1-second period is 0.019g   
   Yes                Yes

6

   Climatic Data             6.1    Design Ambient Temperature    Minimum: 14
deg F; Maximum 90 deg F    No heat tracing required for freeze protection      
Yes 6.2    Maximum Design Barometric Pressure Change    0.295 inches of Hg/hr
(10 mbar/hr)          Yes 6.3    Maximum Design Wind Speed    150 mph (67.1 m/s)
sustained.   

Special wind speed requirement per CFR, Title 49, Part 193. Wind design to
otherwise conform to ASCE-7, exposure C, I=1.0.

130 mph sustained with 150 mph wind gust is used as the basis

      Yes 6.4    Maximum Rainfall in 24 hours, 100 year storm event    4.6
inches per hour for 100 year storm    49 CFR requires water removal rate at 25%
of the collection rate from a 10 year frequency and one hour duration rainfall.
      Yes

 

A-39



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

6.5    Maximum Design Snowfall    Zero          Yes    SITE HISTORIC WIND
CONDITIONS       Construction operations have been planned and scheduled based
on the assumption that wind conditions during construction will not be more
severe than those presented in “Vessel Maneuvering Simulation Study for Corpus
Christi LNG Terminal”, dated October 7, 2003, page 9       7    LNG Storage
Tanks             7.1    Type of Tank    Single containment on ring wall
foundation with resistance heating, no bottom or side penetration    No bottom
or side penetration on the inner tank.    Yes    7.2    Number of Tanks    Two
during phase 1 with third tank during phase 2       Yes    7.3    Capacity
(Gross)    169,600 m3    Tank Subcontractor to confirm.    Yes    7.4   
Capacity (Working)    160,000 m3       Yes       Tank OD    269 feet (82 meters)
  

Tank Subcontractor to confirm.

Outer Tank Diameter is 265 ft 9 in.

   Yes    7.5    Minimum Heel    1 meter   

Minimum level sets NPSH available for in-tank pump

Minimum Design Liquid level is 3 ft 11 in.

   Yes    7.6    Maximum Design LNG Density    30.5 lb/ft3 (4.89 kg/m3)    489
kg/m3 design density       Yes 7.7    Minimum Design LNG Temperature    -265 F
(-165 C)    Dependent on LNG composition. Set temperature based on Hysys
simulation.       Yes 7.8    Maximum Internal Design Pressure    2.5 psig (172
mbarg)    To be confirmed during Detail Design.    Yes    7.9    Minimum dike
height    15 to 17 feet above Tank floor elevation       Yes    7.10    Support
Piles    No piles required. See the Geotechnical Reports listed in Schedule A-3.
      Yes    7.11    Maximum Tank Heat In-Leak Rate at 90 F (32.2 C)    0.05
vol%/day/tank (based on pure methane)    By calculation       Yes

 

A-40



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

7.12    Instrumentation Philosophy    Fully automatic as shown on P&IDs listed
in Schedule A-3.   

Instrument and controls based on digital technology that includes intelligent
field devices such as transmitters and valve positioners, that are, remote
addressable and provide health of equipment and controls.

 

Instrument and controls based on digital technology that includes intelligent
field devices such as transmitters and valve positioners that are remotely
addressable and provide health of equipment controls.

   Yes    7.13    Tank spacing    Per NFPA-59A    LQLN Plot Plan
E-149974-CC-SK-M0100 will be used as the basis    Yes    7.14    Number of
in-Tank pumps    3 pumps with one spare well in each Tank. Spare well is not
piped or wired up. Foot valve is to be provided with each spare well.    Six
in-Tank pumps installed in 2 Tanks. Sendout Rate Guarantee Conditions using 4
pumps.    Yes    7.15.1    Level control and safeguarding:    Level indicators
provided to control limits of LNG level will be per NFPA 59A requirements.   

Two automatic, continuous Tank level gauges to be provided. In addition there is
a high level gauge installed. Need density profile. Redundant temperature
indicators in annular space.

 

The third level gauge is installed for high- high level alarm. And LTD
(Level-Temperature-Density) gauge is installed to prevent rollover.

   Yes    7.15.2          On low low level (LA/LL), in Tank pumps are stopped
automatically.    Yes    7.15.3          On high high level (LA/HH), the
unloading operation is stopped by activation of ESD-1.    Yes    7.16.1   
Pressure control and safeguarding    Three pressure controllers to be provided
  

Pressure controller dedicated to BOG Compressor capacity control.

 

Three Pressure transmitters are included on each Tank

   Yes    7.16.2          2. Pressure controller (on gauge pressure) dedicated
to the vent valve to relive high pressure (set just below PSV pressure).
Activates ESD-1    Yes   

 

A-41



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

7.16.3          3. Pressure controller (on pressure/vacuum gauge) dedicated to
introduce Natural Gas from the Export Pipeline to prevent vacuum (set at minimum
positive pressure to prevent vacuum condition).    Yes    7.16.4          HP
venting is controlled with 1 pressure transmitter at each Tank, with logic
opening the vent based on the highest reading. LP blanket gas is controlled with
1 pressure transmitter at each Tank, logic opens the gas makeup based on the
lowest reading.    Yes    7.17    Tank shutdown    Two redundant ESD pressure
transmitters    Two pressure (gauge) transmitters are dedicated to emergency
shutdown (stop compressor on low pressure; stop unloading operation via an ESD-1
in case of high-high pressure). To be confirmed during HAZOP review    Yes   
7.18    Impounding area    Yes, one per Tank with sump in each    110% of full
storage    Yes    7.19    Tank Startup    Facility will startup when the first
Tank is cooled down    This means the remaining Tank will be finished under
hot-work permits. Positive Tank isolation is required    Yes    7.20    Tank
Deluge system    Provide 3 water monitors on elevated posts (equal to dike
height) pre-aimed for maximum coverage of Tank side. In addition, two (pressure
boosted) monitors are located on top of the platform which can be aimed at the
max radiation spots.    4 monitors are provided for tank side    Yes    8   
Ship Berths             8.1    Number of berths    Two    In accordance with
Shiner Moseley FEED design basis revision of dredge plans issued June 16, 2004.
Dredge depth has been revised to 45 feet + 2 feet over-dredge NGVD29 feet.      
Yes 8.2    Number of ships to unload simultaneously    Two at combined rate
equal to maximum permitted by both LNG ship capabilities and procedures.    See
8.6 below       Yes

 

A-42



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

8.3    Future unloading    No pre-investment in unloading lines, vapor return
lines, or Equipment except as specified in Schedule A-1.       Yes    8.3   
Design codes for berth    Yes, refer OCIMF and SIGTTO. These are
recommendations, and should be treated as such.    Refer to SIGTTO’s publication
“Prediction of Wind Loads on Large Liquefied Gas Carriers”    Yes    8.4    LNG
ship size    86,500 m3 to 250,000 m3   

For 250,000 m3 ship, length overall (LOA) = 344m, molded breadth (Bmld) = 54m,
operating draft = 12 m, molded depth (Dmld) = 27m, length between perpendiculars
(LBP) = 332 m.

 

140,000 cm, 200,000 and 250,000 cm vessel dimensions and particulars as stated
in the Vessel Maneuvering Simulation Study for Corpus Christi LNG Terminal,
dated October 7, 2003. Dimensions for 86,500 cm vessel to be determined based on
average dimensions and particulars for LNG vessels of this size.

      Yes 8.5    Frequency of LNG Ship Unloading (average)    One every 1.5 days
based on 138,000 m3 ship sizes.   

Depends on size of ship. Larger ships will allow fewer loads.

 

To be reconfirmed during detail design.

   Yes    8.6    Average Ship Unloading Rate    Combined 12,000 m3/hr through
two (2) 30” unloading lines (common section for both berths). Both ships can
unload simultaneously at half rate each.   

No future unloading lines planned.

 

Individual ship unloading at 12,000m3/hr rate. Both ships can unload
simultaneously at 6,000 m3/hr each, through two 30” lines. Piperack is designed
for only 2-30” unloading and 1-10” vapor return line.

   Yes    8.7    Maximum Shipboard LNG Storage Pressure    1.5 psig (103.4
mbarg)          Yes 8.8    Minimum Ship Pump Discharge Pressure    70.0 psig
(4.83 barg)          Yes 8.9    Maximum Unloading Time    11.5 hours for 138,000
m3 ship, 16.7 hours for 200,000 m3 ship    Performance Test to be based on
unloading 120,000 m3 of LNG over a continuous 10 hour period. Test procedures
and details to be developed. Time to hookup, test, startup, Cool Down, etc not
counted. Actual rate will be dependent on LNG ship used for the test.    Yes   

 

A-43



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

8.10    Number of Unloading Arms per berth    Three liquid, one vapor. Leave
space for a fourth liquid arm.   

One liquid arm can be converted to vapor

 

Arms are spaced 14’ center to center apart but to be revised to 15 feet in
detailed design for SVT arms.

   Yes    8.11    Max Offloading Capacity per Unloading Arm    Average capacity
for all 3 arms is 12,000 m3/hr. Required 20” arms with 16” full port valves.   
   Yes    8.12    Vapor Return Capacity per Return Arm    12,000 m3/hr displaced
vapor equivalent       Yes    8.13    Size of Offloading and Vapor Return Arms
   20 inch diameter, Full bore 16” PERC valves.       Yes    8.14    Size of
Flanges on Tanker Manifold    16 inch diameter    Assume spot market ships will
have adaptors to fit 16” flange.       Yes 8.15    Manifold Flange Spacing    3
meters          Yes 8.16    Distance from Ship Manifold to Berth Side (Max/Min)
   6 meters/4 meters          Yes 8.17    Maximum Sway of Tanker from Berth Side
(Drift)    3 meters          Yes 8.18    Maximum Fore/Aft Ship Surge    3 meters
         Yes 8.19    Maximum elevation change during unloading    Less than 2.5
meters    2.5 m refers to the maximum elevation change of the vessel discharge
manifolds during unloading, considering the combined effects of draft, ballast,
and tide.       Yes 8.20    Emergency Release Connection    PERC (Powered and
capable of automatic actuation on ESD-2)    To be confirmed during HAZOP    Yes
   8.21    Connection to ship flange    Manual cam-lock on end of arms       Yes
   8.22    Minimum distance from Ship to Tanks allowed    Must be outside 10,000
btu/hr/ft2 line. Current plot plan provides adequate distance.       Yes    8.23
   Elevation of Unloading Platform    At least 20 ft for storm surge, but shown
at 35 feet NGVD 29 at base of arms on Shiner Moseley June 16, 2004 FEED design
basis to allow LNG transfer trench to drain to land based impoundment.    All
electronics and berth platform floor must be above any potential surge heights.
   Yes    8.24    Capacity of Gangway Hoist    No gangway hoist required.   
Gangway, gangway tower and structural consideration for future 2 ton davit crane
and electrical capacity for hydraulic pumps.    Yes   

 

A-44



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

8.25    Services Available to LNG Tankers    Food and miscellaneous parts (as
needed)   

Bunker and nitrogen and all other supplies supplied by ship’s own resources

 

No Bunkering facilities are provided by Contractor

      Yes 8.27    Wind gust for holding station    60 knots (30 second average)
      Yes    8.28    Potential for Surge    No.    Surge is not allowed for.
Also, headwall at the trestle abutment is not included. However, the client’s
input in his e-mail of July 17 that FEMA Design Criteria to be used for surge.
More investigation is required during the detail design.    No    8.29    Line
handling boats    Yes    Assume two boats required occupied by two persons
during berthing/de-berthing operations.       Yes    Maximum Wind Gust For
Holding Station and Connection of Loading Arms       Based on the client’s
input. [ref. LQLNG D/N list item 19] loading arms design wind speed is 60 knots
maximum connected position. 130 mph maximum sustained wind speed stored
position.       9    Vaporization Process & Regasification Process Pumps      
      9.1    Type of Main Vaporizers    Submerged Combustion Vaporizers (SCVs)
with stainless steel tanks    In accordance with final air permit and T-Thermal
specifications used at Sabine Pass LNG and DCS based burner management.      
Yes 9.2    Number of Main Vaporizers       11+1 spare to produce app. 2.18 bcfd
with 43.5F outlet temperature at the outlet of the vaporizers or 40F outlet
temperature at the outlet of the Master Export Meter Station at 1440 psig.   
Yes    9.3    Heat source    Fuel gas       Yes    9.4    Fuel Gas source   
SCVs primary fuel source is from a shared fuel gas system using boil-off gas
with custody metering. For startup, SCVs must be able to self-boot using their
own vaporized LNG for fuel.   

Separate tube in bath to heat fuel supply

 

Fuel gas for startup will be by owner

   Yes    9.5    Capacity of Each Vaporizer    180 MMscf/d    Nominal capacity,
based on largest proven SCV from T-Thermal.    Yes   

 

A-45



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

9.6    Control philosophy    Safe, stable Facility operation is automatically
controlled. Adjustments to capacity are manually input within the operating
range of the Equipment. DCS type system to control all Equipment.   

Control philosophy document to be developed.

 

I/O racks will be installed on each vaporizer and will be connected via data
highway to main DCS controllers in the rack room.

 

Each pair of vaporizers will share a common CEMS, which will monitor CO and NOX
emissions

   Yes    9.7    Vaporizer PSV    Per NFPA 59A paragraphs 5.4 and 6.8    Pipe
all PSV tail pipes from the vaporizers to a high pressure vent. Low pressure
PSV’s not to be piped to this vent.    Yes    9.8    LNG Primary In-Tank Pumps
Type    In-tank vertical turbine type with inducer    Inducer plus one or two
stages ok. Ebera single source vendor    Yes    9.9    Number of In-Tank Sendout
Pumps/Tank    Three per Tank    See Item 7.14.    Yes    9.10    In-Tank Sendout
Pump Capacity    Normal 3,912 gpm @ 100 psig, rated at 4,304 gpm    Confirm flow
rates.    Yes    9.11    LNG Booster Pumps Type    Vertical turbine type with
inducer    Ebera single source vendor    Yes    9.12    Number of LNG Booster
Pumps      

Pipe one booster pump to one vaporizer, for a total number of 12 trains. Double
block and bleed at vaporizer discharge and sendout pump suction shall be
provided.

 

11+1 spare (12 total)

   Yes    9.13    LNG Booster Pumps Capacity      

Confirm flow rates.

 

1686 gpm at 1580 psig

   Yes    9.14    Sendout & Booster Pumps Driver    Internal or external
electric motor to be considered.    Internal electric motors provided    Yes   
9.15    Sendout & Booster Pumps Bearing Life    3 to 5 years    To be confirmed
by Contractor.    Yes    9.16    Vaporizer Emissions Monitoring    Initial and
operations monitoring of all SCV units required in accordance with TCEQ
conditions and requirements set forth in the Air Permit.    Environmental
monitoring of air emissions in compliance with the Air Permit       Yes

 

A-46



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

9.17    Vaporizer Emissions Modification to One Vaporizer    One vaporizer will
be designated to be reserved for future modifications to reduce emissions. The
vaporizer supplier and Owner will determine what additional design features are
required to facilitate this after Substantial Completion.   

In accordance with the TCEQ approval of the final Air Permit, it was agreed by
Owner that one vaporizer would be reserved to be modified by the vaporizer
supplier to demonstrate advanced low emissions capabilities. At a later date the
burner and exhaust stack may be modified; however, modifications to the water
basin or blower are not expected.

 

Reduced emission vaporizer will be included in Phase 2 design and construction

   Yes    10    Fire & Gas Safety             10.1    Firewater Pump Number    2
+ 1 jockey + 1 booster pump for Tanks   

Use standby tug as a backup firewater pump

 

Three main pumps (1 electric, two diesel) and 2 booster pumps is the design
basis.

   Yes    10.2    Firewater Pump Capacity    2 @ 100% = 2000 m3/hr each   
Contractor to verify capacity for code requirements    Yes    10.3    Firewater
Pump Driver (backup)    One (1) diesel engine, 1MW   

Contractor to verify size for capacity

 

One 600 HP electric fire water pump will be furnished with two booster pumps of
which one will be diesel engine driven and the second will be electric.

   Yes    10.4    Firewater Pump Driver    One (1) diesel engine, 1MW   

Contractor to verify size for capacity

Electric motor

   Yes    10.5    Fire Protection System    Fresh water, dry powder, N2      
Yes    10.6    Firewater storage    Yes, combined in-ground firewater and SCV
overflow impoundment with a minimum combined storage of 540,000 gallons Capacity
to be much greater than the minimum requirement of 2 hours.   

Fire water pond to also serve as a holding pond for the SCV water discharge.

200’x150’x 4’ firewater pond will replace tanks

   Yes    11    Blowers & Compressors             11.1    BOG Compressor Type   
Cryogenic reciprocating    IHI single source vendor    Yes   

 

A-47



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

11.2    Number of BOG Compressors       3 (2+1)BOG compressors with capacities
identical to Sabine Pass Units per Owner’s instructions    Yes    11.3    BOG
Compressor for unloading mode          Yes    11.4    BOG Compressor for holding
mode    Use BOG Compressor in turndown mode or on/off mode as required to
maintain Tank pressure.   

Note that all Tanks’ vapor space is tied together to act as one giant vapor
space. Therefore on/off operation is acceptable.

 

This will be further analyzed during detail engineering

   Yes    11.5    BOG Compressor Driver    Electric motor       Yes    11.6   
Cold Vapor Return Blower Type    Low boost blower or fan    10 psig discharge
pressure    Yes    11.7    Cold Vapor Return Blower Number    Two-50% units.
Sized based on returning vapor displaced from ship’s Tanks. Normal capacity
accounts for vapor formed by heat leak into the ship during unloading. Blower
capacity margin provided by assuming that full ship unloading displacement rate
of 12,000 m3/hr must be made up by blower. Low pressure boost approximately 10
psi   

If one unit has an unscheduled outage, unloading will continue at reduced rates.

 

2 at 19,812 lb/hr of Trinidad LNG vapor. Discharge pressure will be confirmed
during the Detail Design. Duplicates of SPLNG blowers, unless those shown to be
inadequate.

   Yes    11.8    Cold Vapor Return Blower Driver    Electric motor       Yes   
11.9    Instrument Air Compressor Type    Lubed screw type    Purchase
pre-packaged self contained units with dryers.    Yes    11.10    Instrument Air
Compressor Number    Three 285 scfm units (3 X 50%)       Yes    11.11   
Instrument Air Compressor Driver    350 hp each electric motor    To be
confirmed by Contractor.    Yes    11.12    Motors    All motors, without
exception, will be TEFC       Yes       BOG CONDENSER       Prefer packed column
tower/vessel type. Sabine Pass is used as a go-by at this stage.       12   
Utilities             12.1    Vent system    Yes, high pressure vent and low
pressure vent    Tank PSV tailpipes are NOT to be connected to any vent system,
instead they must be vented directly to atmosphere.    Yes   

 

A-48



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

12.1.1       LOW PRESSURE VENTS: Atmospheric vents (for maintenance
vents/drains, and general PSV’s)   

Purchase a flare tip to prevent damage if accidentally ignited, but use as a
vent. One LP vent on each storage tank.

 

One free standing LP vent, provided with an igniter

 

Need for pilot needs to be evaluated during detail design.

   Yes    12.1.2       HIGH PRESSURE VENT: To vent the tailpipes from the SCVs
and all other RVs with discharge pressure greater than 75 psig.   

Purchase a flare tip to prevent damage if accidentally ignited, but use as a
vent.

 

Provided with a pilot. Further analysis required for compliance.

   Yes    12.2    Nitrogen package    23,000 scfh vapor with 5000 gallons liquid
N2 storage    Lease LN2 Tank with ambient air vaporizer or adjacent existing
nitrogen pipeline to be evaluated. Owner’s responsibility to provide nitrogen
source.       Yes 12.3    Electric Power Supply    AEP purchased power    AEP
will provide 138 kV switchyard. A 138 kV transmission line will be installed to
feed two (2) 37.5 MVA, 55 °C transformers with fan cool rating of 70 MVA at 65
°C. Transformers will be installed in Owner property.    Yes    12.4    Sparing
philosophy for electrical power system    125% of total connected load plus
double ended substation.       Yes    12.5    Standby Generator    Diesel   

Power output to be confirmed by Contractor

 

2.5 MW diesel engine generator with sub-base fuel tank will be furnished.

 

One 60 kW diesel engine generator will be furnished to power emergency lights at
Jetties.

   Yes    12.6    Sewage Treatment    Yes    Use localized packaged units    Yes
   12.7    Instrumentation Philosophy    Instruments and controls shall be
standardized digital technology that include smart field devices, transmitters
and valve positioners of the same manufacturer including package units.   

DCS components are digital, “hot swappable”, remote addressable and provide
health of equipment and controls.

 

DCS components are digital, with “hot swappable”, I/O modules. Field instruments
will be remote addressable and provide health of equipment and controls.

   Yes    12.8    Custody Metering of Natural Gas to Export Pipeline and Fuel
Gas.    Yes, includes temperature, pressure and gas composition compensation.   
Use ultrasonic types+ 1 is a spare       Yes 12.9    Custody transfer of LNG   
Yes    LNG tanker strapping       Yes

 

A-49



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

12.10    Fuel Gas System    Yes, low pressure for SCVs    No odorization for
sendout gas. Electric heat pumps for total electric buildings.    Yes    12.11
   Pipeline relief philosophy    Not required at Facility          Yes 12.12   
Communication System    LAN, telephone, and two-way radio       Yes    12.13   
Bunker Facilities    Not required    Ships contract for refueling barges offsite
      Yes 12.14    Ship Services    Food only. Maintenance parts on an as needed
(and prearranged) basis. No other services for ships.    Ship takes care of its
own nitrogen, bunker, and fire protection requirements. Owner’s responsibility.
      Yes 12.15    Power available    There is an existing power line on La
Quinta Road that may be considered to provide power for construction    The
capacity, voltage and status of this power line is unknown by Owner.    Yes   
12.16    Water requirements for Construction    To be determined by Contractor
   Construction water will be provided by Contractor for personnel usage and
ice. Washdown and dust control water from adjacent SPMWD meter tap furnished by
Owner.    Yes    12.17    Water requirements for Hydrotest    SPMWD has an
existing 30” waterline to an existing meter Northwest of Facility. Contractor is
responsible for furnishing and installing the temporary sediment filter, pump
and pipeline to withdraw water at the meter to where it may be used and for the
return of the hydro water to the Sherwin Alumina raw water lake, levels
permitting    Owner’s responsibility to arrange raw water from SPMWD.    Yes   
12.18    Service Water requirements for Operation   

Assume 40 gpm normal water usage rate with ??? gpm required for instantaneous
max water rate.

Utility water main pressure needs to be confirmed during the detail design.

  

A 4” feed water line is the expected minimum connection size.

Potable water will be utilized for service water

   Yes   

 

A-50



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

13    Buildings             13.1    Administration Offices    One story steel
frame building - 125 ft X 80 ft with attached porte-cochere with vinyl clad
aluminum siding and cut stone wainscot brick exterior.   

Security pass required to enter the Facility. Building to be steel frame with
metal/stone façade. Enclosed and open offices. Large meeting/greeting room. 12’
x 14’ typical office. Large windows with hurricane shutters.

Exterior wall assembly-double wythe brick veneer wainscot & CMU back-up.
Standing seam metal roof assembly. Glazed openings to comply with wind borne
debris requirements per ASTM E 1996.

   Yes    13.2    Control Building    Two story with bay windows. Include 2nd
floor balcony on 3 sides with overhand roof. Design to be flexible steel frame.
Elevator for at least 6 persons and 2000 lb.   

Control room to be located on the second level for clear view of process area.
First level to contain meeting room, I/O controllers, electrical, battery room,
UPS, DCS, SIS system, (computer, controls, electrical, etc). This building is
NOT to be “blast proof” but shall have tempered windows with wire reinforcing on
2nd floor facing process areas.

The Control Room girt lines are approximately 34’-4” x 50’-0”. Walls to be
pre-finished metal wall panels on building girts, interior finishes to be gypsum
board on metal studs and a standing seam metal roof assembly. 1” insulating
glass to be protected to comply with wind -borne debris requirements per 2003
IBC (1609.1.4 Protection of Openings) or ASTM E 1996. and/or ASTM E 1886.

Hydraulic elevator with 4000 lb. capacity.

There will be an “Employee Services Building” attached to the Control Room
Building

   Yes   

 

A-51



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

13.3    Warehouse/Maintenance Building    Size 80 ft X 100 ft.   

Actually two buildings together (end on end or side by side) with combined
function. Equip with 5 ton gantry crane. Include A/C Laboratory room (20’ x 25’)
in this building. Large openings (at least 16’ wide electric operated rollup
doors) for getting Equipment in/out. Include toilets each with showers and
lockers.

One-story (pre-engineered structure) combined-function facility with laboratory
(A/C) room @ 40’ x 25’. 20’ w. x 16’ h coiling steel doors are provided for
equipment loading / unloading and adjacent to a 5-ton monorail hoist.

The building girt lines are approximately 100’-0” x 80’-0” with clear height a
minimum of 18’-6”. All interior walls to be of CMU construction. Wall, roof and
window assemblies to match the Control Building.

   Yes    13.4    BOG Compressor, Blower Shelters    50 ft X 360 ft BOG and 50
ft X 200 for blowers.   

Open BOG shelter with 10 ton electric gantry crane and open blower shelter with
5 ton gantry crane.

Pre-engineered building (structure) with lapped joinery metal roof panels. BOG
Shelter is 125’x 60’ with plaot space for the third one. Blower shelter is
65’x40’

   Yes    13.5    Main Substation building. AEP Substation    Yes, per
Specifications.   

Stand alone building, Includes motor control and switchgear

Control building at AEP switchyard not in the basis of Contractor’s proposal

Power Center Rooms (PCR) will be used to house switchgears and MCC’s and located
near process areas not at central location

   Yes   

 

A-52



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

13.6    Jetty Electrical Substation building    Prefab building. Size 10 ft X 16
ft.   

Stand alone building on each berth. No restroom. Contains the following UPS
batteries, self contained eye wash near batteries, MCC, I/O cabinet, SIS
cabinet, one desk w/ chair, control-console for unloading arms, CRT for display
(not control) of process

Modular structure. The PCR will divided in rooms. One room to house power
equipment and the other room to house controllers and operator control stations.
The PCR will be about 14 ft wide and 36 feet long.

   Yes    13.7   

- Firewater pump Shelter

- Personnel Weather Shelter on Jetties

  

One 25 ft x 32 ft

Two 10 ft X 20 ft

  

A shelter with open sides with 5 ton gantry crane and personnel shelter has
benches only.

Firewater pump shelter is pre-engineered (structure) with lapped joinery metal
roof panels. Weather shelters are modular structures.

   Yes    13.8    Gate house    20 ft X 20 ft   

Stand alone building. Assume two guards will be present. Drive up window and
walk-in counter, remote actuated entrance/exit crash gates. Include one unisex
toilet facility. Security CCTV camera monitoring, and POB systems monitored by
guards at this location.

25ftx25ft (girt lines) pre-engineered structure with standing seam metal roof
assembly. Glazed opening to comply with wind borne debris requirements of ASTM E
1996

   Yes    13.9    Customs Building    One 21 ft X 30 ft.   

Located near piperack intersect to service USCG, customs, tug and ship captains.
One unisex restroom.

20ftx15ft (girt lines) pre-engineered structure with standing seam metal roof
assembly. Glazed openings to comply with wind borne debris requirements of ASTM
E 1996

   Yes    13.10    Measurement building    Two 12 ft X 16 ft   

Custody Master Export Meter Station and Fuel Gas Meter Station Buildings.

Modular structures

   Yes    13.11    HVAC    Heat pumps (not Natural Gas)       Yes   

 

A-53



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

13.12    Hurricane rollup shutters    Required on windows of control building
and administration building   

Electric remote activated and 150 MPH rated.

2003 IBC, Chapter 16 – glazed openings located within 30 feet of grade shall
meet the requirements of the Large Missile Test of ASTM E 1996

   Yes    14    Export Pipeline             14.1    Pig receiver/launcher    Not
in the Scope of Work    Leave space for others for Export Pipeline installation
and construction work space.       Yes 14.2    Odorization    Not required      
   Yes 14.3    MAOP of Export Pipeline (this is a duplicate of 1.8 for emphasis)
   1440 psig    From the booster pumps through SCV up to and including ESD
valves the line spec is 900# class. From the ESD valves through the metering
skid the line spec is 900 # class. Pipe shall be rated for 2,088 PSIG minimum.
      Yes 14.4    Operating pressure of Export Pipeline    1440 psig maximum
operating pressure.    MAOP of 1440 psig. Export Pipeline required to provide
redundant overpressure protection.       Yes 15    Metering             15.1   
Natural Gas metering    A Master Export Meter Station will monitor total
Facility output to Export Pipeline. Fuel Gas Meter Station will provide
measurement of internal plant usage.          Yes 15.2    Type of meters for
Main Export Meter    Ultrasonic, 0.25% accuracy of meter          Yes 15.3   
Number of custody transfer meters    Three metering runs installed (33% each)
plus one spare meter element in the warehouse for Export Pipeline and fuel gas.
Total metering capacity = 3.0 Bscf/d.   

Quantity and sizing are to be confirmed.

Three metering runs (33%) plus a warehouse spare.

Flow measurement will be corrected by a chromatograph, located near the metering
station. Temperature and pressure compensation also provided.

      Yes 15.4    Fuel gas meter Station    Ultrasonic, 0.25% accuracy meter   
Flow measurement will be corrected by a chromatograph, located near the metering
station. And temperature/pressure compensated.    Yes   

 

A-54



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

16    Miscellaneous             16.1    Helipad    Yes       Yes    16.2   
Power Failure    Upon power failure assume the security system stays up, control
room is fully functional, ship unloading stops.   

If an emergency situation exists where the ship is partially full but it must
continue to unload (for what ever reason), assume displaced vapors will be
vented.

2.5 MW diesel engine will provide power in case of loss of normal power. The
diesel engine generator will be supplied with a day tank that will provide fuel
for eight (8) hours

   Yes    16.3    Cryogenic Valve and Pipe Requirements          Yes    16.3.1
   Valves          Yes    16.3.2       All cryogenic valves will be installed
with the stem in the-vertical axis (rising upward). Maximum of forty-five
degrees from vertical either way is allowed.       Yes    16.3.3       All
cryogenic valves will have a minimum extension of 18 inches as measured from top
of flange.       Yes    16.3.4       For on/off service, the cryogenic valve of
choice is the ball valve or triple offset butterfly valve.       Yes    16.3.5
      Cryogenic gate valves are not acceptable. Use of gate valves of any type
must have Owner’s prior written approval.       Yes    16.3.6       Lug body and
wafer butterfly valves are not acceptable.       Yes    16.3.7       Cryogenic
ball valves can be of the “floating-ball” or “trunion” design.       Yes   
16.3.8       All cryogenic valves must have a cavity vent (if applicable). All
cavity vented valves must have permanent stenciled markings on the vented
flange. The P&ID’s must indicate the cavity vent side.       Yes   

 

A-55



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

16.3.9       Cryogenic valves shall not be hydrotested. If water touches the
graphite seals, the seal shall be replaced (not dried).       Yes    16.3.10   
   All cryogenic check valves shall be drilled to allow a small backward flow of
LNG. All cryogenic check valves NOT drilled must have Owner’s prior written
approval. P&ID’s must indicate all drilled check valve.       Yes    16.8   
Piping          Yes    16.8.1       All cryogenic connections will be a minimum
of 2” in the vertical (up or down) until the first valve. Sizes can change after
the first valve. Side connections are generally not acceptable. Only under very
special conditions and only with Owner’s prior written approval will other
arrangements be allowed.       Yes    16.8.2       All cryogenic piping and
fittings less than 2-inches in diameter shall be schedule 80.    2” is not
included    Yes    16.8.3       Threaded connections are not acceptable for
cryogenic fittings and piping.       Yes    16.8.4       Only dual certified
stainless steels (where possible) will be used as piping.    None (PMI is
included as part of QC)    Yes    16.9    Miscellaneous          Yes    16.9.1
      Design pressure of the sendout (booster) pumps and the SCVs must be set
considerably higher than the pumps can produce.    Sabine Pass design is used as
a go-by    Yes    16.9.2       High pressure vent to contain only the code
required PSV tailpipes for the vaporizers. The low pressure vent to contain all
other vents.       Yes    16.9.3       All vessels shall be rated for full
vacuum.    See Equipment List    Yes                Yes    17    Guarantees and
Warranties             17.1    Sendout Rate Performance Guarantee       2000
MMscfd for 24 hours    Yes   

 

A-56



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

17.2    Turndown    No guarantee.    Operating Test to determine turndown.      
17.3    Tank Heat Leak    Tank heat leak = 0.05% per day based on pure methane
using approved calculation methodology.    No test    Yes    17.4    Ship
Unloading Time Performance Guarantee       Unload 120,000 m3 in 10 hours    Yes
   17.5    Warranty       18 Months after Substantial Completion    Yes    18   
Engineering Standards             18.1    Grid Coordinate System    Texas State
Plane, South Zone, NAD 1927 horizontal          Yes 18.2    Elevation Reference
   NAVD 29 vertical.          Yes 19    Interfaces             19.1    42”
Sendout Pipeline    Pipeline on shoulder of La Quinta Road and will impact
access to Site and use of shoulder for other utilities.    Pipeline Contractor
will construct the 42” Sendout Pipeline late in the Facility construction
schedule and will impact Facility access.       Yes 19.2    Pipeline Pig Trap   
Provide turnout and concrete pad for pig trap.    Pipeline Contractor will
construct the pig trap.       Yes 19.3    Reroutes of Natural Gas Pipelines   
         19.3.1      

Existing 10” inch CrossTex gas line and 6” Gulf South gas line relocations are
in Contractor’s

Scope of Work under the Agreement.

         19.3.2          Royal Production pipeline and production equipment will
be removed by Royal at Owner’s request prior to construction.       Yes 19.4   
AEP Power line to Substation    AEP will construct the single mast power line
from TX DOT 361 to the AEP substation.          Yes 19.5    AEP Substation   
AEP substation per AEP Specifications provided as printed document and
electronic file.   

Contractor scope

AEP Substation not in Scope of Work under the Agreement. Included are: two 138
kV circuit breakers, dead end structure and 138 kV lines to Owner property are
included; Two 37.5 MVA transformers, 13.8 kV, 5 kV and 480 V power distribution.

      Yes

 

A-57



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

19.6    Power Cables to the Facility    Buried Electrical Cables from the AEP
substation to the Facility electrical substation will be provided in
Contractor’s Scope of Work under the Agreement.   

Cables shall be installed by direct burial or directional drilling.

Cables will be routed overhead

   Yes    19.7    Potable Water Line    A new 8” HDPE water line installed on
the east shoulder of La Quinta Road from TX DOT 361 to water storage tanks in
the Facility will be provided in Contractor’s Scope of Work under the Agreement.
  

Portions of the 8” line adjacent to the raw water lake may require temporary
installation to avoid conflict with power cable installation and 42” Export
Pipeline. Water line installed by direct burial or directional drilling

2 mile long X 6” HDPE line is needed for water fill of the Potable Water Tank.

   Yes    19.8    SCV water Overflow Sump, Discharge Pumps, and Transfer line to
Raw Water Lake    A below grade water holding sump, discharge pumps, and
transfer line north to the raw water lake will be provided in Contractor’s Scope
of Work under the Agreement for the SCV overflow system. Sump overflow will
drain to stormwater drainage collection system when the discharge pumps are not
operating.   

Transfer line to raw water lake will cross pipeline alley.

SCV Overflow is routed to the Fire Water Pond. Overflow from the pond is pumped
to SA raw water lake.

   Yes    19.9    Alcoa    Dredge material shall be used for capping of beds in
DMPA1 & DMPA2 from material dredged from La Quinta Channel and LNG berth.   
Estimated 4.5 million yards of material to be hydraulically placed in accordance
with Alcoa agreements.    Yes    19.10    Sherwin Alumina Dock Road    Construct
new road to Sherwin Alumina dock with fence, drainage culverts, remote control
gates, swing gates, CCTV, and intercom.    Contractor’s Scope of Work under the
Agreement    Yes    19.11    Sherwin Alumina Water Line Relocations.   
Relocation of 4 existing Sherwin Alumina 20” water lines will be provided in
Contractor’s Scope of Work under the Agreement.    Contractor’s Scope of Work
under the Agreement    Yes    19.12    Sherwin Alumina Raw Water Lake Electrical
Lines.    Existing power poles and electrical wires are to be relocated with new
poles and electrical lines from Sherwin Alumina to the raw water lake to avoid
conflicts with Facility construction as part of Contractor’s Scope of Work under
the Agreement.    Existing poles and wires shall be removed and disposed of.
Time limitations for the tie-over of service are included in the Project
Schedule.       Yes

 

A-58



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

DESIGN
REQT

  

RELY
UPON

19.13    Telephone, Cable, T1    Owner will arrange to install permanent
telephone, cable and T1 communications and data lines to the interface in the
Facility for permanent operations.   

Contractor provides data and communications during construction.

Telephone and computer servers are not included. Two (2) 4- inch conduits (with
pull string) will be provided from the control room to the West side, 2 feet
outside the fence for Telephone and T1 interface. Fiber optic cables from the
control room to jetties and administration building are included. Telephone
jacks, data ports and copper conductors in each building are included for
Owner’s use.

      Yes 19.14    Construction Parking    The Port of Corpus Christi Authority
has up to 46 acres adjacent property available for construction parking.
Contractor shall obtain lease, and provide access, surfacing and fencing and
restore Site at the end of construction.          Yes 19.15    Site Construction
office.    Site construction offices for Contractor and Owner shall be located
on the south parcel of the Site near the old Taft Ranch location to avoid
congestion in the construction areas.    West of the process area across La
Quinta Rd.       Yes 19.16    Abandoned Production Wells    4 abandoned wells
are located on the Site and may cause conflicts with some construction
activities. These wells have been located and will be exposed by Owner for
examination. Contractor shall access and recommend to Owner if these wells
create a hardship that requires Abandoned wells that will interfere with
construction will be lowered and capped by Owner.    Not in Contractor’s Scope
of Work under the Agreement       Yes

 

A-59



--------------------------------------------------------------------------------

SCHEDULE A-3

CONTRACTOR’S DELIVERABLES

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

               C - Civil                   Specifications                   Site
Access    151252-CS02102                Clearing and Grubbing                  
Temporary Works (w/CS02102)    151252-CS02220                Foundation
Excavation                   Subgrade Preparation and Compaction (w/CS02220)   
               Granular Backfill (w/CS02220)    151252-CS02300               
Supply and Installation of Precast Concrete Piles                   Precast
Reinforced Concrete Barriers    151252-CS02550                Concrete Curb and
Gutter and Storm Drainage    151252-CS03300                Cast-in-Place
Concrete                   Supply and Installation of Trestle Girders         
         Expansion Joints (w/CS03300)    151252-CS03311                Grout   
               Reinforcing Steel (w/CS03300)    151252-CS03340               
Prestressed Concrete                   Prestressing Steel (w/CS03340)   
151252-CS05120                Structural Steel    151252-CS05500               
Miscellaneous Metals                   Anchor bolts (w/CS05500)               
   Bearings                   Steel Traffic Barriers    151252-CS09900         
      Coatings                   Corrosion Protection (w/CS09900)               
   Drawings    E-151252-CC-CV-0001                GENERAL NOTES AND LEGEND   
NONE E-151252-CC-CV-0400                UNDERGROUND PIPING PLAN - KEY PLAN    1”
= 200’ E-151252-CC-CV-0401                UNDERGROUND PIPING PLAN - SHEET 1   
1” = 40’ E-151252-CC-CV-0402                UNDERGROUND PIPING PLAN - SHEET 2   
1” = 40’ E-151252-CC-CV-0403                UNDERGROUND PIPING PLAN - SHEET 3   
1” = 40’

 

A-60



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

E-151252-CC-CV-0404                UNDERGROUND PIPING PLAN - SHEET 4    1” = 40’
E-151252-CC-CV-0405                UNDERGROUND PIPING PLAN - SHEET 5    1” = 40’
E-151252-CC-CV-0406                UNDERGROUND PIPING PLAN - SHEET 6    1” = 40’
E-151252-CC-CV-0413                UNDERGROUND PIPING SECTIONS & DETAILS SHEET 1
   E-151252-CC-CV-0414                UNDERGROUND PIPING SECTIONS & DETAILS
SHEET 2    E-151252-CC-CV-0415                UNDERGROUND PIPING SECTIONS &
DETAILS SHEET 3    E-151252-CC-CV-0150                OVERALL GRADING AND
DRAINAGE PLAN    1” = 200’ E-151252-CC-CV-0151                GRADING AND
DRAINAGE PLAN - SHEET 1    1” = 40’ E-151252-CC-CV-0152                GRADING
AND DRAINAGE PLAN - SHEET 2    1” = 40’ E-151252-CC-CV-0153               
GRADING AND DRAINAGE PLAN - SHEET 3    1” = 40’ E-151252-CC-CV-0154            
   GRADING AND DRAINAGE PLAN - SHEET 4    1” = 40’ E-151252-CC-CV-0155         
      GRADING AND DRAINAGE PLAN - SHEET 5    1” = 40’ E-151252-CC-CV-0163      
         GRADING AND DRAINAGE SECTIONS & DETAILS SHEET 1    E-151252-CC-CV-0164
               GRADING AND DRAINAGE SECTIONS & DETAILS SHEET 2   
E-151252-CC-CV-0165                GRADING AND DRAINAGE SECTIONS & DETAILS SHEET
3    E-151252-CC-CV-0100                OVERALL ROUGH GRADING & EROSION CONTROL
PLAN    1” = 200’ E-151252-CC-CV-0101                ROUGH GRADING & EROSION
CONTROL PLAN - SHEET 1    1” = 40’ E-151252-CC-CV-0102                ROUGH
GRADING & EROSION CONTROL PLAN - SHEET 2    1” = 40’ E-151252-CC-CV-0103      
         ROUGH GRADING & EROSION CONTROL PLAN - SHEET 3    1” = 40’
E-151252-CC-CV-0104                ROUGH GRADING & EROSION CONTROL PLAN - SHEET
4    1” = 40’ E-151252-CC-CV-0105                ROUGH GRADING & EROSION CONTROL
PLAN - SHEET 5    1” = 40’ E-151252-CC-CV-0106                ROUGH GRADING &
EROSION CONTROL PLAN - SHEET 6    1” = 40’ E-151252-CC-CV-0107               
ROUGH GRADING & EROSION CONTROL PLAN - SHEET 7    1” = 40’ E-151252-CC-CV-0108
               ROUGH GRADING & EROSION CONTROL PLAN - SHEET 8    1” = 40’
E-151252-CC-CV-0109                ROUGH GRADING & EROSION CONTROL PLAN - SHEET
9    1” = 40’ E-151252-CC-CV-0110                ROUGH GRADING & EROSION CONTROL
PLAN - SHEET 10    1” = 40’ E-151252-CC-CV-0111                ROUGH GRADING &
EROSION CONTROL PLAN - SHEET 11    1” = 40’ E-151252-CC-CV-0112               
ROUGH GRADING & EROSION CONTROL PLAN - SHEET 12    1” = 40’ E-151252-CC-CV-0113
               ROUGH GRADING & EROSION CONTROL SECTIONS & DETAILS - SHEET 1   
1” = 40’ E-151252-CC-CV-0114                ROUGH GRADING & EROSION CONTROL
SECTIONS & DETAILS - SHEET 2    1” = 40’ E-151252-CC-CV-0115               
ROUGH GRADING & EROSION CONTROL SECTIONS & DETAILS - SHEET 3    1” = 40’
E-151252-CC-CV-0420                OUTFALL NO. 5 PLAN    E-151252-CC-CV-0425   
            LA QUINTA DITCH EVALUATION   

 

A-61



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

               S - Structural                   Specifications                  
Included in the civil list                   Drawings    E-151252-CC-SS-0021   
            CONCRETE GENERAL NOTES    E-151252-CC-SS-0022               
STRUCTURAL STEEL GENERAL NOTES    E-151252-CC-SS-0100                FOUNDATION
LOCATION PLAN - SHEET 1    E-151252-CC-SS-0101                FOUNDATION
LOCATION PLAN - SHEET 2    E-151252-CC-SS-0102                FOUNDATION
LOCATION PLAN - SHEET 3    E-151252-CC-SS-0519                PIPERACK C
SECTIONS & DETAILS    E-151252-CC-SS-0520                PIPERACK C SECTIONS &
DETAILS                   V- Vancouver (Marine)                   Specifications
                  Included in the civil list                   Drawings   
E-151252-CC-SS-0600                Cover Sheet    E-151252-CC-SS-0601         
      Site Plan    E-151252-CC-SS-0602                General Arrangement   
E-151252-CC-SS-0603                West - Pier Foundation Plan 1   
E-151252-CC-SS-0604                West - Pier Foundation Plan 2   
E-151252-CC-SS-0605                East - Pier Foundation Plan 1   
E-151252-CC-SS-0606                East - Pier Foundation Plan 2   
E-151252-CC-SS-0607                West - Pile Plan    E-151252-CC-SS-0608      
         East - Pile Plan    E-151252-CC-SS-0609                Pile Schedule
and Details    E-151252-CC-SS-0610                West - Foundation Detail 1   
E-151252-CC-SS-0611                West - Foundation Detail 2   
E-151252-CC-SS-0612                West - Foundation Detail 3   
E-151252-CC-SS-0613                West - Abutment 1    E-151252-CC-SS-0614   
            West - Abutment 2    E-151252-CC-SS-0615                West - Pier
Detail 1    E-151252-CC-SS-0616                West - Pier Detail 2   
E-151252-CC-SS-0617                West - Pier Detail 3    E-151252-CC-SS-0618
               East - Foundation Detail 1    E-151252-CC-SS-0619               
East - Foundation Detail 2    E-151252-CC-SS-0620                East -
Foundation Detail 3    E-151252-CC-SS-0621                East - Abutment 1   

 

A-62



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

E-151252-CC-SS-0622                East - Abutment 2    E-151252-CC-SS-0623   
            East - Pier Detail 1    E-151252-CC-SS-0624                East -
Pier Detail 2    E-151252-CC-SS-0625                East - Pier Detail 3   
E-151252-CC-SS-0626                Bearing Details 1    E-151252-CC-SS-0627   
            Bearing Details 2    E-151252-CC-SS-0628                Diaphragms 1
   E-151252-CC-SS-0629                Diaphragms 2    E-151252-CC-SS-0630      
         Diaphragms 3    E-151252-CC-SS-0631                West Girder - Sheet
1    E-151252-CC-SS-0632                West Girder - Sheet 2   
E-151252-CC-SS-0633                West Girder - Sheet 3    E-151252-CC-SS-0634
               West Girder - Sheet 4    E-151252-CC-SS-0635                East
Girder - Sheet 1    E-151252-CC-SS-0636                East Girder - Sheet 2   
E-151252-CC-SS-0637                East Girder - Sheet 3    E-151252-CC-SS-0638
               East Girder - Sheet 4    E-151252-CC-SS-0639               
Precast Panels 1    E-151252-CC-SS-0640                Precast Panels 2   
E-151252-CC-SS-0641                West Deck Plan - Sheet 1   
E-151252-CC-SS-0642                West Deck Plan - Sheet 2   
E-151252-CC-SS-0643                West Deck Plan - Sheet 3   
E-151252-CC-SS-0644                West Deck Plan - Sheet 4   
E-151252-CC-SS-0645                East Deck Plan - Sheet 1   
E-151252-CC-SS-0646                East Deck Plan - Sheet 2   
E-151252-CC-SS-0647                East Deck Plan - Sheet 3   
E-151252-CC-SS-0648                East Deck Plan - Sheet 4   
E-151252-CC-SS-0649                Anchor Detail - Sheet 1   
E-151252-CC-SS-0650                Anchor Detail - Sheet 2   
E-151252-CC-SS-0651                Pile Support Detail - Sheet 1   
E-151252-CC-SS-0652                Pile Support Detail - Sheet 2   
E-151252-CC-SS-0653                Pile Support Detail - Sheet 3   
E-151252-CC-SS-0654                Barrier Details    E-151252-CC-SS-0655      
         Expansion Joint    E-151252-CC-SS-0656                Miscellaneous
Details - 1    E-151252-CC-SS-0657                Miscellaneous Details - 2   

 

A-63



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

               A - Architectural                   Specifications               
   Drawings    E-151252-CC-AR-0100                CONTROL BUILDING, FLOOR PLAN
   E-151252-CC-AR-0103                ADMINISTRATION BUILDING, FLOOR PLAN   
E-151252-CC-AR-0107                WAREHOUSE/MAINTENANCE, FLOOR PLAN   
E-151252-CC-AR-0108                WAREHOUSE/MAINTENANCE, MEZZANINE PLAN      
            H - HVAC                   Specifications                   Drawings
                  P - Piping/Layouts                   Specifications   
CC-E-MP-SPC-001                Piping Material Specifications    CC-E-MP-SPC-002
               Manual Valve Specifications    CC-E-MP-SPC-003               
Equipment Insulation    CC-E-MP-SPC-004                Piping Insulation   
CC-E-MP-SPC-016                Testing of Cryogenic Valves                  
Drawings    E-151252-CC-PP-0101               

Corpus Christi LNG Terminal

Mechanical

Overall Plot Plan

   E-151252-CC-PP-0102               

Corpus Christi LNG Terminal

Mechanical

Process Area Plot Plan

   E-151252-CC-PP-0103               

Corpus Christi LNG Terminal

Mechanical

Jetty Area Plot Plan

   E-151252-CC-PP-0104               

Corpus Christi LNG Terminal

Mechanical

General Arrangement Key Plan

   E-151252-CC-PP-0105               

Corpus Christi LNG Terminal

West Jetty

General Arrangement

   E-151252-CC-PP-0106               

Corpus Christi LNG Terminal

East Jetty

General Arrangement

   E-151252-CC-PP-0109               

Corpus Christi LNG Terminal

Jetty Impoundment Basin

General Arrangement

  

 

A-64



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

E-151252-CC-PP-0110               

Corpus Christi LNG Terminal

Tank S-102

General Arrangement

   E-151252-CC-PP-0111               

Corpus Christi LNG Terminal

Tank S-103

General Arrangement

   E-151252-CC-PP-0112               

Corpus Christi LNG Terminal

Tank S-102 Storm Water Basin

General Arrangement

   E-151252-CC-PP-0113               

Corpus Christi LNG Terminal

Tank S-103 Storm Water Basin

General Arrangement

   E-151252-CC-PP-0118               

Corpus Christi LNG Terminal

Vapor Return Blower Building

General Arrangement

   E-151252-CC-PP-0119               

Corpus Christi LNG Terminal

BOG Compressor Building

General Arrangement

   E-151252-CC-PP-0120               

Corpus Christi LNG Terminal

Vaporizer Area 1/4

General Arrangement

   E-151252-CC-PP-0121               

Corpus Christi LNG Terminal

Vaporizer Area 2/4

General Arrangement

   E-151252-CC-PP-0127               

Corpus Christi LNG Terminal

Substation Pipe Bridge

General Arrangement

   E-151252-CC-PP-0128               

Corpus Christi LNG Terminal

Control Room, Warehouse/Shop

General Arrangement

   E-151252-CC-MP-0113               

Corpus Christi LNG Terminal

Pipe Rack “C”

Piping Plan, Sheet 1 of 10

   E-151252-CC-MP-0114               

Corpus Christi LNG Terminal

Pipe Rack “C”

Piping Plan, Sheet 2 of 10

                  D - Process Engineering                   Specifications   
151252-PS001                LNG Unloading Arms    151252-PS002               
LNG Cryogenic Pumps    151252-PS003                Submerged Combustion
Vaporizers    151252-PS004                Vapor Return Blowers    151252-PS005
               Boil Off Gas (BOG) Compressors    151252-PS006               
Master Metering Station    151252-PS012                BOG Recondenser   
151252-PS013                Air Compressor Package    151252-PS017            
   Vertical Electric Driven Firewater Pumps   

 

A-65



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

151252-PS018                Vertical Diesel Driven Firewater Pumps   
151252-PS019                Firewater Jockey Pumps    151252-PS020            
   Horizontal Electric Driven Firewater Pumps    151252-PS021               
Horizontal Diesel Driven Firewater Pumps                   Drawings   
E-151252-CC-PS-0100               

Corpus Christi LNG Terminal

P&ID

LNG Unloading Arms East Jetty

   E-151252-CC-PS-0101               

Corpus Christi LNG Terminal

P&ID

Jetty Piping East Jetty

   E-151252-CC-PS-0102               

Corpus Christi LNG Terminal

P&ID

LNG Unloading Arms West Jetty

   E-151252-CC-PS-0103               

Corpus Christi LNG Terminal

P&ID

Jetty Piping West Jetty

   E-151252-CC-PS-0104               

Corpus Christi LNG Terminal

P&ID

Interconnection Piping @ Pipe Rack

   E-151252-CC-PS-0105               

Corpus Christi LNG Terminal

P&ID

Interconnection Piping @ LNG Storage Tanks

   E-151252-CC-PS-0106               

Corpus Christi LNG Terminal

P&ID

S-101 LNG Storage Tank (Process Piping)

   E-151252-CC-PS-0107               

Corpus Christi LNG Terminal

P&ID

S-101 LNG Storage Tank (Instruments)

   E-151252-CC-PS-0108               

Corpus Christi LNG Terminal

P&ID

S-102 LNG Storage Tank (Process Piping)

   E-151252-CC-PS-0109               

Corpus Christi LNG Terminal

P&ID

S-102 LNG Storage Tank (Instruments)

   E-151252-CC-PS-0110               

Corpus Christi LNG Terminal

P&ID

S-103 LNG Storage Tank (Process Piping)

   E-151252-CC-PS-0111               

Corpus Christi LNG Terminal

P&ID

S-103 LNG Storage Tank (Instruments)

   E-151252-CC-PS-0112               

Corpus Christi LNG Terminal

P&ID

Tank S-101 LNG Intank Pumps

   E-151252-CC-PS-0113               

Corpus Christi LNG Terminal

P&ID

Tank S-102 LNG Intank Pumps

   E-151252-CC-PS-0114               

Corpus Christi LNG Terminal

P&ID

Tank S-103 LNG Intank Pumps

  

 

A-66



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

E-151252-CC-PS-0115               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Header

   E-151252-CC-PS-0116               

Corpus Christi LNG Terminal

P&ID

Boil Off Gas Condenser V-111A

   E-151252-CC-PS-0117               

Corpus Christi LNG Terminal

P&ID

Boil Off Gas Condenser V-111B

   E-151252-CC-PS-0118               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps A/B

   E-151252-CC-PS-0119               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps C/D

   E-151252-CC-PS-0120               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps E/F

   E-151252-CC-PS-0121               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps G/H

   E-151252-CC-PS-0122               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps J/K

   E-151252-CC-PS-0123               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps L/M

   E-151252-CC-PS-0124               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps N/P

   E-151252-CC-PS-0125               

Corpus Christi LNG Terminal

P&ID

LNG Sendout Pumps Q/R

   E-151252-CC-PS-0126               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer A

   E-151252-CC-PS-0127               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer B

   E-151252-CC-PS-0128               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer C

   E-151252-CC-PS-0129               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer D

   E-151252-CC-PS-0130               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer E

   E-151252-CC-PS-0131               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer F

   E-151252-CC-PS-0132               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer G

  

 

A-67



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

E-151252-CC-PS-0133               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer H

   E-151252-CC-PS-0134               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer J

   E-151252-CC-PS-0135               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer K

   E-151252-CC-PS-0136               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer L

   E-151252-CC-PS-0137               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer M

   E-151252-CC-PS-0138               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer N

   E-151252-CC-PS-0139               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer P

   E-151252-CC-PS-0140               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer Q

   E-151252-CC-PS-0141               

Corpus Christi LNG Terminal

P&ID

LNG Vaporizer R

   E-151252-CC-PS-0142               

Corpus Christi LNG Terminal

P&ID

Sendout Gas Header

   E-151252-CC-PS-0143               

Corpus Christi LNG Terminal

P&ID

Sendout Metering

   E-151252-CC-PS-0144               

Corpus Christi LNG Terminal

P&ID

Pipe Line Sendout

   E-151252-CC-PS-0145               

Corpus Christi LNG Terminal

P&ID

Boil Off Gas Header Piping

   E-151252-CC-PS-0146               

Corpus Christi LNG Terminal

P&ID

Vapor Return Blower C-101 A

   E-151252-CC-PS-0147               

Corpus Christi LNG Terminal

P&ID

Vapor Return Blower C-101 B

   E-151252-CC-PS-0148               

Corpus Christi LNG Terminal

P&ID

Boil Off Gas Compressor Suction

   E-151252-CC-PS-0149               

Corpus Christi LNG Terminal

P&ID

Boil Off Gas Compressor A

   E-151252-CC-PS-0150               

Corpus Christi LNG Terminal

P&ID

Boil Off Gas Compressor B

  

 

A-68



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

E-151252-CC-PS-0151               

Corpus Christi LNG Terminal

P&ID

LNG Drain Pot

   E-151252-CC-PS-0152               

Corpus Christi LNG Terminal

P&ID

Vent System

   E-151252-CC-PS-0153               

Corpus Christi LNG Terminal

P&ID

Nitrogen System

   E-151252-CC-PS-0154               

Corpus Christi LNG Terminal

P&ID

Instrument/Utility Air System

   E-151252-CC-PS-0155               

Corpus Christi LNG Terminal

P&ID

East/West Jetty Instrument/Utility Air System

   E-151252-CC-PS-0156               

Corpus Christi LNG Terminal

P&ID

Fuel Gas

   E-151252-CC-PS-0157               

Corpus Christi LNG Terminal

P&ID

Caustic System

   E-151252-CC-PS-0158               

Corpus Christi LNG Terminal

P&ID

Main/S-101 Impoundment Basin

   E-151252-CC-PS-0159               

Corpus Christi LNG Terminal

P&ID

S-102/S-103 Impoundment Basin

   E-151252-CC-PS-0160               

Corpus Christi LNG Terminal

P&ID

Jetty Impoundment Basin

   E-151252-CC-PS-0161               

Corpus Christi LNG Terminal

P&ID

Firewater System

   E-151252-CC-PS-0162               

Corpus Christi LNG Terminal

P&ID

Firewater Piping 1/2

   E-151252-CC-PS-0163               

Corpus Christi LNG Terminal

P&ID

Firewater Piping 2/2

   E-151252-CC-PS-0164               

Corpus Christi LNG Terminal

P&ID

Potable Water

   E-151252-CC-PS-0165               

Corpus Christi LNG Terminal

P&ID

Diesel Distribution

                  E - Electrical                   Specifications   
151252-CC-B-EL-SPC-001                Power Control Room   

 

A-69



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

151252-CC-B-EL-SPC-002                Switchgear, 15 kV Class Metal-Clad   
151252-CC-B-EL-SPC-003                Switchgear, 5 kV Class Metal-Clad   
151252-CC-B-EL-SPC-004                Switchgear, Low Voltage Metal-Enclosed   
151252-CC-B-EL-SPC-009                Substations, Primary Unit with Liquid
Immersed Transformers    151252-CC-B-EL-SPC-010                Substations,
Secondary Unit with Liquid Immersed Transformers    151252-CC-B-EL-SPC-011      
         Pad Mount Transformers    151252-CC-B-EL-SPC-012                Utility
Tie Substation Transformer    151252-CC-B-EL-SPC-013                Utility Tie
Substation    151252-CC-B-EL-SPC-017                5 & 15 kV Bus Duct   
151252-CC-B-EL-SPC-018                600 V Bus Duct                   Drawings
   D-151252-CC-EL-0001               

Corpus Christi LNG Terminal

Electrical

Legend and Notes Sh 1

   D-151252-CC-EL-0002               

Corpus Christi LNG Terminal

Electrical

Legend and Notes Sh 2

   B-151252-CC-EL-0011               

Corpus Christi LNG Terminal

Electrical

Elec Equipment List

   B-151252-CC-EL-0012               

Corpus Christi LNG Terminal

Electrical

Motor & Load List

   D-151252-CC-EL-0041               

Corpus Christi LNG Terminal

Electrical

Site Plan Sh 1

   D-151252-CC-EL-0042               

Corpus Christi LNG Terminal

Electrical

Site Plan Sh 2

   D-151252-CC-EL-0043               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 1

   D-151252-CC-EL-0044               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 2

   D-151252-CC-EL-0045               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 3

  

 

A-70



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

D-151252-CC-EL-0046               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 4

   D-151252-CC-EL-0047               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 5

   D-151252-CC-EL-0048               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 6

   D-151252-CC-EL-0049               

Corpus Christi LNG Terminal

Electrical

Area Classification Plan Sh 7

   D-151252-CC-EL-0101               

Corpus Christi LNG Terminal

Electrical

Grounding plan sh 1

   D-151252-CC-EL-0102               

Corpus Christi LNG Terminal

Electrical

Grounding plan sh 2

   D-151252-CC-EL-0150               

Corpus Christi LNG Terminal

Electrical

Lighting Fixture Schedule

   D-151252-CC-EL-0151               

Corpus Christi LNG Terminal

Electrical

Lighting Fixture Schedule

   D-151252-CC-EL-0152               

Corpus Christi LNG Terminal

Electrical

Lighting Plan Sh 1

   D-151252-CC-EL-0153               

Corpus Christi LNG Terminal

Electrical

Lighting Plan Sh 2

   D-151252-CC-EL-0154               

Corpus Christi LNG Terminal

Electrical

Lighting Plan Sh 3

   D-151252-CC-EL-0155               

Corpus Christi LNG Terminal

Electrical

Lighting Plan Sh 4

   D-151252-CC-EL-0201               

Corpus Christi LNG Terminal

Electrical

PCR No 1 Layout

   D-151252-CC-EL-0202               

Corpus Christi LNG Terminal

Electrical

PCR No 2 Layout

   D-151252-CC-EL-0209               

Corpus Christi LNG Terminal

Electrical

Electrical Room Layout Warehouse/Control Rm

   D-151252-CC-EL-0210               

Corpus Christi LNG Terminal

Electrical

Electrical Room Admin. Bldg.

   D-151252-CC-EL-0251               

Corpus Christi LNG Terminal

Electrical

Power Plan Sh 1

   D-151252-CC-EL-0252               

Corpus Christi LNG Terminal

Electrical

Power Plan Sh 2

  

 

A-71



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

D-151252-CC-EL-0253               

Corpus Christi LNG Terminal

Electrical

Power Plan Sh 3

   D-151252-CC-EL-0254               

Corpus Christi LNG Terminal

Electrical

Power Plan Sh 4

   D-151252-CC-EL-0601               

Corpus Christi LNG Terminal

Electrical

Single Line Diagram Sh 1

   D-151252-CC-EL-0602               

Corpus Christi LNG Terminal

Electrical

Single Line Diagram Sh 2

   D-151252-CC-EL-0603               

Corpus Christi LNG Terminal

Electrical

Single Line Diagram Sh 3

                  L - Control Systems                   Specifications   
151252-CS-002               

Control Valves

A-Ball Valves

B-Butterfly Valves

C-Globe Valves

D-Gate Valves

   151252-CS-003                V-Cone Flow Elements    151252-CS-005         
      Distributive Control System    151252-CS-006                Chromatographs
   151252-CS-008                ESD Valves    151252-CS-015               
Ultrasonic Flowmeters    151252-CS-016                Thermal Mass Flowmeters   
151252-CS-019                SIS System    151252-CS-020                F&G
System    151252-CS-022                CEMS                   Drawings   
B-151252-CC-CS-0600               

Corpus Christi LNG Terminal

Control Systems

I/O List

   B-151252-CC-CS-0011               

Corpus Christi LNG Terminal

Control Systems

Instrument Index

   B-151252-CC-CS-0601               

Corpus Christi LNG Terminal

Control Systems

Cable Schedule 1/4

   B-151252-CC-CS-0602               

Corpus Christi LNG Terminal

Control Systems

Cable Schedule 2/4

  

 

A-72



--------------------------------------------------------------------------------

Corpus Christi LNG Receiving, Storage and Regasification Terminal

Design Document List

 

DRAWING NO

  

REV

  

DATE

  

REQD

  

STR

  

TITLE

  

SCALE

B-151252-CC-CS-0603               

Corpus Christi LNG Terminal

Control Systems

Cable Schedule 3/4

   B-151252-CC-CS-0604               

Corpus Christi LNG Terminal

Control Systems

Cable Schedule 4/4

  

A-151252-CC-CS-2000

thru

A-151252-CC-CS-3225

              

Corpus Christi LNG Terminal

Control Systems

Instrument Spec Sheets (1,226 ea)

   E-151252-CC-CS-3554               

Corpus Christi LNG Terminal

Control Systems

DCS Control Block Diagram

   E-151252-CC-CS-3555               

Corpus Christi LNG Terminal

Control Systems

SIS Control Block Diagram

  

 

A-73



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE B-1

CONTRACTOR PERMITS

Contractor Permits. Contractor shall be responsible for obtaining all of the
following Permits and any and all other Permits not listed below but required
for the performance of the Work, except for the Owner Permits set forth in
Attachment B, Schedule B-2.

 

PERMIT OR

APPROVAL

  

REGULATORY

REFERENCE

  

RESPONSIBLE

AGENCY

  

AGENCY CONTACT

INFORMATION

  

REGULATED
ACTIVITY

  

TECHNICAL INFORMATION

NEEDED FOR APPLICATION

  

DATE

REQUIRED

  

COMMENTS /ACTION

BY

Construction Permits       San Patricio County Emergency Management Office   

Matty Atkinson

(361) 364-6156

   Construction of buildings and structures    Site layout and facility
drawings.    Allow 2 weeks from drawing submittal    No permit required for dirt
work. Permits can be obtained at one time or as construction of various
structures are anticipated. Office Trailer Development Permit       San Patricio
County Emergency Management Office   

Matty Atkinson

(361) 364-6156

   Installation of Office Trailers    Provide description of trailers, square
footage, supplier of trailers, where the trailers are coming from.    1 Day   
Cost will be waived. Permit required to get electrical utility hookup. Permits
are good for one year and then must be renewed. Trailer Transport Permit   
County Judge    San Patricio County Emergency Management Office   

Matty Atkinson

(361) 364-6156

   Hauling mobile home type trailers on County Roads    Same information as
Development Permit above   

1 Day

Obtain at same time trailer installation Development Permit is obtained.

   $100 fee per trailer. A permit required for each trailer. Stormwater
Pollution Prevention Plan    EPA Storm Water Permit    EPA   

USEPA Region VI,

1445 Ross Ave, Suite 1200,

Dallas, TX 75202-2733

Phone: (214) 665-8060

   Storm water runoff    SWPPP (to be kept on site)    Allow 4 weeks before
construction (minimum time is 2 weeks before construction   

This is to be prepared as part of Storm Water Construction permit

Contractor to procure.

 

B-1



--------------------------------------------------------------------------------

PERMIT OR

APPROVAL

  

REGULATORY

REFERENCE

  

RESPONSIBLE

AGENCY

  

AGENCY CONTACT

INFORMATION

  

REGULATED

ACTIVITY

  

TECHNICAL INFORMATION

NEEDED FOR APPLICATION

  

DATE

REQUIRED

  

COMMENTS /ACTION

BY

TCEQ hazardous waste stream notification    30 TAC 335    TCEQ       Production
of any amount hazardous waste on the site.    List of normal hazardous and Class
1 waste.    Takes about 2 weeks. Needed before hazardous wastes are produce.   
Not anticipated for this project. The notification is site specific and not
company specific. Contractor can obtain at no cost and transfer to Owner when
the Work is completed. Suggest waiting to obtain until a determination of what
wastes will be produced that may require the number for disposal tracking
purposes                      Spill Prevention Plan    40 CFR Part 112   

TXGLO

EPA

   Texas General Land Office - Region 2, 11811 North ‘D’ St., LaPorte, Texas
77571-9135 Phone: (281) 470-6597    Storage of petroleum products in coastal
tidal areas.   

TXGLO can require that a plan to prevent spills from petroleum product storage
tanks be submitted and approved. This is normally not required for small
portable tanks used in construction work. However, the GLO must be contacted to
determine requirement for the specific site and tank installation.

 

EPA requires plan preparation if more than 24 drums (1,320 gallons) of petroleum
products stored at the Site or any portion thereof. No submittal required. Must
have Plan before fuel stored.

   On or before mobilization at Site   

Contractor to determine if needed and inform Owner.

 

Contractor will procure as needed.

Radio License       Federal Communications Commission             Mobilization
to Site    Contractor to procure.

 

B-2



--------------------------------------------------------------------------------

PERMIT OR

APPROVAL

  

REGULATORY

REFERENCE

  

RESPONSIBLE

AGENCY

  

AGENCY CONTACT

INFORMATION

  

REGULATED

ACTIVITY

  

TECHNICAL INFORMATION

NEEDED FOR APPLICATION

  

DATE

REQUIRED

  

COMMENTS /ACTION

BY

Notice of Proposed Construction or Alteration - FAA Form 7460-1    14 CFR Part
77    Federal Aviation Administration (FAA)    FAA Southwest Regional Office -
Air Traffic Airspace Branch, ASW-520, 2601 Meachan Blvd., Fort Worth, TX
76137-4298 Phone: (817) 222-5520    Construction or use of tall structures
including cranes    Locations and dimensions of tanks and any other significant
structures    Prior to execution of an EPC Agreement (such term being used as
subject to Section 3.1C of the Agreement)    Takes about 3 weeks to get after
submittal of application Connection to Public Water & Sewer System    San
Patricio/Nueces MWD    County MWD    361 643 6521    Construction Activity   
TBD    Mobilization to Site    Contractor to procure.

 

B-3



--------------------------------------------------------------------------------

SCHEDULE B-2

OWNER PERMITS

Owner Permits. Owner shall obtain the Permits listed below.

 

Pre-EPC

(PEPC) Or

EPC

  

Responsible
Agency

  

Permit Or
Approval

  

Regulatory
Reference

  

Agency
Contact
Information

  

Regulated
Activity

  

Technical
Information
Needed For
Application

  

Date
Submitted/
Anticipated

  

Date Permit/
Consultation
Received/
Anticipated

  

Comments

I. FEDERAL PERMITS/APPROVALS

   PEPC    U.S. Federal Energy Regulatory Commission (FERC)    NGA Section 3
Application    NGA Section 3   

Magalie R. Salas

Federal Energy Regulatory Commission

888 First Street, NE

Washington D.C. 20426

   LNG Facility    Environmental Resource Reports 1-13 submitted with FERC
filing    12/22/2003    4/18/05    Respond to requests for further information
as necessary PEPC    U.S. Army Corps of Engineers (USACE)    Section 10/404
Construction Permit    33 CFR 320 to 330   

U.S. Army Corps of Engineers – Galveston District

Denise Sloan

Planning, Environmental and Regulatory Branch

2000 Fort Point Road

Galveston TX 77550

(361) 814-5847

   Construction activities in lakes, streams, wetlands    Permit Application   
9/9/2004    10/18/2005    Permit 23561 Signed and Approved with special
conditions.

 

B-4



--------------------------------------------------------------------------------

Pre-EPC
(PEPC) Or
EPC

  

Responsible
Agency

  

Permit Or
Approval

  

Regulatory
Reference

  

Agency
Contact
Information

  

Regulated
Activity

  

Technical
Information
Needed For
Application

  

Date
Submitted/
Anticipated

  

Date Permit/
Consultation
Received/
Anticipated

  

Comments

PEPC    USEPA    Spill Prevention, Control and Countermeasure Plan (SPCC) -
construction    40 CFR Part 112   

USEPA Region VI

1445 Ross Ave, Suite 1200

Dallas, TX 75202-2733

(214) 665-8060

   Onsite storage of petroleum products in aggregate quantities greater than
1320 gallons   

1.      Oil storage inventory including maximum capacity

2.      Description of measures to prevent an oil spill

3.      Description of how personnel will respond to an oil spill

   TBD    —    May need for fuel and lube oil storage onsite during
construction. Plan is required to be stamped by a Registered Professional
Engineer. Technical Services Department has Plan form which requires
Work-specific information to be added. PEPC    USEPA    Confirmation request
that EPA is permitting agency    40 CFR Part 122   

Environmental Protection Agency- Region 6

Everett Spence

1445 Ross Ave., Suite 1200

Dallas, TX 75202

(214) 665-6444 ext 7518

 

Brent Larson

USEPA Region VI

Stormwater Permit Division

1445 Ross Ave, Suite 1200

Dallas, TX 75202-2733

(214) 665-8060

   Stormwater    Consultation    6/23/2003    8/21/2003   

 

B-5



--------------------------------------------------------------------------------

Pre-EPC

(PEPC) Or

EPC

  

Responsible
Agency

  

Permit Or
Approval

  

Regulatory
Reference

  

Agency
Contact
Information

  

Regulated
Activity

  

Technical
Information
Needed For
Application

  

Date
Submitted/
Anticipated

  

Date Permit/
Consultation
Received/
Anticipated

  

Comments

II. STATE PERMITS/APPROVALS

PEPC   

Texas Commission on Environmental Quality

(TCEQ)

   New Source Review Permit (Preconstruction Review and Prevention of
Significant Deterioration)    30 TAC 116   

Jim Linville

TCEQ Air Permit Division

12100 Park 35 Circle

Austin, TX 78753

(512) 239-1261

   Construction of major source of air pollution   

1.      Air pollution emissions and control equipment data

2.      Locations and dimensions of major structures

3.      Air quality impact modeling

4.      BACT/LAER determinations

5.      Identification of emission offsets for non-attainment areas

   12/22/2003    11/18/2004    Final combined air permit issued with general and
special conditions attached. 1 year prior to operation for wastewater, 401 - RRC
- PEPC    TCEQ    Clean Water Act Section 401 Authorization - RRC Permit    CWA
Section 401/402   

Texas Commission on Environmental Quality Water Permits Division

Mr. Sinoel Contreras

6300 Ocean Dr.

NRCS Bldg., Ste. 1200

Corpus Christi, TX 78412-5503

(361) 825-3100

   Water Quality/ Wastewater Discharge Permit    Initial Consultation   
6/23/2003    6/26/03 RRC    EPA will handle Stormwater Permit as Site is greater
than 5 acres. (See RRC) PEPC/EPC if required    TCEQ    RCRA Small Quantity
Hazardous Waste Generator Identification Number    40 CFR Part 261    TCEQ
Registration and Reporting Section, MC 129 PO Box 13087 Austin, TX 78711-3087
Phone 512/239-6413 FAX 512/239-6410    Onsite presence of hazardous waste in
quantities greater than threshold amounts    Expected hazardous waste
accumulation    File if necessary, must obtain generator number prior to onsite
storage and disposal    —    Required if hazardous waste will exceed the 100
kg/month threshold. Contractor to confirm quantity to determine if needed. Owner
to still get generator ID #.

 

B-6



--------------------------------------------------------------------------------

Pre-EPC

(PEPC) Or

EPC

  

Responsible
Agency

  

Permit Or
Approval

  

Regulatory
Reference

  

Agency
Contact
Information

  

Regulated Activity

  

Technical
Information
Needed For
Application

  

Date
Submitted/
Anticipated

  

Date Permit/
Consultation
Received/
Anticipated

  

Comments

PEPC    Texas Coastal Coordination Council   

Coastal Consistency Determination

Complete

   31 TAC 506   

William Peacock

CCC Chairman

P.O. Box 12873

Austin, TX 78711-2873

(512) 463-0928

   Review of Work to ensure that it will not conflict with the state coastal
management program objectives    USACE will submit material for review by CCC   
9/9/04    8/3/2005    Performed as part of the Section 404 Permit by the USACE
PEPC    RRC    Environmental Constraints      

Railroad Commission of Texas Stephen J. Seni

Oil and Gas Division

1701 North Congress, 11th Floor

Austin, TX 78701

(512) 475-4439

 

Hydrostatic Test (RRC):

Kevin McClery

Texas Railroad Commission

1701 N Congress

Austin, TX 78711-2967

(512) 463-7308

   Tier II Water Quality Certification    Initial Consultation    6/23/2003   
6/26/2003    RRC has jurisdiction over const. stormwater discharge, but EPA is
permitting entity. RRC is over future wastewater and hydrostatic discharge. RRC
is 401 certifying agency under USACE 404 permit. PEPC    Texas Parks and
Wildlife Department    Listed Species Clearance (applies to entire site)    31
TAC 69   

Celeste Brancel

TPWD

4200 Smith School Road

Austin, TX 78744

(512-912-7021)

   Assessment of Site habitation by listed (threatened or endangered) species   
T/E Consultation    8/21/2003    9/9/2003    Provided a list of species with
potential to occur within the Site                   Revegetation Plan   
4/22/05    5/24/05    TPWD approved revegetation plan for DMPAs. PEPC    Texas
Historical Commission   

Historic Preservation Approval (applies to entire site)

Complete

   13 TAC 26   

Debra Beene and James Bruseth

Texas Historical Commission

1511 Colorado

Austin, TX 78701

(512) 463-5865

   Construction of industrial facilities require review of historical
archaeological resources    TARL Site Map Review    5/7/2004    N/A            
         Phase I Cultural Resources Survey Report    5/14/04    8/24/04   
Concurrence granted.                   Addendum 1 to Phase 1 Report    7/27/04
   8/24/04    Concurrence granted.

 

B-7



--------------------------------------------------------------------------------

Pre-EPC

(PEPC) Or

EPC

  

Responsible
Agency

  

Permit Or
Approval

  

Regulatory
Reference

  

Agency Contact
Information

  

Regulated
Activity

  

Technical
Information
Needed For
Application

  

Date
Submitted/
Anticipated

  

Date Permit/
Consultation
Received/
Anticipated

  

Comments

PEPC    Texas Historical Commission   

Historic Preservation Approval (applies to entire site)

Complete

   13 TAC 26   

Debra Beene and James Bruseth

Texas Historical Commission

1511 Colorado

Austin, TX 78701

(512) 463-5865

   Construction of industrial facilities require review of historical
archaeological resources    Unanticipated Discoveries Plan    9/8/04    10/11/04
   Concurrence granted.                   AEP Substation    9/13/05    9/28/05
   Concurrence granted.                   46-Acre Tract    10/6/05    10/10/05
   Concurrence granted.

III. LOCAL PERMITS/APPROVALS

PEPC      

Transportation Permitting/ Consultation

Complete

     

City of Portland

Liz Reining

Assistant to City Manager

900 Moore Avenue

Portland, TX 78374

      Transportation Information    2/28/2005    6/27/2005    PEPC      

Transportation Permitting/ Consultation

Complete

     

City of Gregory

Norma Garcia

City Secretary

P.O. Box 297

Gregory, TX 78359

      Transportation Information    2/28/05    6/27/05    No issues relating to
the proposed Work. No Work-specific construction transportation permit will be
required.

 

B-8



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT C

PAYMENT SCHEDULE

This Attachment C describes the only compensation payable to Contractor under
the Agreement. Such compensation shall be the aggregate of the Cost of Work and
Fee, as more particularly described in herein.

Cost of Work. The actual cost of work (the “Cost of Work”) incurred and earned
by Contractor in performing Work in accordance with this Agreement shall be
determined in accordance with the Summary of Cost Terms and Application and
Checklist of Costs (excluding Fee and G&A Charges) within this Attachment C, as
supported by the rates, terms and schedules found in the attached Exhibits C.1
through C.14, which are incorporated herein.

Fee. The “Fee” earned by Contractor shall be determined in accordance with the
Fee and G&A Charges as set forth in the Summary of Cost Terms and Application. A
rate of 9.80% shall be applied to the aggregate expenses of labor, Construction
Equipment, material, supplies, Subcontracts, services and sundries of each
Invoice. For the purposes of clarity, Fee, as defined above and used within this
Agreement, shall include both Fee and G&A Charges (as described in the Summary
of Cost Terms and Application in this Attachment C).

 

C-1



--------------------------------------------------------------------------------

LOGO [g51199img_006.jpg]

CHECKLIST OF COSTS

SUPPORTING EXHIBITS C.1

THROUGH C.14



--------------------------------------------------------------------------------

LOGO [g51199img_007.jpg]

SUMMARY OF COST TERMS AND APPLICATION

 

Section

  

Abbreviation

  

Description

  

Treatment

  

Exhibit

1.0

  

ESUP

   Engineering Supplies - Home Office Costs (separate from construction related
supplies)    Reimbursed by rate   

None

1.0

  

HOME OFFICE TRAVEL AND LIVING EXPENSE

   Travel, Living, and Incidentals Expenses    Travel and Living Expense at cost
plus $45 per day per diem for meals and incidentals   

C.13

1.0

  

HOME OFFICE ENGR, SUPPORT, OR OTHER PERSONNEL

   Engineering, Administrative, Procurement, and other Salaried
Exempt/Non-exempt Personnel working in support of the project in San Antonio,
Atlanta, Vancouver, or Houston who are documented to be working in support of
the project.    Labor rate plus multiplier   

C.10 & C.12

1.0

  

NON-EXEMPT PERSONNEL Engineering

   Premium Portion of Overtime for Non-Exempt Employees    The .5 portion of OT
will be billed @ bare labor rate   

2.0

  

DL

   Direct Construction Labor through General Foreman - Non-Exempt   
Reimbursable @ Cost   

C.3

2.0

  

EQ

   Construction Equipment - Contractor and Third Party plus associated costs   
Equipment Rates and associated costs that are reimbursable   

C.1 & C.2

2.0

  

INDL

   Field Assigned Salaried Exempt/Non-exempt Personnel assigned to the
construction support of the project.    Labor plus Burdens (see PRB)   

C.10

2.0

  

NON-EXEMPT PERSONNEL Construction

   Premium Portion of Overtime for Non-Exempt Employees    The .5 portion of OT
will be billed with 23.05% PR Burden (Fringe plus Statutories) added   

None

2.0

  

PD - Hourly

   Per Diem paid to Construction Direct Labor employees    $45 per calendar day
including weekends (with attendance restrictions)   

C.4

2.0

  

PD - Salaried

   Per Diem paid to Construction Salaried Exempt & Non-exempt personnel assigned
to the project site.    Base plus PRB on taxable PD   

C.4

4.0

  

ASUP

   Allocated Direct Supplies - Major Supply Category (Exam: Welding Rod; Crane
Mats; Spreader Bars)    Reimbursable @ Cost   

C.7

4.0

  

BOND

   All Non-EPC Bonds    Reimbursable @ Cost   

None

4.0

  

FIELD EXP

   Relocation, Temporary Relocation, Travel, Living, and Incidentals Expenses   
Reimbursed @ Cost with support   

C.4 & C.5

4.0

  

INS

   All premiums related to project specific insurances (transit, railroad,
marine, and other)    Reimbursable @ Cost   

None

4.0

  

ISUP

   Indirect Supplies - Not meant to be all inclusive, but a representative list
of items.    Reimbursed by rate   

C.9

4.0

  

IT

   Information Technology - Network, Hardware, Software, and other related
computer support    Reimbursed by rate   

C.11

4.0

  

LIC

   Project related permits and licenses    Reimbursable @ Cost   

None

4.0

  

MATL

   Permanent plant material incorporated into the work    Reimbursable @ Cost   

None

 

     



--------------------------------------------------------------------------------

LOGO [g51199img_007.jpg]

SUMMARY OF COST TERMS AND APPLICATION

 

4.0

  

OWNER

   Costs related to support and administration of owners representatives
involved in the project    Reimbursable @ Cost   

None

4.0

  

SAF

   Safety related supplies and services. Not all inclusive    Reimbursed by rate
  

C.9

4.0

  

SM

   Small Tools less than $1000. Not intended to be an all inclusive list.   
Reimbursed by rate   

C.8

4.0

  

SUB

   Subcontracts and Services    Reimbursable @ Cost   

None

4.0

  

TAX

   All sales, gross receipts, or any other taxes related to the project costs   
Reimbursable @ Cost   

None

4.0

  

TB

   Teambuilding and Community Relations    Reimbursable @ Cost   

None

4.0

  

TEST

   Test Water and Disposal    Reimbursable @ Cost   

None

4.0

  

USUP

   Unallocated Direct Supplies - Minor or consumable (Exam: rags, brooms, bulbs,
etc.) Not meant to be an all inclusive list    Reimbursed by rate   

C.6

1.0 & 2.0

  

PRB

   Payroll Burdens - Taxes, Insurance and Fringe Benefits    Reimbursed by rate
or multiplier   

None

None

  

FEE AND G&A

CHARGES

   A rate of 9.80% applied to the total invoice billing for labor, construction
equipment, material, supplies, subcontracts, services, and sundries; after all
other factors are applied.    9.80% Applied to total cost basis invoiced to
Cheniere   

None

 

     



--------------------------------------------------------------------------------

LOGO [g51199img_007.jpg]

CHECKLIST OF EXHIBITS

 

C.1

   EQUIPMENT RATES

C.2

   REIMBURSABLE EQUIPMENT SUPPLIES

C.3

   DIRECT LABOR RATES/NIGHT SHIFT DIFF/CRAFT PER DIEM

C.4

   PRIORITIZED INITIATIVE NO. 1

C.5

   TRAVEL POLICY

C.6

   UNALLOCATED DIRECT SUPPLIES

C.7

   ALLOCATED (REIM) DIRECT SUPPLIES

C.8

   SMALL TOOLS

C.9

   INDIRECT SUPPLIES

C.10

   CONTRACTOR INDIRECT OCCUP DES AND RANGES

C.11

   INFORMATION TECHNOLOGY

C.12

   CONTRACTOR ENGINEERING OCCUP DESCRIPTIONS, AND RANGES

C.13

   ENGINEERING FIELD ASSIGNMENT GUIDELINE

C.14

   ESTIMATED CASH FLOW

 

     



--------------------------------------------------------------------------------

CHECKLIST OF COSTS

ENGINEERING

   LOGO [g51199img_007.jpg]

 

Section

Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administrative    Reimbursable
@ Rates    EXHIBIT
Included 1.1    ESUP    SERVICES TO OWNERS AND CONTRACTORS PERSONNEL (INCLUDES
JV PARTNER PERSONNEL) IN CONTRACTOR PARAGON OFFICE AT 10777 CLAY ROAD; HOUSTON,
TEXAS, CONTRACTOR AMERICAS; ATLANTA, GEORGIA & VANCOUVER, BC; OFFICE SPACE,
FURNITURE, EQUIPMENT, PHONES, REPRODUCTION AND GRAPHIC SERVICES, POSTAGE,
COURIER SERVICE, ADMIN AND SECRETARIAL SERVICE, AND GENERAL OFFICE SUPPLIES   
      $9.80 PER
WORKHOUR
OF LABOR
BASED IN
HOUSTON,
ATLANTA
OR
VANCOUVER
(BC) BILLED
TO
CUSTOMER    1.2    EXP    RELOCATION, PER DIEM, TRAVEL, LODGING, LIVING EXPENSE,
AND ANY PROJECT RELATED TRAVEL OR JOBSITE ASSIGNMENTS PER EXHIBIT C.13 - FIELD
ASSIGNMENT GUIDELINE    X Cost
Reimbursed
for Travel,
Lodging,
and Living
Expense       Per Diem $45
for Meals and
Incidentals    C.13 1.3    G&A    OFFICERS, DEPARTMENT HEADS, LEGAL STAFF,
FACILITIES STAFF, ACCOUNTING AND ADMIN (EXCEPT THOSE PERFORMING THE WORK),
BUSINESS DEVELOPMENT STAFF, AND ANY OTHER SERVICE RELATED TO REGULARLY
ESTABLISHED OFFICES.       X       1.4    HOME OFFICE
ENGINEERING
PERSONNEL    SUPPORTED BY WEEKLY ENGINEERING BILLING DETAIL FOR TIME CHARGED TO
THE WORK: WAGES AND SALARIES OF PERSONNEL FUNCTIONING IN SUPPORT OF THE WORK PER
EXHIBIT C.12 ENGINEERING AND PROCUREMENT LABOR.(INCLUDES JV PARTNER EMPLOYEES
AND CONTRACT EMPLOYEES AT THE HOME OFFICE) NOTE: SALARIES WILL BE CONVERTED TO
HOURLY RATE BY EITHER DIVIDING MONTHLY SALARY BY 173.33, OR ANNUAL SALARY BY
2080.    X       BILLED @
OVERLAY
OF 1.98    C.12 1.5    HOME OFFICE
PERSONNEL    A PREMIUM OF 10% OF THE EMPLOYEES SALARY WILL BE PAID FOR ALL HOURS
WORKED FOR THE DURATION OF A LONG TERM (GREATER THAN 90 DAYS) FIELD ASSIGNMENT.
   X       BILLED @
OVERLAY
OF 1.98    C.12
&
C.13 1.6    HOME OFFICE
PROJECT
SUPPORT
PERSONNEL    SUPPORTED BY WEEKLY ENGINEERING BILLING DETAIL FOR TIME CHARGED TO
THE WORK: WAGES AND SALARIES OF PERSONNEL FUNCTIONING IN SUPPORT OF THE WORK PER
EXHIBIT C.12 ENGINEERING AND PROCUREMENT LABOR.(INCLUDES JV PARTNER EMPLOYEES
AND CONTRACT EMPLOYEES AT THE HOME OFFICE) NOTE: SALARIES WILL BE CONVERTED TO
HOURLY RATE BY EITHER DIVIDING MONTHLY SALARY BY 173.33, OR ANNUAL SALARY BY
2080.    X       BILLED @
OVERLAY
OF 1.98    C.12 1.7    NON-EXEMPT
PERSONNEL    PREMIUM PORTION OF OVERTIME FOR NON-EXEMPT EMPLOYEES    X       The
.5 portion
of OT will be
billed @ bare
labor rate    C.12 1.8    PRB    ALL PAYROLL BURDEN; I.E. TAXES, INS, AND FRINGE
BENEFITS ARE INCLUDED IN THE OVERLAY RATE OF 1.98    X         

 

La Quinta LNG Partners

   Page 5 of 11   



--------------------------------------------------------------------------------

CHECKLIST OF COSTS

CONSTRUCTION LABOR ITEMS

   LOGO [g51199img_007.jpg]

 

Section
Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administrative   

Reimbursable

@ Rates

   EXHIBIT Included 2.1    PD-HRLY    ALL CONSTRUCTION DIRECT HOURLY EMPLOYEES
(INCLUDING KEY INDIRECT HOURLY STAFF, FOREMEN AND GENERAL FOREMEN) WILL BE PAID
PER DIEM ACCORDING TO REQUIREMENTS IN EXHIBIT C.4    X       $45 PER
CALENDAR DAY
INCLUDING
WEEKENDS (WITH
STIPULATIONS
ON ATTENDANCE)    C.4 2.2    PD-SLRY    PER DIEM WILL BE PAID TO FIELD ASSIGNED
SALARIED EXEMPT AND NON-EXEMPT EMPLOYEES ACCORDING TO EXHIBIT C.4 (RUNZHEIMER
REPORT). PAYROLL BURDEN IS APPLICABLE TO PER DIEMS THAT ARE SUBJECT TO PERSONAL
INCOME TAX WITHHOLDINGS.    X       $1900 PER MONTH    C.4 2.3    DL    ALL
DIRECT HOURLY CONSTRUCTION EMPLOYEES (INCLUDING FOREMEN AND GENERAL FOREMEN)
WILL BE REIMBURSED ACCORDING TO RATES CONTAINED IN EXHIBIT C.3    X          C.3
2.4    DL    ALL COSTS RELATED TO THE CONSTRUCTION, UTILITIES, AND SET UP OF THE
CONSTRUCTION OFFICE COMPLEX.    X          C.3 2.5    DL    SHOW UP PAY FOR
DIRECT EMPLOYEES = 2 HOURS PAY AND CALL OUT PAY OF 4 HOURS STRAIGHT TIME FOR
THOSE WHO REGISTER THEIR ATTENDANCE THROUGH THE TIME SYSTEM.    X          C.3
2.6    DL    ALL LABOR, OFFICE SUPPLIES, UTILITIES, OFFICE RENT, AND OTHER COSTS
TO STAFF & OPERATE THE EMPLOYMENT OFFICE AND WAREHOUSE    X          2.7    DL
   ALL LABOR AND ASSOCIATED COSTS RELATED TO EMERGENCY EVACUATIONS    X         
2.8    DL    ALL LABOR, EQUIPMENT, AND SUPPLIES NECESSARY TO PREPARE, PROTECT,
AND RECOVER FROM HURRICANES    X          2.9    DL    ALL LABOR RELATED TO
EMPLOYEE AND CRAFT TRAINING    X          C.3 2.10    HOME
OFFICE
LABOR    HOME OFFICE (TECHNICAL SERVICE, ZPEPP, PROCUREMENT, ESTIMATING, AND
CONTROLS) LABOR (MANAGERS, PROFESSIONAL, AND CLERICAL) WILL BE REIMBURSED FOR
TIME SPENT AND DOCUMENTED EXECUTING SPECIFIC WORK ACTIVITIES    X          C.10
2.11    HOME
OFFICE
LABOR    ANY OTHER HOME OFFICE (MANAGER, PROFESSIONAL) LABOR WILL BE REIMBURSED
FOR TIME SPENT, DOCUMENTED, AS APPROVED BY THE OWNER FOR WORK DONE IN SUPPORT OF
OR AT THE PROJECT    X          C.10 2.12    INDL    ALL FIELD INDIRECT
(SALARIED EXEMPT AND NON-EXEMPT) LABOR WILL BE REIMBURSED ACCORDING TO EXHIBIT
C.10    X          C.10 2.13    INDL    ALL SALARIED EXEMPT AND NON-EXEMPT LABOR
WILL BE REIMBURSED FOR HOLIDAYS BASED UPON CONTRACTOR PAY POLICY    X         
C.10 AND
CONTRACTOR
PERSONNEL
POLICY

 

La Quinta LNG Partners

   Page 6 of 11   



--------------------------------------------------------------------------------

CHECKLIST OF COSTS

CONSTRUCTION LABOR ITEMS

   LOGO [g51199img_007.jpg]

 

Section
Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administrative    Reimbursable @
Rates    EXHIBIT
Included 2.14    INDL    ALL SALARIED EXEMPT AND NON-EXEMPT LABOR FOR SITE
ASSIGNED EMPLOYEES PARTICIPATING IN MANAGEMENT APPROVED ON/OFF SITE TRAINING
WILL BE REIMBURSED ACCORDING TO THE RATES CONTAINED IN EXHIBIT C.10.    X      
   C.10 2.15    PRB    ALL FIELD DIRECT HOURLY, SALARIED EXEMPT, AND NON-EXEMPT
LABOR AND TAXABLE PER DIEM PAYMENTS WILL BE SUBJECT TO THE PAYROLL BURDEN RATE.
(SAME RECONCILIATION AS STATED BELOW)    X          2.16    PRB    BURDEN RATE:
PAYROLL INSURANCE (WORKERS COMPENSATION, GENERAL LIABILITY) AT 6.83%, PAYROLL
TAXES (FUI, SUI, FICA) AT 12.05%, FRINGE BENEFITS AT 11%. THE STATUTORY
(TAX/INSURANCE) RATES ARE SUBJECT TO ADJUSTMENT AND WILL BE RECONCILED ACCORDING
TO ACTUAL COSTS ANNUALLY IN FEBRUARY OF THE CURRENT YEAR FOR THE PREVIOUS YEAR
COSTS. FRINGE BENEFITS PERCENTAGE WILL BE VALIDATED THROUGH AN ANNUAL AUDIT BY
ERNST AND YOUNG. THE PERCENTAGE CAN BE ADJUSTED UPON COMPLETION OF THE AUDIT.   
X          2.17    NON-EXEMPT
PERSONNEL    PREMIUM PORTION OF OVERTIME    X       The .5 portion
of OT will be
billed @
23.05% PR
Burden (Fringe
plus Statutories)    C.10

 

La Quinta LNG Partners

   Page 7 of 11   



--------------------------------------------------------------------------------

CHECKLIST OF COSTS

EQUIPMENT ITEMS

   LOGO [g51199img_007.jpg]

 

Section
Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administartive    Reimbursable
@ Rates    EXHIBIT
Included 3.1    EQ    ALL CONTRACTOR OWNED EQUIPMENT WILL BE REIMBURSED
ACCORDING TO THE RATES ESTABLISHED IN EXHIBIT C.1. ANY EQUIPMENT THAT IS NOT
INCLUDED IN THE RATE EXHIBIT WILL BE SUBMITTED FOR APPROVAL AT TIME OF
IDENTIFIED NEED.          X    C.1 3.2    EQ    COMPANY TRUCKS PROVIDED TO
SPECIFIC SUPERVISION          X    C.1 3.3    EQ    MOBILIZATION AND
DEMOBILIZATION COSTS    X          3.4    EQ    RADIO COMMUNICATIONS EQUIPMENT
   X          3.5    EQ    ALL THIRD PARTY EQUIPMENT, INCLUDING FREIGHT AND
APPLICABLE INSURANCE&TAXES    X          3.6    EQ    CONSTRUCTION EQUIPMENT
SUPPLIES WILL BE REIMBURSED ACCORDING TO THE LIST INCLUDED IN EXHIBIT C.2.    X
         C.2 3.7    EQ    REPAIRS    X          C.3 3.8    EQ    ALL LABOR TO
FUEL, LUBE, AND MAINTAIN EQUIPMENT INCLUDING MECHANICS, OILERS, AND HELPERS    X
         C.3 3.9    EQ    ALL EQUIPMENT OPERATOR LABOR IS REIMBURSABLE PER
EXHIBIT C.3    X          C.3 3.10    EQ    ALL FUEL (DIESEL, GASOLINE), AND ALL
EQUIPMENT LUBRICANTS    X          3.11    EQ    ALL OPERATOR, MANLIFT, D.O.T.,
QUARTERLY (OR OTHER PERIODIC) INSPECTIONS, CERTIFICATIONS AND ANY OTHER TYPE OF
EQUIPMENT/EMPLOYEE CERTIFICATION    X         

 

La Quinta LNG Partners

   Page 8 of 11   



--------------------------------------------------------------------------------

ATTACHMENT C

CHECKLIST OF COSTS

CONSTRUCTION SUPPLIES, SUBCONTRACTS, MATERIAL, AND SUNDRIES

   LOGO [g51199img_007.jpg]

 

Section
Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administrative    Reimbursable
@ Rates    EXHIBIT
Included 4.1    ASUP    ALLOCATED DIRECT SUPPLIES UTILIZED TO EXECUTE THE WORK
PER EXHIBIT C.7    X          C.7 4.2    BOND    COSTS RELATED TO PERFORMANCE
BOND    X          4.3    BOND    ALL NON-EPC PERFORMANCE, LICENSE, NOTARY
PUBLIC, OR ANY OTHER TYPE OF BOND    X          4.4    EXP    ALL
PRECONSTRUCTION EXPENSES RELATED TO TRAVEL, MILEAGE, RENT CAR, LODGING, FOOD,
LAUNDRY, AND OTHER TRAVEL RELATED ITEMS SUPPORTED BY DOCUMENTATION, AND
ACCORDING TO CONTRACTOR TRAVEL POLICY PER EXHIBIT C.5.    X          C.5 4.5   
EXP    ALL EXPENSES (TRAVEL, LODGING, FOOD, LAUNDRY, MILEAGE, RENT CAR, AND
OTHER TRAVEL COST) RELATED TO THE PROJECT ( TEMPORARY PRIOR TO PER DIEM, FOR
APPROVED DIVISION/CORP. MEETINGS, MOBILIZATION, EQUIPMENT MOVE IN/OUT, SETUP,
INSPECTION, CERTIFICATION, AND TRAINING) AND APPROVED BY PROJECT MANAGEMENT
SUPPORTED BY DOCUMENTATION AND ACCORDING TO CONTRACTOR TRAVEL POLICY PER EXHIBIT
C. 5.    X          C.5 4.6    EXP    TEMPORARY RELOCATION COSTS WILL BE
REIMBURSED WITH RECEIPTS PER EXHIBIT C.4    X          C.4 4.7    EXP    MOVING
EXPENSE TO RELOCATE KEY EMPLOYEES (SALARIED EXEMPT, SALARIED NON-EXEMPT) WITH
JOINT VENTURE AND PROJECT MANAGEMENT APPROVAL WILL BE REIMBURSED AT COST WITH
SUPPORTING DOCUMENTATION FOR TRAVEL, LODGING, FOOD AND OTHER TRAVEL RELATED
COSTS ACCORDING TO CONTRACTOR TRAVEL POLICY, EXHIBIT C.5. CONTRACTOR ARRANGES
ALL RELOCATIONS THROUGH THE CONTRACTOR EMPLOYEE RELATIONS DEPARTMENT. MOVING
COSTS WILL BE REIMBURSED ACCORDING TO CONTRACTOR (APPROPRIATE) PERSONNEL POLICY
MANUAL    X          C.5/
RELOCATION
POLICY 4.8    EXP    MILEAGE RATE FOR PERSONAL CAR USE ON BUSINESS TRIPS IS THE
CURRENT ALLOWABLE BY THE IRS. THIS RATE IS ADJUSTED ON AN ANNUAL BASIS BASED ON
THE IRS ALLOWABLE CAR MILEAGE RATE.    X          C.5 4.9    G&A    JOINT
VENTURE EXECUTIVE OFFICERS DIRECTING THE WORK       X       4.10    G&A   
CORPORATE DEPARTMENT HEADS, TREASURER, ASSISTANT TREASURER, AUDITOR, GENERAL
FINANCIAL ACCOUNTING, AND AUDIT STAFF       X      

 

La Quinta LNG Partners

   Page 9 of 11   



--------------------------------------------------------------------------------

ATTACHMENT C

CHECKLIST OF COSTS

CONSTRUCTION SUPPLIES, SUBCONTRACTS, MATERIAL, AND SUNDRIES

   LOGO [g51199img_007.jpg]

 

Section
Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administrative    Reimbursable
@ Rates    EXHIBIT
Included 4.11    G&A    CORPORATE INSURANCE MANAGER, RISK MANAGER, AND STAFF   
   X       4.12    G&A    PROCUREMENT AND FACILITIES ( EXCLUDES PROJECT
PERSONNEL)       X       4.13    G&A    BUSINESS DEVELOPMENT STAFF       X      
4.14    G&A    LEGAL PROFESSIONALS AND STAFF       X       4.15    G&A   
CORPORATE INFORMATION SYSTEMS MANAGEMENT AND STAFF       X       4.16    INS   
ALL RISK PREMIUM, ALL RISK DEDUCTIBLE, TRANSIT INSURANCE, RAILROAD LIABILITY,
MARINE INSURANCE OR OTHER PREMIUMS    X          4.17    INT    INTEREST TO BE
DETERMINED PER AGREEMENT             4.18    ISUP    INDIRECT OFFICE SUPPLIES,
CONSUMABLES, AND SERVICES TO BE REIMBURSED ACCORDING TO THE RATE EXHIBIT C.9
(LIST NOT MEANT TO BE ALL INCLUSIVE)          X    C.9 4.19    IT    INFORMATION
TECHNOLOGY INFRASTRUCTURE, HARDWARE, SOFTWARE, PHONE SYSTEM, CABLE, AND OFFICE
EQUIPMENT IS REIMBURSED AT A RATE OF $0.60 PER WORKHOUR ON ALL DIRECT LABOR
COSTS PER EXHIBIT C.11          X    C.11 4.20    LIC    ALL PROJECT RELATED
LICENSES AND PERMITS    X          4.21    MATL    PERMANENT MATERIALS, PLANT
EQUIPMENT, REPLACEMENT MATERIALS, AND COSTS FOR VENDOR REPRESENTATIVES AND
SUPPORT FOR SAME.    X          4.22    MATL    ALL MATERIAL RELATED TO THE
CONSTRUCTION AND MAINTENANCE OF TEMPORARY FACILITIES, OFFICE COMPLEX, AND
UTILITIES    X          4.23    MATL    ALL SHIPPING/FREIGHT COSTS; CRATING,
PACKAGING, ON OR OFF SITE STORAGE; TRANSIT INSURANCE, DEMURRAGE, LOADING OR
UNLOADING CHARGES    X          4.24    OWNER    ALL LABOR, OFFICE SUPPLIES,
UTILITIES, OFFICE RENT, AND ANY OTHER COSTS INCURRED TO PROVIDE FIELD SITE
SERVICES TO OWNERS REPRESENTATIVES    X          4.25    SAF    All SAFETY
SUPPLIES ARE TO BE REIMBURSED AT THE RATE IN EXHIBIT C.9 (LIST NOT MEANT TO BE
ALL INCLUSIVE)          X    C.9 4.26    SM    SMALL TOOLS RELATED TO THE WORK
ARE TO BE REIMBURSED ACCORDING TO THE RATE IN EXHIBIT C.8.          X    C.8

 

La Quinta LNG Partners

   Page 10 of 11   



--------------------------------------------------------------------------------

ATTACHMENT C

CHECKLIST OF COSTS

CONSTRUCTION SUPPLIES, SUBCONTRACTS, MATERIAL, AND SUNDRIES

   LOGO [g51199img_007.jpg]

 

Section
Number

   Cost Category   

Description

   Reimbursable
at Cost    General &
Administrative    Reimbursable
@ Rates    EXHIBIT
Included 4.27    SUB    SUBCONTRACTORS WILL BE BONDED ONLY WHEN APPROVED IN
WRITING BY OWNER    X          4.28    SUB    ALL COSTS (TRANSPORTATION, RENTAL,
DAMAGE, MISSING ITEMS, AND ANY OTHER COSTS RELATED TO THE WORK) FOR SCAFFOLDING
RENTAL    X          4.29    SUB    ALL SUBCONTRACTS INCLUDING OUTSIDE HAULING,
FIELD ENGINEERING, CONCRETE TESTING, SOIL COMPACTION TESTING, STRESS RELIEVING,
SECURITY, CONSULTING, STARTUP, GEOTECHNICAL, TOPOGRAPHICAL, OR OTHER DIRECT AND
INDIRECT SUB-CONTRACT SERVICES    X          4.30    TAX    CONTRACTOR SALES/USE
TAX    X          4.31    TAX    GROSS RECEIPTS TAX    X          4.32    TB   
PARTNERING/TEAM BUILDING    X          4.33    TB    COMMUNITY RELATIONS    X   
      4.34    TEST    TEST WATER DISPOSAL    X          4.35    USUP   
UNALLOCATED DIRECT CONSTRUCTION SUPPLIES WILL BE REIMBURSED ACCORDING TO THE
RATE IN EXHIBIT C.6          X    C.6 4.36    USUP    WELDER TESTING SUPPLIES   
X          4.37    USUP    WELDER TEST COUPONS    X         

 

La Quinta LNG Partners

   Page 11 of 11   



--------------------------------------------------------------------------------

5/2/2006

LOGO [g51199img_008.jpg]

CONSTRUCTION EQUIPMENT RATES

EXHIBIT C.1

REIMBURSABLE EQUIPMENT RENTAL RATES: (RATES ARE VALID THROUGH 31 DECEMBER, 2006)

ANTICIPATED ESCALATION = 6%—8% PER YEAR

INCLUSIONS

SINGLE SHIFT RATE INCLUDES STATUTORY LIABILITY INSURANCE AND AD-VALOREM TAXES.

EXCLUSIONS

RATE EXCLUDES ALL FIELD LABOR, MINOR MAINTENANCE, SUPPLIES AND CONSUMABLES, FUEL
AND LUBE, MOBILIZATION.

DEMOBILIZATION, ERECTION, DISASSEMBLY, DECONTAMINATION AND WASHING, OPERATORS'
WAGES AND OVERTIME UTILIZATION.

 

  •   CONTRACTOR WILL FURNISH EQUIPMENT IF AVAILABLE IN ITS FLEET.

 

  •   EQUAL MODELS MAY BE SUBSTITUTED FOR LISTED EQUIPMENT.

 

  •   RATES WILL BE NEGOTIATED FOR REQUIRED EQUIPMENT NOT LISTED IN THIS BOOK.

 

  •   THIRD PARTY EQUIPMENT RENTALS WILL BE REIMBURSED PER CONTRACT.

 

  •   CONTRACTOR MONTHLY RATE IS BASED ON A 30 DAY CYCLE, 173 HOURS PER MONTH.

 

  •   CONTRACTOR OVERTIME IS 1/173 OF MONTHLY RATE APPLIED TO EVERY HOUR OVER
173 HOURS EACH MONTH.

 

  •   SERVICE TRUCKS, FUEL TRUCKS, & MECHANICS TRUCKS WILL BE BILLED TO THE
PROJECT AS ANY OTHER PIECE OF EQP

 

  •   ADDITIONAL EQUIPMENT MAY BE ADDED THROUGH A CHANGE REQUEST SUBMITTED TO
OWNER FOR APPROVAL.

NOTE: OWNER WILL APPROVE EQUIPMENT SCHEDULE FOR MOBILIZATION AND DEMOBILIZATION

 

EQ
ALPHA
CLASS

  

EQ
NUMBER
SERIES

  

DESCRIPTION

   DAILY
CHARGE    WEEKLY
CHARGE    MONTHLY
CHARGE      

Air Compressors

        

AC

   02040   

10-40 CFM FOR MECH TRUCK

   $ 9    $ 28    $ 86

AC

   02130   

200-300 CFM, ELECT

   $ 94    $ 286    $ 867

AC

   02323   

185 CFM, PORT. DSL

   $ 54    $ 164    $ 496

AC

   02350   

375 CFM, PORT. DSL

   $ 93    $ 282    $ 854

AC

   02378   

750-825 CFM, PORT. DSL

   $ 183    $ 553    $ 1,677

AC

   99975   

AIR RESERVOIR 1,000 GLN

   $ 32    $ 98    $ 297      

All Terrain Vehicles

        

AV

   05200   

4X4 ATV, ALL SIZES, GAS

   $ 46    $ 139    $ 422

AV

   05250   

4X2 ATV, 2 SEAT, GAS

   $ 40    $ 122    $ 370      

Automotive: Pickups

        

AU/XU

   05700   

4X2 MID SIZE SUV, GAS

   $ 91    $ 277    $ 838

AP

   06000   

4X4 1/2 TON E.C., GAS

   $ 104    $ 316    $ 957

AP

   06020   

4X2 1/2 TON C.C., GAS

   $ 103    $ 311    $ 942

AP

   06070   

4X2 1/2 TON E.C., GAS

   $ 95    $ 287    $ 871

AP

   06093   

4X2 1/2 TON E.C., GAS

   $ 95    $ 287    $ 871

AP

   06311   

4X2 3/4 TON E.C., GAS

   $ 103    $ 311    $ 944

AP

   06365   

4X2 3/4 TON C.C., GAS

   $ 107    $ 325    $ 985

AP

   06395   

4X4 3/4 TON C.C., GAS

   $ 114    $ 344    $ 1,043

AP

   06440   

4X2 3/4 TON E.C., DSL

   $ 110    $ 333    $ 1,008

 

1 of 5



--------------------------------------------------------------------------------

5/2/2006

LOGO [g51199img_008.jpg]

 

     

Automotive: Trucks

        

AT

   06401   

1.0 TON MECHANIC TRUCK W/BED

   $ 194    $ 589    $ 1,785

AT

   06450   

1.5 TON MECHANIC TRUCK W/BED

   $ 316    $ 957    $ 2,899

AT

   06710   

2.0 TON MECHANIC TRUCK W/BED

   $ 351    $ 1,062    $ 3,220

AT

   07500   

GREASE TRUCK, 4X2

   $ 355    $ 1,077    $ 3,264

AT

   08035   

GREASE TRUCK, 6X4

   $ 445    $ 1,348    $ 4,084

AT

   07600   

2000 GLN FUEL TRUCK

   $ 223    $ 676    $ 2,047

AT

   06400   

4X2 1 TON FLATBED, DSL

   $ 125    $ 377    $ 1,144

AT

   06420   

4X2 1 TON FLATBED, GAS

   $ 118    $ 359    $ 1,088

AT

   06505   

4X2 1.5 TON FLATBED, DSL

   $ 139    $ 422    $ 1,279

AT

   06895   

2 TON TRUCK W/ WINCH BED

   $ 197    $ 598    $ 1,813

AT

   06880   

2 TON TRUCK W/ 6CY DUMP BED

   $ 171    $ 517    $ 1,566

AT

   06895   

2 TON TRUCK W/ 1500 GLN TANK

   $ 197    $ 598    $ 1,813

AT

   07530   

5 TON TRUCK W/ 3500 GLN TANK

   $ 322    $ 977    $ 2,961

AT

   08452   

6X4 325HP FLEET HAUL, DSL

   $ 278    $ 842    $ 2,552      

Brooms

        

BR

   13077   

96” 4X2 ROTARY BROOM

   $ 167    $ 506    $ 1,533

LF

   13030   

BROOM ATT. FOR CAT IT28

   $ 56    $ 169    $ 512      

Cranes & Attachments

        

CA

   10000   

4’X4’ MANBASKET

   $ 29    $ 88    $ 266

CA

   13905   

CONCR. BUCKET 0.5 CY B.D.

   $ 18    $ 56    $ 170

CA

   13920   

CONCR. BUCKET 1 CY B.D.

   $ 19    $ 57    $ 174

CA

   13935   

CONCR. BUCKET 2 CY B.D.

   $ 19    $ 58    $ 176

CA

   21100   

LUFFING JIB FOR MAN. 888

   $ 353    $ 1,069    $ 3,241

CA

   21174   

80TON CRL, L.B. LS138H

   $ 779    $ 2,359    $ 7,149

CA

   21180   

100TON CRL, L.B. LS218

   $ 996    $ 3,017    $ 9,143

CA

   21187   

140TON CRLR, MAN 3900

   $ 1,054    $ 3,193    $ 9,675

CA

   21292   

150 TON CRLR, MAN 555

   $ 1,396    $ 4,229    $ 12,816

CA

   21195   

175 TON CRLR, MAN 777

   $ 1,536    $ 4,655    $ 14,105

CA

   21205   

230TON CRLR, MAN 888

   $ 2,081    $ 6,306    $ 19,108

CA

   21207   

275TON CRLR, MAN 999

   $ 2,296    $ 6,957    $ 21,082

CA

   21209   

300 TON CRLR, MAN2250

   $ 3,107    $ 9,415    $ 28,531

CA

   21955   

18-22 TON DOWNCAB R.T.

   $ 319    $ 966    $ 2,926

CA

   21970   

28-30 TON SWINGER R.T.

   $ 428    $ 1,296    $ 3,927

CA

   21983   

40-45 TON SWINGER R.T.

   $ 619    $ 1,875    $ 5,681

CA

   21993   

60-62 TON SWINGER R.T.

   $ 721    $ 2,185    $ 6,620

CA

   21997   

65-67 TON SWINGER R.T.

   $ 835    $ 2,531    $ 7,671

CA

   22443   

15 TON BOOM TRUCK

   $ 284    $ 861    $ 2,608

 

2 of 5



--------------------------------------------------------------------------------

5/2/2006

LOGO [g51199img_008.jpg]

 

     

Excavators and Attachments

        

DE

   04330   

PAV BRKR HOE ATT. 1,500#

   $ 110    $ 335    $ 1,014

DE

   04340   

PAV BRKR HOE ATT. 5,000#

   $ 202    $ 613    $ 1,857

CA

   21720   

JD 200LC 1.1CY, 20MT

   $ 439    $ 1,329    $ 4,029

CA

   21725   

CAT 325BLR 0.9CY, 27MT

   $ 620    $ 1,878    $ 5,692

CA

   21732   

DEERE 330L 2.3CY, 33MT

   $ 697    $ 2,112    $ 6,399

CA

   21741   

DEERE 450LC 2.5CY, 44MT

   $ 894    $ 2,708    $ 8,205

CA

   21745   

DEERE 550LC 3.9CY, 58MT

   $ 1,236    $ 3,745    $ 11,349

CA

   21815   

GRDL 660 TRUCK 0.5CY

   $ 575    $ 1,743    $ 5,283

LH

   44860   

JD410 1.3CYX16’, 90HP

   $ 165    $ 501    $ 1,519

LH

   44875   

JD710 1.6CYX18’, 115HP

   $ 306    $ 927    $ 2,808      

Fuel Skids and Tanks

        

FS

   31600   

500-1,000 GLN FUEL SKID

   $ 33    $ 99    $ 300

FS

   31605   

1,001-2,000 GLN FUEL SKID

   $ 37    $ 112    $ 340

FS

   31610   

2,001-3,000 GLN FUEL SKID

   $ 39    $ 118    $ 359

FS

   31630   

5,001-6,000 GLN FUEL SKID

   $ 46    $ 140    $ 425

FS

   30660   

9,001-10,000 GLN FUEL SKID

   $ 50    $ 152    $ 462      

Forklifts

        

FT

   30725   

2 TON PNEU TIRE, DSL

   $ 87    $ 264    $ 799

FT

   30840   

4 TON EXT. BOOM FORKLIFT

   $ 286    $ 866    $ 2,623      

Generators

        

GN

   32150   

GEN SET 5KW W/LIGHT TOWER

   $ 64    $ 194    $ 587

GN

   32450   

GEN SET 125 KW, DSL

   $ 116    $ 351    $ 1,063      

Graders

        

GR

   33070   

CAT 12G 135HP, 12’

   $ 448    $ 1,358    $ 4,116

GR

   33085   

CAT 140H 185HP, 12’

   $ 527    $ 1,598    $ 4,841

GR

   33090   

JD 772 155HP, 12', A.W.D.

   $ 479    $ 1,451    $ 4,396      

Haul Units: Off Road

        

HU

   34565   

VOLVO A25 6X6, 250HP

   $ 690    $ 2,092    $ 6,338

HU

   34570   

VOLVO A35 6X6, 325HP

   $ 1,045    $ 3,167    $ 9,596       Ind./Agr. Tractors and Attachments      
  

IT

   76120   

4X2 AGR. TRACTOR 25-44HP

   $ 74    $ 223    $ 677

IT

   76185   

4X4 AGR. TRACTOR 50-70HP

   $ 88    $ 268    $ 812

IT

   76190   

4X2 AGR. TRACTOR 66-90HP

   $ 95    $ 289    $ 875

IT

   76196   

4X4 AGR. TRACTOR 85-110HP

   $ 138    $ 418    $ 1,265      

Manlifts

        

LI

   42102   

40’ MANLIFT, 4X4

   $ 139    $ 422    $ 1,280

LI

   42105   

66’ MANLIFT, CRAWLER

   $ 238    $ 722    $ 2,187

LI

   42130   

60’ MANLIFT, 4X4

   $ 188    $ 570    $ 1,727

LI

   42140   

80’ MANLIFT, 4X4

   $ 384    $ 1,164    $ 3,527

LI

   42150   

120’ MANLIFT, 4X4

   $ 658    $ 1,993    $ 6,039

 

3 of 5



--------------------------------------------------------------------------------

5/2/2006

LOGO [g51199img_008.jpg]

 

     

Loaders: Wheel and Crawler

        

LF

   45100   

SKID STEER, 1700#, 0.4 CY

   $ 156    $ 472    $ 1,430

LF

   45220   

DEERE TC54-ITC 2.5 CY 130HP

   $ 285    $ 863    $ 2,615

LF

   45340   

DEERE 644H 3.5CY, 180HP

   $ 423    $ 1,282    $ 3,885

LF

   45345   

DEERE 624H 3.0CY 160HP

   $ 354    $ 1,071    $ 3,247

LF

   45370   

DEERE 744H 5.3CY, 240HP

   $ 560    $ 1,698    $ 5,144

LF

   45520   

CAT 953 2.3CY, 120HP

   $ 583    $ 1,767    $ 5,355

LF

   45545   

CAT 963 2.9CY, 160HP

   $ 743    $ 2,253    $ 6,827

LF

   45570   

CAT 973 3.7CY, 210HP

   $ 1,024    $ 3,104    $ 9,405      

Rollers and Compactors

        

RS

   58750   

PNEUM,9WL,12 TON

   $ 222    $ 674    $ 2,043

RS

   59520   

CAT 815 TAMP FOOT

   $ 700    $ 2,121    $ 6,426

RS

   60050   

VIBRA,1DR,59”X84”

   $ 270    $ 818    $ 2,478

RS

   60160   

VIBRA,1DR,PAD,48”X69”

   $ 239    $ 724    $ 2,193

RS

   60170   

VIBRA,1DR,PAD,67”X84”

   $ 277    $ 840    $ 2,545      

Sea Containers

        

SC

   69250   

SEA CONTAINER 8’X8’X20’

   $ 15    $ 46    $ 139

SC

   69280   

SEA CONTAINER 8’X8’X40’

   $ 18    $ 54    $ 163      

Soil Stabilizers and Mixers

        

ST

   50200   

CMI RS425 96”, 425HP

   $ 1,081    $ 3,275    $ 9,924      

Tractors and Attachments

        

TA

   73570   

JD 450 70HP 155 CWT

   $ 242    $ 734    $ 2,225

TA

   73580   

JD 450-LGP 75HP, 165 CWT

   $ 283    $ 858    $ 2,599

TA

   73900   

DEERE 550H-LT 80HP, 155 CWT

   $ 270    $ 818    $ 2,477

TA

   73910   

CAT D4C-LGP 81HP, 170 CWT

   $ 326    $ 987    $ 2,992

TA

   73940   

DEERE 650H-LT 90HP, 185 CWT

   $ 333    $ 1,010    $ 3,061

TA

   73950   

CAT D5M-LGP 110HP 288 CWT

   $ 456    $ 1,383    $ 4,190

TA

   73970   

CAT D6R-LGP 185HP 452 CWT

   $ 746    $ 2,261    $ 6,851

TA

   73975   

DEERE 850C-LT 180HP 411 CWT

   $ 671    $ 2,033    $ 6,161

TA

   91080   

TOW WINCH FOR D6D-D6H

   $ 60    $ 182    $ 551

PD

   25500   

DISK PLOW, 10-16 DISKS X 32-36”D

   $ 88    $ 267    $ 808      

Trailers

        

TL

   78600   

LT DUTY ENCLOSED 18CF

   $ 27    $ 83    $ 252

TL

   78701   

GOOSENECK 6-7 TON

   $ 51    $ 156    $ 471

TL

   78705   

GOOSENECK 9-10 TON

   $ 61    $ 186    $ 564

TL

   78707   

GOOSENECK 15-16 TON

   $ 69    $ 210    $ 637

 

4 of 5



--------------------------------------------------------------------------------

5/2/2006

LOGO [g51199img_008.jpg]

 

TL

   78850   

10 TON FARM WAGON

   $ 48    $ 145    $ 440

TL

   79624   

TRAILER DOLLY 2AX LT, OFFROAD

   $ 21    $ 65    $ 196

TL

   80630   

NON-HIGHWAY FLOAT 30TON

   $ 50    $ 151    $ 458

TL

   81060   

LOWBOY 3-AXLE 40TON

   $ 145    $ 441    $ 1,335

TL

   82305   

LUBE STORAGE TRAILER: 40’

   $ 62    $ 188    $ 571

TL

   82400   

40’ VAN TRAILER

   $ 20    $ 61    $ 184      

Trenchers

        

TM

   83040   

CASE 460 4’X6” 33HP, 4WD

   $ 140    $ 426    $ 1,290      

Welding Machines

        

WM

   90000   

200 A DC GAS

   $ 31    $ 94    $ 285

WM

   90050   

225A DC FOR MECH TRUCK

   $ 9    $ 28    $ 86

WM

   90140   

300 AMP DC DIESEL

   $ 42    $ 128    $ 389

WM

   90180   

400 AMP DC DIESEL

   $ 47    $ 143    $ 432

WM

   90510   

350 AMP DC 4-BANK- MARK IV

   $ 39    $ 117    $ 354

WM

   90520   

350A DC 8-MAN WITH POWER

   $ 55    $ 165    $ 501

WM

   92050   

225A DC FOR MECH TRUCK

   $ 9    $ 28    $ 86      

Water Wagons

        

WW

   88540   

5000 GLN WAGON- CAT 613

   $ 706    $ 2,140    $ 6,485

WW

   88605   

8000 GLN WAGON- CAT 623

   $ 1,156    $ 3,502    $ 10,613

 

5 of 5



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.2 – Construction Equipment Supplies

Owner shall reimburse Contractor for allocated Construction Equipment supplies
utilized to execute the Work, as defined by the Agreement, at cost equivalent to
that incurred by Contractor.

Construction Equipment supplies shall include, but not be limited to, the
following list:

Acetylene

Air Conditioner, Window Unit

Air, Discharge, and Steam Hose, Bulk

Alarm, (Anti Theft)

Anti-Freeze, Bulk

Augers, Bit

Auto Body Work (Above Normal Wear/Tear)

Ball Hitch

Balls, Trailer

Battery, (Flashlight / Radio /Engineering Eq.)

Bed Liner, Pick-Up

Belts, Drive Plant

Blades, Saw

Blanket, Fire

Books, (Parts, Operators, Service)

Boomers, Chain

Booster Cables / Accessories

Boxes, Specialty Tool

Brake Fluid, Bulk

Brooms, Refills For Rotary Sweepers

Bulb, “(Maxi) Lite Plant”

Bulb, Bulk Light

Burglar Alarm

Cable Tips, (Bulk Electrical)

Cable, Jumper

Cable, Welding (& Leads)

Cable, Wire Rope

Cement (Liquid Gasket) Bulk

Chains, Boomer / Tail / Tire / Tow

Chains, Digging

Cheesecloth

Chemicals, (Bulk, Sprays)

Chisels

Cleaner Bars (Sheep Foot Rollers)

Cool Cushions

Crane Mats

Cruise Control (Not Original Eq.)

Curbmules (Fabricated To Job Spec’s)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.2 - Construction Equipment Supplies

 

Cutting (Edges)

Cutting Edges, All

Degreaser

Detail (Automotive)

Digging Chain,

Discs, Plow

(Includes; Cutting Edges, Tips, Teeth, Corners, Bits, Tines, Cleaner Bars, Drill
Rod, Scrapers, Plow Disc, Plus Labor And Hardware To Install Same.)

Elements, (Air, Oil, Fuel & Water)

Enamel, Spray Paint Can

Filters

Fire Blanket / Extinguisher / Refills

Fluid, Bulk

Fog Lights

Foot Valves, Suction Hose

Freon Gas, Bulk

Fuel, (All Diesel, Gasoline, Propane)

Fuses, Bulk

Gasket Material, Bulk

Glass, (Windows, Windshields, Etc.)

Glass, Bits (Glass Blasting Machines)

Grease

Ground Engaging Tools Or G.E.T.’S

Gun, Grease

Hitch, Trailer (Automotive)

Honer / Stones

Hub Caps (Missing / Stolen)

Jacks (Hydraulic)

Jaw Teeth, Crusher

Key Stock, Bulk

Kool Cushions

Lights, Fog

Liner, Bed

Modifications, (Job Required, Temporary)

Muleboard (Curbmules Fabricated To spec.’s)

O Ring, Bulk

Oxygen

Padlocks

Padlocks (Heavy Eq. Guards/Enclosures)

Paver Breaker, G.E.T. Points

Permit, Transport (Move In / Move Out)

Plumbing Services (Move In / Out)

Polish / Wax Supplies

Radio, Citizens Ban / Accessories

Rig and Block



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.2 - Construction Equipment Supplies

 

Rod, Welding

Rope, Wire

Sand (Sandblasting)

Screen (Crusher Vibrating)

Speaker, Music (Not Original Eq.)

Speaker, Outside (Not Original Eq.)

Starting Fluid

Steel For Pneumatic Tools

Strainers, Suction Hose, Etc.

Teeth, Cutting

Testing Equipment

Thinner, Paint, Etc. (Bulk)

Tines & Holders

Tinting, Windows

Tires, (Cut / Abused / Road Hazard)

Tool Boxes, Specialty

Tools, All Types

Umbrella

Wash, Car/Truck

Welding Supplies (Rods, Lens, Etc.)

Window (Glass)

Windshield (W/S), Replacement



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.3 – Construction Direct Hire Labor Rates

 

Position

   Wage

General Foreman

   $24.00

Foreman

   $22.00

Heavy Equip/Crane Operator

   $18.50 - $21.00

Combination Welder

   $21.00

Leadman – All Crafts

   $21.00

Welder

   $21.00

Journeyman – All Crafts

   $20.00

Mechanic

   $24.00

Serviceman

   $20.00

Oiler

   $16.00

Light Equipment Operator

   $17.50 - $20.00

Helper – Type I

   $15.50 - $17.00

Helper – Type II

   $13.50 - $15.00

Helper – Type III

   $12.50 - $13.00

Laborer – All Crafts

   $10.00 - $12.00

 

•   The preceding schedule of labor rates are valid under the following
conditions:

 

  •   The rates do not include escalation. If work extends into 2007, an
escalation rate of 4% will be applied.

 

  •   The rates do not include payroll burden. All Changes in Law that effect
burden rates will be adjusted and billed at cost.

 

  •   A rate differential per hour will be paid for night shift to all hourly
direct employees assigned.

 

  •   Direct hourly employees will be paid Per Diem of $45 per calendar day,
including weekends. (This payment is subject to the requirements in Exhibit C.4
and attendance restrictions.)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.4 – Prioritized Initiative #1

This Exhibit is intended to provide clarification to items of cost related to
Owner. The specific practices addressed include the following:

 

OCRP-1

 

Contractor Vehicles

OCRP-2

 

Relocation Costs

OCRP-3

 

Per Diem

OCRP-4

 

Cost of Living Allowance (COLA)

OCRP-5

 

Supplemental Pay Practices for extended Work Schedules

OCPR-1 Contractor Vehicles

1. Contractor pickup trucks will be provided to the following classifications

 

  •   Project Manager

 

  •   General Field Superintendent

 

  •   Craft Superintendent

 

  •   Project Safety Manager

Cost of these vehicles is reimbursable as part of the Work.

OCRP-2 RELOCATION COSTS

 

  1. Reimbursement of reasonable temporary relocation expense is paid, with
receipts, for salaried project staff. This reimbursement is intended to provide
for the cost of transporting personal effects and household items to temporary
jobsites. Payment descriptions on expense reports for the cost of transporting
personal effects to temporary job sites should be “reimbursement of temporary
relocation expenses”, and must be supported by mileage logs, meals, lodging and
moving trailer rental receipts. Hired moves will be arranged by Contractor
Employee Relations Dept. The employee may be eligible for per diem if he or she
meets all the requirements described in OCPR-3 “Per Diem”.

 

  2. General Foreman and Business Unit approved Pay Code 2 (SALARIED NON-EXEMPT)
support will receive a $1,500 maximum travel allowance. See item 1 for the
requirements for reimbursement application.

 

  3. Foreman will receive a $500 maximum travel allowance. See item 1 for the
requirements for reimbursement application.



--------------------------------------------------------------------------------

OCPR-3 Per Diem

 

  1. Per Diems are paid to salaried staff if the employee meets the eligibility
requirements of the “Assignment Status Questionnaire” (Attachment 1)

 

  2. Per Diem eligibility for claiming duplicating expenses must be supported by
providing 2 of the following documents establishing the location of the
permanent residence:

 

  a. Mortgage documents

 

  b. Electricity bill

 

  c. Water bill

 

  d. Gas bill

 

  e. Property Tax statement

 

  f. Lease documents

 

  g. Other-no more than 1 of the proofs can be from this category.

 

  3. Per Diems are paid to General Foreman and Foreman if the employee meets the
eligibility requirements of the “Assignment Status Questionnaire” (Attachment
1), and the specific project has established that Per Diem will be paid to
journeyman level craftspeople.

 

  4. Per Diem may be either taxable or non-taxable. This determination is made
based upon the answers provided by the employee on the “Assignment Status
Questionnaire” (Attachment 1).

 

  5. The amount of the Per Diem for any project is as specified by the Business
Unit based an analysis by Runzheimer. (EXHIBIT C.9).

 

  6. Payment of Per Diem to salaried staff requires prior approval of the
Project Director.

 

  7. Per Diems are established as being on a monthly or daily basis only.

 

  8. Per Diems in lieu of moving expenses are not allowed if the employee has
moved his permanent residence.

 

  9. All Per Diem payments are taxable wages to all eligible employees when it
is reasonably expected that the employees’ job at a particular location will
extend beyond one year.

 

  10. At a minimum, the Project Manager, General Field Superintendent, Project
Administrator, Business Manager, Project Controls Manager, MMS Manager and
Project Construction Coordinator are expected to have assignments lasting more
than one year on a project with duration longer than one year.



--------------------------------------------------------------------------------

  11. Copies of the “Assignment Status Questionnaire” form (Attachment 1) can be
obtained from the Business Unit Business Manager or the CONTRACTOR Intranet (ARM
forms bank)

OCRP-4 COST OF LIVING ALLOWANCES (COLAS)

 

1. In general, a COLA may be provided to a salaried employee that has relocated
to their job assignment.

 

2. The COLA amount is intended to provide employees with additional compensation
to help offset the anticipated higher costs of living based on that assignment.

 

3. COLA is always determined by the BU Management and may include amounts for
State Income Taxes and other costs associated with their assignment.

 

4. The COLA amount, if applied, may vary by project site.

 

5. The COLA amount is in addition to Per Diem. When working on a project outside
of Texas, some employees may receive Per Diem and COLA, while others will
receive only COLA. The eligibility of each of these elements is determined
irrespective of the qualification of the other element.

 

6. Business Unit Management must approve payment of a COLA to any salaried staff
employee.

 

7. The COLA amount is always taxable wages.



--------------------------------------------------------------------------------

OCPR-5 Supplemental Pay practices for Salaried Employees

1. It is recognized that salaried supervisors may be eligible for supplemental
compensation when working extended schedules. This compensation will be
presented upon recognition of impact.

Per Diem & COLA-Long Term Assignments

 

    

TEXAS

  

OUTSIDE TEXAS

    

Per Diem

   COLA   

Per Diem

   COLA

Construction Operations Supervision

            Project Manager, Project Director, Project Construction Coord.,
Project Administrator    Runzheimer x 110%    0    Runzheimer x 110%    TBD
Project Supt. & Gen Field Supt.    Runzheimer x 105%    0    Runzheimer x 105%
   TBD Craft Superintendents    Runzheimer x 100%    0    Runzheimer x 100%   
TBD Per Diem & COLA-Long Term Assignments-Other Salaried Staff

Supervisory Support Staff

 

Project Controls Mgr

Business Manager

Safety Manager

QA/QC Manager

Personnel Manager

MMS Manager or Procurement Coordinator*****See Note

Others in similar roles/grades

   Runzheimer x 105%    0    Runzheimer x 105%    TBD

Non-Supervisory Support Staff

 

Project Construction Reps

Document Control Mgr/Reps

MMS Coordinators

Subcontract Coordinators

MMS Manager or Procurement Coordinator*****See Note

Others in similar roles/grades

   Runzheimer x 100%    0    Runzheimer x 100%    TBD

 

NOTE:  See below for definition of Runzheimer. See OCRP-4 for the definition of
COLA. Either one or the other of MMS Manager or Procurement Coordinator will be
assigned as Supervisory Support Staff or Non-Supervisory Support Staff, not 2 in
same category.



--------------------------------------------------------------------------------

LOGO [g51199img_009.jpg]

Runzheimer International

Long-Term Per Diem Program

RUNZHEIMER’S INTERNATIONAL SHORT AND LONG TERM PER DIEMS

Runzheimer’s International Short-Term Per Diem Allowance Programs, for
assignments of 30 days to five months, and Long-Term Per Diem Allowance Program,
for assignments lasting six month up to one year, help companies identify and
budget for these anticipated costs.

Both reports are designed to achieve a “home-away-from-home” atmosphere for the
employee. Runzheimer customizes reports to Contractor specifications. Multiple
combinations are possible, based on information that you supply: work site,
family size, type of accommodation (furnished or unfurnished), length of stay,
and personal expenses.

RESEARCH:

Runzheimer researches costs for a multitude of items such as:

 

  •   Housing

 

  •   Meals (food away from home)

 

  •   Furniture rental

 

  •   Recurring services for utilities such as gas, electric, basic telephone.

The Per Diem report provides recommended allowances for each of these items. It
may be ordered for all standard U.S. locations, and nonstandard locations can be
costed based on availability of data.

RUNZHEIMER, MANAGEMENT CONSULTANTS SINCE 1933

Since 1933, Runzheimer International has provided management consulting services
in the fields of domestic and international compensation and relocation,
business travel, and business vehicle services. Its more than 3,000 business and
government clients worldwide include more than 60 percent of Fortune 500
companies.



--------------------------------------------------------------------------------

Runzheimer International

Temporary Assignment Report

Corpus Christi LNG

Prepared for:

Contractor

 

Report    1189    Length of    6-12 Months    Date: 5/3/2005 Location:   
PORTLAND, TX    Profile:    Unfurnished Apt 6 mo lease    1 Bedroom(s)

 

     Month    Week    Day    GSA Per
Diem

HOUSING

           

Rental

   $ 660.00    $ 152.42    $ 22.00   

Furniture

   $ 446.00    $ 103.00    $ 14.87   

Utilities

   $ 42.42    $ 9.80    $ 1.41   

Telephone

   $ 19.21    $ 4.44    $ 0.64   

Housing Sub-Total

   $ 1,167.62    $ 269.66    $ 38.92    $ 76.00

FOOD

           

40% Meals At Home

   $ 151.00    $ 34.87    $ 5.03   

60% Meals In Restaurants

   $ 590.00    $ 136.26    $ 19.67   

Food Sub-Total

   $ 741.00    $ 171.13    $ 24.70    $ 43.00

TOTAL LIVING EXPENSES

   $ 1,908.62    $ 440.79    $ 63.62    $ 119.00



--------------------------------------------------------------------------------

ASSIGNMENT STATUS QUESTIONAIRE

JOB NAME ____________________________________________________________________
                    JOB NO. __________

JOB ADDRESS
_____________________________________________________________________________________________

STREET

                          
 _____________________________________________________________________________________________

CITY                                      
                  STATE                      
                                  ZIP

 

PLEASE COMPLETE THE FOLLOWING FORM TO DETERMINE YOUR ELIGIBILITY FOR PER DIEM
PAYMENTS. IF ELIGIBLE, THE PER DIEM PAYMENTS MAY BE EITHER TAXABLE OR
NONTAXABLE.

EMPLOYEE NAME                                   
                                        
                                        
                                        
                                                            

PLEASE PRINT

EMPLOYEE JOB TITLE                                 
                                        
                                        
                                        
                                                    

CURRENT ADDRESS                                  
                                        
                                        
                                        
                                                         

(LIVING LOCATION WHILE                                         
                STREET

WORKING ON THIS JOB)

                                                                                
                                        
                                        
                                        
                                                

CITY                                    STATE 
                               ZIP

PERMANENT PHYSICAL ADDRESS                           
                                        
                                        
                                                                         

(RESIDENCE – NO P.O. Boxes)                                         
                                    STREET

 

                YES            NO           CITY    STATE    ZIP ¨    ¨    1.   
IS YOUR PERMANENT ADDRESS (RESIDENCE) 50 MILES OR MORE FROM THE JOBSITE? ¨    ¨
   2.    IS YOUR ASSIGNMENT EXPECTED TO LAST LESS THAN ONE YEAR? ¨    ¨    3.   

WILL YOUR LIVING EXPENSES BE DUPLICATED

BECAUSE YOU ARE AWAY FROM YOUR PERMANENT ADDRESS (RESIDENCE) WHILE WORKING ON
THIS JOB?

 

A NEW FORM MUST BE COMPLETED FOR EACH PROJECT FOR WHICH A PER DIEM PAYMENT IS
MADE AND EACH TIME THE ABOVE INFORMATION CHANGES. ANY TAXES DUE ON YOUR PER DIEM
PAYMENTS ARE YOUR RESPONSIBILITY.

I certify that the information I have provided is true and accurate, that I
realize the penalties for not being accurate could include having my Per Diem
revoked, that I may be subject to additional taxes and penalty due the IRS, and
I understand that if the information provided is not true I may be subject to
disciplinary action, up to and including termination.

 

            EMPLOYEE SIGNATURE       DATE          SOCIAL SECURITY NUMBER      

**EMPLOYEE SHOULD COMPLETE PAGE 1 ONLY**



--------------------------------------------------------------------------------

**EMPLOYEE SHOULD COMPLETE PAGE 1 ONLY**

 

**FIELD ACCOUNTING DEPARTMENT USE ONLY**

Permanent Physical Address Support Documents Observed (salaried employees only-2
items must be observed):

 

-        Mortgage document

   _______________   

-        Electric bill

   _______________   

-        Gas bill

   _______________   

-        Water bill

   _______________   

-        Property Tax Statement

   _______________   

-        Lease document

   _______________   

-        Other: (description)

   __________________________________________________________________

1. EMPLOYEE QUALIFIES FOR NONTAXABLE PER DIEM

 

   YES    ¨                        NO    ¨

•      CRITERIA TO QUALIFY FOR A NON TAXABLE PER DIEM:

     

- THE EMPLOYEE’S CURRENT PHYSICAL ADDRESS MUST BE DIFFERENT FROM THEIR PERMANENT
PHYSICAL ADDRESS.

- THE ANSWERS TO QUESTIONS 1, 2, AND 3 MUST BE “YES”.

 

2. EMPLOYEE QUALIFIES FOR TAXABLE PER DIEM    YES    ¨                       
NO    ¨

•      CRITERIA TO QUALIFY FOR A TAXABLE PER DIEM:

     

 

- THE EMPLOYEE’S CURRENT PHYSICAL ADDRESS MUST BE DIFFERENT FROM THEIR PERMANENT
PHYSICAL ADDRESS.

 

- THE ANSWERS TO QUESTIONS 1 AND 3 MUST BE “YES”.

 

NOTE: IF THE CURRENT PHYSICAL ADDRESS IS NOT DIFFERENT FROM THE PERMANENT
PHYSICAL ADDRESS OR THE ANSWER TO EITHER 1 OR 3 IS “NO”, THE EMPLOYEE DOES NOT
QUALIFY FOR A PER DIEM PAYMENT.

 

               DAY       PER DIEM AMOUNT $___________   
PER WEEK TO BE PAID WEEKLY EFFECTIVE    _________                   MONTH
                            MONTHLY    DATE      

        CIRCLE ONE                                             CIRCLE ONE

  

 

    APPROVED BY

 

PLEASE FORWARD A COPY OF THE COMPLETED FORM TO THE HOME OFFICE PAYROLL
DEPARTMENT



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.5 – Travel Policy for Construction

TRAVEL ARRANGEMENTS

All Contractor travel arrangements (air, car and hotel) must be made through
Contractor Travel either with an on-site agent, Orbitz for Business - the
Contractor web based travel-booking product or the Contractor SWABIZ site
(available via the Orbitz for Business web site).

 

  •   Contractor Travel is described as one of the following:

 

  •   Orbitz for Business is the Contractor interactive web-based travel-booking
product to be used for all domestic travel. You may access the site 24 hours a
day at www.orbitzforbusiness.com. Travel may be booked, changed or canceled
through the site or via Orbtiz’s business line at 877-672-4891.

There is a $5 transaction fee for each airline ticket that is issued through
this service. There are no transaction fees for hotel of car rental
reservations. This transaction fee will be charged to the traveler’s credit
card. If the traveler elects to use the Orbitz 800# service center to book
travel there will be a $15 per itinerary transaction fee in addition to the $5
booking transaction fee for a maximum total of $20 per itinerary.

Contractor SWABIZ is the Southwest Airlines web-based travel-booking service for
Southwest Airline reservations only. You may access this account through the
Contractor Orbitz for Business site: www.orbitzforbusiness.com Hotel and car
reservations should be made through Orbitz.

 

  •   Travel Agents are available for International travel and complicated
domestic travel from 8:00 am to 5:00 pm Monday through Friday at (210) 475-8075.
The after hours emergency hotline number is (800) 847-0242 within the US and
Canada or (313) 271-7887 outside the US. It is $17.00 per call to the hotline
number.

There is a $35 transaction fee for each airline ticket that is issued through
the travel agent. Hotel or car rental reservations not booked with an air ticket
will be accessed a $10 transaction fee.

CORPORATE CHARGE CARD

 

  •   The Contractor Corporate Card must be used for all major travel related
expenses. In the event a traveling employee does not possess a Contractor
Corporate charge card, the Contractor Travel Agent or the designated person at
each site/department will make the necessary arrangements. Travelers will be
reimbursed for incidental out of pocket expenses through the online expense
management system (Captura). The timely review and submission of travel expenses
is the responsibility of the employee.

 

  •   Corporate charge card applications may be obtained by contacting Corporate
Services at the Corporate Office or the Contractor Intranet/Forms.

 

1



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.5 – Travel Policy for Construction

 

EXPENSE REPORTS

 

  •   Expenses should be submitted in a timely manner through Captura. The
review and submission process must be completed within three weeks of the date
of expense to avoid email notification to both submitter and manager.

 

  •   The submission must include the Contractor Travel Itinerary, air travel
receipts, mileage logs, and all other expense documentation.

 

  •   Original receipts must support all reimbursement requests greater than
$10.

 

  •   It is the responsibility of the employee to submit original receipts. The
expense report and receipts must be packaged in the specially designed yellow
envelopes, and received by the Corporate Office General Accounting department
within 10 days of the approved expense date. Every effort must be made to obtain
an original receipt. A hand written explanation will be required for missing
receipts. Do not use a universal receipt form to “simulate” a receipt. During
the post audit check, any expense submissions without proper support will be
noted. The employee will be notified. If proper support is not received, an
adjusting entry will be made and the amount deducted from the employee’s check.

 

  •   Tips must be added to meals (on the receipt) or to the expense item to
which they relate. Please limit tips to 15%.

 

  •   Expense claims should be supported by the detailed sales receipt, rather
than the summarized credit card charge slip.

 

  •   Exceptions for items outside this policy will require an explanation and
the approving manager must seek corporate officer approval. These requests
should be made in advance when possible.

 

  •   Exceptions to items defined in this policy require an explanation and can
be approved by the approving manager.

 

  •   If the approving manager is uncertain about an exception, they should seek
corporate officer approval.

 

  •   Any corporate credit card expense item that is identified as personal will
be deducted from the employee’s check up to $400 per week.

 

2



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.5 – Travel Policy for Construction

 

ADVANCES

 

  •   Travel advances must be limited to occasions such as overseas travel or
when the employee does not have a company-sponsored charge card. Travel advances
should be requested at least 48 hours in advance and be limited to excessive
cash expenses. These anticipated expenses should not include travel expenses
such as air, car and hotel. Check with the division/department/site for travel
approval and arrangements.

 

  •   All travel advances will be charged to the employee’s travel advance
account (136.01). Travel advances must be deducted from the employee’s expense
submission for that trip. Any excess not collected from the expense submission
will be payroll deducted or can be paid by the employee with a money order or
personal check. If the expenses are not reconciled and deducted from the
employee’s 136 account within three weeks of the trip completion date, the
employee will be notified. If the balance is not cleared in a timely manner
after notification, the 136 balance will be deducted from the employee’s payroll
check.

TRANSPORTATION

Commercial Air

 

  •   Do not book travel on-line directly with an airline, hotel or car rental
company.

 

  •   All arrangements for airline travel are to be made either through Orbitz
for Business (domestic travel) or through Contractor Travel onsite agent
(international). Also, the use of SWABIZ is available via the Contractor link on
the Contractor’s group Orbitz home page or you may go directly to the Contractor
SWABIZ page at http://www.swabiz.com/cgi-bin/buildItinerary2?cid=99881202.

 

  •   All air travel should be booked as far in advance as possible to take
advantage of available discounts.

 

  •   Domestic air travel will be booked at coach fare.

 

  •   For international travel to an existing project or related to an approved
project pursuit, written approval of the appropriate Division Vice President is
required in advance of travel. Additional requirements, such as written trip
reports, may be implemented by the appropriate Division.

 

  •   For international travel not related to an existing project or an approved
project pursuit, written approval of the President is required.

 

  •   Business class travel will be considered only for international flights of
over four hours and only for management personnel. Business class travel must be
approved in advance, and in writing, by the appropriate Division Vice President.

 

3



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.5 – Travel Policy for Construction

 

  •   The traveler must arrange mileage upgrade awards. Do not contact
Contractor Travel onsite agents.

 

  •   Upgrades will not be reimbursed.

 

  •   Unused airline tickets must be applied to future Business travel via the
Orbitz for Business site or the onsite Contractor Travel Department depending on
how the tickets were booked.

 

  •   E-ticket travel requires proper support, including receipts obtained at
the airline ticket gate.

 

  •   Contractor Travel onsite agents and Orbitz for Business will search for
the lowest airfare available within one hour before and after the requested
departure time as well as considering alternative airports for substantial cost
savings.

Corporate Air

 

  •   Contact the Contractor Hangar for authorized use and guidelines.

 

  •   Commercial travel should be the first consideration for short trips.

 

  •   Corporate air should only be used when it is economically advantageous.

Personal Vehicle Use

 

  •   When employees use their personal vehicles for authorized business trips,
they will be reimbursed based on the current IRS mileage rate for business miles
driven (the rate is maintained in Captura).

 

  •   An appropriate mileage log, MapQuest, YahooMaps, etc. mileage
documentation for the trip, or use of the comments field on the expense
submission is required.

 

  •   The employee will not be reimbursed for fuel, oil changes, or any other
vehicle maintenance item.

Car Rental

 

  •   All arrangements for car rentals are to be made through Orbitz for
Business or the Contractor Travel onsite agent.

 

  •   Full size (Enterprise) or Intermediate size (Hertz) cars should be rented
when four people or fewer are traveling. Groups larger than four should use the
most economical class of car available that can accommodate the group.

 

4



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.5 – Travel Policy for Construction

 

  •   Upgrades will not be reimbursed.

 

  •   Enterprise Rent-A-Car is the primary car rental supplier for Contractor,
Hertz is the secondary carrier. The Corporate Discount Rate includes required
insurance coverage in the continental United States. One way rentals are not
covered by our contract and require insurance. Collision and loss damage waiver
should be denied when renting from Enterprise or Hertz in the continental United
States, unless renting a one way rental. When traveling outside the United
States or renting from another carrier other than Enterprise or Hertz, the loss
damage waivers must be accepted.

 

  •   If renting from any supplier other than Enterprise or Hertz, accept
insurance coverage.

 

  •   Employees should replenish gasoline in rental cars prior to turning them
in to avoid excessive refueling charges by the rental companies.

Miscellaneous Transportation

 

  •   Parking, shuttle service and taxis will be reimbursed with receipts.

Contractor owned vehicles

 

  •   Under no circumstances will Contractor-owned vehicles be taken outside the
United States.

HOTEL/MOTEL ACCOMMODATIONS

 

  •   All hotel/motel reservations are made through Orbitz for Business or the
Contractor Travel onsite agent.

 

  •   There is a $120 daily room rate limit (plus tax). Any amount higher than
$120 will be noted as an exception on a report from Captura. This limit does not
include taxes. An explanation is required for charges over the limit due to
travel to a higher cost locale.

 

  •   Promptly notify either the hotel/motel or Contractor Travel of
cancellations to avoid “no show” charges. “No show” charges are not reimbursable
except under special circumstances and with the approval of an appropriate
Corporate Officer.

MEALS/ENTERTAINMENT

Business Meals

 

  •   The Contractor will reimburse necessary and reasonable business meals.

 

5



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.5 – Travel Policy for Construction

 

  •   When dining with others, it is necessary to detail in the expense report
each person’s name and company affiliation and a statement of the specific
business purpose. These entertainment provisions apply to all business guests,
Contractor employees and Contractor employee spouses/guests, etc.

Personal Meals

 

  •   Meal expenses while traveling should not exceed $35 per day per employee,
unless authorized by an appropriate Corporate Officer. Please refer to the IRS
guidelines for the meal allowance rate for large city rates.

 

  •   Please limit tips to 15%.

MISCELLANEOUS

 

  •   Reasonable laundry expenses incurred for daily wear are only reimbursable
on trips longer than five days.

 

  •   Personal phone calls are reimbursable up to two (2) 10-minute calls per
day.

 

  •   Passport/visa applications are reimbursable at cost for business travel.

 

  •   Travel expenses for a spouse are not reimbursable as a business expense
unless it can be shown that the spouse’s presence was both essential and
directly related to the effective accomplishment of Contractor business. In
these limited instances, the employee must obtain written approval in advance
from their immediate supervisor, and from the next level higher of management.
Unapproved spouse travel expenses are to be indicated on the expense report and
labeled as personal expenses for deduction out of the employees next paycheck.

 

  •   Childcare, pet care and/or house sitting expenses are not reimbursable.

 

  •   Locksmith fees, traffic and/or parking tickets are not reimbursable.

 

  •   Incidental expenses for personal use such as tobacco, reading material,
medical supplies and personal hygiene products are not reimbursable.

 

  •   The Contractor will not reimburse hotel movie purchases/rentals.

 

  •   Incidental personal expenses incurred for personal benefit, spouses, or
other family members during business travel are not reimbursable.

 

  •   Unsupported business expenses such as, pay telephone calls and vending
machine purchases, for which no receipts can be obtained, will be approved on a
case-by-case basis. Expense submission must include an explanation of these
expenses as support for reimbursement.

 

  •   For business related calls, refer to the Corporate Cell Phone Policy for
additional information.

 

6



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Owner shall reimburse Contractor for unallocated direct supplies utilized to
execute the Work, as defined by the Agreement, at cost equivalent to 7% of the
unburdened wages paid to direct-hire employees up to, and including, general
foreman.

Unallocated direct supplies shall include, but not be limited to, the following
list:

Abrasives (Emery Cloth, Sandpaper, Paper & Cloth, Disk, Grinding, Rubbing, etc.)

Acid filled solder

Adhesive - All Types (normal - Including insulation adhesives)

Air tool attachments (Bits, blades, etc.)

Alcohol (Cleaning, etc.)

Alemite Fittings

Awls

Bags (Paper, Water, Cloth, Canvas, Burlap, Plastic, etc.)

Bailing Wire

Banding Material (Insulation)

Barrel - Trash

Bees Wax

Belt Dressing

Belt Fasteners

Belt Lacing

Belting - Miscellaneous

Binder - Steel Strapping, Rod, Load Boomer

Bins - Trash

Bits - Drill, auger, reamers, jackhammer

Blades - Saw, Scrapper, Knife, etc.

Bolsters - Straddle Buggy

Bolt cutter jaws

Boot - Rubber

Boots - PPE

Bottles - Prestolite, sample

Brads

Brazing - Flux

Bricks - Cement Rubbing

Brinnel Test Bars

Brooms, Hand (All Types)

Brushes, (All Types)

Buckets (Metal/Plastic, Paint, Water)

Bulbs -Flashlight

Burlap

Burning and Cutting Tips, Tip Cleaners and Tip Drills

Bushings

Butane (Except Heating Building)

Buzzler Test-Sets, Phone Sets



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Cable – Wire, Clamps, Grips (Temporary Facility)

Cable Clips (Clamps), Ties

Cad Weld Changers

Cad Weld Kits

Cans - Gas, Oil, Measuring, Spray, Water, etc.

Cap – Porcelain, Heliarc

Carbide

Carbon Tetrachloride

Carborundum, blocks, wheels, stones, blades

Card – Recording (for Portable Instruments)

Cartridges - Power Activated (Hilti), for fire extinguishers

Casters

Ceramic Cups

Chalk, Marking, Crayon, Soapstone, Keil

Chalk Line & Bunting Tape

Chamois

Charcoal

Charts – Recording & Potentiometer

Chisel Blanks

Clamps (Cable, Temporary, Ground, Welding, Hose)

Cleaners, Tip, Cleaning Fluids and Powders

Cleaning - Supplies (not for site office facilities)

Cleaning Compound & Supplies, Powder and Soap

Clips (Wire Rope)

Cloth – Drop, Painters, Emery, Straining, Wiping

Cloth Tape

Coal and Coke (for Construction)

Compounds (Pipe Joint, Roofing, Caulking, Threading, etc.)

Connections - Hose, Cable

Connectors, Welding Cable, Lead

Contact Cleaner - Spray Can (CRC)

Cord – Extension, Lighting, Tool, etc.

Corks (All types)

Cotter Keys

Couplings (Hose, Air, Water, etc.)

Covers, Electrode Holder

Crayons (Lumber, Marking)

Cups (Dope, Ceramic)

Cutting oil

Cylinders for concrete samples

Cylinders - Jetline, Propane

Demoisturant - spray (CRC)

Demolition points



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Dies and Taps - Replacement for Power and Hand Threading Devices, bolt, pipe,
conduit

Dippers

Discs (Cutting, Abrasive, Grinding, etc.)

Dope - Pipe, Chain, All

Dowel Pins

Dresser, Grinding Wheel

Drift Pins

Drill Bits, All

Drop cloths

Drum Faucets

Drums (Gas, Oil, etc)

Dye - concrete (red)

East-Cuts, Screw Extractions-Sets

Electrode Holders

Embossers - Label Lettering – All

Emery Cloth

Extension cords, lighting, tool

Extractors, Packing, Piping, Screw, Bolt

Fasteners - Cartridge Actuated

Felt, Asphalt

Files and Rasps - Metal, Wood

Respirator cartridges

Fittings, hose

Flares

Flashlights & Lanterns

Flint - Torch Lighter

Flux (All Types)

Fly Spray

Fork, Stone

Funnels (All Sizes)

Fuse Plugs

Fuse Links

Fuses

Gas Masks

Gauges (Test)

Glass Cutter

Globes - Lantern, Light

Gloves - all kinds

Glue

Glycerin

Glyptal (electric sealing compound)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Goggles (All Types)

Graphite

Grinding and Wire Wheels

Grinding Compound

Grinding Wheels and Discs

Guard - Steel Toe, Rubber Knee

Guy Wire

Hacksaw Blades

Hand Cleaner - GoJo

Handle – Wood, All Hand Tools

Hardware Cloth

Hasps and Staples

Heating elements

Heli-Arc Parts - TIG, MIG (Not Major Parts)

Heliarc Accessories

Helmets (All types)

Hinges

Hoes

Holders (Electrode, Rubbing Brick, Sandpaper, etc.)

Hole Saw Blades - Arbors

Hood – Sandblast, Grinding, Welders

Hook - Eye, Round and Chain, Grab, Sling Attachment, Hoists, Cant, Timber,
Material Handling, Sorting, Screw, Pipe, Structural Steel

Hose Fittings - Air, Pump, Welding (for Construction only)

Inks (for construction)

Insect Spray and Gun - Wasp Stopper

Insecticides

Jaws - Bolt Cutter, Pipe Wrench, Vises, Cutting, Replacement, Chuck

Jumper - Cables

Jute Packing

Keel (Lumber Crayon)

Kegs

Kerosene (except as fuel)

Key Paste, Pipe-Dope

Keys - Allen, Bottle, Duplicate, Chuck

Kit - Hose Repair, Tape Repair, etc.

Knives, draw, putty, all

Labeling Tape

Lamps (Electric), Flashlight

Lanterns

Lapping Compound



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Lead, rod, white

Lens (Goggle, Hood, Flashlight, Helmets, etc.)

Letters and Numerals - Steel

Light Bulbs - Construction Facility Only

Lighter, Welding Flint

Lime – Disinfectant, Mason, Chalk

Links – Chain

Litharge

Locks (Temporary Construction)

Lubricant – Conduit & Cable, all

Lugs – Welding Lead, Cable

Magnafluxing Supplies

Magnets

Mandrels – Hole, Saw

Mantles

Markers – Paint, Ink, Lumber, Soapstone, etc.

Mask – Particle, Gas, etc.

Masking Tape/Paper

Masonry blades

Matches

Mops - head, bucket, handle, wringer

Nails (Temporary)

Nozzle – Paint Spray, Water Hose, Sand Blasting

Oakum

Oil - for pneumatic tools, cutting, penetrating, forms

Oil Cans

Oil Filters

Oilers – Airline, Rigid, Pump Type for Pneumatic Tools

Overshoes

Packing Materials (For shipping - Not for Valves & Plant Equip.)

Pads, Cleaner, Sander

Pails (All Types)

Paint and Dope - Buckets, Pots

Paint (Rollers, Brushes, pails, Scrapers)

Paint Remover

Paint - spray can - Only for marking and identification

Paint Stick

Pallets

Paper - Sisal Kraft, Building Felt, Other than for permanent work

Paper - Towels, wrapping, stencil

Paste - Soldering

Patterns - Pipe Layout

Pawler, roll-on



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Penetrant, oil, zyglo

Pentetrox

Permatex

Pine, drift

Pins - Barrel, Drift, Marlin-spikes bull, Line up Dowell

Pipe - Tap

Pipe dope

Plaster

Plug - Test, Water Pressure, Wing Nut, Twist-Lock

Plumb Bob - Tips, Brass, Steel, Mercury Filled

Plumber’s Friend

Plumber’s Test Plugs

Plywood - Shoring, Storage

Points - Bull, Peg, Gads, Moll

Points (Chipping Hammer, Jackhammer, Moil)

Poles, Range

Polyethylene film, used under concrete (Visqueen)

Powder - Cleaning

Preservatives (Rust Prevention, Ban)

Prest-o-lite Burners

Prestolite

Protectors, pipe end

Pulling compound

Pumice

Putty, Paste, Plastic-Wood, Putty Knives

Rags, Waste

Rainwear - Coats, hats, pants, jackets

Rasps

Razor Blade - utility knife, scrapers

Reamers, Bridge, Burring, Pipe, Tubing

Reels, Chalk Line, Tie Wire

Reflectors, Lantern

Retainer parts for pneumatic tools

Rivets - Pop, Set

Rock salt and Deicing Compounds

Rollers - Wood or Pipe

Rope - Manila, Sisal, Nylon, Wire, Polypropylene

Runners, Lead joint

Salt (Rock, Tablets, etc.)

Sandblasting Nozzles

Sand Paper

Sanding Discs

Saw, blades



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Scraper - Hand, Blades, etc.

Screws (All sizes), temporary

Scrub Brushes

Sealants and adhesives - RTV silastic, temporary facilities

Sharpen Tools

Sharpening Stones

Sheaths

Shims and Shim Stock

Signs

Sleeves, Drill

Snapties

Soap

Soapstone

Sockets and Plugs

Solder - Bar & String, Flux

Solvents (for Cleaning Tools, etc.)

Spigots

Splice Kits

Sponges

Sprays, insect

Squeegee

Stakes

Staples

Steel Wool

Stencils - Interlocking, Adhesive Steel

Stick - Paint, Ink

Stinger - Welding W/Holder and Conn.

Stocks - Pipe

Stones (Sharpening, Rubbing)

Stove Pipe (All Sizes)

Straw

Stretcher, Canvas

Sweeping Compound

Switches, Electric (for Temporary Wiring)

Tacks

Tags (Material, Tool, Shipping, Temporary)

Tape (Friction, Insulation, Masking, Measuring, Plastic, Threading, Steel)

Taps - Bolt & Pipe

Targets

Tarpaulin

Temperature - Sticks or Pellets

Tempilsticks

Test Gauges



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.6 – Unallocated Direct Supplies

Direct Supplies (Unallocated) - EXHIBIT C.6

 

Tester – Hydrometer

Thermometers

Thimbles (Manila, Wire Rope, etc.)

Thinners

Thread protective compounds

Tie wraps - electrical

Tie Wire, #9, etc.

Tip - Cleaners

Tips (Welding, Cutting, Heating)

Tool Steel

Turpentine

Twine (All Types)

Varnish

Wall ties - snap or twist

Warning Lights

Washers (Hose, Cut, Lock)

Washing powder

Wax

Wedge - Steel, Wood

Welding Caddy (Hand Carries) Electrodes

Welding Cable

Well Wheels

Wheels - Grinding, Wire Brush, Emery, Cutter

Whetstones

Wing Nuts - temporary

Wire - Piano, Tie

Wire rope clamp

Wool – Steel



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.7 – Allocated Direct Supplies

Owner shall reimburse Contractor for allocated direct supplies utilized to
execute the Work, as defined by the Agreement, at cost equivalent to that
incurred by Contractor.

Allocated direct supplies shall include, but not be limited to, the following
list:

Site Preparation

Burning

Demolition

Erosion Control – Silt fences, slope protection, storm water control, retention
ponds

Temporary Shoring

Shoring – piles and timber

Sheet Piling – tie backs

Trench Protection

Supportive Grout

Dust Abatement Chemicals

Blasting

Explosives and Supplies

Mats

Dewatering

Well Points and Piping (System)

Trenching

Pumping

Maintenance

Construction Water

Construction Equipment Wear Parts (SCHEDULE “D”)

Crane Mats

Temporary Staging Structures

Concrete

Engineered forms, form lumber, form release agent, bracing, falsework,
stiffeners, hardware, chemicals

Special access, stairs, ladders

Concrete pumping (If not treated as a s/c)

Rigging

Spreader Bars

Purge/Blanket Gases (non-welding)

Equipment and Piping – Installation, testing, storage

Welding Rod

Welding Gases

Cylinder Rental

Fire Blankets

Welding Enclosures

Hydrotesting

Water, Chemicals, Treatment (demin)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.7 – Allocated Direct Supplies

 

Electrical Equipment

Testing Supplies (If not treated as a s/c)

Oil and oil flushing for transformers (If not treated as a s/c)

Sandblasting Media

Scaffolding (Pick/Scaffold Boards, etc.)

Scaffolding Material Hardware

Pick/Scaffold Boards



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

Owner shall reimburse Contractor for small tools utilized to execute the Work,
as defined by the Agreement, at cost equivalent to 4% of the unburdened wages
paid to direct-hire employees up to, and including, general foreman.

Small tools shall be defined as any tool with an assigned purchase value of
$1000 or less and shall include, but not be limited to, the following list:

Adapter (Socket Drive)

Adapters (Blade, Chuck, Hose, Die, Acetylene, Socket, etc.)

Adzes

Air operated tools of all kinds

Alarm, Burglar

Allen Wrenches

Ammeter – Electricians

Arbors (Taper, Wheel, etc.)

Augers (Ship, Drain, etc.)

Axes

Banding Crimpers for Steel Strapping Tools

Banding Machine - Hand Type

Band-It, Hose Clamping Tool

Bars (Crow, Digging, Nail, Pinch, Pry Wrecking, Tamping)

Battery Charger

Bench Oilers

Benches (Portable)

Benders - Tube, Conduit, Pipe (Hydraulic and Hand)

Beveling Machine (Pipe)

Blocks - Snatch, Tackle, Wire Rope

Blow Pipes

Blower, Manhole, Air Movers

Bolt Cutter 36”

Bottle Wrench (Acetylene/Oxygen)

Box (Weld Rod-Portable, Electric)

Brace

Brushes and Rollers (Paint and Dope)

Buffing Wheels

Buggies (Push Type - Georgia)

Bull Floats

Burner, Lead Melting

Cable Splicing Tools (Wire Rope)

Calipers (Inside and Outside - all sizes)

Camera

Carriage for Rigid Power Drive

Carriers (Brick and Timbers)

Cart (Welding and Cylinder Trucks)

Carts - Concrete, Welding, Warehouse, Shop



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

 

Caulking Irons

Center Punches

Chain - for material tie down or securing with hooks and boomers

Chain Hoists

Chain Tongs

Chainsaws - Gas, Electric

Chaser Die Nuts

Chipping Gun Bits

Chisels (Hand and Power Tool)

Chuck Keys (Drill)

Chucks (all kinds and sizes)

Chute (Concrete)

Clamps (Cabinet Maker “C”, Pipe Lineup, Steel Lifting - all sizes)

Cleaner (Vacuum Wet/Dry)

Climbers (Pole - Linemen)

Collets, Collet Bodies

Come-A-Longs

Concrete Finishing Tools

Conduit Pulls

Cone, Slump Test

Controller, Amperage

Countersinks

Creeper

Crimping Tool for Steel Strapping

Cut Off Saw (Chop Saw)

Cutters (Bar, Bolt, Knockout, Cable, Gasket, Cutter-Beveler Transite Conduit,
Wire, End Nipper, Pipe-Hand, Hydraulic and Geared, Tubing, Shape Attachment)

Cutting Attachments and Wheels (all sizes)

Cutting Rig Complete (Cart, Regulator, Hose, Torch)

Cylinders (Insto-Gas to 35 pounds)

Dial Indicators

Diamond Blades

Diggers (Post Hole)

Dividers

Dollies - Pipe

Drill Motors (Air and Electric)

Drill Sleeves

Drills - Electric, Pneumatic, Hand, Press (Stand, Magnetic Base), Hammer

Drive-It Tools, Cartridge Load

Driver (Power/Stud)

Drop Lights

Dry Wall Tools

Electric Lock Out Sets



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

 

Electric Operated Tools of all kinds

Erasers - Electric

Etcher - Metal, Electric

Extension Bars, Ratchet Wrench (all sizes)

Fan (Air and Exhaust) - temporary use

Figures, Steel Marking - Hand Cut Grade

Finishing Blades

Firepot - Plumber’s

Fish Tapes (Electric Wiring Systems)

Flaring Tools

Floats - Concrete Finishing

Flowmeters (Welding)

Fuel Cans (5 Gallon)

Furnaces (Tinner, Lead Melting, Butane, Propane Gasoline)

Gauges (Pressure, Paint Thickness, Testing – all types)

Grease Gun – Hand

Grinder - Portable, Hand, Bench, Pneumatic, Electric, Air

Griphoist

Grips (Cable, All)

Gun - Jet Line, Soldering, Caulking, Grease, Concrete Fastener, Paint Spray,
Rivet

Hacksaw Frames

Hammer Slag Welder

Hammers (Claw, Ball Peen, Brass, Sledge, Stone, Brick, Sheet Metal, Chipping,
Rubber, Surveyor, Electric and Air)

Hand Hoists

Hand Trucks

Handle (Ratchet)

Hatchets

Heater (Salamander)

Heaters (Lead Melting)

Hilti Gun

Hods, Mortar - Steel

Hoist - Come-Along, Chain Fall, Hand, Electric, Pneumatic

Hopper (Concrete 3/8 cu. yd)

Horns

Hydrometer

Irons, Caulking, Soldering

Jack (Porta Power - All)

Jackhammer Bits

Jacks (Flange, Ladder, Reel, Bridge, Journal Ratchet Lever, Stop, Trench Brace,
Scissors, Welder Lineup, Floor, Hand and Hydraulic)

Jitter Bug (Hand, Concrete)

Knives (Linoleum, Putty, Wall Scraping)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

 

Knockout Set (2” to 3” Hand Operated)

Ladders - All Types (Wood and Metal)

Ladles (Lead)

Lead Meting Pots

Lead Pouring Pots, Ladles, Burners

Letters, Steel Markings (Hand Cut Grade)

Level, Machinists, Surveyor Rod, Wood Steel Mason, Carpenter, Welder, Aluminum,
all types

Linemen

Lubricators (Air Line)

Manometers

Masonry Drills

Mattocks – Cutter, Pack Mops, Pick

Mauls

Meters and Measurement Devices of all kinds (For Construction Use)

Moisture Registers

Mortar Bed

Nail Pullers

Nibbler (Sheet Metal, Electric)

Oil Saver

Oven - Weld Rod

Paint Spray Tools, Guns, Tanks - Pressure Feed, Cups Extractors - Oil and Water

Paint Sprayer - Air, Electrical

Paving Breaker Bits

Peaveys

Picks

Pipe Benders

Pipe Cutters

Pipe Dollies

Pipe Jacks

Pipe Reamer

Pipe Rollers

Pipe Stands

Pipe Supports

Pipe Threading Machine

Pipe Tools

Pipe Vises

Pipe Wrench

Planes, Wood - Hand

Pliers, Sidecutters - Linemen, Channel Lock, Vise Grip, Long Nose, Needle Nose,
Slip Joint (All Types)

Port-A-Pony

Pots and Ladles



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

 

Power Drives, Electric Thread

Protractor - Pipe

Puller - Gear

Puller - Wire Lightweight

Pullers

Pulley

Pump Suction and Discharge Hoses

Pumps, Barrel Test - hand, Sump - Electric, Tire - Hand

Punch - Center Automatic, Sheet Metal, Hand, Knockout

Rakes

Ram - Hydraulic (Porta-Power)

Rams, Hydraulic

Ramset Guns

Ratchet - Wrenches Open End

Regulators (Acetylene, Argon, Oxygen, Fuel Gas)

Rivet Hammers

Riveting Tools

Rollers, Tube (Expanders) Movement of Equipment by Rolling

Rope Falls

Rotohammer - Drill

Rules, Folding, Tape, Circumference, 6’ Wood

Salamanders

Sand Blast Hose & Nozzles

Sandblasting Equipment - Hose, Nozzle, etc.

Sanders, Hand, Electric, Pneumatic

Saws, Wood and Metal Cross Cut, Hack, Band, Sabre, Carpenter Keyhole, Compass,
Hand & Electric

Screeds

Screw Plate Set

Screwdrivers

Shackles, Anchor, Screw and Round Pin - (Crosby-Laughlin Load Rated)

Shears Bar, Tin Snips, Electric

Sheaves, Manhole

Sheeting Drivers

Ship Carts - Hand

Shovels, Linemen, Scoops, SHRP, SHSP, LHRP, LHSP, All Types (Manual)

Simpson Meter

Sirens

Skids - Steel and Wood

Slings (Wire)

Small Pullers

Snips - Tin

Socket Wrenches



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

 

Sockets, Ratchet (All Sizes) Impact & Adapters, Extensions

Spades (All Types, Manual)

Spikes

Sprayers

Springs, Bending

Spud Wrenches

Square, Combination (Comb. with Protractor and C.H.)

Stand (Chain, Pipe Vise)

Star Drills

Steel Wedges

Stick - Hot, Linemen

Straight Edge and Protectors

Strainers - Suction Hose

Strainers Air Line

Stud – Gun Percussion

Supports, Pipe

Tachometers, Hand, Portable

Tampers – Hand, Pneumatic

Tamps Iron Dirt Concrete (Jitterbug)

Tank, Pressure Paint

Tanks – Butane, etc.

Tap Wrenches – Bolt, Pipe

Tape Machines, Marking (Dymo)

Tar Pots

Telephone, Hand Set

Terminating Tools Indenter, Crimpers Hand and Hydraulic

Tester, Hardness & etc.

Threaders Pipe

Tire Wire Reels

Tongs (Brick, Pipe Chain) Ice, Chain

Tool - Hand Crimping

Tool Handles

Torch - Component Parts (not Cups, Valves, Tips)

Torch - Cutting, Welding, Prestolite, Heli-arc (inc. Kits)

Torches, Blow, Soldering

Torpedo Levels

Trammels and Points

Transformers Dry Type - Construction Only

Trolley Beam

Trowel (Hand)

Truck - Platform (Four Wheel)

Truck - Platform (Two Wheel)

Truck, Acetylene-Oxygen Cylinder (2-Cylinder Type)

Tube Rollers (Expanders)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.8 – Small Tools

 

Turnbuckles

Universal Drive Shaft (for Threading Machines)

Vacuum Cleaner

Valve, Shutoff (Argon)

Vibrator – Concrete

Vises (Chain, Long Jaw Pipe, Speed, Gravity Pipe, Pipe with Stand, Machinist,
Open Side and Side Diameter Pipe)

Voltmeters Volt-Ampmeter, Combinations Ohmmeters, Volt Testers

Welding Carts

Welding Equipment (Adapters, Cable Bottle Carts, Cutting Attachments, Electrode
Holders, Electrode Holders with Ships Multi-Flame, Nozzles, Regulators, Slag
Hammers, Welding Nozzles, Wrenches, Ground Clamps, Torch Butts, Cylinder Keys,
Test Jogs W/8 Ton Hydraulic Jack, Arcair Cutting Torches, Welding Hoods and
Replacement Lenses, Welding Leads (Electric Cable) and Electrode Holders)

Wheelbarrow

Winch, Scaffold (Manual)

Wrenches (Open End-Single and Double Combination, Open End and Hex Box, Single
Open End and Hex Box, Spud, Double Hex Box, Striking, Torque, Flare Nut, Strap,
Pipe, Clamp, Chain Pipe, Adjustable, Impact-Electric and Air, Allen)



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.9 – Indirect Supplies

Owner shall reimburse Contractor for indirect supplies utilized to execute the
Work, as defined by the Agreement, at cost equivalent to $4.20 per direct
workhour of employees up to, and including general foreman.

Indirect supplies, consumables, and services shall include, but are not be
limited to, the following list: (This list is not meant to be all inclusive)

General Office Supplies

Weather protection material and systems

Craft training supplies

Orientation supplies

Warehouse supplies

Bins, shelves, and dunnage

Computer and information technology supplies (paper, ink cartridges, etc.)

Unscheduled overtime meal expenses

Job specific recruitment advertising

Field survey supplies

Water/Ice supplies

Bottled Water

Coffee and coffee supplies for office complex

Sanitary supplies

All chemical toilets or office septic systems plus servicing

Janitorial supplies

All utilities required

All commercial trash storage and removal

All hazardous waste removal

Detours and barricades

Flag and lifeline supply

Site reproduction equipment and supplies

All 3rd party data processing, reproduction, and other services that exceed
normal project requirements

All office furniture

All project photo processing

Facilities for web camera locations onsite

Postage/Fedex/UPS or any other provider of transport

Individual monthly cell phone and land based cell phone bills (as approved by
Project Manager and Owner Rep)

Local community organization dues and related subscriptions

Hard hats

Safety glasses

Harnesses and belts

All other personal protective equipment

All pre-employment physicals

All pre-employment, random, or safety related drug and alcohol testing
regardless of provider



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.9 – Indirect Supplies

 

Special safety equipment and harnesses

Fire Extinguishers

Offsite safety training and supplies

HSE clinic and first aid supplies



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

SALARIED EXEMPT CLASSES AND RANGES

==> If work extends into 2007, an escalation rate of 4% will be applied.

==> The rates do not include payroll burden. All Changes in Law that effect
burden rates will be adjusted and billed at cost.

 

               RANGE

TITLE

  

GRADE

  

EXEMPT
NONEXEMPT

   MINIMUM         MAXIMUM

CONSTRUCTION OPS SUP MGR

   2    Exempt    $ 8,718    TO    $ 15,017

DIRECTOR PROJECT CONTROLS

   2    Exempt    $ 8,718    TO    $ 15,017

GENERAL MGR EMP. RELATIONS

   2    Exempt    $ 8,718    TO    $ 15,017

GENERAL MGR-PROJECT SUPPORT

   2    Exempt    $ 8,718    TO    $ 15,017

MANAGER OF EPC PROJECTS

   2    Exempt    $ 8,718    TO    $ 15,017

OPERATIONS MANAGER

   2    Exempt    $ 8,718    TO    $ 15,017

OPERATIONS SUPPORT MANAGER

   2    Exempt    $ 8,718    TO    $ 15,017

ACCOUNT MANAGER

   3    Exempt    $ 7,770    TO    $ 13,385

GENERAL MANAGER/JV ADMIN

   3    Exempt    $ 7,770    TO    $ 13,385

GROUP BUSINESS MANAGER

   3    Exempt    $ 7,770    TO    $ 13,385

MANAGER ESTIMATING

   3    Exempt    $ 7,770    TO    $ 13,385

MANAGER CORPORATE REPORTING

   3    Exempt    $ 7,770    TO    $ 13,385

MANAGER DIVISION BUSINESS

   3    Exempt    $ 7,770    TO    $ 13,385

MGR PLANNING & PROJ EXECUTION

   3    Exempt    $ 7,770    TO    $ 13,385

PROJECT DIRECTOR

   3    Exempt    $ 7,770    TO    $ 13,385

PROJECT EXECUTIVE

   3    Exempt    $ 7,770    TO    $ 13,385

BUSINESS UNIT MGR - PROJ CNTRL

   4    Exempt    $ 6,925    TO    $ 11,929

MGR STRATEGIC BUSINESS PLANNIN

   4    Exempt    $ 6,925    TO    $ 11,929

PROJECT MANAGER II - HEAVY

   4    Exempt    $ 6,925    TO    $ 11,929

PROJECT MANAGER II -INDUSTRIAL

   4    Exempt    $ 6,925    TO    $ 11,929

PROJECT OPERATIONS SUPPORT MGR

   4    Exempt    $ 6,925    TO    $ 11,929

SERVICES MGR -PROJECT CONTROLS

   4    Exempt    $ 6,925    TO    $ 11,929

SPECIAL PROJ/RES. MGR

   4    Exempt    $ 6,925    TO    $ 11,929

TURNAROUND MGR

   4    Exempt    $ 6,925    TO    $ 11,929

AUDIT MANAGER

   5    Exempt    $ 6,172    TO    $ 10,632

CONSTRUCTION MANAGER - II

   5    Exempt    $ 6,172    TO    $ 10,632

CORP SAFETY SUPPORT MGR

   5    Exempt    $ 6,172    TO    $ 10,632

CORPORATE IT SYSTEMS MANAGER

   5    Exempt    $ 6,172    TO    $ 10,632

ESTIMATOR IV

   5    Exempt    $ 6,172    TO    $ 10,632

MANAGER ENVIRONMENTAL SVCS

   5    Exempt    $ 6,172    TO    $ 10,632

MANAGER SENIOR

   5    Exempt    $ 6,172    TO    $ 10,632

MANAGER SYSTEMS ANALYST

   5    Exempt    $ 6,172    TO    $ 10,632

MANAGER EQUIPMENT OPERATIONS

   5    Exempt    $ 6,172    TO    $ 10,632

MANAGER II PROCUREMENT

   5    Exempt    $ 6,172    TO    $ 10,632

MANAGER SYSTEMS PROGRAMMING

   5    Exempt    $ 6,172    TO    $ 10,632

 

Page 1



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

MGR QUALITY CONTROL HEAVY DIV

   5    Exempt    $ 6,172    TO    $ 10,632

MGR COST RESEARCH & APPLICATIO

   5    Exempt    $ 6,172    TO    $ 10,632

MGR TECHNICAL SUPP-PROCUREMENT

   5    Exempt    $ 6,172    TO    $ 10,632

MGR.ENTERPRISE APPLICATION EMP

   5    Exempt    $ 6,172    TO    $ 10,632

OPERATIONS ENGINEER

   5    Exempt    $ 6,172    TO    $ 10,632

ORACLE APPLICATION SPECIALIST

   5    Exempt    $ 6,172    TO    $ 10,632

ORACLE DATABASE ADMINISTRATOR

   5    Exempt    $ 6,172    TO    $ 10,632

PROJECT MANAGER I - HEAVY

   5    Exempt    $ 6,172    TO    $ 10,632

PROJECT MANAGER I - INDUSTRIAL

   5    Exempt    $ 6,172    TO    $ 10,632

QUALITY ASSURANCE MANAGER

   5    Exempt    $ 6,172    TO    $ 10,632

ASST MGR FIELD ACCOUNTING

   6    Exempt    $ 5,501    TO    $ 9,476

CHIEF OF MAINTENANCE

   6    Exempt    $ 5,501    TO    $ 9,476

CONSTRUCTION MANAGER I

   6    Exempt    $ 5,501    TO    $ 9,476

DIRECTOR FACILITIES

   6    Exempt    $ 5,501    TO    $ 9,476

DIVISION SAFETY MANAGER

   6    Exempt    $ 5,501    TO    $ 9,476

ENGINEER CIVIL

   6    Exempt    $ 5,501    TO    $ 9,476

ENGINEER WELDING

   6    Exempt    $ 5,501    TO    $ 9,476

ER DIVISION MANAGER

   6    Exempt    $ 5,501    TO    $ 9,476

GEN SUPT. FIELD

   6    Exempt    $ 5,501    TO    $ 9,476

GEN. SUPT. CIVIL

   6    Exempt    $ 5,501    TO    $ 9,476

GENERAL MANAGER SUNSET STATION

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER AREA BUSINESS

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER BUS DEVELOPMENT

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER PROGRAM BUSINESS

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER CONTRACT ADMIN

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER COST AND CONT AD

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER EMPLOYEE DEVELOPMENT

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER ER COMPLIANCE

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER RISK MANAGEMENT

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER START UP

   6    Exempt    $ 5,501    TO    $ 9,476

MANAGER WELDING ENGINEERING

   6    Exempt    $ 5,501    TO    $ 9,476

ORACLE DATABASE PROG. ANALYST3

   6    Exempt    $ 5,501    TO    $ 9,476

PLANNING & PERFORMANCE MGR.

   6    Exempt    $ 5,501    TO    $ 9,476

PROJECT CONTROLS MANAGER II

   6    Exempt    $ 5,501    TO    $ 9,476

PROJECT ENGINEER (P.E.)

   6    Exempt    $ 5,501    TO    $ 9,476

SITE SUPT

   6    Exempt    $ 5,501    TO    $ 9,476

SR MANAGER ADMINISTRATIVE SVCS

   6    Exempt    $ 5,501    TO    $ 9,476

SUPT. PROJ - HVY

   6    Exempt    $ 5,501    TO    $ 9,476

SUPT. PROJECT -IND

   6    Exempt    $ 5,501    TO    $ 9,476

TURNAROUND COORDINATOR

   6    Exempt    $ 5,501    TO    $ 9,476

TURNAROUND SUPT

   6    Exempt    $ 5,501    TO    $ 9,476

AREA SAFETY MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

BUSINESS SYSTEMS ANALYST

   7    Exempt    $ 4,903    TO    $ 8,446

CMIS SYSTEM ADMINISTRATOR

   7    Exempt    $ 4,903    TO    $ 8,446

CMIS TECHNICAL ADMINISTRATOR

   7    Exempt    $ 4,903    TO    $ 8,446

 

Page 2



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

COMMUNITY RELATIONS MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

EAP MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

ESTIMATOR III

   7    Exempt    $ 4,903    TO    $ 8,446

FACILITIES MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

FIELD QUALITY CONTROL MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

LEAD WEB DESIGNER

   7    Exempt    $ 4,903    TO    $ 8,446

LITIGATION & CLAIMS MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER BENEFITS

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER CRAFT EMPLOYMENT

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER EMPLOYMENT

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER MATERIAL MANAGEMENT

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER BUSINESS

   7    Exempt    $ 4,903    TO    $ 8,445

MANAGER CRAFT TRAINING

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER EQUIPMENT

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER FINANCIAL ACCOUNTING

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER I EQUIPMENT PARTS

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER I PROCUREMENT

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER IT APPLICATIONS ADMIN

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER LABOR RELATIONS

   7    Exempt    $ 4,903    TO    $ 8,446

MANAGER SYSTEMS TRAINING

   7    Exempt    $ 4,903    TO    $ 8,446

MGR. BUSINESS ADMINISTRATION

   7    Exempt    $ 4,903    TO    $ 8,446

NETWORK APPLICATIONS COORD.SR.

   7    Exempt    $ 4,903    TO    $ 8,446

PROD/CST AYST 3

   7    Exempt    $ 4,903    TO    $ 8,446

PROJ. CONSTRUCTIBILITY COORD

   7    Exempt    $ 4,903    TO    $ 8,446

PROJECT CONSTRUCTION COORD

   7    Exempt    $ 4,903    TO    $ 8,446

PROJECT CONTROLS MANAGER I

   7    Exempt    $ 4,903    TO    $ 8,446

REGIONAL EMPLOYMENT MANAGER

   7    Exempt    $ 4,903    TO    $ 8,446

SENIOR SYSTEMS PROJECT LEADER

   7    Exempt    $ 4,903    TO    $ 8,446

SR SUPT ELEC/POWER

   7    Exempt    $ 4,903    TO    $ 8,446

SUPT. AREA

   7    Exempt    $ 4,903    TO    $ 8,446

SUPT. FIELD

   7    Exempt    $ 4,903    TO    $ 8,446

SYSTEMS ANALYST/PROGRAMMER II

   7    Exempt    $ 4,903    TO    $ 8,446

TAX ANALYST

   7    Exempt    $ 4,903    TO    $ 8,446

ACCOUNTING MGR GENERAL ACCT

   8    Exempt    $ 4,370    TO    $ 7,527

CONTRACT/SUB ADMINISTRATOR

   8    Exempt    $ 4,370    TO    $ 7,527

CONTRACT/SUB ADMINISTRATOR 2

   8    Exempt    $ 4,370    TO    $ 7,527

CRAFT SUPT

   8    Exempt    $ 4,370    TO    $ 7,527

EMPLOYEE BENEFITS SUPERVISOR

   8    Exempt    $ 4,370    TO    $ 7,527

INST. TECH SUPT

   8    Exempt    $ 4,370    TO    $ 7,527

INTERNATIONAL SECURITY MGR

   8    Exempt    $ 4,370    TO    $ 7,527

KINGAIR PILOT

   8    Exempt    $ 4,370    TO    $ 7,527

MANAGER CORPORATE PAYROLL

   8    Exempt    $ 4,370    TO    $ 7,527

MANAGER BUSINESS/JV ADMIN

   8    Exempt    $ 4,370    TO    $ 7,527

MANAGER ELECTRICAL SERVICES

   8    Exempt    $ 4,370    TO    $ 7,527

MANAGER FIELD EMPLOYMENT

   8    Exempt    $ 4,370    TO    $ 7,527

 

Page 3



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

MANAGER II MATERIAL

   8    Exempt    $ 4,370    TO    $ 7,527

MANAGER SUPPORT SERVICES

   8    Exempt    $ 4,370    TO    $ 7,527

PETROLEUM LANDMAN

   8    Exempt    $ 4,370    TO    $ 7,527

PROCUREMENT COORDINATOR III

   8    Exempt    $ 4,370    TO    $ 7,527

PROJECT CONTROLS REP. III

   8    Exempt    $ 4,370    TO    $ 7,527

PROJECT SAFETY SUPPORT MANAGER

   8    Exempt    $ 4,370    TO    $ 7,527

START-UP COORDINATOR

   8    Exempt    $ 4,370    TO    $ 7,527

STR STL/RIGGING SUPT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPERVISOR QC

   8    Exempt    $ 4,370    TO    $ 7,527

SUPERVISOR AUDIT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT INSL/PAINT-POWER

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. BOILER

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. CIVIL

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. CONC PAVING

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. CONCRETE

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. ELECTRICAL

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. EQUIP. - HVY

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. FIELD EQUIP

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. INSTRUMENT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. INSULATION

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. MAINTENANCE

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. MECHANICAL

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. MILLWRIGHT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. PAINT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. PIPE

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. PLANT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. RIGGING

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. SHOP

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. STRUCT. STEEL

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. TELEPHONE OPR

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. TRANSP

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. DIRT

   8    Exempt    $ 4,370    TO    $ 7,527

SUPT. SHOP-AUTO

   8    Exempt    $ 4,370    TO    $ 7,527

SUPVR. NETWORK APPL. COORD.

   8    Exempt    $ 4,370    TO    $ 7,527

SYSTEMS PROGRAMMER II

   8    Exempt    $ 4,370    TO    $ 7,527

TURNAROUND FACILITATOR

   8    Exempt    $ 4,370    TO    $ 7,527

TURNOVER COORDINATOR

   8    Exempt    $ 4,370    TO    $ 7,527

WORKERS COMPENSATION MANAGER

   8    Exempt    $ 4,370    TO    $ 7,527

BUSINESS DEVELOPMENT SUPP MGR

   9    Exempt    $ 3,900    TO    $ 6,703

CLIENT SYSTEMS SPEC

   9    Exempt    $ 3,900    TO    $ 6,703

CONSTRUCTIBILITY MGR. CRAFT

   9    Exempt    $ 3,900    TO    $ 6,703

CONSTRUCTION REPRESENTATIVE II

   9    Exempt    $ 3,900    TO    $ 6,703

ER COMPLIANCE COORDINATOR

   9    Exempt    $ 3,900    TO    $ 6,703

ESTIMATOR II

   9    Exempt    $ 3,900    TO    $ 6,703

FACILITY SECURITY OFFICER III

   9    Exempt    $ 3,900    TO    $ 6,703

 

Page 4



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

FINANCE ANLYST

   9    Exempt    $ 3,900    TO    $ 6,703

GEN FRMN ELECTRICAL I

   9    Exempt    $ 3,900    TO    $ 6,703

I.T. ASSET RESOURCE MANAGER

   9    Exempt    $ 3,900    TO    $ 6,703

INFORMATION SYSTEMS AUDITOR

   9    Exempt    $ 3,900    TO    $ 6,703

INSTRUMENT SPECIALIST

   9    Exempt    $ 3,900    TO    $ 6,703

LABOR RELATIONS REPRESENTATIVE

   9    Exempt    $ 3,900    TO    $ 6,703

MANAGER FIELD SURVEY

   9    Exempt    $ 3,900    TO    $ 6,703

MANAGER ACCOUNTS PAYABLE ACCT

   9    Exempt    $ 3,900    TO    $ 6,703

MANAGER PUBLIC AFFAIRS

   9    Exempt    $ 3,900    TO    $ 6,703

MANAGER WELD TESTING

   9    Exempt    $ 3,900    TO    $ 6,703

MANAGER. SITE SECURITY

   9    Exempt    $ 3,900    TO    $ 6,703

MEETING PLANNER

   9    Exempt    $ 3,900    TO    $ 6,703

PLNR/SCHEDULER III

   9    Exempt    $ 3,900    TO    $ 6,703

PROD/CST AYST 2

   9    Exempt    $ 3,900    TO    $ 6,703

SENIOR AUDITOR-Finance & OPER.

   9    Exempt    $ 3,900    TO    $ 6,703

SENIOR RECRUITER

   9    Exempt    $ 3,900    TO    $ 6,703

SR. SALES & MARKETING COORD

   9    Exempt    $ 3,900    TO    $ 6,703

STATISTICIAN

   9    Exempt    $ 3,900    TO    $ 6,703

SUPERVISOR SKETCH

   9    Exempt    $ 3,900    TO    $ 6,703

SUPERVISOR TELECOMUNICATIONS

   9    Exempt    $ 3,900    TO    $ 6,703

SUPERVISOR EQUIPMENT - CRANE

   9    Exempt    $ 3,900    TO    $ 6,703

SYSTEMS ANALYST/PROGRAMMER I

   9    Exempt    $ 3,900    TO    $ 6,703

TURNAROUND SCHEDULER

   9    Exempt    $ 3,900    TO    $ 6,703

AREA LEAD SKETCHER

   10    Exempt    $ 3,487    TO    $ 5,962

ASST GEN MGR SUNSET STATION

   10    Exempt    $ 3,487    TO    $ 5,962

ASST SUPT

   10    Exempt    $ 3,487    TO    $ 5,962

ASST SUPT. SHOP

   10    Exempt    $ 3,487    TO    $ 5,962

CRAFT FACILITATOR

   10    Exempt    $ 3,487    TO    $ 5,962

CRAFT SUPERVISOR

   10    Exempt    $ 3,487    TO    $ 5,962

DIVISION ADMIN. SERVICES MGR

   10    Exempt    $ 3,487    TO    $ 5,962

EAP COORDINATOR

   10    Exempt    $ 3,487    TO    $ 5,962

EQUIPMENT ANALYST III

   10    Exempt    $ 3,487    TO    $ 5,962

EQUIPMENT COORD. PROC/SALES

   10    Exempt    $ 3,487    TO    $ 5,962

EQUIPMENT COORDINATOR III

   10    Exempt    $ 3,487    TO    $ 5,962

FACILITY SECURITY OFFICER II

   10    Exempt    $ 3,487    TO    $ 5,962

FIELD SURVEY SUPERVISOR

   10    Exempt    $ 3,487    TO    $ 5,962

GRAPHIC SUPERVISOR

   10    Exempt    $ 3,487    TO    $ 5,962

INSTRUMENT SPECIALIST

   10    Exempt    $ 3,487    TO    $ 5,962

MANAGER I MATERIAL

   10    Exempt    $ 3,487    TO    $ 5,962

MANAGER WAREHOUSE

   10    Exempt    $ 3,487    TO    $ 5,962

MG OF MARKETING SUNSET STATION

   10    Exempt    $ 3,487    TO    $ 5,962

MGR ENTERTAINMENT/PROMOTIONS

   10    Exempt    $ 3,487    TO    $ 5,962

MGR FIELD ADMIN SERVICES II

   10    Exempt    $ 3,487    TO    $ 5,962

NETWORK APPLICATIONS COORD.

   10    Exempt    $ 3,487    TO    $ 5,962

PLNR/SCHEDULER II

   10    Exempt    $ 3,487    TO    $ 5,962

 

Page 5



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

PROCUREMENT COORDINATOR II

   10    Exempt    $ 3,487    TO    $ 5,962

PROGRAMMER

   10    Exempt    $ 3,487    TO    $ 5,962

PROJECT CONTROLS REP II

   10    Exempt    $ 3,487    TO    $ 5,962

PROJECT SAFETY COORDINATOR

   10    Exempt    $ 3,487    TO    $ 5,962

SR APPLICATION/TRAINING SPEC

   10    Exempt    $ 3,487    TO    $ 5,962

SUPERINTENDENT LABOR

   10    Exempt    $ 3,487    TO    $ 5,962

SUPERVISOR ACCOUNTING

   10    Exempt    $ 3,487    TO    $ 5,962

TURNAROUND PLANNER

   10    Exempt    $ 3,487    TO    $ 5,962

ACCOUNTANT II

   11    Exempt    $ 3,119    TO    $ 5,301

APPLICATION SECURITY SPEC

   11    Exempt    $ 3,119    TO    $ 5,301

APPLICATIONS/TRAINING SPEC

   11    Exempt    $ 3,119    TO    $ 5,301

CATERING MANAGER

   11    Exempt    $ 3,119    TO    $ 5,301

CONSTRUCTION REPRESENTATIVE I

   11    Exempt    $ 3,119    TO    $ 5,301

CRANE INSPECTOR

   11    Exempt    $ 3,119    TO    $ 5,301

DATA COMM SPEC

   11    Exempt    $ 3,119    TO    $ 5,301

EMPLOYEE BENEFITS COORDINATOR

   11    Exempt    $ 3,119    TO    $ 5,301

ESTIMATOR I

   11    Exempt    $ 3,119    TO    $ 5,301

FACILITY SECURITY OFFICER I

   11    Exempt    $ 3,119    TO    $ 5,301

FRMN CABLE PULLER

   11    Exempt    $ 3,119    TO    $ 5,301

GENERAL MANAGER RESTAURANT

   11    Exempt    $ 3,119    TO    $ 5,301

INDUSTRIAL HYGIENIST - FIELD

   11    Exempt    $ 3,119    TO    $ 5,301

PARALEGAL

   11    Exempt    $ 3,119    TO    $ 5,301

PLNR/SCHEDULER I

   11    Exempt    $ 3,119    TO    $ 5,301

PROD/CST AYST 1

   11    Exempt    $ 3,119    TO    $ 5,301

PROJECT CONTROLS REP I

   11    Exempt    $ 3,119    TO    $ 5,301

SENIOR DESKTOP TECH. ADMINIST.

   11    Exempt    $ 3,119    TO    $ 5,301

SUPERVISOR ELECTRICAL SERVICE

   11    Exempt    $ 3,119    TO    $ 5,301

SUPERVISOR ELECTRICAL SHOP

   11    Exempt    $ 3,119    TO    $ 5,301

SUPERVISOR MAINT.

   11    Exempt    $ 3,119    TO    $ 5,301

SUPERVISOR PAYROLL

   11    Exempt    $ 3,119    TO    $ 5,301

SUPERVISOR TRAINING

   11    Exempt    $ 3,119    TO    $ 5,301

SUPERVISOR YARD

   11    Exempt    $ 3,119    TO    $ 5,301

TRAFFIC CONTROL COORDINATOR

   11    Exempt    $ 3,119    TO    $ 5,301

ACCOUNTANT FIELD

   12    Exempt    $ 2,789    TO    $ 4,714

DIVISION ADMINISTRATIVE COORD

   12    Exempt    $ 2,789    TO    $ 4,714

EQUIPMENT ANALYST II

   12    Exempt    $ 2,789    TO    $ 4,714

EQUIPMENT COORDINATOR II

   12    Exempt    $ 2,789    TO    $ 4,714

GRAPHIC DESIGN SPECIALIST

   12    Exempt    $ 2,789    TO    $ 4,714

MANAGER FIELD ADMIN SERVICES

   12    Exempt    $ 2,789    TO    $ 4,714

MASTER MECHANIC

   12    Exempt    $ 2,789    TO    $ 4,714

PUBLIC AFFAIRS COORDINATOR

   12    Exempt    $ 2,789    TO    $ 4,714

RECRUITER

   12    Exempt    $ 2,789    TO    $ 4,714

SALES MANAGER

   12    Exempt    $ 2,789    TO    $ 4,714

STAFF AUDITOR-Finance & OPER.

   12    Exempt    $ 2,789    TO    $ 4,714

SUPERVISOR DATA ENTRY

   12    Exempt    $ 2,789    TO    $ 4,714

 

Page 6



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

SUPERVISOR PROJ DOCUMENT CTRL

   12    Exempt    $ 2,789    TO    $ 4,714

ACCOUNTANT I

   13    Exempt    $ 2,494    TO    $ 4,192

CENTRAL RECORDS SUPERVISOR

   13    Exempt    $ 2,494    TO    $ 4,192

CHEF

   13    Exempt    $ 2,494    TO    $ 4,192

CLERICAL ACCOUNTING SUPERVISOR

   13    Exempt    $ 2,494    TO    $ 4,192

FACILITIES COORDINATOR

   13    Exempt    $ 2,494    TO    $ 4,192

PERSONNEL RECORDS SUPERVISOR

   13    Exempt    $ 2,494    TO    $ 4,192

PROCUREMENT COORDINATOR I

   13    Exempt    $ 2,494    TO    $ 4,192

SUPERVISOR OFFICE SUPPLY

   13    Exempt    $ 2,494    TO    $ 4,192

WAREHOUSE ADMINISTRATOR I

   13    Exempt    $ 2,494    TO    $ 4,192

CLERICAL SUPERVISOR

   14    Exempt    $ 2,232    TO    $ 3,727

EQUIPMENT ANALYST I

   14    Exempt    $ 2,232    TO    $ 3,727

EQUIPMENT COORDINATOR I

   14    Exempt    $ 2,232    TO    $ 3,727

MAIL ROOM SUPERVISOR

   14    Exempt    $ 2,232    TO    $ 3,727

SUPERVISOR SECURITY

   14    Exempt    $ 2,232    TO    $ 3,727

ASSISTANT CLUB MANAGER

   15    Exempt    $ 1,997    TO    $ 3,312

EQUIPMENT SALES ADMINISTRATOR

   15    Exempt    $ 1,997    TO    $ 3,312

LAB MANAGER

   15    Exempt    $ 1,997    TO    $ 3,312

SUPERVISOR - OIL LAB

   15    Exempt    $ 1,997    TO    $ 3,312

IT INVENTORY CONTROL SPEC.

   16    Exempt    $ 1,786    TO    $ 2,945 SALARY NON-EXEMPT CLASS AND RANGES
              

GEOLOGIST

   8    Non-exempt    $ 4,370    TO    $ 7,667

CONTRACT ANALYST

   9    Non-exempt    $ 3,900    TO    $ 6,827

DESIGN TECH

   10    Non-exempt    $ 3,487    TO    $ 6,072

NURSE

   11    Non-exempt    $ 3,119    TO    $ 5,400

PROJECT SAFETY FACILITATOR

   11    Non-exempt    $ 3,119    TO    $ 5,400

CRANE INSPECTOR

   11    Non-exempt    $ 3,119    TO    $ 5,400

QC INSP

   11    Non-exempt    $ 3,119    TO    $ 5,400

CONTRACTOR INSP

   11    Non-exempt    $ 3,119    TO    $ 5,400

PARTY CHIEF

   11    Non-exempt    $ 3,119    TO    $ 5,400

SUPERVISOR WAREHOUSE

   12    Non-exempt    $ 2,789    TO    $ 4,801

PROPOSAL COORDINATOR

   12    Non-exempt    $ 2,789    TO    $ 4,801

SKETCH TECHNICIAN

   12    Non-exempt    $ 2,789    TO    $ 4,801

MICRO SUPPORT SPEC

   12    Non-exempt    $ 2,789    TO    $ 4,801

CONTRACT/SUB COORD

   12    Non-exempt    $ 2,789    TO    $ 4,801

SAFETY INSPECTOR

   12    Non-exempt    $ 2,789    TO    $ 4,801

SUPERVISOR I COATINGS

   12    Non-exempt    $ 2,789    TO    $ 4,801

SUPERVISOR II COATINGS

   12    Non-exempt    $ 2,789    TO    $ 4,801

ENVIRONMENT COORDINATOR I

   13    Non-exempt    $ 2,494    TO    $ 4,270

DISTRIBUTION COORDINATOR

   13    Non-exempt    $ 2,494    TO    $ 4,270

 

Page 7



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

TRAINING COORDINATOR

   13    Non-exempt    $ 2,494    TO    $ 4,270

PLANNER

   13    Non-exempt    $ 2,494    TO    $ 4,270

MEDIC

   13    Non-exempt    $ 2,494    TO    $ 4,270

PROJ SAF ASST

   13    Non-exempt    $ 2,494    TO    $ 4,270

TELEPHONE TECH

   13    Non-exempt    $ 2,494    TO    $ 4,270

TRAVEL COORDINATOR

   13    Non-exempt    $ 2,494    TO    $ 4,270

EXECUTIVE SECRETARY

   13    Non-exempt    $ 2,494    TO    $ 4,270

LEGAL SECRETARY II

   13    Non-exempt    $ 2,494    TO    $ 4,270

LEAD MAINT WORKER

   13    Non-exempt    $ 2,494    TO    $ 4,270

MAINT ASST AIRCRAFT

   13    Non-exempt    $ 2,494    TO    $ 4,270

AC TECH LEAD

   13    Non-exempt    $ 2,494    TO    $ 4,270

HVAC TECHNICIAN

   13    Non-exempt    $ 2,494    TO    $ 4,270

EXPEDITER FIELD SUPPLY

   14    Non-exempt    $ 2,232    TO    $ 3,796

EMPLOYEE BENEFITS SPECIALIST

   14    Non-exempt    $ 2,232    TO    $ 3,796

COOP/INTERN

   14    Non-exempt    $ 2,232    TO    $ 3,796

DRAFT/SKETCHER I

   14    Non-exempt    $ 2,232    TO    $ 3,796

MICROSUPPORT ASSISTANT

   14    Non-exempt    $ 2,232    TO    $ 3,796

HELP DESK COORDINATOR

   14    Non-exempt    $ 2,232    TO    $ 3,796

AUDIO VISUAL TECH.

   14    Non-exempt    $ 2,232    TO    $ 3,796

PROPOSAL TECH

   14    Non-exempt    $ 2,232    TO    $ 3,796

RETIREMENT PLAN SPECIALIST

   14    Non-exempt    $ 2,232    TO    $ 3,796

ACCOUNTING SERVICES REP.

   14    Non-exempt    $ 2,232    TO    $ 3,796

ADMIN FIELD SVCS REP

   14    Non-exempt    $ 2,232    TO    $ 3,796

CORP SAF ADMIN

   14    Non-exempt    $ 2,232    TO    $ 3,796

IT LEASE COORDINATOR

   14    Non-exempt    $ 2,232    TO    $ 3,796

LICENSING SPEC.

   14    Non-exempt    $ 2,232    TO    $ 3,796

SECRETARY III

   14    Non-exempt    $ 2,232    TO    $ 3,796

FACILITY SECURITY ASSISTANT

   14    Non-exempt    $ 2,232    TO    $ 3,796

LEGAL SECRETARY I

   14    Non-exempt    $ 2,232    TO    $ 3,796

ADMINISTRATIVE COORDINATOR

   14    Non-exempt    $ 2,232    TO    $ 3,796

MARKETING COORDINATOR

   14    Non-exempt    $ 2,232    TO    $ 3,796

SUP/PROD TEC COORD

   14    Non-exempt    $ 2,232    TO    $ 3,796

EMPLOYMENT REPRESENTATIVE

   15    Non-exempt    $ 1,997    TO    $ 3,374

CLERK ACCOUNTING III

   15    Non-exempt    $ 1,997    TO    $ 3,374

CLK ACCT IV

   15    Non-exempt    $ 1,997    TO    $ 3,374

CLERK RISK MGT/INS

   15    Non-exempt    $ 1,997    TO    $ 3,374

FLD SAF ADMIN

   15    Non-exempt    $ 1,997    TO    $ 3,374

SECRETARY II

   15    Non-exempt    $ 1,997    TO    $ 3,374

COMPUTER OPERATOR

   15    Non-exempt    $ 1,997    TO    $ 3,374

LEAD OIL LAB TECH

   15    Non-exempt    $ 1,997    TO    $ 3,374

SALES COORDINATOR

   16    Non-exempt    $ 1,786    TO    $ 3,000

LAB TECH III

   16    Non-exempt    $ 1,786    TO    $ 3,000

CLK ACCT II

   16    Non-exempt    $ 1,786    TO    $ 3,000

CLERK PAYROLL

   16    Non-exempt    $ 1,786    TO    $ 3,000

CLERK PAYROLL II

   16    Non-exempt    $ 1,786    TO    $ 3,000

 

Page 8



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.10

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

RATE REVISION APPROVED JULY 21, 2005

 

CLERK FLD OFF II

   16    Non-exempt    $ 1,786    TO    $ 3,000

SUPPLY CHAIN SUPPORT SPEC

   16    Non-exempt    $ 1,786    TO    $ 3,000

IT BILLING COORDINATOR

   16    Non-exempt    $ 1,786    TO    $ 3,000

CLERK INSUR

   16    Non-exempt    $ 1,786    TO    $ 3,000

SECURITY OFFICER II

   16    Non-exempt    $ 1,786    TO    $ 3,000

LAB TECH II

   17    Non-exempt    $ 1,597    TO    $ 2,668

LAB TECH MATERIALS

   17    Non-exempt    $ 1,597    TO    $ 2,668

CLK ACCT I

   17    Non-exempt    $ 1,597    TO    $ 2,668

ACCTG/SECR CLK

   17    Non-exempt    $ 1,597    TO    $ 2,668

ACCTS PAY CLK III

   17    Non-exempt    $ 1,597    TO    $ 2,668

CLERK FIELD OFFICE I

   17    Non-exempt    $ 1,597    TO    $ 2,668

OFF SUPPLY CLK SR

   17    Non-exempt    $ 1,597    TO    $ 2,668

PERSONNEL RCDS CLK

   17    Non-exempt    $ 1,597    TO    $ 2,668

CLERK III

   17    Non-exempt    $ 1,597    TO    $ 2,668

DOC CONT CLK-LEAD

   17    Non-exempt    $ 1,597    TO    $ 2,668

SECRETARY I

   17    Non-exempt    $ 1,597    TO    $ 2,668

MTL SPEC WAREHOUSE

   17    Non-exempt    $ 1,597    TO    $ 2,668

MATERIAL HANDLER 3

   17    Non-exempt    $ 1,597    TO    $ 2,668

LAB TECH

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLK EQ RECORDS

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK TOOLROOM

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK PURCHASING

   18    Non-exempt    $ 1,429    TO    $ 2,372

DATA ENTRY CLK I

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK OFFICE SUPPLY

   18    Non-exempt    $ 1,429    TO    $ 2,372

REPRODUCTION OPER.

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK MAIL/MESSNGR

   18    Non-exempt    $ 1,429    TO    $ 2,372

OPR PBX

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK I

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK II

   18    Non-exempt    $ 1,429    TO    $ 2,372

DOCUMENT CONTROL CLERK

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK RECORDS II

   18    Non-exempt    $ 1,429    TO    $ 2,372

RECEPTIONIST

   18    Non-exempt    $ 1,429    TO    $ 2,372

MATERIAL HANDLER 2

   18    Non-exempt    $ 1,429    TO    $ 2,372

SERVICE ATTENDANT

   18    Non-exempt    $ 1,429    TO    $ 2,372

SECURITY OFFICER 1

   18    Non-exempt    $ 1,429    TO    $ 2,372

JANITOR

   18    Non-exempt    $ 1,429    TO    $ 2,372

JANITOR MAINTENANCE

   18    Non-exempt    $ 1,429    TO    $ 2,372

TRUCK DRIVER CHAUFFEUR

   18    Non-exempt    $ 1,429    TO    $ 2,372

CLERK PART TIME

   19    Non-exempt    $ 1,278    TO    $ 2,108

CLERK STUDENT

   19    Non-exempt    $ 1,278    TO    $ 2,108

CLERK TOOLROOM

   19    Non-exempt    $ 1,278    TO    $ 2,108

COOK

   19    Non-exempt    $ 1,278    TO    $ 2,108

CLERK RECORDS I

   19    Non-exempt    $ 1,278    TO    $ 2,108

MATERIAL HANDLER 1

   19    Non-exempt    $ 1,278    TO    $ 2,108

 

Page 9



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.11 – Information Technology

Owner shall reimburse Contractor for information technology utilized to execute
the Work, as defined by the Agreement, at cost equivalent to $.60 per direct
workhour expended, up to and including general foreman.

The following is a representative list and not meant to be all inclusive:

Hardware

Personnel Computers

Laptop Computers

Monitors

Keyboards

Mouse

Printers

Plotters

Ethernet or Modems

Drives

Servers

Routers

Switches

UPS

Software

Microsoft Office

AutoCAD

Primavera

Commonpoint

Oracle

Expedition

CMIS

QTRAX

Licensing Fees

Voice Communications

Digital Phones

Analog Phones

Voice Mail

Lines

Installation Expenses

Miscellaneous Supplies

Cables

Disks

Adapters



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

Exhibit C.11 - Information Technology

 

Power Strips

Usage and Transmitting Costs

T-1 Line

Time & Attendance

Monthly service charges



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.12

HOME OFFICE ENGINEERING AND PROCUREMENT

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

AND DESCRIPTIONS

For determining the billable portion of premium time for Non-Exempt emloyees, it
is allocated by project on a proportional basis on hours and projects worked per
week. Example: Employee works 50 hours @ $12 per WH on 4 projects. The total
Premium of $60 (10 WH's x $6) will be divided proportionally among the projects
based on the total hours charged. Please see Section 1.8 of Checklist of costs
for Payroll Burden.

==> If work extends into 2007, an escalation rate of 4% will be applied.

 

               RANGE

TITLE

  

GRADE

  

EXEMPT
NONEXEMPT

   MINIMUM         MAXIMUM

Trainee Draftsperson

   TES1    Non-exempt    $ 3,460    TO    $ 5,138

Draftsperson

      Non-exempt    $ 3,460    TO    $ 5,138

Advanced Draftsperson

      Non-exempt    $ 3,460    TO    $ 5,138

Senior Draftsperson

   TES2    Non-exempt    $ 4,325    TO    $ 6,851

Associate Designer

      Non-exempt    $ 4,325    TO    $ 6,851

Assoc. Engineering Technician

      Non-exempt    $ 4,325    TO    $ 6,851

Assoc. Architectural Technician

      Non-exempt    $ 4,325    TO    $ 6,851

Model Builder Trainee

      Non-exempt    $ 4,325    TO    $ 6,851

Support Technician

      Non-exempt    $ 4,325    TO    $ 6,851

Designer

   TES3    Non-exempt    $ 5,190    TO    $ 8,927

Engineering Technician

      Non-exempt    $ 5,190    TO    $ 8,927

Architectural Technician

      Non-exempt    $ 5,190    TO    $ 8,927

Model Builder

      Non-exempt    $ 5,190    TO    $ 8,927

Inspector

      Non-exempt    $ 5,190    TO    $ 8,927

Advance Support Technician

      Non-exempt    $ 5,190    TO    $ 8,927

Senior Designer

   TES4-7    Non-exempt    $ 6,055    TO    $ 9,757

Sr. Engineering Technician

      Non-exempt    $ 6,055    TO    $ 9,757

Sr. Architectural Technician

      Non-exempt    $ 6,055    TO    $ 9,757

Senior Model Builder

      Non-exempt    $ 6,055    TO    $ 9,757

Senior Inspector

      Non-exempt    $ 6,055    TO    $ 9,757

Senior Support Technician

      Non-exempt    $ 6,055    TO    $ 9,757

Project Group Leader

   TES4-5    Exempt    $ 6,920    TO    $ 10,380

Design Group Leader

      Exempt    $ 6,920    TO    $ 10,380

Support Group Leader

      Exempt    $ 6,920    TO    $ 10,380

Technical Specialist

      Exempt    $ 6,920    TO    $ 10,380

Field Specialist

      Exempt    $ 6,920    TO    $ 10,380

Model Builder Specialist

      Exempt    $ 6,920    TO    $ 10,380

Area Project Leader

   TES6-7    Exempt    $ 7,439    TO    $ 11,003

Staff Specialist

      Exempt    $ 7,439    TO    $ 11,003

Sr. Project Group Leader

      Exempt    $ 7,439    TO    $ 11,003

Sr. Design Group Leader

      Exempt    $ 7,439    TO    $ 11,003

Sr. Support Group Leader

      Exempt    $ 7,439    TO    $ 11,003

Sr. Technical Specialist

      Exempt    $ 7,439    TO    $ 11,003

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.12

HOME OFFICE ENGINEERING AND PROCUREMENT

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

AND DESCRIPTIONS

For determining the billable portion of premium time for Non-Exempt emloyees, it
is allocated by project on a proportional basis on hours and projects worked per
week. Example: Employee works 50 hours @ $12 per WH on 4 projects. The total
Premium of $60 (10 WH's x $6) will be divided proportionally among the projects
based on the total hours charged. Please see Section 1.8 of Checklist of costs
for Payroll Burden.

==> If work extends into 2007, an escalation rate of 4% will be applied.

 

               RANGE

TITLE

  

GRADE

  

EXEMPT
NONEXEMPT

   MINIMUM         MAXIMUM

Sr. Field Specialist

      Exempt    $ 7,439    TO    $ 11,003

Sr. Model Builder Specialist

      Exempt    $ 7,439    TO    $ 11,003

Assoc. Engineer/Architect

   ENG 1    Non-exempt    $ 5,190    TO    $ 8,096

Assoc. Design Engr./Arch.

      Non-exempt    $ 5,190    TO    $ 8,096

Assoc. Field Engineer

      Non-exempt    $ 5,190    TO    $ 8,096

Assoc. Industrial Specialist

      Non-exempt    $ 5,190    TO    $ 8,096

Assoc. Support Engineer

      Non-exempt    $ 5,190    TO    $ 8,096

Design Engineer/Architect

   ENG2    Non-exempt    $ 6,055    TO    $ 9,757

Field Engineer

      Non-exempt    $ 6,055    TO    $ 9,757

Field Admin. Engineer

      Non-exempt    $ 6,055    TO    $ 9,757

Industrial Specialist

      Non-exempt    $ 6,055    TO    $ 9,757

Support Engineer

      Non-exempt    $ 6,055    TO    $ 9,757

Adv. Design Engineer/Architect

   ENG3    Exempt    $ 6,055    TO    $ 9,757

Adv. Field Engineer

      Exempt    $ 6,055    TO    $ 9,757

Adv. Industrial Specialist

      Exempt    $ 6,055    TO    $ 9,757

Adv. Support Engineer

      Exempt    $ 6,055    TO    $ 9,757

Asst. Project Engineer

      Exempt    $ 6,055    TO    $ 9,757

Staff Engineer/Architect

   ENG4    Exempt    $ 6,920    TO    $ 11,003

Lead Engineer/Architect

      Exempt    $ 6,920    TO    $ 11,003

Project Engineer/Architect

      Exempt    $ 6,920    TO    $ 11,003

Asst. Resident Engineer

      Exempt    $ 6,920    TO    $ 11,003

Senior Engineer/Architect

      Exempt    $ 6,920    TO    $ 11,003

Senior Field Engineer

      Exempt    $ 6,920    TO    $ 11,003

Senior Support Engineer

      Exempt    $ 6,920    TO    $ 11,003

Staff Specialist

      Exempt    $ 6,920    TO    $ 11,003

Sr. Lead Engineer/Architect

   ENG5    Exempt    $ 8,650    TO    $ 12,871

Sr. Project Engineer

      Exempt    $ 8,650    TO    $ 12,871

Resident Engineer

      Exempt    $ 8,650    TO    $ 12,871

Sr. Staff Engineer/Architect

      Exempt    $ 8,650    TO    $ 12,871

Sr. Staff Specialist

      Exempt    $ 8,650    TO    $ 12,871

Consulting Engineer

   ENG-6&7    Exempt    $ 9,515    TO    $ 14,117

Staff Consultant

      Exempt    $ 9,515    TO    $ 14,117

Construction Manager

      Exempt    $ 9,515    TO    $ 14,117

 

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.12

HOME OFFICE ENGINEERING AND PROCUREMENT

EXEMPT AND NON-EXEMPT INDIRECT OCCUPATION/RATES

AND DESCRIPTIONS

For determining the billable portion of premium time for Non-Exempt emloyees, it
is allocated by project on a proportional basis on hours and projects worked per
week. Example: Employee works 50 hours @ $12 per WH on 4 projects. The total
Premium of $60 (10 WH's x $6) will be divided proportionally among the projects
based on the total hours charged. Please see Section 1.8 of Checklist of costs
for Payroll Burden.

==> If work extends into 2007, an escalation rate of 4% will be applied.

 

               RANGE

TITLE

  

GRADE

  

EXEMPT
NONEXEMPT

   MINIMUM         MAXIMUM

Department Manager

   PR -1&2,    Exempt    $ 9,515    TO    $ 15,570

Project Manager

   MP-4&5    Exempt    $ 9,515    TO    $ 15,570

Buyer

   PC2 & MM2    Exempt    $ 6,055    TO    $ 10,172

Estimator

      Exempt    $ 6,055    TO    $ 10,172

Scheduler

      Exempt    $ 6,055    TO    $ 10,172

Field Technician

      Exempt    $ 6,055    TO    $ 10,588

Senior Capital Accountant

      Exempt    $ 6,055    TO    $ 11,003

Project Administrator

      Exempt    $ 6,055    TO    $ 11,003

Staff Project Administrator

   PC3-5, MM3-5 & CON 1-3    Exempt    $ 6,920    TO    $ 12,248

Lead Estimator

      Exempt    $ 6,920    TO    $ 12,248

Senior Field Specialist

      Exempt    $ 6,920    TO    $ 12,248

Secretary, Clerk

   PS1- PS4 & AD 1-4    Non-exempt    $ 2,249    TO    $ 5,190

 

Page 3 of 3



--------------------------------------------------------------------------------

LOGO [g51199img_008.jpg]

EXHIBIT C.13 – FIELD ASSIGNMENT GUIDELINE

 

TITLE:    FIELD ASSIGNMENT AND INTEROFFICE LOANS

      DOC. NO.:    G 0111 010          REVISION NO.:    02 (24.May.99)         
PROJECT NO.:    151252

CONTRACTOR (TITLE):

   PROJ. MGR. APPROVAL:    Hosny Mohamed    DISCIPLINE:    Human Resources

    US Human Resources Manager

         BUSINESS UNIT:    General Usage    CONTRACTOR APPROVAL:    Mary Arnold
   OFFICE:    Atlanta

 

1 GENERAL

The following guidelines apply to all employees except those hired locally at
the site for a project:

 

1.1 The purpose of this guideline is to establish provisions for consistent
handling of field assignments and interoffice loans. It does not apply to field
visits to gather design information.

 

1.2 The intent of this guideline applies to all employees without reference to
the terms and conditions which may exist between the Contractor and the Owner or
between Contractor offices.

 

1.3 Arrangements such as reporting date, location of assignment, reporting
relationships, scope of work, nature of responsibility, duration of assignment
and other general conditions must be coordinated between the Site/Project
Manager and the employee’s supervisor. The employee’s supervisor is responsible
for assisting the employee in understanding the assignment and resolving any
confusion.

 

1.4 The Site/Project Manager is responsible for the coordination and execution
of all field assignments and will confirm assignments by copy of the Human
Resources Action Form.

 

1.5 All field assignments are subject to approval by the appropriate Project
Manager or the JV Project Executive.

 

1.6 Travel time will be paid for initial trip to site and return from site after
completion of assignment. Time will not be paid for home visitations during
assignment.

 

1.7 Employee will not be paid for working more than 12 hours in one day without
prior approval of the Site/Project Manager.

 

2 SHORT TERM ASSIGNMENTS (Duration 3 Months or less)

Short term assignments are normally projected for three months or less, but
longer than a routine project visit. A routine project visit is four weeks or
less.

All staff members are responsible for ensuring that they are using the correct
revision of this document.

 

Page 1 of 3



--------------------------------------------------------------------------------

DOC. NO.:    G 0111 010    FIELD ASSIGNMENTS AND REV. NO.:    02 (24.May.99)   
INTEROFFICE LOANS PROJECT NO.:    151252   

 

2.1 Employees on short term assignments are paid for their lodging,
transportation from the office to the site and an agreed upon per diem rate for
meals, laundry, phone calls, parking and site transportation costs. An
appropriate mode of transportation at the site will be determined by the
Site/Project Manager. Human Resources will review these arrangements with
employees prior to departure for the site. Home visits will be allowed as
required but not more frequently than once every two weeks. Travel time will not
be paid for home visits.

 

2.2 All time worked is paid at the employee’s regular rate.

 

2.3 This guideline applies for interoffice loans as well as field assignments.

 

2.4 Tax withholding will remain as is at home office.

 

2.5 Sixty (60) days after the assignment begins the Project Manager must review
the assignment designation to determine the end date for the assignment or to
re-designate it as an extended assignment.

 

3 EXTENDED ASSIGNMENT (Duration greater than three months but nine months or
less)

 

3.1 Employees on an extended assignment will be paid an agreed upon per diem,
which is project/site sensitive, for meals and incidentals. All employees
assigned to the project will receive the same per diem. An appropriate mode of
transportation at the site will be determined by the Site/Project Manager.

 

3.2 A premium of 10% of the employee’s salary will be paid for all hours worked
for the duration of the field assignment. (However, employees on an extended
assignment as an interoffice loan will be paid at their regular rate.) Employees
who earn time and one half for overtime at their home office will continue to
receive that rate for overtime hours.

 

3.3 Weekly time/billing sheets are to be filled out and approved weekly by the
Site/Project Manager and submitted to the employee’s supervisor for submittal to
Accounting.

 

3.4 Taxes will be withheld in the state of assignment. Employees assigned to a
higher tax state will be given a 2% salary adjustment to defray the additional
tax expense.

 

3.5 Frequency of home visits will be based upon the employee’s work schedule and
personal preference, and as approved by the project manager or the JV executive
manager.

 

3.6 In the event a “short term” assignment is re-designated an “extended”
assignment, the terms and conditions of the extended assignment become effective
on the date determined by the Project Manager. The terms and conditions of the
extended assignment are not made retroactively.

 

4 HOLIDAY PREMIUM

Employees on field assignment are subject to the holiday schedule of the Owner.
The Owner’s holiday schedule replaces the Contractor holiday schedule. If job
requirements

 

All staff members are responsible for ensuring that they are using the correct
revision of this document.

Page 2 of 3



--------------------------------------------------------------------------------

DOC. NO.:    G 0111 010    FIELD ASSIGNMENTS AND REV. NO.:    02 (24.May.99)   
INTEROFFICE LOANS PROJECT NO.:    151252   

 

dictate working, employees will receive their normal scheduled hours for the
holiday plus regular rate for hours worked.

 

5 COMPLETION OF ASSIGNMENT

When an employee completes his assignment in a particular location, the
Site/Project Manager shall coordinate his return to the home office or
reassignment to a new project site. If an employee leaves the Contractor’s
employ during the assignment, or is terminated for cause, the Contractor will
not be responsible for any additional expenses.

 

6 WORK SCHEDULE

In the interest of personnel safety, productivity and work quality, the maximum
allowable work hours for personnel on field assignments is as follows:

 

  •   20 hours in one 24-hour period or in conformance with the project site’s
policy, if less.

 

  •   12 hours/day for a maximum of twenty (20) consecutive days.

 

7 Reimbursement details

 

Travel – including airfare, airport parking, auto mileage to the airport   
Pass-thru cost Transportation – including car rental, gas, toll road fee, and
parking    Pass-thru cost Lodging – including hotels or corporate apartment   
Pass-thru cost Food and incidentals    Per diem
per government guidelines
[see www.gsa.gov] or $45 a day as
established by the Owner.

Note: Above work schedule hours and consecutive days must comply with local
project and/or other applicable safety regulations.

 

All staff members are responsible for ensuring that they are using the correct
revision of this document.

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit C.14

Estimated Cash Flow

LOGO [g51199img_010.jpg]



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT D

FORM OF CHANGE ORDER

 

PROJECT NAME: Engineering, Procurement and Construction Services Agreement for
Preliminary Work for the Corpus Christi LNG Receiving, Storage and
Regasification Terminal    WORK ORDER NUMBER: ___________________

OWNER: Corpus Christi LNG, LLC

   CHANGE ORDER NUMBER: _________________

CONTRACTOR: La Quinta LNG Partners, LP

   DATE OF CHANGE ORDER: __________________

DATE OF AGREEMENT: April 13, 2006

  

The Work Order between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

(Attached to this Change Order is a breakdown of the Cost of Work between Tax
Exempt Equipment, Taxable Equipment & Services and all other Work.)

Adjustment to dates in Work Schedule for Work Order

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

Impact to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Impact on Payment Schedule:

Other Impacts under the Agreement:

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Work Order without exception or qualification, unless noted in this Change
Order. Except as modified by this and any previously issued Change Orders, all
other terms and conditions of the Work Order listed above shall remain in full
force and effect. This Change Order is executed by each of the Parties’ duly
authorized representatives.

 

           

Owner

   

Contractor

           

Name

   

Name

           

Title

   

Title

           

Date of Signing

   

Date of Signing

 

D-1



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT E

SITE DESCRIPTION

Site. The Site map attached to this Attachment E indicates the Owner lands and
various Rights of Way and Easements which comprise the Site. Such lands, Rights
of Way and Easements are identified through the color-shaded areas on the Site
map as well as the Schedule labels and corresponding Schedule numbers. The
Schedules indicated in the Reference Table of the Site map refer to documents
which contain the Rights of Way and Easement Agreements, which are incorporated
herein by way of such Reference Table. Owner may, from time to time, update,
delete or add to such Rights of Way and Easements, including by issuing new or
revised Schedules via project document transmittal procedures.

Site Interfaces. Unless otherwise revised by any Work Order, the Parties agree
that the Landowners are the following and their affiliates:

 

(i) Reynolds Metal Company;

 

(ii) Sherwin Alumina L.P.;

 

(iii) CrossTex Energy, LP;

 

(iv) Gulf South Pipeline Company;

 

(v) Royal Production Company;

 

(vi) AEP Texas Central Company; and

 

(vii) Port of Corpus Christi Authority.

 

E-1



--------------------------------------------------------------------------------

LOGO [g51199img_011.jpg]

 

E-2



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT F

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

The following individuals are Key Personnel. Key Personnel shall, unless
otherwise listed in this Attachment F or agreed in writing by Owner, be devoted
full time to the Work for the entire duration of the Work.

 

Name

  

Position

   Mobilization1    Demobilization1

Kebanli, Art

   Commissioning Manager      

McElwee, Kenneth

   General Field Superintendent    4/25/06    10/31/06

Mohamed, Hosny

   Deputy Project Director    4/25/06    10/31/06

Mosley, Mike

   Project Director    4/25/06    10/31/06

Pitman, Monte

   Project Administration Manager    4/25/06    10/31/06

Power, Andy

   Construction Project Manager    4/25/06    10/31/06

Wassef, Omar

   Engineering Manager    4/25/06    10/31/06

To Be Determined

   Procurement Manager    4/25/06    10/31/06

 

1 The stated durations are an estimate only and such Key Persons shall be
dedicated full time to the Work for a longer period, if necessary, for such Key
Person to perform his or her tasks for the completion of the Work.

 

F-1



--------------------------------------------------------------------------------

Attachment F

Contractor’s Organization Chart

LOGO [g51199img_012.jpg]

 

F-2



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT G

APPROVED SUBCONTRACTORS

 

1.1 Introduction

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement and the terms
and conditions of the applicable Work Order, this Attachment G provides a list
of approved Subcontractors in Section 1.3 which may perform identified portions
of Work.

 

1.2 Local Content

Contractor shall consider local Subcontractors in accordance with Section 2.4B
of the Agreement.

 

1.3 List of Approved Subcontractors

Subject to Owner’s right to approve certain Subcontracts pursuant to
Section 2.4C of the Agreement, Contractor shall use those Subcontractors listed
below for the specified items of Work (including the procurement of the
specified pieces of Equipment). Any deviation from this list or requests to use
other Subcontractors must be approved in writing in advance by Owner in
accordance with Section 2.4B of the Agreement.

Legend:

Single Source – Yellow*

Preferred Vendor – Blue**

No Stated Preference – No Color

Chromatographs

ABB Analytics (Bendix) - USA

Applied Automation – USA

Yokagawa – Japan

Emerson (Rosemont)/ Daniel – USA

Compressors, Plant and Instrument Air (Rotory)

Atlas Copco - USA

Sullair

Compressors, Boil Off Gas

IHI – Japan *

Custody Transfer Metering System

Daniel Industries – USA

Instromet, Inc. – USA

FMC Measurement Solutions - USA

En-Fab, Inc. – USA

 

G-1



--------------------------------------------------------------------------------

Design Engineers/Consultants

Tractebel Gas Engineering - Belgium*

Distributed Control Systems (DCS)

Invensys – Foxboro USA

Yokogawa – USA

Electric Motors (NEMA Frame)

General Electric - USA

Reliance – USA/Mexico

Westinghouse - USA

Siemens – USA/Mexico

Toshiba – USA

ABB – International

LNG Tanks

MHI – USA/Japan *

LNG Pumps

Ebara International – USA *

LNG Vapor Blowers *

Atlas Copco *

Marine Facilities and Dredging

Bo-Mac – USA*

Great Lakes Dredge –USA*

Monitors, Displacement, Vibration, Speed (Machine Protection Systems)

Bently Nevada – International *

Motor Control Centers/Switchgear

Powell Electrical Manufacturing Company - USA

General Electric - USA

Square “D” Company - USA

Cutler Hammer (Eaton) – USA

Motor Operated Valve Assemblers and Manufacturers of Valves

AVSI - USA

Baro Controls - USA

Valve Systems & Controls - USA

Tyco/Keystone - USA

Puffer Sweiven - USA

R. J. Gallagher - USA

Raimondi - USA

 

G-2



--------------------------------------------------------------------------------

McJunkin – USA

Sunbelt Supply – USA

Velan – Canada/USA

Bernard Controls – USA

EIM – USA

Envalco – USA

FlowServe Valtek

MOV Controls

Bettis

Rotork

Overhead Cranes – Air Powered

PCT – UK **

American Crane & Hoist Corp. - USA

P&H Morris

Kone Cranes

Columbus McKinnon Corp (Gaffey)- USA

Relief Valves - Conventional

Dresser Industrial Valve & Instruments Division (Consolidated) - USA

Anderson-Greenwood /Crosby - USA

Farris USA

Groth - USA

Relief Valves - Pilot Operated

Anderson Greenwood/ Crosby – USA

Dresser Industrial Valve & Instruments Division (Consolidated) - USA

Process Gas Chromatograph

Elsag Bailey - International

Hartman & Braun - International

Applied Automation – International

ABB Process Analytics - International

Foxboro - International

Kinetic VP - International

Rotork - International

Precision Scientific – International

Daniel – USA

Yokagawa – Japan

Emerson (Rosemont) – USA

Programmable Logic Controllers (PLC)

Allen Bradley – ControlLogix Platform * (Includes 3rd Party Package Units
provided with PLC)

Ultrasonic Flow meter

Controlotron - International

 

G-3



--------------------------------------------------------------------------------

Panametrics - International

Krone Altometer – International

Instromet – US

Daniel – International

ABB – International

Natural Gas Pipeline Ball Valve

Grove – USA**

WKM Cameron - USA

KF -Italy

Perrar - Italy

Petrolvalve -Italy

PBV –USA

FlowServe

Nitrogen Storage and Vaporization Package

Air Products – USA

Air Liquide – USA

Lotepro – USA

Praxair - USA

Cryogenic and Severe Service Valves

FlowServe Valtek - USA

Masoneilian - USA

Fisher - USA

CCI USA

Severn Glocon – UK

Linde MAPAG

Velan – Canada/USA

Submerged Combustion Vaporizers

T-Thermal – USA*

Tank Gauges (LNG Tanks)

Radar Gauge (Saab) - International

Whessoe- Varic International

Unloading Arms

SVT Connex – Germany **

FMC

Valves, Cryogenic Ball

Perar – Italy

Poyam – Spain

TBV - USA

Petrolrtorvalve - Italy

 

G-4



--------------------------------------------------------------------------------

Tong Yung –Korea

OMB – Italy

Hindle- Great Britain

Orbit – USA

Valve Technologies

Pibivesse, Italy

Velan

FlowServe

Valves, Cryogenic Butterfly

Neles Inc. – USA

Royal – USA

Amri Inc. – USA

Velan – USA

Vanessa (Tyco) – USA

Adams – Germany

Orton – Italy

Linde MPAG- Germany

Valves, Cryogenic Globe & Check Valves

Velan – Canada/USA

Tong Yung – Korea

OMB- Italy

FlowServe

Valves, Non-Return

Vanessa - USA

Rockwell - USA

Newco - USA

Shoritsu - Japan

Fasani - Italy

Kitz – Japan

Vent System

John Zink - USA

Kaldair - USA

Flaregas - USA

MRW Technologies – USA

Tornado

 

G-5



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT H

FORM OF PARENT COMPANY GUARANTEE

A GUARANTEE made the ______ day of _______, 2006

BETWEEN

AMEC plc, Sandiway House, Hartford, Northwich, Cheshire, CW8 2YA (hereinafter
called “the Guarantor”) and Corpus Christi LNG, LLC, 717 Texas Avenue, Suite
3100, Houston, Texas, U.S.A. 77002 (hereinafter called “the Beneficiary”).

WHEREAS

 

(1) The Beneficiary has entered into a Services Agreement with La Quinta LNG
Partners, LP, a Texas limited partnership (hereinafter called “the Contractor”)
for Preliminary Work (hereinafter called “the Contract”) for the Corpus Christi
LNG Receiving, Storage and Regasification Terminal at Corpus Christi, Texas,
U.S.A. (hereinafter called “the Project”).

 

(2) The Contractor is a limited partnership, whose general partners are AMEC E&C
Services, Inc. (“AMEC E&C”) and Zachry Construction Corporation.

 

(3) The Guarantor is the ultimate holding company of AMEC E&C.

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

1. Subject to the terms and conditions contained herein, in consideration of the
Beneficiary having entered into the Contract with the Contractor, the Guarantor
irrevocably guarantees to the Beneficiary that the Contractor shall properly
perform the Contract and shall comply with all of the terms and conditions
thereof according to their true purport, intent and meaning (including, without
limitation, the full and punctual performance and payment, as and when each such
performance or payment becomes due under the terms of the Contract of any and
all obligations or amounts owed by the Contractor in connection with and to the
extent provided for in the Contract), provided always that if there is any
failure of performance or payment by the Contractor, the Beneficiary will notify
the Guarantor in writing providing details of such failure and the Guarantor
will either itself or through others perform the Contract upon the same terms
and conditions as are set out in the Contract and make good all loss, damage,
cost and expense occasioned by such failure for which the Contractor is legally
liable pursuant to the terms of the Contract. Delay in giving notice as provided
in this paragraph 1 shall not in any way relieve or diminish the Guarantor’s
obligations under this Guarantee.

 

2. The Guarantor shall not by virtue of this Guarantee acquire any liability to
the Beneficiary which is greater than it would have owed had the Guarantor been
a party to the Contract in substitution for the Contractor.

 

H-1



--------------------------------------------------------------------------------

3. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including the breach, termination or invalidity thereof, and whether
arising out of tort or contract) (“Dispute”) shall be resolved in accordance
with the dispute resolution procedures of Article 17 of the Contract, including
without limitation, the arbitration provisions in Section 17.3 of the Contract.
These dispute resolution procedures are binding upon the Beneficiary and the
Guarantor and the successor and permitted assigns of any of them. At
Beneficiary’s option, the Guarantor may be joined as an additional party to any
arbitration conducted under Contract.

 

4. The Guarantor agrees that the obligations of Guarantor set forth in this
Guarantee shall remain in full force and effect without regard to, and shall not
be released, discharged or in any way affected or impaired by: (i) any amendment
or modification of or supplement to or other change in the Contract in
accordance with its terms and conditions, including, without limitation, any
renewal, extension, acceleration or other changes to payment terms thereunder;
(ii) any relief given by Beneficiary to Contractor or AMEC E&C not in accordance
with the Contract terms and conditions, including, without limitation, granting
extensions of time or the payment of money not due and owing under the terms of
the Contract; (iii) any waiver, consent, extension, indulgence, compromise or
release under or in respect of the Contract, except to the extent of such
waiver, consent, extension, indulgence, compromise or release; (iv) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, liquidation,
or similar proceeding with respect to the Beneficiary, the Contractor or AMEC
E&C; (v) any merger or consolidation of the Guarantor, the Contractor or AMEC
E&C into or with any other person or entity or any sale, lease, or transfer of
all or any of the assets of the Guarantor, the Contractor or AMEC E&C; (vi) any
change in the ownership of the Guarantor, the Contractor or AMEC E&C; or
(vii) any winding up or dissolution of the Contractor or AMEC E&C.

 

5. The Guarantor hereby unconditionally waives, to the extent permitted by
applicable law: (i) notice of any of the matters referred to in paragraph 4
hereof; and (ii) any requirement to exhaust any remedies against Contractor,
AMEC E&C or Zachry Construction Corporation resulting from failure of
performance or payment by the Contractor under the Contract or by any other
person under the terms of the Contract.

 

6. This Guarantee is personal to the Beneficiary and the Guarantor and neither
this Guarantee nor any of the benefits or interests arising hereunder may be
assigned by the Beneficiary or the Guarantor in any manner whatsoever either in
whole or in part, except that the Beneficiary may assign this Guarantee
(including, without limitation, all benefits, interests and obligations) to any
of Beneficiary’s affiliates by providing notice to the Guarantor; provided that
any assignment of this Guarantee shall not relieve the Guarantor or the
Beneficiary (as applicable) of any of its obligations or liabilities under this
Guarantee. The Beneficiary may also assign, pledge and/or grant a security
interest in this Guarantee to any of the Beneficiary’s lenders by giving written
notice to the Guarantor, provided that such assignment, pledge and/or grant is
in accordance with the terms of the Contract.

 

H-2



--------------------------------------------------------------------------------

7. No provision of this Guarantee is intended to or does confer upon any third
party any benefit or right enforceable at the option of that third party or any
liability whatsoever on any third party.

 

8. This Guarantee is subject to and shall be governed by and construed in
accordance with the law of Texas, United States of America, without giving
effects to the principles thereof relating to conflicts of law.

 

9. This Guarantee contains the entire understanding of the parties with respect
to the subject matter hereof and incorporates any and all prior agreements and
commitments with respect thereto. No change, amendment or modification of the
terms of this Guarantee shall be valid or binding upon the parties hereto unless
such change, amendment or modification is in writing and duly executed by both
parties hereto in the form of an amendment. This Guarantee shall be binding upon
the successor and permitted assigns of the Beneficiary and the Guarantor. The
Guarantor shall not issue any press release, advertisement, publicity material,
financial document or similar matter or participate in a media interview that
mentions or refers to the Project without the prior written consent of the
Beneficiary, except to the extent required by the Securities and Exchange
Commission governing the Guarantor’s securities and in accordance with
applicable securities laws but only after first giving Beneficiary written
notice regarding same. The Guarantor acknowledges and agrees that the
Beneficiary shall be required, from time to time, to make disclosures and press
releases and applicable filings with the Securities and Exchange Commission in
accordance with applicable securities laws, including a copy of this Guarantee.

IN WITNESS whereof the parties have through their authorized representatives
caused this Guarantee to be executed on the day and year first before written.

 

AMEC plc    

Signature

   

Name

   

Title

Corpus Christi LNG, LLC    

Signature

   

Name

   

Title

 

H-3



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE I-1

FORM OF INTERIM INVOICE

 

La Quinta LNG Partners, LP

c/o Zachry Construction Corporation

        

P.O. Box 240130

San Antonio, TX 78224-0130

  

Phone Number

210-475-8540

      OWNER:       INVOICE NUMBER    ___________________ ATTN: ACCOUNTS PAYABLE
      INVOICE DATE    ___________________ Corpus Christi LNG, LLC      
AGREEMENT DATE   

April 13, 2006

717 Texas Avenue       DUE DATE    Houston, Texas 77002                TERMS   

Per Agreement

PROJECT NAME:

Preliminary EPC Work for Corpus Christi LNG Receiving, Storage & Regasification
Terminal

50 La Quinta Road

Portland, Texas 78374

     

This Invoice estimates the Cost of Work and Fee for the period from
_________________, 200_ to _________________, 200_ (the “Estimated Period”) and
provides the actual Cost of Work and Fee incurred and earned by Contractor for
the period from ________________, 200_ to _______________, 200_ (“Current
Period”) for Work Order No. ___.

 

    

DESCRIPTION OF WORK

   THIS PERIOD   TO DATE

A.

   Estimated Cost of Work & Fee Advance for the Estimated Period    $ —       
            Actual Cost of Work & Fee for Current Period:     

B.

   Engineering - Home Office Services    $ —    

C.

   New Construction Labor Charges (Item C.1 + Item C.2)    $ —        C.1.
Contractor’s New Construction Labor Charges    $ —        C.2. Subcontractor’s
Labor and Other Charges (not including permanent material & Equipment)    $ —  
 

D.

   New Construction Taxable Material Charges (Item D.1 + Item D.2)    $ —       
D.1. Contractor’s New Construction Taxable Material Charges    $ —        D.2.
Subcontractor’s taxable permanent materials & Equipment (not including any labor
charges)    $ —    

E.

   New Construction Exempt Permanent Material & Equipment Charges (Item E.1. +
Item E.2)    $ —        E.1. Contractor New Construction Exempt Material Charges
   $ —        E.2. Subcontractor New Construction Exempt Material Charges    $
—    

F.

   Other Charges (includes construction supplies, sundries and sales/use tax
paid by Contractor)    $ —    

G.

   Construction Equipment Charges    $ —    

H.

   Taxable Services Resold to Owner    $ —                

I.

   Cost of Work Sub Total(Aggregate of Items B, C, D, E, F, G and H, above)    $
—    

J.

   G&A/Fee Multiplier (Item I x 9.8%)    $ —    

K.

   Actual Cost of Work & Fee for Current Period (Item I + Item J)    $ —       
        

L.

   Previous Estimated Cost of Work and Fee Advance (from Item A of prior
Invoice)    $ —    

M.

   Net Amount Due this Invoice (Item A + Item K - Item L)    $ —    

N.

   Texas Sales & Use Tax (Item N.1 + Item N.2)    $ —        N.1. Texas Sales
Tax ((Item D + Item H) x 6.25%)    $ —                    N.2. Texas Local Sales
Tax ((Item D + Item H) x ___.___%)    $ —                            
  Current Amount Due:
(Item M + Item N)   $     

 

I-1



--------------------------------------------------------------------------------

Contractor represents and certifies that (i) except as noted in this Invoice
(including any attached documentation) for any reconciliation for the previous
Invoice’s Work items, the Work items described in or relating to the previous
Invoice have been performed in full accordance with the Agreement, and
Contractor incurred and earned, during the period for such Invoice, the
estimated Cost of Work and Fee included in the previous Invoice, (ii) subject to
any Excusable Delay, Contractor will perform the Work described in or relating
to all Work items that are the subject of this Invoice in the Current Period,
(iii) all quantities and prices in this Invoice or attached documentation are
Contractor’s good faith estimate as to the estimated Cost of Work and Fee for
the Estimated Period, are appropriately substantiated by the attached
documentation and are otherwise in accordance with the Agreement and the above
referenced Work Order, (iv) Contractor is entitled to payment of the amount set
forth as “Current Amount Due” in this Invoice, (v) attached to this Invoice is
all previously un-submitted, original invoices from Subcontractors or any other
suppliers or vendors showing original purchase costs for services and materials
without markup, (vi) to the extent Contractor has been invoiced by any
Subcontractor and the due date for payment by Contractor to such Subcontractor
has occurred on or before the date of this Invoice, attached to this Invoice is
a fully completed and executed Interim Lien and Claim Waiver from each such
Subcontractor for all Work performed by such Subcontractor, (vii) the 30-Day
look-ahead schedule attached to this Invoice for the estimation period shows
Contractor’s good faith estimate for performing its listed Work items during
such period, (viii) all Subcontractors have been paid the monies due and payable
for Work performed in accordance with the terms of such Subcontracts, except for
amounts that are the subject of this Invoice or for such amounts that are in
good faith dispute by Contractor, (ix) the Invoice, including the invoicing for
any Change Orders, is “separated” for Texas sales and use tax purposes, and
(x) this Invoice is signed by an authorized representative of Contractor.

 

CONTRACTOR

Signed:     

Name:

    

Title:

    

Date:

 

______________________, 200__

 

I-2



--------------------------------------------------------------------------------

CORPUS CHRISTI LNG RECEIVING, STORAGE AND REGASIFICATION TERMINAL

 

INVOICE NUMBER ______    INVOICE DATE _____________, 200___

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S.$_________________________________

OWNER

Signed: _________________________

Name: __________________________

Title: ___________________________

Date: _____________________, 200__

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice:
_________________________________________________________________________________________________

________________________________________________________________________________________________________

________________________________________________________________________________________________________

 

I-3



--------------------------------------------------------------------------------

SCHEDULE I-2

FORM OF FINAL INVOICE

La Quinta LNG Partners, LP

c/o Zachry Construction Corporation

P.O. Box 240130 Phone Number

San Antonio, TX 78224-0130 210-475-8540

 

OWNER:

ATTN: ACCOUNTS PAYABLE

Corpus Christi LNG, LLC

717 Texas Avenue

Houston, Texas 77002

   INVOICE NUMBER      ___________________    INVOICE DATE     
___________________    AGREEMENT DATE      April 13, 2006    DUE DATE        
        TERMS      Per Agreement

PROJECT NAME:

Preliminary EPC Work for Corpus Christi LNG Receiving,

Storage & Regasification Terminal

50 La Quinta Road

Portland, Texas 78374

             

This final Invoice covers Work for the above-referenced Work Order for the
period from ______________, 200_ to _______________, 200_ (the “Current Period”)
and adjusts and reconciles all prior Invoices, payments and Change Orders for
such Work Order.

 

    

DESCRIPTION OF WORK

   THIS PERIOD   TO DATE      Actual Cost of Work & Fee for Current Period:     
   

A.

   Engineering - Home Office Services    $ —    

B.

   New Construction Labor Charges (Item B.1 + Item B.2)    $ —        B1.
Contractor’s New Construction Labor Charges    $ —        B2. Subcontractor’s
Labor and Other Charges (not including permanent material & Equipment)    $ —  
 

C.

   New Construction Taxable Material Charges (Item C.1 + Item C.2)    $ —       
C1. Contractor’s New Construction Taxable Material Charges    $ —        C2.
Subcontractor’s taxable permanent material & Equipment (not including any labor
charges)    $ —    

D.

   New Construction Exempt Permanent Material & Equipment Charges (Item D.1 +
Item D.2)    $ —        D.1. Contractor’s New Construction Exempt Material
Charges    $ —        D.2. Subcontractor’s New Construction Exempt Material
Charges     

E.

   Other Charges (includes construction supplies, sundries and sales/usetax paid
by Contractor)    $ —    

F.

   Construction Equipment Charges    $ —    

G.

   Taxable Services Resold to Owner    $ —                    

H.

   Cost of Work Sub Total (Aggregate of Items A, B,C, D, E, F, and G above)    $
—    

I.

   G&A/Fee Multiplier (Item H x 9.8%)    $ —    

J.

   Actual Cost of Work & Fee for Current Period (Item H + Item I)    $ —       
            

K.

   Previous Estimated Cost of Work and Fee Advance (from Item A of prior
Invoice)    $ —    

L.

   Net Amount Due this Invoice (Item A + Item J - Item K)    $ —    

M.

   Adjustments to reconcile all previous Invoices, payments, withholdings, and
offsets: (documentation for such adjustments to be attached)     

N.

   Texas Sales & Use Tax (Item N.1 + Item N.2)    $ —        N.1. Texas Sales
Tax ((Item C + Item G) x 6.25%)                     N.2. Texas Local Sales Tax
((Item C + Item G) x ___.___)                             
  FINAL AMOUNT DUE:
(Item L + Item M + Item N)   $ —  

 

I-4



--------------------------------------------------------------------------------

Contractor represents and certifies that (i) all Work (except for that Work and
obligations that survive the termination or expiration of the above Work Order
or Agreement) for the above Work Order has been completely performed in
accordance with the terms of the Agreement and such Work Order; (ii) all
quantities and prices in this final Invoice or attachments are correct and in
accordance with the Agreement and the above Work Order; (iii) fully completed
and executed Final Lien and Claim Waivers from Contractor, and from all
Subcontractors who performed Work under the above Work Order, as provided in
Section 8.8 of the Agreement, are attached to this final Invoice; (iv) all
documentation required to be delivered by Contractor to Owner under the
Agreement and the above Work Order has been delivered to Owner; (v) all of
Contractor’s and Subcontractors’ personnel, supplies, waste, materials, rubbish,
and temporary facilities have been removed from the Site; (vi) all
Subcontractors have been paid in accordance with the terms of their
Subcontracts, except for amounts that are the subject of this final Invoice or
amounts that are properly retained or withheld in accordance with the terms of
such Subcontracts; (vii) all payrolls, Taxes, bill for Equipment, and any other
indebtedness connected with the Work (excluding Corrective Work) have been paid,
including Texas state and applicable local sales and use taxes which Contractor
is required to pay under the Agreement; (viii) Contractor has completed all
other obligations required under the Agreement or the above Work Order for
completion of the Scope of Work under such Work Order; (ix) attached to this
final Invoice is all documentation supporting Contractor’s request for payment
as required under the Agreement and the above Work Order, including a statement
summarizing and reconciling all previous Invoices, payments and Change Orders
for such Work Order and all previously un-submitted, original invoices from
Subcontractors or any other suppliers or vendors showing original purchase costs
for services and materials without markup; and (x) this final Invoice is signed
by an authorized representative of Contractor.

CONTRACTOR

Signed: __________________________

Name: ___________________________

Title: ____________________________

Date: ______________________, 200__

 

I-5



--------------------------------------------------------------------------------

CORPUS CHRISTI LNG RECEIVING, STORAGE AND REGASIFICATION TERMINAL

 

INVOICE NUMBER ______    INVOICE DATE _____________, 200___

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S.$_________________________________

OWNER

Signed: _________________________

Name: __________________________

Title: ___________________________

Date: _____________________, 200__

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice:
_________________________________________________________________________________________________

________________________________________________________________________________________________________

________________________________________________________________________________________________________

 

I-6



--------------------------------------------------------------------------------

Execution Copy

 

SCHEDULE J-1

CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER FOR WORK ORDER NO. _

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF TEXAS

COUNTY OF_____________

The undersigned, La Quinta LNG Partners, LP (“Contractor”), has been engaged
under contract with Corpus Christi LNG, LLC (“Owner”), for the preliminary
engineering, design and construction of improvements known as the Corpus Christi
LNG Receiving, Storage and Regasification Terminal (the “Facility”), which is
located in San Patricio County and Nueces County, near Portland, Texas, and is
more particularly described in Attachment E of the Engineering, Procurement and
Construction Services Agreement for Preliminary Work for the Corpus Christi LNG
Receiving, Storage and Regasification Terminal between Owner and Contractor,
dated April 13, 2006 (the “Property”).

Upon receipt of the sum of US$___________________ (amount in Invoice submitted
with this Contractor’s Interim Lien and Claim Waiver), Contractor waives and
releases any and all liens or claims of liens against the Facility and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, tort, equity or otherwise that Contractor has or may have
against Owner through the date of _______________________, 20___ (date of the
Invoice submitted with this Contractor’s Interim Lien and Claim Waiver).
Exceptions as follows:

 

     

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor represents that all Subcontractors and employees of Contractor have
been paid for all work, materials, equipment, services, labor and any other
items performed or provided through ___________, 20__ (date of last prior
Invoice) for the Facility. Exceptions as follows:

 

___________________________________________________________________________________________________________.

(if no exception entry or “none” is entered above, all such payments have been
made )

This Contractor’s Interim Lien and Claim Waiver is freely and voluntarily given
and Contractor acknowledges and represents that it has fully reviewed the terms
and conditions of this Contractor’s Interim Lien and Claim Waiver, that it is
fully informed with respect to the legal effect of this Contractor’s Interim
Lien and Claim Waiver, that it has voluntarily chosen to accept the terms and
conditions of this Contractor’s Interim Lien and Claim Waiver in return for the
payment recited above.

 

FOR CONTRACTOR:

Applicable to Invoice(s) No. ___

Signed: 

    

By: 

    

Title: 

    

Date: 

    

AFFIDAVIT

On this __ day of ___________, 20__, before me appeared the above-signed, known
or identified to me personally, who, being first duly sworn, did say that s/he
is the authorized representative of Contractor and that this document was signed
under oath personally and on behalf of Contractor.

 

  

Notary Public

My term expires (date): 

    

 

J-1



--------------------------------------------------------------------------------

SCHEDULE J-2

SUBCONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER FOR WORK ORDER NO. __

(To be executed by Subcontractor with each Invoice other than the Invoice for
final payment)

STATE OF TEXAS

COUNTY OF____________________

The undersigned, ___________________________ (“Subcontractor”) who has, under an
agreement with La Quinta LNG Partners, LP (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the facility known as the
Corpus Christi LNG Receiving, Storage and Regasification Terminal (“Facility”),
which is located in San Patricio County and Nueces County near Portland, Texas
and is more particularly described in Attachment E of the Engineering,
Procurement and Construction Services Agreement for Preliminary Work for the
Corpus Christi LNG Receiving, Storage and Regasification Terminal between Corpus
Christi LNG, LLC (“Owner”) and Contractor, dated April 13, 2006 (the
“Property”).

Upon receipt of the sum of US$___________________ (“Current Payment”),
Subcontractor waives and releases any and all liens or claims of liens against
the Facility and the Property and all claims, demands, actions, causes of action
or other rights at law, in contract, tort, equity or otherwise that
Subcontractor has or may have against Owner and Contractor through the date of
_______________, 20___ (“Current Date”) and reserving those rights and liens
that Subcontractor might have in any retained amounts on account of materials,
equipment, services and/or labor furnished by Subcontractor to or on account of
Owner, Contractor or any other entity for the Facility. Exceptions as follows:

 

     

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor further represents that all employees, laborers, materialmen,
subcontractors and subconsultants employed by Subcontractor in connection with
the Facility have been paid for all work, materials, equipment, services, labor
and any other items performed or provided through _______________, 20__ (date of
last prior invoice). Exceptions as follows:

 

___________________________________________________________________________________________________________.

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Lien and Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Lien and Claim Waiver, that it has voluntarily chosen to
accept the terms and conditions of this Subcontractor’s Interim Lien and Claim
Waiver in return for the payment recited above.

 

FOR SUBCONTRACTOR:

Applicable to Invoice(s) No. ___

Signed: 

    

By: 

    

Title: 

    

Date: 

    

AFFIDAVIT

On this __ day of _______________ , 20__, before me appeared the above-signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Subcontractor and that this document
was signed under oath personally and on behalf of Subcontractor.

 

  

Notary Public

My term expires (date): 

    

 

J-2



--------------------------------------------------------------------------------

SCHEDULE J-3

CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER FOR WORK ORDER NO.__

(To be executed by Contractor with the Invoice for final payment)

STATE OF TEXAS

COUNTY OF____________________

The undersigned, La Quinta LNG Partners, LP (“Contractor”), has been engaged
under contract with Corpus Christi LNG, LLC (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of improvements
known as the Corpus Christi LNG Receiving, Storage and Regasification Terminal
(“Facility”), which is located in San Patricio County and Nueces County near
Portland, Texas and is more particularly described in Attachment E of the
Engineering, Procurement and Construction Services Agreement for Preliminary
Work for the Corpus Christi LNG Receiving, Storage and Regasification Terminal
between Owner and Contractor, dated April 13, 2006 (the “Property”).

Upon receipt of the sum of US$___________________________ (amount in Invoice for
final payment submitted with this Contractor’s Final Lien and Claim Waiver),
Contractor waives and releases all liens or claims of liens against the Facility
and the Property and all claims, demands, actions, causes of actions or other
rights at law, in contract, tort, equity or otherwise that Contractor has, may
have had or may have in the future against Owner arising out of this Agreement
or the Facility, whether or not known to Contractor at the time of the execution
of this Contractor’s Final Lien and Claim Waiver.

Contractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the Agreement, Facility or Subcontracts
have been fully satisfied (except for that Work and obligations that survive the
termination or expiration of the Agreement, including Warranties and correction
of Defective Work), including, but not limited to payment to Subcontractors and
employees and payment of Taxes:

This Contractor’s Final Lien and Claim Waiver is freely and voluntarily given,
and Contractor acknowledges and represents that it has fully reviewed the terms
and conditions of this Contractor’s Final Lien and Claim Waiver, that it is
fully informed with respect to the legal effect of this Contractor’s Final Lien
and Claim Waiver, and that it has voluntarily chosen to accept the terms and
conditions of this Contractor’s Final Lien and Claim Waiver in return for the
payment recited above. Contractor understands, agrees and acknowledges that,
upon payment, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Contractor as of the date of execution
of this document by Contractor.

 

FOR CONTRACTOR:

Applicable to Invoice No(s): ALL (If all, print “all”)

Signed: 

    

By: 

    

Title: 

    

Date: 

    

AFFIDAVIT

On this __ day of ____________, 20__, before me appeared the above-signed, known
or identified to me personally, who, being first duly sworn, did say that s/he
is the authorized representative of Contractor and that this document was signed
under oath personally and on behalf of Contractor.

 

  

Notary Public

My term expires (date): 

    

 

J-3



--------------------------------------------------------------------------------

SCHEDULE J-4

SUBCONTRACTOR’S FINAL LIEN AND CLAIM WAIVER FOR WORK ORDER NO._

(To be executed by Subcontractor with the Invoice for final payment)

STATE OF TEXAS

COUNTY OF____________________

The undersigned, __________________________ (“Subcontractor”), has, under an
agreement with La Quinta LNG Partners, LP (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the facility known as the
Corpus Christi LNG Receiving, Storage and Regasification Terminal (“Facility”),
which is located in San Patricio County and Nueces County near Portland, Texas,
and is more particularly described in Attachment E of the Engineering,
Procurement and Construction Services Agreement for Preliminary Work for the
Corpus Christi LNG Receiving, Storage and Regasification Terminal between Corpus
Christi LNG, LLC (“Owner”) and Contractor, dated April 13, 2006 (the
“Property”).

Upon receipt of the sum of US$_______________________, Subcontractor waives and
releases any and all liens or claims of liens against the Facility and the
Property, all claims, demands, actions, causes of action or other rights at law,
in contract, tort, equity or otherwise against Owner or Contractor, and any and
all claims or rights against any labor and/or material bond, which Subcontractor
has, may have had or may have in the future arising out of the agreement between
Subcontractor and Contractor or the Facility, whether or not known to
Subcontractor at the time of the execution of this Subcontractor’s Final Lien
and Claim Waiver.

Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the agreement between Contractor and
Subcontractor, the Facility or subcontracts have been fully satisfied (except
for that work and obligations that survive the termination or expiration of the
agreement between Subcontractor and Contractor, including warranties and
correction of defective work), including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes:

This Subcontractor’s Final Lien and Claim Waiver is freely and voluntarily given
and Subcontractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver, that
it is fully informed with respect to the legal effect of this Subcontractor’s
Final Lien and Claim Waiver, and that it has voluntarily chosen to accept the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver in
return for the payment recited above. Subcontractor understands, agrees and
acknowledges that, upon payment, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

 

FOR SUBCONTRACTOR:

Applicable to Invoice No(s). ALL (If all, print “all”)

Signed: 

    

By: 

    

Title: 

    

Date: 

    

AFFIDAVIT

On this __ day of ______________, 20__, before me appeared the above-signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Subcontractor and that this document
was signed under oath personally and on behalf of Subcontractor.

 

  

Notary Public

My term expires (date): 

    

 

J-4



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT K

OWNER-PROVIDED ITEMS AND RESPONSIBILITY

 

1. Owner Supplied Data

The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below. Refer to Attachment M or the
applicable Work Order for other data, information, and documents to be provided
by Owner.

 

Description of Data/Information/Documents Provided

  

Date Provided or to be Provided

Application for Authorization to Site Construct and Operate Liquefied Natural
Gas Import Terminal Facilities, pursuant to Section 3(a) of the Natural Gas Act
and Parts 153 and 380, Docket No. CP04-37 et al, filed by Owner with the FERC on
December 23, 2003 (the “FERC Application”), including responses to subsequent
data requests in connection with the FERC Application.    Previously provided to
Contractor. Final Environmental Impact Statement, FERC Docket No. CP04-37 et al,
dated March, 2005    Previously provided to Contractor. FERC Authorization to
Commence Initial Construction, dated December 16, 2005    Previously provided to
Contractor. Site Description    Document CC-E-PM-DBS-002, “Site Description” and
documents referenced therein, previously provided to Contractor. Also refer to
Attachment E, Site Description. Owner Supplied Permits listed in Schedule B-2   
In accordance with the date specified under the “Date Required” column in
Schedule B-2.

 

2. Owner Supplied Equipment, Items, and Services

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment M or the terms of
the applicable Work Order. Contractor shall provide reasonable support and
assistance to the Owner in accordance with the Agreement (including, where
applicable, access to Site).

 

K-1



--------------------------------------------------------------------------------

Description of Equipment/Components/Personnel Supplied

  

Date Supplied
or to be Supplied

Provide all work associated with overall program management among other
contractors working directly for Owner and not in Contractor Group (“Owner’s
Suppliers”), including Owner’s Suppliers for the export gas pipeline, wetland
mitigation, permitting agencies, Owner consultants, and Owner’s activities.   
Ongoing requirement under the terms of the Agreement. Wetlands mitigation to be
performed on or off the Site.    In accordance with the mitigation plan filed
with the USACE. Provide vehicles for Owner’s own use.    As determined by Owner.

 

K-2



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE L-1

CONTRACTOR ACQUIRED INSURANCE

 

1. Contractor Insurance. Contractor shall obtain and maintain insurance of the
type and in the limits as set forth below on an “occurrence” basis (unless
otherwise expressly permitted herein). All insurance shall be denominated in
United States Dollars. Except as otherwise provided herein or as may otherwise
be mutually agreed in writing between Owner and Contractor, such insurance shall
be effective no later than Contractor’s mobilization to the Site pursuant to
this Agreement and shall remain in place until the completion of all Work under
this Agreement.

 

  (a) Automobile liability insurance covering all owned, non-owned, and hired
vehicles for all of Contractor’s operations both on and off the Site, with a
limit of $2,000,000 combined single limit per accident for bodily injury and
property damage.

 

  (b) (i) Workers’ compensation insurance covering permanent and temporary
employees of Contractor for statutory benefits limits of the applicable labor
code(s) and workers’ compensation law(s) in each state where the Work is
performed, and (ii) Coverage B-employer’s liability with limits of $1,000,000
each accident for bodily injury by accident, $1,000,000 each employee for bodily
injury by disease, and $1,000,000 policy limit for bodily injury by disease.
Such insurance shall be endorsed to include US Longshoreman’s and Harbor Works
Act, Maritime Employer’s Liability, In Rem ,Jones Act and Other States coverage
as applicable, and shall include an alternate employer endorsement.

 

  (c) Project-specific commercial general liability insurance on an ISO form or
the equivalent thereof on at least as broad as the ISO form, including the
insured’s legal liability arising out of the operations of Subcontractors of any
tier, with a limit of $1,000,000 each occurrence and $2,000,000 annual
aggregate. Aggregate limits shall apply on a per project basis. Coverage shall
include, but not be limited to, bodily injury, death, property damage, personal
injury, blanket contractual, explosion, collapse and underground damage,
independent contractors, and products/completed operations coverage for at least
five (5) years after the completion of all Work under this Agreement. The
coverage provided shall include marine liability related to “wet works”
operations performed by or on behalf of Contractor under this Agreement,
including liability arising out of any watercraft that is owned, leased, rented
or chartered by Contractor.

 

  (d) Project-specific umbrella/excess liability insurance coverage providing
excess general liability, automobile liability and employer’s liability on a
following form basis with limits of $10,000,000 each occurrence and aggregate in
excess of underlying coverage.

 

L-1



--------------------------------------------------------------------------------

  (e) Project-specific contractor’s pollution liability insurance with a limit
of $25,000,000 each occurrence and $25,000,000 aggregate, which may be on an
“occurrence” or “claims-made” basis.

 

  (f) If applicable, railroad protective liability insurance in such limits and
as required by any railroad entity in connection of Work under this Agreement by
Contractor on or adjacent to railroad property.

 

  (g) If applicable, aircraft liability insurance with a limit of $10,000,000
per occurrence providing coverage for bodily injury and property damage and
shall cover aircraft that is owned, leased, rented or chartered by Contractor.
The policy shall include coverage for passengers and crew, cover all owned and
non-owned aircraft, and be endorsed to provide a voluntary settlement.

 

  (h) Contractor’s equipment insurance covering all Construction Equipment.
Contractor may at its option self-insure such Construction Equipment.

 

  (i) Hull and machinery insurance shall be provided by Contractor if applicable
and shall cover any watercraft that is owned, leased, rented or chartered by
Contractor. If not provided for the insurance policies in Section 1 (c) and
(d) of this Schedule L-1, this policy shall include collision liability and
tower’s liability with sister-ship clause un-amended. All “as owner” and “other
than owner” clauses shall be deleted, and navigational limitations shall be
adequate for Contractor to perform the specified Work. Limits for hull shall be
the fair market value of each vessel.

 

  (j) Project-specific builder’s risk insurance, written on an “all risks” type
form and insuring the Work (including Equipment) intended to be permanently
incorporated into the Facility against physical loss or physical damage,
including coverage for the risks of fire, lightning, windstorm, hail, riot, riot
attending a strike, civil commotion, aircraft, vehicle, smoke, explosion,
vandalism, malicious mischief, damage to glass, theft, flood, earthquake
(including sinkhole) and loss or damage resulting from design error, faulty
workmanship and defective materials (minimum LEG 2/96 or its equivalent, or to
the extent reasonably commercially available for the Project, LEG 3/96 or its
equivalent), all of which are subject to form exclusions and conditions.
Coverage shall apply to such Equipment and Work while it is located at the Site
or at temporary off-Site storage or staging areas approved by Owner, or while in
land-based or inland marine transit to the Site within the continental United
States. Limits under this insurance shall not be less than the one hundred
percent (100%) of the replacement value of the Facility for physical loss and
physical damage to the Work, but with sublimits provided for windstorm, flood,
earthquake, strikes, riots and civil commotion. Subject to form exclusions and
conditions, coverage shall include extra and expediting expenses related to an
insured loss, Contractor, its Subcontractors, and Owner Group shall be named
insureds under this policy, and a waiver of subrogation shall be provided in the
policy in favor of Contractor, its Subcontractors, Owner Group and Lender.

 

L-2



--------------------------------------------------------------------------------

2. Subcontractor Insurance.

 

  (a) All Subcontractors (excluding only Non-Eligible Subcontractors) shall be
covered by the project-specific commercial general liability policy and the
umbrella/excess liability policy procured by Contractor. “Non-eligible
Subcontractors” are: (i) Subcontractors having Subcontracts involving asbestos
abatement, lead abatement or any environmental remediation; (ii) vendors that
fabricate or manufacture products, materials or supplies off the Site and who do
not perform Work at the Site; (iii) vendors or the drivers of any of them while
they are unloading at the Site; and (iv) others for which eligibility or
non-eligibility shall be determined at the discretion of Contractor and/or the
insurer.

 

  (b) Contractor shall ensure that all Subcontractors shall be covered by
workers’ compensation, employer’s liability, automobile liability, and, as
applicable, aircraft, hull and machinery, project-specific pollution, railroad
protective liability and equipment insurance policies provided by Contractor
pursuant to this Agreement, or by insurance procured by a Subcontractor. If a
Subcontractor procures any such policies, such policies shall be in such forms
and limits as deemed appropriate by Contractor and in accordance with reasonably
prudent business practices. In addition, with respect to Non-eligible
Subcontractors, Contractor shall ensure that each such Non-eligible
Subcontractor be covered by commercial general liability and umbrella/excess
liability insurance provided by such Non-Eligible Subcontractor in such forms
and limits as deemed appropriate by Contractor and in accordance with reasonably
prudent business practices.

 

3. Named Insured and Additional Insured.

 

  (a) Project-Specific Commercial General Liability and Umbrella/Excess
Liability Policies. The project-specific commercial general liability and
umbrella/excess liability insurance shall include as “named insureds” Contractor
Group, Owner Group, and all Subcontractors (other than Non-Eligible
Subcontractors). Reynolds Metals Company, Sherwin Alumina, L.P., Gulf South
Pipeline Company, L.P. and Crosstex Energy Services, L.P., its agents, officers,
directors, employees, subsidiaries, and affiliates shall be additional insureds
under these project-specific policies for liability arising out of the Project.
For the avoidance of doubt, subject to policy terms and conditions, these
project-specific policies shall cover all of the activities of Contractor Group
and Owner Group to the extent such activities relate to the Project and are in
the U.S., its possessions or territories, Puerto Rico or Canada.

 

  (b) Project-Specific Builder’s Risk Insurance. The requirements for “named
insured” for the project-specific builder’s risk insurance is specified above.

 

  (c)

Other Contractor-Provided Insurance. All insurance policies (other than the
project-specific commercial general liability, project-specific umbrella/excess
liability, project-specific builder’s risk, workers’ compensation/employers’

 

L-3



--------------------------------------------------------------------------------

 

liability and contractor’s pollution liability insurance) provided by Contractor
pursuant to this Agreement shall include as additional insureds Owner Group, to
the extent of Contractor’s indemnity obligations assumed under the Agreement.

 

  (d) Subcontractor-Provided Insurance. Except for worker’s compensation
insurance, Contractor shall make all commercially reasonable efforts to ensure
that all insurance policies provided by any Subcontractor pursuant to the
requirements of this Agreement shall include a waiver of subrogation in favor
of, and as additional insureds, Owner Group. IF CONTRACTOR FAILS TO OBTAIN A
WAIVER OF SUBROGATION OR ADDITIONAL INSURED STATUS IN FAVOR ANY MEMBER OF THE
OWNER GROUP FROM ANY SUBCONTRACTOR, OR SUBCONTRACTOR’S INSURANCE(S) ARE
DEFICIENT IN ANY WAY, AND A MEMBER OF THE OWNER GROUP SUFFERS DAMAGES AS A
RESULT OF SUCH FAILURE, THEN CONTRACTOR SHALL INDEMNIFY, DEFEND AND HOLD SUCH
MEMBER OF THE OWNER GROUP HARMLESS FROM SUCH DAMAGES.

 

4. Waiver of Subrogation. All policies of insurance required to be provided by
Contractor under this Agreement shall include clauses providing that each
underwriter shall waive its rights of recovery, under subrogation or otherwise,
against Owner Group.

 

5. Miscellaneous. Any Named Insured shall do nothing to void or make voidable
any of the insurance policies purchased and maintained by Contractor hereunder.
Named Insureds shall promptly give Contractor notice in writing of the
occurrence of any casualty, claim, event, circumstance, or occurrence that
Contractor does not know of which may give rise to a claim under an insurance
policy under this Schedule L-1 and arising out of or relating to the performance
of the Work; provided, however, in no event shall such notice be more than three
(3) Days after Named Insured has received notice of a claim or intent to file a
claim. In addition, Named Insured shall ensure that Contractor is kept fully
informed of any subsequent action and developments concerning the same and
assist in the investigation of any such casualty, claim, event, circumstance or
occurrence that may have a material impact on any Named Insured’s party ability
to meet any obligations under the Agreement.

 

6. Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect the recognition of named insured status, additional
insured status, waivers of subrogation, and primary insurance requirements
contained in this Attachment L and elsewhere in the Agreement.

 

7.

Certificate of Insurance Requirements. On or before the Work Order Effective
Date, Contractor shall deliver to Owner certificates of insurance reflecting all
of the insurance required of Contractor under this Agreement; provided that,
upon Owner’s written request, Contractor shall deliver certificates of insurance
for any insurance provided by any Subcontractor. All certificates of insurance
and associated notices and correspondence concerning such insurance shall be
addressed to the contact information listed in the Agreement for notices, plus
the following: (i) Corpus Christi LNG, LLC, Attn: Graham McArthur, 717 Texas
Avenue, Suite 3100, Houston, Texas 77002,

 

L-4



--------------------------------------------------------------------------------

 

Facsimile (713) 659-5459. In addition, each such certificate of insurance shall
include the following language:

With respect to the project-specific commercial general liability and
project-specific umbrella/excess liability policies provided by Contractor
pursuant to 1(c) and (d) :

“Named Insured: Corpus Christi LNG, LLC, La Quinta LNG, LP, all Subcontractors
(excluding only Non-Eligible Subcontractors), and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees as Named Insureds.”

“Except for the worker’s compensation, employer’s liability and pollution
liability insurance required to be provided by Owner under Schedule L-2, the
insurance policies of Contractor and its Subcontractors shall be primary to, and
not excess or contributory with, any other insurance or self-insurance available
to and provided by the Owner Group.”

With respect to the project-specific commercial general liability and
project-specific umbrella/excess liability policies provided by Contractor
pursuant to 1(c) and (d) :

“Additional Insured: Reynolds Metals Company, Sherwin Alumina, L.P., Gulf South
Pipeline Company, L.P., Crosstex Energy Services, L.P., and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees named as Additional Insureds and other parties required
under contract with any member of Owner Group (as defined under the Agreement
between Contractor and Owner) which may arise during the course of this
Agreement, to the extent of the Named Insureds indemnity obligations under that
contract. The coverage afforded the Additional Insureds under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

With respect to all other insurance provided by Contractor under this Agreement
(other than workers’ compensation/employer’s liability and project-specific
builder’s risk):

“Additional Insured: Corpus Christi LNG, LLC and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees as Additional Insureds, to the extent of Contractor’s
indemnification obligations under the Agreement.”

“Waiver of subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

 

L-5



--------------------------------------------------------------------------------

8. Deductibles: 1) If and to the extent Owner indemnifies Contractor under the
Agreement, 2) if and to the extent of Owner’s negligence, willful misconduct or
gross negligence (unless Contractor otherwise indemnifies Owner under this
Agreement), or 3) for other claims against Owner for which Contractor is not
responsible under this Agreement, then Owner shall be responsible for deductible
amounts under Contractor provided insurance pursuant to this Schedule L-1.
Otherwise, as between Owner and Contractor, Contractor shall bear the costs of
all deductibles provided by Contractor under this Agreement, and Contractor or
its Subcontractors shall bear the cost of all deductibles provided by
Contractor’s Subcontractors under this Agreement.

 

9. Lender Requirements: Contractor agrees to cooperate with Owner as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
L shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.

 

L-6



--------------------------------------------------------------------------------

SCHEDULE L-2

OWNER ACQUIRED INSURANCE

 

1. Insurance Coverage Required of Owner.

 

  (a) Policies. Owner shall provide and maintain in full force and effect at all
times commencing on the later of (i) the first date any of the Work is performed
at the Site or (ii) May 1, 2006, and ending upon the completion of all Work
under this Agreement, with coverage at levels not less than the minimums
indicated and shall provide to Contractor certificates evidencing such
coverages, or, if requested by Contractor, copies of applicable policies:

 

  (1) Automobile liability insurance covering owned, non-owned and hired
automobiles for a limit of $1,000,000 combined single limit per accident for
bodily injury and property damage.

 

  (2) (i) Workers’ compensation insurance covering permanent and temporary
employees with statutory limits, (ii) employer’s liability insurance with limits
of not less than $1,000,000 per occurrence and (iii) to the extent that exposure
exists, US Longshoremen’s and Harbor Workers Act and Jones Act (maritime)
coverage or under laws, regulations and statutes applicable to maritime
employees, coverage shall be included for such injuries or claims.

 

  (3) Pollution legal liability insurance with a limit of $10,000,000 each
occurrence and $10,000,000 aggregate.

 

  (b) Endorsements. The insurance policies required in Section 1(a) above shall
be endorsed to provide that:

 

  (1) For the insurance required in clauses (1) and (3) of Section 1(a) above,
Contractor Group (as such term is defined this Agreement) are named as an
additional insured but only to the extent of Owner’s indemnification obligations
to Contractor under this Agreement, with such coverage being primary to any
insurance carried by the additional insured; and

 

  (2) There is a waiver of subrogation clause on each of the policies described
in clauses (1) and (3) of Section 1(a) above in favor of Contractor Group to the
extent of Owner’s indemnity obligations under this Agreement.

 

  (c) Miscellaneous. Owner shall do nothing to void or make voidable any of the
insurance policies purchased and maintained by Owner hereunder. Owner shall
promptly give Contractor notice in writing of the occurrence of any casualty,
claim, event, circumstance, or occurrence that may give rise to a claim under an
insurance policy under this Schedule L-2 and arising out of or relating to the
performance of the Work; provided, however, in no event shall such notice be
more than three (3) Days after Owner has received notice of a claim or intent to
file a claim. In addition, Owner shall ensure that Contractor is kept fully
informed of any subsequent action and developments concerning the same.

 

L-7



--------------------------------------------------------------------------------

SCHEDULE L-3

GENERAL INSURANCE PROVISIONS

Contractor shall cause the insurance to be obtained under Schedule L-1, and
Owner shall cause the insurance to be obtained under Schedule L-2, to satisfy
the following provisions and requirements.

 

1. All insurance required by this Agreement shall be purchased from insurance
companies having a minimum rating of A– IX by A.M. Best & Company or its
equivalent (or as otherwise mutually agreed in writing between Owner and
Contractor) by reputable rating agencies such as Standard and Poors and, to the
extent required by Applicable Law, which are authorized to do business in the
State of Texas. Certified, true and exact copies of the project-specific
insurance policies required of Contractor in Schedule L-1 shall be provided to
Owner upon Owner’s request.

 

2. Thirty (30) Days’ written notice shall be given to Owner and Contractor of
any cancellation, intent not to renew, or reduction in the policies’ coverage,
except in the application of the aggregate limit provisions, ten (10) Days’
notice for non-payment of premium. In the event of notice of cancellation due to
non-payment of premium by either Party, the other Party shall have the right
(but not the obligation) to make payments in order to keep insurance in force.

 

3. With respect to the insurance required of Owner by Schedule L-2, Owner shall
furnish Contractor with a certificate(s) of insurance giving evidence of such
insurance on or before the dates by when Owner is required to have obtained such
insurance.

 

4. Additionally, each Party shall furnish a certificate(s) of insurance to the
other Party evidencing replacement coverage fifteen (15) Days prior to
expiration of any such policies.

 

5. The acceptance of delivery of any certificates of insurance or certified
insurance policies required to be purchased and maintained pursuant to this
Agreement does not constitute approval or agreement by the recipient that the
insurance requirements have been met or that those certificates of insurance or
insurance policies are in compliance with this Agreement.

 

6. Subject to Contractor’s agreement, Owner may request at any time during the
term of this Agreement that Contractor procure and maintain other or additional
insurance. Notice of such election shall be given at least ninety (90) Days
prior to the effective date of the required date for Contractor’s procurement of
other or additional insurance. Contractor shall be compensated for the amount of
the increased or additional premiums incurred to obtain such insurance.

 

7. The types and limits of insurance provided by Contractor or its Subcontractor
shall not in any way limit any of Contractor’s responsibilities or liabilities
under this Agreement. The types and limits of insurance provided by Owner shall
not in any way limit any of Owner’s responsibilities under this Agreement.

 

L-8



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT M

WORK ORDER NO. 1

CORPUS CHRISTI LNG, LLC

Work Order No. 1

Work Order Effective Date: ____________

Pursuant to the Engineering, Procurement and Construction Services Agreement for
Preliminary Work for the Corpus Christi LNG Receiving, Storage and
Regasification Terminal entered into between Corpus Christi LNG, LLC (“Owner”)
and La Quinta LNG Partners, LP (“Contractor”) effective on April 13, 2006
(“Agreement”), Contractor is hereby requested to perform the following Work on
the following terms:

 

1. Scope of Work and Design Basis:

The Scope of Work under this Work Order is to release a selected portion of the
entire Scope of Work of the Agreement as described in Attachment A to the
Agreement. Items to be released include:

Management and Supervision

 

  •   Contractor to provide management and supervision appropriate for the Scope
of Work of this Work Order.

Engineering

 

  •   Contractor to commence detailed design of the Facility in accordance with
the Design Basis in Schedule A-2.

Procurement

 

  •   Contractor shall procure materials for the initial first mile of the
Corpus Christi LNG Pipeline as described in Attachment A and perform
pre-procurement tasks to prepare for long lead item purchase orders.

Construction

 

  •   All Work on Rights of Way and Easements shall be in accordance with the
applicable Rights of Way and Easement Agreement and the applicable Schedule
referenced in Attachment E to the Agreement. Contractor to commence initial
construction Work as follows:

 

  1. Obtain the Permits required to be procured by Contractor in accordance with
the Agreement and necessary to commence construction Work;

 

  2. Establish temporary infrastructure, including trailers, power, phones,
water, parking, laydown, Site roads, etc.;

 

  3. Establish Site grade on Owner’s property; and

 

M-1



--------------------------------------------------------------------------------

  4. Install necessary security fencing.

 

  •   Contractor shall not perform the following portions of the Work under this
Work Order:

 

  1. New construction and demolition of the SAC feeders and raw water piping;

 

  2. Completing the haul road from the borrow pit;

 

  3. Installing the new SAC dock access road;

 

  4. Cleaning the La Quinta ditch;

 

  5. New construction and demolition of the CrossTex pipeline;

 

  6. Demolishing the on-shore portion of the CrossTex pipeline on SAC property;

 

  7. Opening of the borrow pit;

 

  8. Connecting to upgraded incoming electrical power service; and

 

  9. New construction and demolition of Gulf South pipeline.

Supporting Documentation for this Work Order:

 

  •   Schedule A-1 Scope of Work under the Agreement

 

  •   Schedule A-2 Design Basis

 

  •   Attachment E Site Description, including the following Schedules
referenced and incorporated therein:

 

  •   Schedule 003, CCLNG Property, Doc. No. CC-E-PM-DBS-003

 

  •   Schedule 004, CCLNG to RMC, Doc. No. CC-E-PM-DBS-004

 

  •   Schedule 005, RMC to CCLNG, Doc. No. CC-E-PM-DBS-005

 

  •   Schedule 007, Sherwin to CCLNG, Doc. No. CC-E-PM-DBS-007

 

2. Contractor Deliverables:

See attached Schedule A-3 – Contractor’s Deliverables

 

3. Maximum Compensation Under Work Order:

Contractor’s Cost of Work and Fee shall be computed in accordance with the rates
and terms within Attachment C. Owner’s maximum liability for the payment of Fee
and Cost of Work under this Work Order shall not exceed Thirty Million U.S.
Dollars (U.S.$30,000,000), unless modified by Change Order.

 

4. Work Schedule:

Except as expressly provided herein to the contrary or as directed by Owner in
writing, Contractor shall promptly commence the Work under this Work Order after
the Work Order Effective Date. Contractor shall use all commercially reasonable
efforts to complete the Work under this Work Order by November 1, 2006. See
Pre-EPC Schedule Activities, Run Date 10 April 2006.

 

5. Information and Items to be provided by Owner:

 

  •  

Access to the portions of the Site necessary to perform the above Work; provided

 

M-2



--------------------------------------------------------------------------------

 

that, in no instance shall Contractor have access to any portion of the Site in
which Owner does not have an executed Right of Way and Easement Agreement

 

  •   The following Schedules referenced in Attachment E:

 

  •   Schedule 003, CCLNG Property, Doc. No. CC-E-PM-DBS-003

 

  •   Schedule 004, CCLNG to RMC, Doc. No. CC-E-PM-DBS-004

 

  •   Schedule 005, RMS to CCLNG, Doc. No. CC-E-PM-DBS-005

 

  •   Schedule 007, Sherwin to CCLNG, Doc. No. CC-E-PM-DBS-007

 

6. Applicable Codes and Standards:

In addition to the requirements of the Agreement, the Applicable Codes and
Standards for this Work Order are specified in Schedule A-1.

 

7. Areas of the Site with Hazardous Materials Potentially Present:

Contractor is hereby advised that Hazardous Materials (the “Arsenic Plume”) may
be present on that portion of the Site as described in Schedule 003, CCLNG
Property, Doc. No. CC-E-PM-DBS-003. Contractor shall conform to the requirements
of the Plume Management Zone as described in the Deed Notice and Restrictive
Covenant, and all other requirements as stated in Doc. No. CC-E-PM-DBS-003.

 

8. Tax Exempt Equipment:

Attached hereto are those items of Equipment to be permanently installed at the
Facility in which Owner intends to claim a manufacturing, pollution control or
other applicable exemption from the payment of Texas state and applicable local
sales and use taxes.

This Work Order is governed by the terms of the Agreement. Please indicate your
concurrence by signing below in the space provided.

 

Sincerely,

Corpus Christi LNG, LLC

   

Name

   

Title

 

M-3



--------------------------------------------------------------------------------

Agreed and Accepted:

LA QUINTA LNG PARTNERS, LP

By: Zachry Construction Corporation and AMEC E&C Service, Inc., signed in their
capacity as the general partners of La Quinta LNG Partners, LP and in their
individual capacities for their joint and several liability obligations under
Section 20.21 of the Agreement.

ZACHRY CONSTRUCTION CORPORATION

   

Name

   

Title

AMEC E&C SERVICES, INC.

   

Name

   

Title

 

M-4



--------------------------------------------------------------------------------

Execution Copy

ATTACHMENT N

FORM OF WORK ORDER

CORPUS CHRISTI LNG, LLC

Work Order No. _______

Work Order Effective Date: ____________

Pursuant to the Engineering, Procurement and Construction Services Agreement for
Preliminary Work for the Corpus Christi LNG Receiving, Storage and
Regasification Terminal entered into between Corpus Christi LNG, LLC (“Owner”)
and La Quinta LNG Partners, LP (“Contractor”) effective on April 13, 2006
(“Agreement”), Contractor is hereby requested to perform the following Work on
the following terms:

 

1. Scope of Work and Design Basis:

 

2. Contractor Deliverables:

 

3. Maximum Compensation Under Work Order:

Contractor’s Cost of Work and Fee shall be computed in accordance with the rates
and terms within Attachment C. Owner’s maximum liability for the payment of Fee
and Cost of Work under this Work Order shall not exceed [            ] U.S.
Dollars (U.S.$_____________), unless modified by Change Order.

 

4. Work Schedule:

Except as expressly provided herein or as directed by Owner in writing,
Contractor shall promptly commence the Work under this Work Order after the Work
Order Effective Date.

Contractor shall use all commercially reasonable efforts to complete the Work
under this Work Order by ______________________, 200__.

 

5. Information and Items to be provided by Owner:

 

6. Applicable Codes and Standards:

 

7. Areas of the Site with Hazardous Materials Possibly Present:

Attached hereto is a description of areas of the Site, if any, in which Work is
to be conducted under this Work Order, where Hazardous Materials may be present.
Contractor shall perform Work in such identified areas in accordance with the
Agreement and the terms of this Work Order.

 

8. Tax Exempt Equipment:

Attached hereto are those items of Equipment to be permanently installed at the
Facility

 

N-1



--------------------------------------------------------------------------------

in which Owner intends to claim a manufacturing, pollution control or other
applicable exemption from state and applicable local sales and use taxes.

This Work Order is governed by the terms of the Agreement. Please indicate your
concurrence by signing below in the space provided.

 

Sincerely,

Corpus Christi LNG, LLC

   

Name

   

Title

 

 

 

 

Agreed and Accepted: LA QUINTA LNG PARTNERS, LP By: Zachry Construction
Corporation and AMEC E&C Services, Inc., signed in their capacity as the general
partners of La Quinta LNG Partners, LP and in their individual capacities for
their joint and several liability obligations under Section 20.21 of the
Agreement.

ZACHRY CONSTRUCTION CORPORATION

   

Name

   

Title

AMEC E&C SERVICES, INC.

   

Name

   

Title

 

N-2